Exhibit 10.1

EXECUTION VERSION

Dated as of October 22, 2019

CLNC 2019-FL1, LTD.,

as Issuer

CLNC 2019-FL1, LLC,

as Co-Issuer

CLNC ADVANCING AGENT, LLC,

as Advancing Agent

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

and

U.S. BANK NATIONAL ASSOCIATION,

as Custodian

 

 

INDENTURE

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page  

ARTICLE 1 DEFINITIONS

     3  

Section 1.1

  Definitions      3  

ARTICLE 2 THE NOTES

     57  

Section 2.1

  Forms Generally      57  

Section 2.2

  Forms of Notes and Certificate of Authentication      58  

Section 2.3

  Authorized Amount; Stated Maturity Date; and Denominations      59  

Section 2.4

  Execution, Authentication, Delivery and Dating      60  

Section 2.5

  Registration, Registration of Transfer and Exchange      60  

Section 2.6

  Mutilated, Defaced, Destroyed, Lost or Stolen Note      67  

Section 2.7

  Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved      68  

Section 2.8

  Persons Deemed Owners      72  

Section 2.9

  Cancellation      73  

Section 2.10

  Global Notes; Definitive Notes; Temporary Notes      73  

Section 2.11

  U.S. Tax Treatment of Notes and the Issuer; AML Compliance      75  

Section 2.12

  Authenticating Agents      75  

Section 2.13

  Forced Sale on Failure to Comply with Restrictions      76  

Section 2.14

  No Gross Up      77  

Section 2.15

  Credit Risk Retention      77  

Section 2.16

  Exchangeable Notes; Exchange of MASCOT Notes      77  

Section 2.17

  Effect of Benchmark Transition Event      79  

ARTICLE 3 CONDITIONS PRECEDENT; PLEDGED COLLATERAL INTERESTS

     80  

Section 3.1

  General Provisions      80  

Section 3.2

  Security for Offered Notes      83  

Section 3.3

  Transfer of Collateral      84  

ARTICLE 4 SATISFACTION AND DISCHARGE

     93  

Section 4.1

  Satisfaction and Discharge of Indenture      93  

Section 4.2

  Application of Amounts held in Trust      94  

Section 4.3

  Repayment of Amounts Held by Paying Agent      94  

Section 4.4

  Limitation on Obligation to Incur Company Administrative Expenses      94  

 

- i -



--------------------------------------------------------------------------------

ARTICLE 5 REMEDIES

     95  

Section 5.1

  Events of Default      95  

Section 5.2

  Acceleration of Maturity; Rescission and Annulment      97  

Section 5.3

  Collection of Indebtedness and Suits for Enforcement by Trustee      99  

Section 5.4

  Remedies      102  

Section 5.5

  Preservation of Collateral      104  

Section 5.6

  Trustee May Enforce Claims Without Possession of Notes      105  

Section 5.7

  Application of Amounts Collected      105  

Section 5.8

  Limitation on Suits      105  

Section 5.9

  Unconditional Rights of Noteholders to Receive Principal and Interest      106
 

Section 5.10

  Restoration of Rights and Remedies      106  

Section 5.11

  Rights and Remedies Cumulative      107  

Section 5.12

  Delay or Omission Not Waiver      107  

Section 5.13

  Control by the Controlling Class      107  

Section 5.14

  Waiver of Past Defaults      107  

Section 5.15

  Undertaking for Costs      108  

Section 5.16

  Waiver of Stay or Extension Laws      108  

Section 5.17

  Sale of Collateral      109  

Section 5.18

  Action on the Notes      109  

ARTICLE 6 THE TRUSTEE AND NOTE ADMINISTRATOR

     110  

Section 6.1

  Certain Duties and Responsibilities      110  

Section 6.2

  Notice of Default      112  

Section 6.3

  Certain Rights of Trustee and Note Administrator      112  

Section 6.4

  Not Responsible for Recitals or Issuance of Notes      115  

Section 6.5

  May Hold Notes      115  

Section 6.6

  Amounts Held in Trust      115  

Section 6.7

  Compensation and Reimbursement      115  

Section 6.8

  Corporate Trustee Required; Eligibility      117  

Section 6.9

  Resignation and Removal; Appointment of Successor      117  

Section 6.10

  Acceptance of Appointment by Successor      119  

Section 6.11

  Merger, Conversion, Consolidation or Succession to Business of Trustee and
Note Administrator      120  

Section 6.12

  Co-Trustees and Separate Trustee      120  

Section 6.13

  Direction to enter into the Servicing Agreement      121  

Section 6.14

  Representations and Warranties of the Trustee      121  

 

- ii -



--------------------------------------------------------------------------------

Section 6.15

  Representations and Warranties of the Note Administrator      122  

Section 6.16

  Requests for Consents      123  

Section 6.17

  Withholding      123  

ARTICLE 7 COVENANTS

     124  

Section 7.1

  Payment of Principal and Interest      124  

Section 7.2

  Maintenance of Office or Agency      124  

Section 7.3

  Amounts for Note Payments to be Held in Trust      125  

Section 7.4

  Existence of the Issuer and Co-Issuer      127  

Section 7.5

  Protection of Collateral      129  

Section 7.6

  Notice of Any Amendments      131  

Section 7.7

  Performance of Obligations      131  

Section 7.8

  Negative Covenants      131  

Section 7.9

  Statement as to Compliance      134  

Section 7.10

  Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms      134  

Section 7.11

  Successor Substituted      137  

Section 7.12

  No Other Business      137  

Section 7.13

  Reporting      137  

Section 7.14

  Calculation Agent      138  

Section 7.15

  REIT Status      139  

Section 7.16

  Permitted Subsidiaries      140  

Section 7.17

  Repurchase Requests      141  

Section 7.18

  [Reserved]      141  

Section 7.19

  [Reserved]      141  

Section 7.20

  Servicing of Commercial Real Estate Loans and Control of Servicing Decisions
     141  

Section 7.21

  ABS Due Diligence Services      141  

ARTICLE 8 SUPPLEMENTAL INDENTURES

     142  

Section 8.1

  Supplemental Indentures Without Consent of Securityholders      142  

Section 8.2

  Supplemental Indentures with Consent of Securityholders      145  

Section 8.3

  Execution of Supplemental Indentures      147  

Section 8.4

  Effect of Supplemental Indentures      149  

Section 8.5

  Reference in Notes to Supplemental Indentures      149  

 

- iii -



--------------------------------------------------------------------------------

ARTICLE 9 REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

     150  

Section 9.1

  Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call
Redemption      150  

Section 9.2

  Notice of Redemption      152  

Section 9.3

  Notice of Redemption or Maturity      152  

Section 9.4

  Notes Payable on Redemption Date      153  

Section 9.5

  Mandatory Redemption      153  

ARTICLE 10 ACCOUNTS, ACCOUNTINGS AND RELEASES

     153  

Section 10.1

  Collection of Amounts; Custodial Account      153  

Section 10.2

  Reinvestment Account      154  

Section 10.3

  Payment Account      155  

Section 10.4

  [Reserved]      155  

Section 10.5

  [Reserved]      155  

Section 10.6

  [Reserved]      155  

Section 10.7

  Interest Advances      156  

Section 10.8

  Reports by Parties      159  

Section 10.9

  Reports; Accountings      159  

Section 10.10

  Release of Collateral Interests; Release of Collateral      163  

Section 10.11

  [Reserved]      164  

Section 10.12

  Information Available Electronically      164  

Section 10.13

  Investor Q&A Forum; Investor Registry      167  

Section 10.14

  Certain Procedures      169  

ARTICLE 11 APPLICATION OF FUNDS

     170  

Section 11.1

  Disbursements of Amounts from Payment Account      170  

Section 11.2

  Securities Accounts      176  

ARTICLE 12 SALE OF COLLATERAL INTERESTS; REINVESTMENT COLLATERAL INTERESTS;
EXCHANGE COLLATERAL INTERESTS; FUTURE FUNDING ESTIMATES

     177  

Section 12.1

  Sales of Collateral Interests      177  

Section 12.2

  Reinvestment Collateral Interests      180  

Section 12.3

  Conditions Applicable to all Transactions Involving Sale or Grant      180  

Section 12.4

  Modifications to Note Protection Tests      181  

Section 12.5

  Future Funding Agreement      181  

ARTICLE 13 NOTEHOLDERS’ RELATIONS

     182  

Section 13.1

  Subordination      182  

Section 13.2

  Standard of Conduct      185  

 

- iv -



--------------------------------------------------------------------------------

ARTICLE 14 MISCELLANEOUS

     185  

Section 14.1

  Form of Documents Delivered to the Trustee and Note Administrator      185  

Section 14.2

  Acts of Securityholders      186  

Section 14.3

  Notices, etc., to the Trustee, the Note Administrator, the Issuer, the
Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Preferred Share Paying Agent, the Placement Agents, the Collateral Manager and
the Rating Agencies      187  

Section 14.4

  Notices to Noteholders; Waiver      190  

Section 14.5

  Effect of Headings and Table of Contents      190  

Section 14.6

  Successors and Assigns      191  

Section 14.7

  Severability      191  

Section 14.8

  Benefits of Indenture      191  

Section 14.9

  Governing Law; Waiver of Jury Trial      191  

Section 14.10

  Submission to Jurisdiction      191  

Section 14.11

  Counterparts      191  

Section 14.12

  Liability of Co-Issuers      192  

Section 14.13

  17g-5 Information      192  

Section 14.14

  Rating Agency Condition      194  

Section 14.15

  Patriot Act Compliance      194  

ARTICLE 15 ASSIGNMENT OF THE COLLATERAL INTEREST PURCHASE AGREEMENTS AND THE
COLLATERAL MANAGEMENT AGREEMENT

     195  

Section 15.1

  Assignment of Collateral Interest Purchase Agreements and the Collateral
Management Agreement      195  

ARTICLE 16 CURE RIGHTS; PURCHASE RIGHTS

     197  

Section 16.1

  [Reserved]      197  

Section 16.2

  Collateral Interest Purchase Agreements      197  

Section 16.3

  Representations and Warranties Related to Collateral Interests Acquired after
the Closing Date      197  

Section 16.4

  Operating Advisor      198  

Section 16.5

  Purchase Right; Holder of a Majority of the Preferred Shares      198  

ARTICLE 17 ADVANCING AGENT

     198  

Section 17.1

  Liability of the Advancing Agent      198  

Section 17.2

  Merger or Consolidation of the Advancing Agent      199  

Section 17.3

  Limitation on Liability of the Advancing Agent and Others      199  

Section 17.4

  Representations and Warranties of the Advancing Agent      199  

 

- v -



--------------------------------------------------------------------------------

Section 17.5

  Resignation and Removal; Appointment of Successor      200  

Section 17.6

  Acceptance of Appointment by Successor Advancing Agent      201  

Section 17.7

  Removal and Replacement of Backup Advancing Agent      202  

SCHEDULES

 

Schedule A

  

Schedule of Collateral Interests

Schedule B

  

Benchmark

Schedule C

  

List of Authorized Officers of Collateral Manager

EXHIBITS

 

Exhibit A-1

  

Form of Class A Senior Secured Floating Rate Note (Global Note)

Exhibit A-2

  

Form of Class A Senior Secured Floating Rate Note (Definitive Note)

Exhibit B-1

  

Form of Class A-S Second Priority Secured Floating Rate Note (Global Note)

Exhibit B-2

  

Form of Class A-S Second Priority Secured Floating Rate Note (Definitive Note)

Exhibit C-1

  

Form of Class B Third Priority Secured Floating Rate Note (Global Note)

Exhibit C-2

  

Form of Class B Third Priority Secured Floating Rate Note (Definitive Note)

Exhibit D-1

  

Form of Class C Fourth Priority Secured Floating Rate Note (Global Note)

Exhibit D-2

  

Form of Class C Fourth Priority Secured Floating Rate Note (Definitive Note)

Exhibit E-1

  

Form of Class D Fifth Priority Secured Floating Rate Note (Global Note)

Exhibit E-2

  

Form of Class D Fifth Priority Secured Floating Rate Note (Definitive Note)

Exhibit F-1

  

Form of Class E Sixth Priority Secured Floating Rate Note (Global Note)

Exhibit F-2

  

Form of Class E Sixth Priority Secured Floating Rate Note (Definitive Note)

Exhibit G-1

  

Form of Class F Seventh Priority Floating Rate Note (Global Note)

Exhibit G-2

  

Form of Class F Seventh Priority Floating Rate Note (Definitive Note)

Exhibit G-3

  

Form of Class F-E Seventh Priority Floating Rate Note (Global Note)

Exhibit G-4

  

Form of Class F-E Seventh Priority Floating Rate Note (Definitive Note)

Exhibit G-5

  

Form of Class F-X Seventh Priority Floating Rate Note (Global Note)

Exhibit G-6

  

Form of Class F-X Seventh Priority Floating Rate Note (Definitive Note)

Exhibit H-1

  

Form of Class G Eighth Priority Floating Rate Note (Global Note)

Exhibit H-2

  

Form of Class G Eighth Priority Floating Rate Note (Definitive Note)

Exhibit H-3

  

Form of Class G-E Eighth Priority Floating Rate Note (Global Note)

Exhibit H-4

  

Form of Class G-E Eighth Priority Floating Rate Note (Definitive Note)

Exhibit H-5

  

Form of Class G-X Eighth Priority Floating Rate Note (Global Note)

Exhibit H-6

  

Form of Class G-X Eighth Priority Floating Rate Note (Definitive Note)

Exhibit I-1

  

Form of Transfer Certificate – Regulation S Global Note

Exhibit I-2

  

Form of Transfer Certificate – Rule 144A Global Note

Exhibit I-3

  

Form of Transfer Certificate – Definitive Note

 

- vi -



--------------------------------------------------------------------------------

Exhibit J

  

[Reserved]

Exhibit K

  

Form of Custodian Receipt

Exhibit L

  

Form of Request for Release

Exhibit M

  

Form of Auction Call Procedure

Exhibit N

  

Form of NRSRO Certification

Exhibit O

  

Form of Representations and Warranties For Collateral Interests

Exhibit P

  

Form of Note Administrator’s Monthly Report

Exhibit Q-1

  

Form of Investor Certification (for Non-Borrower Affiliates)

Exhibit Q-2

  

Form of Investor Certification (for Borrower Affiliates)

Exhibit R

  

Form of Online Market Data Provider Certification

Exhibit S

  

Form of Officer’s Certificate of the Collateral Manager with Respect to the
Acquisition of Collateral Interests

Exhibit T

  

MASCOT Note Officer’s Certificate

 

- vii -



--------------------------------------------------------------------------------

INDENTURE, dated as of October 22, 2019, by and among CLNC 2019-FL1 LTD., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Issuer”), CLNC 2019-FL1, LLC, a limited liability company
formed under the laws of Delaware (the “Co-Issuer”), U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as trustee (herein, together with
its permitted successors and assigns in the trusts hereunder, the “Trustee”),
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as note
administrator, paying agent, calculation agent, transfer agent, authentication
agent, notes registrar and backup advancing agent (in all of the foregoing
capacities, together with its permitted successors and assigns, the “Note
Administrator”), U.S. BANK NATIONAL ASSOCIATION, as custodian (herein, together
with its permitted successors and assigns in the trusts hereunder, the
“Custodian”), and CLNC ADVANCING AGENT, LLC (including any successor by merger,
“CLNC Advancing”), a Delaware limited liability company, as advancing agent
(herein, together with its permitted successors and assigns in the trusts
hereunder, the “Advancing Agent”).

PRELIMINARY STATEMENT

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture.
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties. The Issuer, the Co-Issuer, the Note
Administrator, in all of its capacities hereunder, the Custodian, the Trustee
and the Advancing Agent are entering into this Indenture, and the Trustee is
accepting the trusts created hereby, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged.

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

GRANTING CLAUSES

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising out of (in
each case, to the extent of the Issuer’s interest therein and specifically
excluding any interest in the related Future Funding Participation therein and
excluding any interest in the Excepted Property):

(a) the Closing Date Collateral Interests listed on Schedule A hereto which the
Issuer purchases on the Closing Date and causes to be delivered to the Trustee
(directly or through an agent or bailee) herewith, including all payments
thereon or with respect thereto, and all Collateral Interests which are
delivered to the Trustee (directly or through an agent or bailee) after the
Closing Date pursuant to the terms hereof (including all Reinvestment Collateral
Interests acquired by the Issuer after the Closing Date) and all payments
thereon or with respect thereto, in each case, other than Retained Interests, if
any, under, and as defined in, the applicable Collateral Interest Purchase
Agreement;

(b) the Servicing Accounts, the Indenture Accounts and the related security
entitlements and all income from the investment of funds in any of the foregoing
at any time credited to any of the foregoing accounts;



--------------------------------------------------------------------------------

(c) the Eligible Investments;

(d) the rights of the Issuer under the Collateral Management Agreement, any
Collateral Interest Purchase Agreement, the Company Administration Agreement,
the AML Services Agreement, the Registered Office Agreement and the Servicing
Agreement;

(e) all amounts delivered to the Note Administrator (directly or through a
securities intermediary);

(f) all other investment property, instruments and general intangibles in which
the Issuer has an interest, other than the Excepted Property;

(g) the Issuer’s ownership interest in, and rights to, all Permitted
Subsidiaries; and

(h) all proceeds with respect to the foregoing clauses (a) through (g).

The collateral described in the foregoing clauses (a) through (h), with the
exception of the Excepted Property, is referred to herein as the “Collateral.”
Such Grants are made to secure the Offered Notes equally and ratably without
prejudice, priority or distinction between any Offered Note and any other
Offered Note for any reason, except as expressly provided in this Indenture
(including, but not limited to, the Priority of Payments) and to secure (i) the
payment of all amounts due on and in respect of the Offered Notes in accordance
with their terms, (ii) the payment of all other sums payable under this
Indenture and (iii) compliance with the provisions of this Indenture, all as
provided in this Indenture. The foregoing Grant shall, for the purpose of
determining the property subject to the lien of this Indenture, be deemed to
include any securities and any investments granted by or on behalf of the Issuer
to the Trustee for the benefit of the Secured Parties, whether or not such
securities or such investments satisfy the criteria set forth in the definitions
of “Collateral Interest” or “Eligible Investment,” as the case may be.

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders. Upon the occurrence and during the continuation of any Event of
Default hereunder, and in addition to any other rights available under this
Indenture or any other Collateral held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

 

- 2 -



--------------------------------------------------------------------------------

Notwithstanding anything in this Indenture to the contrary, for all purposes
hereunder, no holder of Class F Notes, Class F-E Notes, Class F-X Notes, Class G
Notes, Class G-E Notes and/or Class G-X Notes shall be a secured party for
purposes of the Grant by virtue of holding such Notes.

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, the following terms have the respective meanings set
forth below for all purposes of this Indenture, and the definitions of such
terms are equally applicable both to the singular and plural forms of such terms
and to the masculine, feminine and neuter genders of such terms. The word
“including” and its variations shall mean “including without limitation.”
Whenever any reference is made to an amount the determination of which is
governed by Section 1.2 hereof, the provisions of Section 1.2 shall be
applicable to such determination or calculation, whether or not reference is
specifically made to Section 1.2, unless some other method of calculation or
determination is expressly specified in the particular provision. All references
in this Indenture to designated “Articles,” “Sections,” “Subsections” and other
subdivisions are to the designated Articles, Sections, Subsections and other
subdivisions of this Indenture as originally executed. The words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section, Subsection or other
subdivision.

“17g-5 Information”: The meaning specified in Section 14.3(i) hereof.

“17g-5 Information Provider”: The meaning specified in Section 14.13(a) hereof.

“17g-5 Website”: A password-protected internet website maintained by the 17g-5
Information Provider, which shall initially be located at
https://pivot.usbank.com, under the “NRSRO” tab for this transaction. Any change
of the 17g-5 Website shall only occur after notice has been delivered by the
17g-5 Information Provider to the Issuer, the Note Administrator, the Trustee,
the Collateral Manager, the Placement Agents and the Rating Agencies, which
notice shall set forth the date of change and new location of the 17g-5 Website.

“1940 Act”: Investment Company Act of 1940, as amended.

“Accepted Loan Servicer”: Any commercial real estate loan master or primary
servicer that (1) is engaged in the business of servicing commercial real estate
loans (with a minimum servicing portfolio of U.S.$100,000,000) that are
comparable to the Collateral Interests owned or to be owned by the Issuer,
(2) within the prior twelve (12) month period, has acted as a servicer in a
commercial mortgage backed securities transaction rated by Moody’s and as to
which Moody’s has not cited servicing concerns of such servicer as the sole or
material factor in any downgrade or withdrawal of the ratings (or placement on
“watch status” in contemplation of a ratings downgrade or withdrawal) of
securities in any commercial mortgage backed securities transaction serviced by
such servicer prior to the time of determination and (3) within the prior twelve
(12) month period, has acted as a servicer in a commercial mortgage backed
securities transaction rated by DBRS and DBRS has not cited servicing concerns
of such servicer as the sole or material factor in any downgrade or withdrawal
of the ratings (or placement on “watch status” in contemplation of a ratings
downgrade or withdrawal) of securities in any commercial mortgage backed
securities transaction serviced by such servicer prior to the time of
determination.

 

- 3 -



--------------------------------------------------------------------------------

“Access Termination Notice”: The meaning specified in the Future Funding
Agreement.

“Account”: Any of the Servicing Accounts, the Indenture Accounts, and the
Preferred Share Distribution Account.

“Accountants’ Report”: A report of a firm of Independent certified public
accountants of recognized national reputation.

“Acquisition and Disposition Requirements”: With respect to any acquisition
(whether by purchase, exchange or otherwise) or disposition of a Collateral
Interest, satisfaction of each of the following conditions: (a) such Collateral
Interest is being acquired or disposed of in accordance with the terms and
conditions set forth in the Indenture; (b) the acquisition or disposition of
such Collateral Interest does not result in a reduction or withdrawal of the
then current rating issued by Moody’s or DBRS on any Class of Notes then
outstanding; and (c) such Collateral Interest is not being acquired or disposed
of for the primary purpose of recognizing gains or decreasing losses resulting
from market value changes.

“Acquisition Criteria”: The meaning specified in Section 12.2(a).

“Act” or “Act of Securityholders”: The meaning specified in Section 14.2 hereof.

“Advance Rate”: The meaning specified in the Servicing Agreement.

“Advancing Agent”: CLNC Advancing Agent, LLC, a Delaware limited liability
company, solely in its capacity as advancing agent hereunder, unless a successor
Person shall have become the Advancing Agent pursuant to the applicable
provisions of this Indenture, and thereafter “Advancing Agent” shall mean such
successor Person.

“Advancing Agent Fee”: The fee payable monthly in arrears on each Payment Date
to the Advancing Agent in accordance with the Priority of Payments, equal to
0.02% per annum (calculated based on the actual number of days in the applicable
month divided by three hundred and sixty (360)) on the Aggregate Outstanding
Amount of the Class A Notes, the Class A-S Notes and the Class B Notes on such
Payment Date prior to giving effect to distributions with respect to such
Payment Date.

“Advisers Act”: The Investment Advisers Act of 1940, as amended.

“Advisory Committee”: The meaning specified in the Collateral Management
Agreement.

“Affiliate”: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer or employee
(a) of such Person, (b) of any subsidiary or parent company of such Person or
(c) of any Person described in clause (i) above. For the purposes of this
definition, control of a Person shall mean the power, direct or indirect, (i) to
vote more than 50%

 

- 4 -



--------------------------------------------------------------------------------

of the securities having ordinary voting power for the election of directors of
such Person, or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise; provided that neither
the Company Administrator nor any other company, corporation or Person to which
the Company Administrator provides directors and/or administrative services
and/or acts as share trustee shall be an Affiliate of the Issuer or Co-Issuer.
The Note Administrator, the Servicer and the Trustee may rely on certifications
of any Holder or party hereto regarding such Person’s affiliations.

“Agent Members”: Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

“Aggregate Outstanding Amount”: With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination plus
(1) in the case of the Class C Notes, any Class C Deferred Interest, (2) in the
case of the Class D Notes, any Class D Deferred Interest, (3) in the case of the
Class E Notes, any Class E Deferred Interest, (4) in the case of the Class F
Notes, any Class F Deferred Interest, (5) in the case of the Class F-E Notes,
any Class F-E Deferred Interest, (6) in the case of the Class G Notes, any
Class G Deferred Interest or (7) in the case of the Class G-E Notes, any
Class G-E Deferred Interest.

“Aggregate Outstanding Notional Amount”: With respect to any MASCOT Interest
Only Notes on any date of determination, the aggregate notional amount of such
MASCOT Interest Only Notes, which will equal the Aggregate Outstanding Amount on
such date of the MASCOT P&I Notes that were issued with such MASCOT Interest
Only Notes in connection with an exchange. For the avoidance of doubt, any
payment of principal to any MASCOT P&I Notes will constitute a corresponding
reduction of the Aggregate Outstanding Notional Amount of the related MASCOT
Interest Only Notes.

“Aggregate Outstanding Portfolio Balance”: On the date of determination thereof,
the sum of (without duplication) (i) the Aggregate Principal Balance of the
Collateral Interests and (ii) the aggregate Principal Balance of all Principal
Proceeds held as Cash or Eligible Investments.

“Aggregate Principal Balance”: When used with respect to any Collateral
Interests as of any date of determination, the sum of the Principal Balances on
such date of determination of all such Collateral Interests.

“AML Compliance”: Compliance with the Cayman AML Regulations.

“AML Services Agreement”: The agreement between the Issuer and MCSL (as amended
from time to time) for the provision of services to the Issuer to enable the
Issuer to achieve AML Compliance.

“Appraisal”: The meaning specified in the Servicing Agreement.

“Appraisal Reduction Amount”: For any Collateral Interest with respect to which
an Appraisal Reduction Event has occurred, an amount equal to the excess, if
any, of (a) the Principal Balance thereof, plus all other amounts due and unpaid
with respect thereto, over (b) the sum of (i) an amount equal to 90% of the
aggregate appraised value for the underlying mortgaged

 

- 5 -



--------------------------------------------------------------------------------

properties related to such Collateral Interest (net of any liens senior to the
lien of the related mortgage) as determined by an Updated Appraisal on each such
underlying mortgaged property related to such Collateral Interest, plus (ii) the
aggregate amount of all reserves, letters of credit and escrows held in
connection therewith (other than escrows and reserves for unpaid real estate
taxes and assessments and insurance premiums), plus (iii) all insurance and
casualty proceeds and condemnation awards that constitute collateral therefor
(whether paid or then payable by any insurance company or government authority).
With respect to any Collateral Interest that is a Participation, any Appraisal
Reduction Amount will be allocated to such participation interest as provided
under the applicable Participation Agreement.

“Appraisal Reduction Event”: With respect to any Collateral Interest, the
occurrence of any of the following events: (i) the 90th day following the
occurrence of any uncured delinquency in any monthly payment; (ii) receipt of
notice that the related borrower has filed a bankruptcy petition or the date on
which a receiver is appointed and continues in such capacity or the 90th day
after the related borrower becomes the subject of involuntary bankruptcy
proceedings and such proceedings are not dismissed; (iii) the date on which any
related underlying mortgaged property becomes an REO Property as set forth
pursuant to the Servicing Agreement; (iv) the date on which such Collateral
Interest becomes a Modified Collateral Interest; or (v) a payment default occurs
with respect to a balloon payment due on such Collateral Interest; provided,
however, that if (i) the related borrower is diligently seeking a refinancing
commitment, (ii) the related borrower continues to make its original scheduled
payments, (iii) no other Appraisal Reduction Event has occurred with respect to
such Collateral Interest, and (iv) the Collateral Manager consents, then an
Appraisal Reduction Event with respect to this clause (v) will be deemed not to
occur on or before the 60th day after the original maturity date (inclusive of
all extension options that the related borrower had the right to elect and did
so elect pursuant to the instrument related to such Collateral Interest) of such
Collateral Interest; and provided, further, that if the related borrower has
delivered to the Servicer, on or before the 60th day after the original maturity
date, a refinancing Commitment Letter or purchase and sale agreement reasonably
acceptable to the Servicer, and the borrower continues to make its original
scheduled payments and no other Appraisal Reduction Event has occurred with
respect to such Collateral Interest, then an Appraisal Reduction Event will be
deemed not to occur until the earlier of (A) 90 days following the original
maturity date of such Collateral Interest and (B) termination of the refinancing
Commitment Letter or purchase and sale agreement.

“ARRC Fallback Language”: The recommended mechanism of the Alternative Reference
Rates Committee for successor benchmark rates for securitization.

“Article 15 Agreement”: The meaning specified in Section 15.1(a) hereof.

“As-Stabilized LTV”: With respect to any Collateral Interest, the ratio,
expressed as a percentage, as calculated by the Collateral Manager in accordance
with the Collateral Management Standard, of the Principal Balance of such
Collateral Interest to the value estimate of the related mortgaged property as
reflected in an appraisal that was obtained not more than twelve (12) months
prior to the date of determination (or, if originated by the Seller of an
affiliate thereof, not more than three (3) months prior to the date of
origination), which value is based on the appraisal or portion of an appraisal
that states an “as-stabilized” value and/or “as-renovated” value for such
property, which may be based on the assumption that certain events will occur,
including

 

- 6 -



--------------------------------------------------------------------------------

without limitation, with respect to the re-tenanting, renovation or other
repositioning of such property and, may be based on the capitalization rate
reflected in such appraisal; provided, further, that if the appraisal was not
obtained within three (3) months prior to the date of determination, the
Collateral Manager may adjust such capitalization rate in its reasonable good
faith judgment executed in accordance with the Collateral Management Standard.
In determining As-Stabilized LTV for any Collateral Interest that is a
Participation, the calculation of As-Stabilized LTV will take into account the
outstanding Principal Balance of the Participation being acquired by the Issuer
and related pari passu Non-Acquired Participation(s) (assuming fully funded). In
determining the As-Stabilized LTV for any Collateral Interest that is
cross-collateralized with one or more other Collateral Interests, the
As-Stabilized LTV will be calculated with respect to the cross-collateralized
group in the aggregate.

“Asset Replacement Percentage”: On any date of determination on which the
Benchmark is LIBOR, a fraction (expressed as a percentage) where (1) the
numerator is the Aggregate Principal Balance of the Collateral Interests for
which interest payments under such Collateral Interest would be calculated with
reference to a benchmark other than the Benchmark as of such date and (2) the
denominator is the Aggregate Principal Balance of all of the Collateral
Interests; provided, however, that if the Benchmark is not LIBOR, the Asset
Replacement Percentage shall be deemed to be 0.00%.

“Auction Call Redemption”: The meaning specified in Section 9.1(d) hereof.

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12 hereof.

“Authorized Officer”: With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer. With respect to the Collateral Manager, the Persons listed
on Schedule C attached hereto or such other Person or Persons specified by the
Collateral Manager by written notice to the other parties hereto. With respect
to the Servicer, a “Responsible Officer” of the Servicer as set forth in the
Servicing Agreement. With respect to the Note Administrator or the Trustee or
any other bank or trust company acting as trustee of an express trust, a Trust
Officer. Each party may receive and accept a certification of the authority of
any other party as conclusive evidence of the authority of any Person to act,
and such certification may be considered as in full force and effect until
receipt by such other party of written notice to the contrary.

“Backup Advancing Agent”: The Note Administrator, solely in its capacity as
Backup Advancing Agent hereunder, or any successor Backup Advancing Agent;
provided that any such successor Backup Advancing Agent must be a financial
institution having (1) a long-term senior unsecured debt rating at least equal
to “A2” by Moody’s and a short-term debt rating from Moody’s at least equal to
“P-1” and (2) a long-term senior unsecured debt rating at least equal to “A” by
DBRS (or, if not rated by DBRS, an equivalent (or higher) rating by any two
other NRSROs (which may include Moody’s)).

 

- 7 -



--------------------------------------------------------------------------------

“Backup Advancing Agent Fee”: The fee payable monthly in arrears on each Payment
Date to the Backup Advancing Agent in accordance with the Priority of Payments,
equal to 0.001% per annum (calculated based on the actual number of days in the
applicable month divided by three hundred and sixty (360)) on the Aggregate
Outstanding Amount of the Class A Notes, the Class A-S Notes and the Class B
Notes on such Payment Date prior to giving effect to distributions with respect
to such Payment Date

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, Part V of the Companies Law (2016 Revision) of the Cayman Islands, the
Bankruptcy Law (1997 Revision) of the Cayman Islands, the Companies Winding Up
Rules 2018 of the Cayman Islands and the Foreign Bankruptcy Proceedings
(International Cooperation) Rules 2018 of the Cayman Islands, each as amended
from time to time.

“Barclays”: Barclays Capital Inc.

“Benchmark”: Initially, LIBOR; provided that if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR or
any other then-current Benchmark, then “Benchmark” means the applicable
Benchmark Replacement.

“Benchmark Determination Date”: With respect to any Interest Accrual Period,
(1) if the Benchmark is LIBOR, the second London Banking Day preceding the first
day of such Interest Accrual Period and (2) if the Benchmark is not LIBOR, the
time determined in the Benchmark Replacement Conforming Changes.

“Benchmark Replacement”: The first alternative set forth in the order below that
the Collateral Manager determines is able to be implemented as of the date which
is thirty (30) calendar days prior to the related Benchmark Replacement Date:

(1) the sum of: (a) Term SOFR and (b) the Benchmark Replacement Adjustment;

(2) the sum of: (a) Compounded SOFR and (b) the Benchmark Replacement
Adjustment;

(3) the sum of: (a) the alternate rate of interest that has been selected,
endorsed or recommended by the Relevant Governmental Body as the replacement for
the then-current Benchmark for the applicable Corresponding Tenor and (b) the
Benchmark Replacement Adjustment;

(4) the sum of: (a) the ISDA Fallback Rate and (b) the Benchmark Replacement
Adjustment; and

(5) the sum of: (a) the alternate rate of interest that has been selected by the
Collateral Manager as the replacement for the then-current Benchmark for the
applicable Corresponding Tenor giving due consideration to any industry-accepted
rate of interest as a replacement for the then-current Benchmark for U.S. dollar
denominated securitizations at such time and (b) the Benchmark Replacement
Adjustment.

 

- 8 -



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment”: With respect to any Benchmark Replacement,
the first alternative set forth in the order below that the Collateral Manager
determines is able to be implemented with respect to such Benchmark Replacement
as of the date which is thirty (30) calendar days prior to the related Benchmark
Replacement Date:

(1) the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero), that has been
selected, endorsed or recommended by the Relevant Governmental Body for the
applicable Unadjusted Benchmark Replacement;

(2) if the applicable Unadjusted Benchmark Replacement is equivalent to the ISDA
Fallback Rate, then the ISDA Fallback Adjustment; and

(3) the spread adjustment (which may be a positive or negative value or zero)
that has been selected by the Collateral Manager giving due consideration to any
industry-accepted spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the then-current Benchmark with
the applicable Unadjusted Benchmark Replacement for U.S. dollar denominated
securitization transactions at such time.

“Benchmark Replacement Conforming Changes”: With respect to any Benchmark or
Benchmark Replacement, any technical, administrative or operational changes
(including, but not limited to, changes to the definition of “Interest Accrual
Period,” setting an applicable Benchmark Determination Date and Reference Time,
the timing and frequency of determining rates, the method for determining the
Benchmark Replacement and other administrative matters) that, the Collateral
Manager determines, in its discretion, are required, selected, endorsed or
recommended by the Relevant Governmental Body to administer, implement or adopt
such Benchmark Replacement, or if the Collateral Manager concludes that the
making of such determinations is not feasible, then in such other manner as the
Collateral Manager determines is substantially consistent with market practice
(or, if the Collateral Manager decides that adoption of any portion of such
market practice is not administratively feasible or if the Collateral Manager
determines that no market practice for use of the Benchmark or Benchmark
Replacement, as applicable, exists, in such other manner as the Collateral
Manager determines is reasonably necessary).

“Benchmark Replacement Date”: With respect to any Benchmark and any related
Benchmark Transition Event (or notice of the redetermination of the Benchmark
Replacement to Term SOFR in accordance with Section 2.17(b)), the first
Benchmark Determination Date (as the same may have been amended pursuant to a
supplemental indenture implementing applicable Benchmark Replacement Conforming
Changes) occurring on or after the 60th calendar day following notice by the
Collateral Manager to the Issuer, the Co-Issuer, the Advancing Agent, the
Servicer, the Trustee and the Note Administrator of the occurrence of such
Benchmark Transition Event (or the 60th calendar day following the notice of the
redetermination of the Benchmark Replacement to Term SOFR in accordance with
Section 2.17(b)); provided, however, that notwithstanding the specification or
occurrence of any Benchmark Replacement Date, the then-current Benchmark will
remain in effect until a Benchmark Replacement has been designated and
implemented in accordance with Section 2.17(b).

 

- 9 -



--------------------------------------------------------------------------------

“Benchmark Transition Event”: The occurrence of one or more of the following
events with respect to the then-current Benchmark:

(1) a written public statement or publication of information by or on behalf of
the administrator of the Benchmark officially announcing that the administrator
has ceased or will cease to provide the Benchmark permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Benchmark;

(2) a written public statement or publication of information by the regulatory
supervisor for the administrator of the Benchmark, the central bank for the
currency of the Benchmark, an insolvency official with jurisdiction over the
administrator for the Benchmark, a resolution authority with jurisdiction over
the administrator for the Benchmark or a court or an entity with similar
insolvency or resolution authority over the administrator for the Benchmark,
which states that the administrator of the Benchmark has ceased or will cease to
provide the Benchmark permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Benchmark;

(3) a written public statement or publication of information by the regulatory
supervisor for the administrator of the Benchmark announcing that the Benchmark
is no longer representative; or

(4) the Asset Replacement Percentage is greater than 50%, as calculated by the
Collateral Manager based on the aggregate principal balance of each applicable
Collateral Interest, as reported in the most recent monthly report of Servicer.

“Board of Directors”: With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.

“Board Resolution”: With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, Overland Park, Kansas,
Cleveland, Ohio or the location of the Corporate Trust Office of the Note
Administrator or the Trustee, or (iii) days when the New York Stock Exchange or
the Federal Reserve Bank of New York are closed.

“Calculation Agent”: The meaning specified in Section 7.14(a) hereof.

“Calculation Amount”: With respect to:

(a) any Modified Collateral Interest, the Principal Balance thereof minus any
related Appraisal Reduction Amounts; provided that, if an Appraisal Reduction
Amount based on an Updated Appraisal (or, when permitted by the terms of the
Servicing Agreement, an existing appraisal that is less than 12 months old) is
not determined with respect to such Modified Collateral

 

- 10 -



--------------------------------------------------------------------------------

Interest within 120 days after it becomes a Modified Collateral Interest, the
Calculation Amount with respect to such Modified Collateral Interest will be
determined in accordance with clause (b) below until an Appraisal Reduction
Amount based on an Updated Appraisal (or, when permitted by the terms of the
Servicing Agreement, an existing appraisal that is less than 12 months old) is
determined; and

(b) any Defaulted Collateral Interest, the lowest of (i) the Moody’s Recovery
Rate of such Collateral Interest multiplied by the Principal Balance of such
Collateral Interest, (ii) the market value of such Collateral Interest, as
determined by the Collateral Manager in accordance with the Collateral
Management Standard based upon, among other things, a recent appraisal and
information from one or more third party commercial real estate brokers and such
other information as the Collateral Manager deems appropriate and (iii) the
Principal Balance of such Collateral Interest minus any applicable Appraisal
Reduction Amounts.

“Cash”: Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

“Cayman AML Regulations”: The Anti-Money Laundering Regulations (2018 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended and revised from time
to time.

“Cayman FATCA Legislation”: The Cayman Islands Tax Information Authority Law
(2017 Revision) (as amended), together with related legislation, regulations,
rules and guidance notes made pursuant to such law.

“Certificate of Authentication”: The meaning specified in Section 2.1 hereof.

“Certificated Security”: A “certificated security” as defined in
Section 8-102(a)(4) of the UCC.

“Citi”: Citigroup Global Markets Inc.

“Class”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E
Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes or the
Class G-X Notes, as applicable.

“Class A Defaulted Interest Amount”: With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class A
Rate.

“Class A Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred and sixty (360) and (iii) the
Class A Rate.

 

- 11 -



--------------------------------------------------------------------------------

“Class A Notes”: The Class A Senior Secured Floating Rate Notes due 2035, issued
by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class A Rate”: With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) 1.25% plus
(c) on and after the Payment Date in July 2025, 0.25%.

“Class A-S Defaulted Interest Amount”: With respect to the Class A-S Notes as of
each Payment Date, the accrued and unpaid amount due to holders of the Class A-S
Notes on account of any shortfalls in the payment of the Class A-S Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class A-S
Rate.

“Class A-S Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class A-S Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-S Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred and sixty (360) and (iii) the
Class A-S Rate.

“Class A-S Notes”: The Class A-S Second Priority Secured Floating Rate Notes Due
2035, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class A-S Rate”: With respect to any Class A-S Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to (a) the Benchmark (determined as described herein) plus (b) 1.55%
plus (c) on and after the Payment Date in July 2025, 0.25%.

“Class B Defaulted Interest Amount”: With respect to the Class B Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class B
Notes on account of any shortfalls in the payment of the Class B Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class B
Rate.

“Class B Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class B Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred and sixty (360) and (iii) the
Class B Rate.

“Class B Notes”: The Class B Third Priority Secured Floating Rate Notes due
2035, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class B Rate”: With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) 1.90% plus
(c) on and after the Payment Date in July 2025, 0.50%.

 

- 12 -



--------------------------------------------------------------------------------

“Class C Defaulted Interest Amount”: With respect to the Class C Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class C
Notes on account of any shortfalls in the payment of the Class C Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class C
Rate.

“Class C Deferred Interest”: Any interest due on the Class C Notes that is not
paid as a result of the operation of the Priority of Payments on any Payment
Date.

“Class C Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class C Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred and sixty (360) and (iii) the
Class C Rate.

“Class C Notes”: The Class C Fourth Priority Secured Floating Rate Notes due
2035, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class C Rate”: With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) 2.40% plus
(c) on and after the Payment Date in July 2025, 0.50%.

“Class D Defaulted Interest Amount”: With respect to the Class D Notes as of
each Payment Date, the accrued and unpaid amount due to holders of the Class D
Notes on account of any shortfalls in the payment of the Class D Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class D
Rate.

“Class D Deferred Interest”: Any interest due on the Class D Notes that is not
paid as a result of the operation of the Priority of Payments on any Payment
Date.

“Class D Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class D Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred and sixty (360) and (iii) the
Class D Rate.

“Class D Notes”: The Class D Fifth Priority Secured Floating Rate Notes due
2035, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class D Rate”: With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) 2.90% plus
(c) on and after the Payment Date in July 2025, 0.50%.

 

- 13 -



--------------------------------------------------------------------------------

“Class E Defaulted Interest Amount”: With respect to the Class E Notes as of
each Payment Date, the accrued and unpaid amount due to holders of the Class E
Notes on account of any shortfalls in the payment of the Class E Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class E
Rate.

“Class E Deferred Interest”: Any interest due on the Class E Notes that is not
paid as a result of the operation of the Priority of Payments on any Payment
Date.

“Class E Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class E Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred and sixty (360) and (iii) the
Class E Rate.

“Class E Notes”: The Class E Sixth Priority Secured Floating Rate Notes due
2035, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class E Rate”: With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) 3.20% plus
(c) on and after the Payment Date in July 2025, 0.50%.

“Class F Defaulted Interest Amount”: With respect to the Class F Notes as of
each Payment Date, the accrued and unpaid amount due to holders of the Class F
Notes on account of any shortfalls in the payment of the Class F Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class F
Rate.

“Class F Deferred Interest”: Any interest due on the Class F Notes that is not
paid as a result of the operation of the Priority of Payments on any Payment
Date.

“Class F Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class F Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred and sixty (360) and (iii) the
Class F Rate.

“Class F Notes”: The Class F Seventh Priority Floating Rate Notes due 2035,
issued by the Issuer pursuant to this Indenture.

“Class F Rate”: With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (1) for the initial Interest Accrual Period, 0.00% and (2) for each
successive Interest Accrual Period (a) the Benchmark (determined as described
herein) plus (b) 4.20% plus (c) on and after the Payment Date in October 2021,
0.50%.

“Class F-E Defaulted Interest Amount”: With respect to the Class F-E Notes as of
each Payment Date, the accrued and unpaid amount due to holders of the Class F-E
Notes on account of any shortfalls in the payment of the Class F-E Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the interest
rate on the Class F-E Notes described in Section 2.16 hereof.

 

- 14 -



--------------------------------------------------------------------------------

“Class F-E Deferred Interest”: Any interest due on the Class F-E Notes and the
Class F-X Notes that is not paid as a result of the operation of the Priority of
Payments on any Payment Date. Any Class F-E Deferred Interest added to the
Aggregate Outstanding Amount of the Class F-E Notes shall have the effect of
increasing the Aggregate Outstanding Notional Amount of the Class F-X Notes.

“Class F-E Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class F-E Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class F-E Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred sixty (360) and (iii) the
interest rate on the Class F-E Notes described in Section 2.16 hereof.

“Class F-E Notes”: The meaning specified in Section 2.3 hereof.

“Class F-X Defaulted Interest Amount”: With respect to the Class F-X Notes as of
each Payment Date, the accrued and unpaid amount due to holders of the Class F-X
Notes on account of any shortfalls in the payment of the Class F-X Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the interest
rate on the Class F-X Notes described in Section 2.16 hereof.

“Class F-X Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class F-X Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Notional Amount of the Class F-X Notes on the
first day of the related Interest Accrual Period, (ii) the actual number of days
in such Interest Accrual Period divided by three hundred sixty (360) and
(iii) the interest rate on the Class F-X Notes described in Section 2.16 hereof.

“Class F-X Notes”: The meaning specified in Section 2.3 hereof.

“Class G Defaulted Interest Amount”: With respect to the Class G Notes as of
each Payment Date, the accrued and unpaid amount due to holders of the Class G
Notes on account of any shortfalls in the payment of the Class G Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class G
Rate.

“Class G Deferred Interest”: Any interest due on the Class G Notes that is not
paid as a result of the operation of the Priority of Payments on any Payment
Date.

“Class G Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class G Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class G Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred sixty (360) and (iii) the
Class G Rate.

 

- 15 -



--------------------------------------------------------------------------------

“Class G Notes”: The Class G Eighth Priority Floating Rate Notes Due 2038,
issued by the Issuer pursuant to this Indenture.

“Class G Rate”: With respect to any Class G Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (1) for the initial Interest Accrual Period, 0.00% and (2) for each
successive Interest Accrual Period (a) the Benchmark (determined as described
herein) plus (b) 6.20% plus (c) on and after the Payment Date in October 2021,
0.50%.

“Class G-E Defaulted Interest Amount”: With respect to the Class G-E Notes as of
each Payment Date, the accrued and unpaid amount due to holders of the Class G-E
Notes on account of any shortfalls in the payment of the Class G-E Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the interest
rate on the Class G-E Notes described in Section 2.16 hereof.

“Class G-E Deferred Interest”: Any interest due on the Class G-E Notes and the
Class G-X Notes that is not paid as a result of the operation of the Priority of
Payments on any Payment Date. Any Class G-E Deferred Interest added to the
Aggregate Outstanding Amount of the Class G-E Notes shall have the effect of
increasing the Aggregate Outstanding Notional Amount of the Class G-X Notes.

“Class G-E Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class G-E Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class G-E Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred sixty (360) and (iii) the
interest rate on the Class G-E Notes described in Section 2.16 hereof.

“Class G-E Notes”: The meaning specified in Section 2.3 hereof.

“Class G-X Defaulted Interest Amount”: With respect to the Class G-X Notes as of
each Payment Date, the accrued and unpaid amount due to holders of the Class G-X
Notes on account of any shortfalls in the payment of the Class G-X Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the interest
rate on the Class G-X Notes described in Section 2.16 hereof.

“Class G-X Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class G-X Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Notional Amount of the Class G-X Notes on the
first day of the related Interest Accrual Period, (ii) the actual number of days
in such Interest Accrual Period divided by three hundred sixty (360) and
(iii) the interest rate on the Class G-X Notes described in Section 2.16 hereof.

“Class G-X Notes”: The meaning specified in Section 2.3 hereof.

“Clean-up Call”: The meaning specified in Section 9.1(a) hereof.

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

- 16 -



--------------------------------------------------------------------------------

“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.

“CLNC Advancing”: CLNC Advancing Agent, LLC, a Delaware limited liability
company.

“CLNC Change of Control”: The commercial real estate bridge loan financing
business currently conducted by Credit RE OC and its subsidiaries ceasing to be
under the Control of Colony Credit Real Estate Inc. or Colony Capital Operating
Company, LLC. For purposes hereof, “Control” means, with respect to any entity
or business, the power to direct the management and policies of such entity or
business, directly or indirectly, whether through the direct or indirect
ownership of voting securities or other beneficial interests, by contract or
otherwise.

“CLNC Holder”: CLNC 2019-FL1 DRE, LLC, a wholly-owned subsidiary of CLNC
Sub-REIT.

“CLNC Sub-REIT”: CLNC Mortgage Sub-REIT, LLC, a Delaware limited liability
company that is a real estate investment trust.

“Closing Date”: October 22, 2019.

“Closing Date Collateral Interests”: The Combined Loans and the Participations
listed on Schedule A attached hereto.

“Code”: The United States Internal Revenue Code of 1986, as amended.

“Co-Issuer”: CLNC 2019-FL1, LLC, a limited liability company formed under the
laws of the State of Delaware, until a successor Person shall have become the
Co-Issuer pursuant to the applicable provisions of this Indenture, and
thereafter “Co-Issuer” shall mean such successor Person.

“Co-Issuers”: The Issuer and the Co-Issuer.

“Collateral”: The meaning specified in the first paragraph of the Granting
Clause of this Indenture.

“Collateral Interest File”: The meaning set forth in Section 3.3(e) hereof.

“Collateral Interest Purchase Agreement”: Any Collateral Interest purchase
agreement entered into between the Issuer and the Seller relating to the
acquisition of Collateral Interests by the Issuer, as amended from time to time,
which agreement is assigned to the Trustee on behalf of the Issuer pursuant to
this Indenture.

“Collateral Interests”: The Closing Date Collateral Interests and the
Reinvestment Collateral Interests.

 

- 17 -



--------------------------------------------------------------------------------

“Collateral Management Agreement”: The Collateral Management Agreement, dated as
of the Closing Date, by and between the Issuer and the Collateral Manager, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

“Collateral Manager Event of Default”: The meaning set forth in the Collateral
Management Agreement.

“Collateral Management Standard”: The meaning set forth in the Collateral
Management Agreement.

“Collateral Manager”: CLNC Advisors, LLC, each of CLNC Advisors, LLC’s permitted
successors and assigns or any successor Person that shall have become the
Collateral Manager pursuant to the provisions of the Collateral Management
Agreement and thereafter “Collateral Manager” shall mean such successor Person.

“Collateral Manager Fee”: The meaning set forth in the Collateral Management
Agreement.

“Collection Account”: The meaning specified in the Servicing Agreement.

“Combined Loan”: Collectively, a Mortgage Loan and related Mezzanine Loan. Each
Combined Loan shall be treated as a single loan for all purposes hereunder.

“Combined Loan Repurchase Event”: With respect to each Collateral Interest, the
meaning specified in the Collateral Interest Purchase Agreement.

“Commercial Real Estate Loan”: Any Mortgage Loan, Combined Loan or Participated
Loan, as applicable and as the context may require.

“Companion Participation”: With respect to each Owned Participation, the related
companion participation interest in the related Participated Loan that will not
be held by the Issuer unless such Companion Participation is later acquired, in
whole or in part, by the Issuer pursuant to the applicable provisions of this
Indenture.

“Commitment Letter”: A definitive letter of commitment or term sheet provided by
an institutional lender.

“Company Administration Agreement”: The administration agreement, dated on or
about the Closing Date, by and among the Issuer and the Company Administrator,
as modified and supplemented and in effect from time to time.

“Company Administrative Expenses”: All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, Co-Issuer or
any Permitted Subsidiary (including legal fees and expenses) to (i) the Note
Administrator, the Custodian and the Trustee pursuant to this Indenture or any
co-trustee appointed pursuant to Section 6.12 hereof (including amounts payable
by the Issuer as indemnification pursuant to this Indenture), (ii) the Company
Administrator under the Company Administration Agreement and the Registered
Office Agreement (including amounts payable by the Issuer as indemnification
pursuant to the Company

 

- 18 -



--------------------------------------------------------------------------------

Administration Agreement) and to provide for the costs of liquidating the Issuer
following redemption of the Notes and MCSL pursuant to the AML Services
Agreement, (iii) the LLC Managers (including indemnification), (iv) the
independent accountants, agents and counsel of the Issuer for reasonable fees
and expenses (including amounts payable in connection with the preparation of
tax forms on behalf of the Issuer and the Co-Issuer), and any registered office
and government filing fees, in each case, payable in the order in which invoices
are received by the Issuer, (v) a Rating Agency for fees and expenses in
connection with any rating (including the annual fee payable with respect to the
monitoring of any rating) of the Notes, including fees and expenses due or
accrued in connection with any credit assessment or rating of the Collateral
Interests, (vi) the Collateral Manager under this Indenture and the Collateral
Management Agreement (including amounts payable by the Issuer as indemnification
pursuant to this Indenture or the Collateral Management Agreement), (vii) other
Persons as indemnification pursuant to the Collateral Management Agreement,
(viii) the Advancing Agent or other Persons as indemnification pursuant to the
provisions pertaining to the Advancing Agent in this Indenture, (ix) the
Servicer or the Special Servicer as indemnification or reimbursement of expenses
pursuant to the Servicing Agreement, (x) the CREFC® Intellectual Property
Royalty License Fee, (xi) the Preferred Share Paying Agent and the Share
Registrar pursuant to the Preferred Share Paying Agency Agreement (including
amounts payable as indemnification), (xii) each member of the Advisory Committee
(including amounts payable as indemnification) under each agreement between such
Advisory Committee member, the Collateral Manager and the Issuer (and the
amounts payable by the Issuer to each member of the Advisory Committee as
indemnification pursuant to each such agreement), (xiii) any other Person in
respect of any governmental fee, charge or tax (including any FATCA and Cayman
FATCA Legislation compliance costs) in relation to the Issuer or the Co-Issuer
(in each case as certified by an Authorized Officer of the Issuer or the
Co-Issuer to the Note Administrator), in each case, payable in the order in
which invoices are received by the Issuer, and (xiv) any other Person in respect
of any other fees or expenses (including indemnifications) permitted under this
Indenture (including, without limitation, any costs or expenses incurred in
connection with certain modeling systems and services) and the documents
delivered pursuant to or in connection with this Indenture and the Notes and any
amendment or other modification of any such documentation, in each case unless
expressly prohibited under this Indenture (including, without limitation, the
payment of all transaction fees and all legal and other fees and expenses
required in connection with the purchase of any Collateral Interests or any
other transaction authorized by this Indenture), in each case, payable in the
order in which invoices are received by the Issuer; provided that Company
Administrative Expenses shall not include (a) amounts payable in respect of the
Notes and (b) any Collateral Manager Fee payable pursuant to the Collateral
Management Agreement.

“Company Administrator”: Maples FS Limited, a licensed trust company
incorporated in the Cayman Islands, as administrator pursuant to the Company
Administration Agreement, unless a successor Person shall have become
administrator pursuant to the Company Administration Agreement, and thereafter,
Company Administrator shall mean such successor Person.

 

- 19 -



--------------------------------------------------------------------------------

“Compounded SOFR”: The compounded average of SOFR calculated in arrears for the
applicable Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which, for example, may be calculated in arrears with
a lookback period of four (4) Business Days as a mechanism to determine the
interest amount payable prior to the end of each Interest Accrual Period) being
established by the Collateral Manager in accordance with:

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining the
compounded average of SOFR in arrears; provided that:

(2) if, and to the extent that, the Collateral Manager determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that have
been selected by the Collateral Manager giving due consideration to any
industry-accepted market practice for similar U.S. dollar denominated
securitization transactions at such time.

“Controlling Class”: The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class A-S Notes, so long as any Class A-S Notes are
Outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding, then the Class C Notes, so long as any Class C Notes are
Outstanding, then the Class D Notes, so long as any Class D Notes are
Outstanding, then the Class E Notes, so long as any Class E Notes are
Outstanding, then the Class F Notes and any Class F-E Notes (if applicable), so
long as any Class F Notes or Class F-E Notes are Outstanding and then the
Class G Notes and any Class G-E Notes (if applicable), so long as any Class G
Notes or Class G-E Notes are Outstanding.

“Corporate Trust Office”: The designated corporate trust office of the Trustee
and Note Administrator, currently located at: (a) for Note transfer purposes and
presentment of the Notes for final payment thereon, 111 Fillmore Avenue East,
St. Paul, Minnesota 55107-1402, Attention: Bondholder Services–EP-MN-WS2N–CLNC
2019-FL1 Ltd.; (b) for the delivery of the Loan Documents, 1133 Rankin Street,
Suite 100, St. Paul, Minnesota 55116, Attention: Document Custody Services–CLNC
2019-FL1, Ltd., fax: (651) 695-6102; and (c) for all other purposes, 190 South
LaSalle Street, 8th Floor, Chicago, Illinois, 60603, Attention: Global Corporate
Trust–CLNC 2019-FL1, Ltd., or such other address as the Note Administrator, the
Custodian or Trustee, as applicable, may designate from time to time by notice
to the Noteholders, the Preferred Shareholders, the Collateral Manager, the
17g-5 Information Provider and the parties hereto.

“Credit Risk/Defaulted Collateral Interest Cash Purchase”: The meaning specified
in Section 12.1(b) hereof.

“Corresponding Tenor”: With respect to a Benchmark Replacement, a tenor or
observation period, as applicable, having approximately the same length
(disregarding business day adjustment) as the tenor or observation period
applicable to the then-current Benchmark.

“Credit Risk Collateral Interest”: Any Collateral Interest that, in the
Collateral Manager’s reasonable business judgment, has a significant risk of
becoming a Defaulted Collateral Interest within 120 days.

“Credit Risk Sale/Exchange Limitation”: With respect to cash sales or exchanges
of Credit Risk Collateral Interests, the condition that will be satisfied if,
immediately after such cash sale or exchange, the aggregate Principal Balance of
Credit Risk Collateral Interests sold or exchanged by the Issuer in cash sales
to the Collateral Manager or any of its Affiliates on or after the Closing Date
does not exceed 10% of the aggregate Principal Balance of the Closing Date
Collateral Interests as of the Closing Date.

 

- 20 -



--------------------------------------------------------------------------------

“Credit Risk Retention Rules”: Regulation RR (17 C.F.R. Part 246), as such rule
may be amended from time to time, and subject to such clarification and
interpretation as have been provided by the Department of Treasury, the Federal
Reserve System, the Federal Deposit Insurance Corporation, the Federal Housing
Finance Agency, the Securities and Exchange Commission and the Department of
Housing and Urban Development in the adopting release (79 F.R. 77601 et seq.) or
by the staff of any such agency, or as may be provided by any such agency or its
staff from time to time, in each case, as effective from time to time.

“CREFC® Intellectual Property Royalty License Fee”: With respect to each
Collateral Interest and for any Payment Date, an amount accrued during the
related Interest Accrual Period at the CREFC® Intellectual Property Royalty
License Fee Rate on the Principal Balance of such Collateral Interest as of the
close of business on the Determination Date in such Interest Accrual Period.
Such amounts shall be computed for the same period and on the same interest
accrual basis respecting which any related interest payment due or deemed due on
the related Collateral Interest is computed and shall be prorated for partial
periods.

“CREFC® Intellectual Property Royalty License Fee Rate”: With respect to each
Collateral Interest, a rate equal to 0.0005% per annum.

“CRS”: The OECD Standard for Automatic Exchange of Financial Account information
– Common Reporting Standard.

“Custodial Account”: An account at the Securities Intermediary established
pursuant to Section 10.1(b) hereof.

“Custodian”: The meaning specified in Section 3.3(a) hereof.

“DBRS”: DBRS, Inc. or any successor thereto.

“Debt Service”: With respect to any Collateral Interest, the monthly payments of
principal and interest due pursuant to the terms of the related Loan Documents,
excluding (1) any balloon payments, (2) required (non-monthly) principal
paydowns and (3) reserve payments for the 12 payments following September 9,
2019.

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

“Defaulted Collateral Interest”: Any Collateral Interest for which the related
Commercial Real Estate Loan is a Defaulted Commercial Real Estate Loan.

“Defaulted Interest Amount”: The Class A Defaulted Interest Amount, the
Class A-S Defaulted Interest Amount, the Class B Defaulted Interest Amount, the
Class C Defaulted Interest Amount, the Class D Defaulted Interest Amount, the
Class E Defaulted Interest Amount, the Class F Defaulted Interest Amount, the
Class F-E Defaulted Interest Amount, the Class F-X Defaulted Interest Amount,
the Class G Defaulted Interest Amount, the Class G-E Defaulted Interest Amount
or the Class G-X Defaulted Interest Amount, as the context requires.

 

- 21 -



--------------------------------------------------------------------------------

“Defaulted Commercial Real Estate Loan”: Any Commercial Real Estate Loan for
which there has occurred and is continuing for more than 60 days either (x) a
payment default or (y) a material non-monetary event of default that is known to
the Servicer, in each case, after giving effect to any applicable grace period
but without giving effect to any waiver; provided, however, that any Collateral
Interest as to which an Appraisal Reduction Event has not occurred due to the
circumstances specified in clause (v) of the definition thereof and which is not
otherwise a Defaulted Commercial Real Estate Loan will be deemed not to be a
Defaulted Commercial Real Estate Loan for purposes of determining the
Calculation Amount for the Par Value Test. If a Defaulted Commercial Real Estate
Loan is the subject of a work-out, modification or otherwise has cured the
default such that the subject Defaulted Commercial Real Estate Loan is no longer
in default pursuant to its terms (as such terms may have been modified), such
Collateral Interest will no longer be treated as a Defaulted Commercial Real
Estate Loan.

“Deferred Interest”: The Class C Deferred Interest, the Class D Deferred
Interest, the Class E Deferred Interest, the Class F Deferred Interest, the
Class F-E Deferred Interest, the Class G Deferred Interest and the Class G-E
Deferred Interest.

“Definitive Notes”: The meaning specified in Section 2.2(b) hereof.

“Depository” or “DTC”: The Depository Trust Company, its nominees, and their
respective successors.

“Determination Date”: The 4th Business Day preceding the Payment Date occurring
in such month, commencing in November 2019.

“Disqualified Transferee”: The meaning specified in Section 2.5(l) hereof.

“Dissolution Expenses”: The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Collateral and the dissolution of the Co-Issuers, as reasonably certified by the
Collateral Manager or the Issuer, based in part on expenses incurred by the
Trustee, Custodian and Note Administrator and reported to the Collateral
Manager.

“Dodd-Frank”: The Dodd Frank Wall Street Reform and Consumer Protection Act, as
amended from time to time.

“Dollar”, “U.S. $” or “$”: A U.S. dollar or other equivalent unit in Cash.

“Due Period”: With respect to any Payment Date, the period commencing on the day
immediately succeeding the second preceding Determination Date (or commencing on
and excluding the Closing Date, in the case of the Due Period relating to the
first Payment Date) and ending on and including the Determination Date
immediately preceding such Payment Date.

 

- 22 -



--------------------------------------------------------------------------------

“EHRI”: Any interest in the Issuer that satisfies the definition of “eligible
horizontal residual interest” in the Credit Risk Retention Rules. As of the
Closing Date, the Preferred Shares shall constitute the EHRI.

“Eligibility Criteria”: The criteria set forth below with respect to any
Collateral Interest acquired by the Issuer after the Closing Date, compliance
with which shall be evidenced by an Officer’s Certificate of the Collateral
Manager delivered to the Trustee and Note Administrator as of the date of such
acquisition:

(i) it is a Whole loan, a Combined Loan, or a Senior Participation in a Mortgage
Loan or a Combined Loan, that is secured by a Multi-Family Property, Office
Property, Industrial Property, Self-Storage Property, Hospitality Property or
Mixed Use Property;

(ii) the aggregate Principal Balance of the Collateral Interests secured by
properties that are of the following types are subject to limitations as
follows: (a) Office Properties does not exceed 60.0% of the Aggregate
Outstanding Portfolio Balance, (b) Industrial Properties does not exceed 40.0%
of the Aggregate Outstanding Portfolio Balance, (c) Hospitality Properties does
not exceed 20.0% of the Aggregate Outstanding Portfolio Balance, (d) Mixed Use
Properties does not exceed 15.0% of the Aggregate Outstanding Portfolio Balance,
(e) Self-Storage Properties does not exceed 10.0% of the Aggregate Outstanding
Portfolio Balance and (f) Student Housing Properties does not exceed 10.0% of
the Aggregate Outstanding Portfolio Balance (it being understood that, for all
purposes hereof, no concentration limitation will apply with respect to
Multi-Family Properties other than Student Housing Properties);

(iii) the obligor is incorporated or organized under the laws of, and the
Collateral Interest is secured by property located in, the United States;

(iv) it provides for monthly payments of interest at a floating rate based on
one-month LIBOR (or a successor benchmark rate that is either materially
consistent with ARRC Fallback Language or acceptable to the Rating Agencies);

(v) it has a Moody’s Rating;

(vi) it has a maturity date, assuming the exercise of all extension options (if
any) that are exercisable at the option of the related borrower under the terms
of such Collateral Interest, that is not more than five years from the date of
acquisition;

(vii) it is not an Equity Interest;

(viii) the Collateral Manager has determined that it has an As-Stabilized LTV
that is not greater than (i) in the case of Collateral Interests secured by
Multi-Family Properties other than Student Housing Properties, 80.0%, (ii) in
the case of Collateral Interests secured by Student Housing Properties, Office
Properties, Industrial Properties, Self-Storage Properties and Mixed Use
Properties, 75.0% and (iii) in the case of Collateral Interests secured by
Hospitality Properties, 70.0%;

 

- 23 -



--------------------------------------------------------------------------------

(ix) the Collateral Manager has determined that it has an U/W Stabilized NCF
DSCR that is not less than (i) in the case of Collateral Interests secured by
Multi-Family Properties other than Student Housing Properties, 1.15x, (ii) in
the case of Collateral Interests secured by Student Housing Properties, Office
Properties, Industrial Properties, Self-Storage Properties and Mixed Use
Properties, 1.25x and (iii) in the case of Collateral Interests secured by
Hospitality Properties, 1.35x;

(x) the Principal Balance of such Collateral Interest (plus any
previously-acquired participation interests in the same underlying Commercial
Real Estate Loan) is not greater than $110,000,000;

(xi) (A) the Weighted Average Life of the Collateral Interests, assuming the
exercise of all contractual extension options (if any) that are exercisable by
the borrower under each Collateral Interest, is less than or equal to the number
of years (rounded to the nearest one hundredth thereof) during the period from
such date of determination to 5.5 years from the Closing Date;

(B) the Weighted Average Spread of the Collateral Interests is not less than
2.75%;

(C) (1) the aggregate Principal Balance of Collateral Interests secured by
Mortgaged Properties located in (a) Texas, Virginia or New York is (in each
case) no more than 40.0% of the Aggregate Outstanding Portfolio Balance and
(b) any other state is no more than 25.0% of the Aggregate Outstanding Portfolio
Balance, and (2) (x) until the aggregate Principal Balance of the Collateral
Interests that are secured by Mortgaged Properties located in California is not
greater than 50.0% of the Aggregate Outstanding Principal Balance, the
Collateral Interest being acquired is not secured by a Mortgaged Property
located in California, and (y) after the aggregate Principal Balance of the
Collateral Interests that are secured by Mortgaged Properties located in
California is less than 50.0% of the Aggregate Outstanding Principal Balance,
the aggregate Principal Balance of such Collateral Interests does not exceed
50.0% of the Aggregate Outstanding Principal Balance; and

(D) the Herfindahl Score is greater than or equal to 14.0;

(xii) the weighted average Moody’s Rating Factor (weighted by Principal Balance
of the Collateral Interests) for all Collateral Interests immediately after
giving effect to such acquisition is not greater than 5,000;

(xiii) a No Downgrade Confirmation has been received from DBRS with respect to
the acquisition of such Collateral Interest except that such confirmation will
not be required with respect to the acquisition of a Participation if (a) the
Issuer already owns a Participation in the same underlying Participated Loan,
and (b) the principal balance of the Participation being acquired is $5,000,000
or less;

(xiv) the sum of the Principal Balance of such Collateral Interest and the
Principal Balance of all Collateral Interests that have the same guarantor or an
affiliated guarantor does not exceed 20.0% of the Aggregate Outstanding
Portfolio Balance;

 

- 24 -



--------------------------------------------------------------------------------

(xv) it will not require the Issuer to make any future payments after the
Issuer’s purchase thereof;

(xvi) if it is a Collateral Interest with a related Future Funding
Participation:

(A) the Future Funding Indemnitor has Segregated Liquidity (evidenced by a
certification) in an amount at least equal to the greater of (i) the Largest One
Quarter Future Advance Estimate and (ii) the Two Quarter Future Advance Estimate
for the immediately following two calendar quarters (based on the Future Funding
Amounts for all outstanding Future Funding Participations related to the
Collateral Interests);

(B) the maximum principal amount of all Future Funding Participations with
respect to all Collateral Interests does not exceed 25.0% of the maximum
commitment amount of all Commercial Real Estate Loans (which, with respect to
each Commercial Real Estate Loan, will equal the sum of (i) the related initial
Principal Balance thereof and (ii) any related initial Future Funding Amount);
and

(C) the maximum principal amount of the related Future Funding Participation
does not exceed 35.0% of the maximum commitment amount (including all related
funded and unfunded Senior Participations) of the related Commercial Real Estate
Loan;

(xvii) it is not prohibited under its Loan Documents from being purchased by the
Issuer and pledged to the Trustee;

(xviii) it is not currently, and has not recently been, the subject of any
request by the borrower to amend, modify or waive any provision of any of the
related Loan Documents that would have a material adverse effect on the
performance of such Commercial Real Estate Loan;

(xix) it is not an interest that, in the Collateral Manager’s reasonable
business judgment, has a significant risk of declining in credit quality or with
lapse of time or notice becoming a Defaulted Collateral Interest;

(xx) it is not a Defaulted Collateral Interest (as determined by the Collateral
Manager after reasonable inquiry);

(xxi) it is Dollar denominated and may not be converted into an obligation
payable in any other currencies;

(xxii) if such Collateral Interest is a Senior Participation, it does not have
“buy/sell” rights as a dispute resolution mechanism;

(xxiii) it provides for the repayment of principal at not less than par no later
than upon its maturity or upon redemption, acceleration or its full prepayment;

(xxiv) it is serviced pursuant to the Servicing Agreement or it is serviced by
an Accepted Loan Servicer pursuant to a commercial mortgage servicing
arrangement that includes the servicing provisions substantially similar to
those that are standard in commercial mortgage-backed securities (“CMBS”)
transactions;

 

- 25 -



--------------------------------------------------------------------------------

(xxv) (a) it is purchased from the Seller, the Securitization Sponsor, or a
wholly-owned subsidiary of the Securitization Sponsor, and (b) the requirements
set forth in the Indenture regarding the representations and warranties with
respect to such Collateral Interest and the underlying mortgaged property (as
applicable) have been met (subject to such exceptions as are reasonably
acceptable to the Collateral Manager);

(xxvi) if it is a participation interest, the related Participating Institution
is (and any “qualified transferee” is required to be) any of (1) the
Securitization Sponsor or any of its affiliates or a “qualified institutional
lender” as such terms are typically defined in the Loan Documents related to
participations; (2) an entity (or a wholly-owned subsidiary of an entity) that
has (y) a long-term unsecured debt rating from Moody’s of “A3” or higher, and
(z) a long-term unsecured debt rating from DBRS of “A(low)” or higher (if rated
by DBRS, or if not rated by DBRS, an equivalent (or higher) rating by any two
other NRSROs (which may include Moody’s)) (3) a securitization trust, a
collateralized loan obligation issuer or a similar securitization vehicle, or
(4) a special purpose entity that is 100% directly or indirectly owned by the
Securitization Sponsor, for so long as the separateness provisions of its
organizational documents have not been amended (unless the Rating Agency
Condition was satisfied in connection with such amendment), and if any
Participating Institution is not the Issuer, the related Loan Documents will be
held by a third party custodian;

(xxvii) its acquisition will be in compliance with Section 206 of the Advisers
Act;

(xxviii) its acquisition, ownership, enforcement and disposition will not cause
the Issuer to fail to be a Qualified REIT Subsidiary or other disregarded entity
of a REIT unless a No Trade or Business Opinion has previously been received
(which opinion may be conditioned on compliance with certain restrictions on the
investment or other activity of the Issuer and/or the Collateral Manager on
behalf of the Issuer);

(xxix) its acquisition would not cause the Issuer, the Co-Issuer or the pool of
Collateral Interests to be required to register as an investment company under
the 1940 Act; and if the borrowers with respect to the Collateral Interest are
excepted from the definition of an “investment company” solely by reason of
Section 3(c)(1) of the 1940 Act, then either (x) such Collateral Interest does
not constitute a “voting security” for purposes of the 1940 Act or (y) the
aggregate amount of such Collateral Interest held by the Issuer is less than 10%
of the entire issue of such Collateral Interest;

(xxx) it does not provide for any payments which are or will be subject to
deduction or withholding for or on account of any withholding or similar tax
(other than withholding on amendment, modification and waiver fees, late payment
fees, commitment fees, exit fees, extension fees or similar fees), unless the
borrower under such Collateral Interest is required to make “gross up” payments
that ensure that the net amount actually received by the Issuer (free and clear
of taxes) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required;

(xxxi) after giving effect to its acquisition, together with the acquisition of
any other Collateral Interests to be acquired (or as to which a binding
commitment to acquire was entered into) on the same date, the aggregate
Principal Amount of Collateral Interests held by the Issuer that are EU
Retention Holder Originated Collateral Interests is in excess of 50% of the
aggregate Principal Amount of Collateral Interests held by the Issuer;

 

- 26 -



--------------------------------------------------------------------------------

(xxxii) it is not acquired for the primary purpose of recognizing gains or
decreasing losses resulting from market value changes; and

(xxxiii)if it is a Combined Loan or a Participation in a Combined Loan, (x) the
related Mortgage Loan contains a requirement that any principal repayment of the
Mortgage Loan must be accompanied by a pro rata principal repayment (based on
Principal Balance) of the related Mezzanine Loan and (y) the related Mortgage
Loan does not permit the related borrower to incur additional debt secured by
the related Mortgaged Property or the equity in the related borrower unless such
debt was quantified and included in the calculations of all Eligibility Criteria
in relation to such acquisition and in prior acquisitions of Collateral
Interests related to such Combined Loan;

provided, however, that (a) for purposes of clauses (ii), (xi), (xii), (xiv) and
(xvi)(B) above, if the acquisition of such Collateral Interest would improve
compliance with the applicable concentration limits after giving effect to such
acquisition, then such Eligibility Criteria will be deemed to have been
satisfied, and (b) any determination of a percentage pursuant to the Eligibility
Criteria (except for the Weighted Average Spread of all Collateral Interests)
shall be rounded to the nearest 1/10th of one percent.

“Eligible Account”: Either (a) an account maintained with a federal or state
chartered depository institution or trust company or an account or accounts
maintained with the Note Administrator that, in each case, has (1) long-term
senior unsecured debt obligations rated at least “Aa3” by Moody’s and short-term
debt obligations rated “P-1” by Moody’s and (2) long-term senior unsecured debt
obligations rated at least “A” by DBRS (or, if not rated by DBRS, rated the
equivalent or higher rating by any two other NRSROs (which may include
Moody’s)); (b) a segregated trust account maintained with the trust department
of a federal or state chartered depository institution or trust company acting
in its fiduciary capacity; provided that (i) any such institution or trust
company having long-term senior unsecured debt obligations rated at least “Baa1”
by Moody’s, long-term senior unsecured debt obligations rated at least “A” by
DBRS (or, if not rated by DBRS, rated the equivalent or higher rating by any two
other NRSROs (which may include Moody’s)) and a capital surplus of at least
U.S.$200,000,000 and (ii) any such account is subject to fiduciary funds on
deposit regulations substantially similar to 12 C.F.R. § 9.10(b); or (c) an
account maintained with KeyBank National Association so long as (i) KeyBank
National Association’s long-term unsecured debt obligations, deposits, or
commercial paper rating is at least “A2” by Moody’s and “BBB(high)” by DBRS (if
then rated by DBRS, or if not rated by DBRS, an equivalent or higher rating by
at least two NRSROs (which may include Moody’s)) in the case of accounts in
which funds are held for more than thirty (30) days and (ii) KeyBank National
Association’s short-term unsecured debt obligations, deposits, or commercial
paper rating is at least “P-1” by Moody’s and “R-1(low”) by DBRS (if then rated
by DBRS, or if not rated by DBRS, an equivalent or higher rating by at least two
NRSROs (which may include Moody’s)) in the case of accounts in which funds are
hold for thirty (30) days or less.

 

- 27 -



--------------------------------------------------------------------------------

“Eligible Investments”: Any Dollar-denominated investment, the maturity for
which corresponds to the Issuer’s expected or potential need for funds, that, at
the time it is Granted to the Trustee (directly or through a Securities
Intermediary or bailee) is Registered and is one or more of the following
obligations or securities:

(i) direct obligations of, and obligations the timely payment of principal of
and interest on which is fully and expressly guaranteed by, the United States,
or any agency or instrumentality of the United States, the obligations of which
are expressly backed by the full faith and credit of the United States;

(ii) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Note Administrator or the
commercial department of any successor Note Administrator, as the case may be;
provided that such successor otherwise meets the criteria specified herein) and
subject to supervision and examination by federal and/or state banking
authorities so long as the commercial paper and/or the debt obligations of such
depositary institution or trust company (or, in the case of the principal
depositary institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment has (1) a long-term senior
unsecured debt rating of not less than “Aa3” by Moody’s, in the case of
long-term senior unsecured debt obligations, and a short-term debt rating of
“P-1” by Moody’s, for short-term debt obligations and (2) a long-term senior
unsecured debt rating of at least “AAA” by DBRS (or, if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s)) and a short-term senior unsecured debt rating of at least
“R-1(middle)” by DBRS for maturities less than 90 days and “R-1(high)” for
maturities greater than 90 days (or, in each case, if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s));

(iii) unleveraged repurchase or forward purchase obligations with respect to
(a) any security described in clause (i) above or (b) any other security issued
or guaranteed by an agency or instrumentality of the United States of America,
in either case entered into with a depository institution or trust company
(acting as principal) described in clause (ii) above (including the Note
Administrator or the commercial department of any successor Note Administrator,
as the case may be; provided that such Person otherwise meets the criteria
specified herein) or entered into with a corporation (acting as principal) that
has (1) a long-term senior unsecured debt rating of not less than “Aa3” by
Moody’s, in the case of long-term senior unsecured debt obligations, and a
short-term debt rating of “P-1” by Moody’s, for short-term debt obligations and
(2) a long-term senior unsecured debt rating of at least “AAA” by DBRS (or, if
not rated by DBRS, an equivalent (or higher) rating by any two other NRSROs
(which may include Moody’s)) and a short-term senior unsecured debt rating of at
least “R-1(middle)” by DBRS for maturities less than 90 days and “R-1(high)” for
maturities greater than 90 days (or, in each case, if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s));

(iv) a reinvestment agreement issued by any bank (if treated as a deposit by
such bank) that has a short-term credit rating of not less than “P-1” by
Moody’s; provided that the issuer thereof must also have at the time of such
investment (1) long-term senior unsecured debt rating of not less than “Aa3” by
Moody’s, in the case of long-term senior unsecured debt obligations, and a
short-term debt rating of “P-1” by Moody’s, for short-term debt obligations and
(2) a long-term senior unsecured debt rating of at least “AAA” by DBRS (or, if
not rated by DBRS, an

 

- 28 -



--------------------------------------------------------------------------------

equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s)) and a short-term senior unsecured debt rating of at least
“R-1(middle)” by DBRS for maturities less than 90 days and “R-1(high)” for
maturities greater than 90 days (or, in each case, if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s));

(v) any money market fund (including those managed or advised by the Note
Administrator or its Affiliates) that maintain a constant asset value and that
are rated “Aaa-mf” by Moody’s and “R-1(middle)” by DBRS (or, if not rated by
DBRS, an equivalent (or higher) rating by any two other NRSROs (which may
include Moody’s)); and

(vi) any other investment similar to those described in clauses (i) through
(v) above that (1) Moody’s has confirmed may be included in the portfolio of
Collateral Interests as an Eligible Investment without adversely affecting its
then-current ratings on the Notes and (2) has (A) long-term senior unsecured
debt rating of not less than “Aa3” by Moody’s, in the case of long-term senior
unsecured debt obligations, and a short-term debt rating of “P-1” by Moody’s,
for short-term debt obligations and (B) a long-term senior unsecured debt rating
of at least “AAA” by DBRS (or, if not rated by DBRS, an equivalent (or higher)
rating by any two other NRSROs (which may include Moody’s)) and a short-term
senior unsecured debt rating of at least “R-1(middle)” by DBRS for maturities
less than 90 days and “R-1(high)” for maturities greater than 90 days (or, in
each case, if not rated by DBRS, an equivalent (or higher) rating by any two
other NRSROs (which may include Moody’s));

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; provided, further, that (a) Eligible
Investments acquired with funds in the Collection Account shall include only
such obligations or securities as mature no later than three Business Days prior
to the next Payment Date succeeding the acquisition of such obligations or
securities, (b) Eligible Investments shall not include obligations bearing
interest at inverse floating rates, (c) Eligible Investments shall be treated as
indebtedness for U.S. federal income tax purposes and such investment shall not
cause the Issuer to fail to be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT (unless the Issuer has previously received a No
Trade or Business Opinion, in which case the investment will not cause the
Issuer to be treated as a foreign corporation engaged in a trade or business in
the United States for U.S. federal income tax purposes or to otherwise become
subject to U.S. federal income tax on a net income basis), (d) Eligible
Investments shall not be subject to deduction or withholding for or on account
of any withholding or similar tax (other than any taxes imposed pursuant to
FATCA), unless the payor is required to make “gross up” payments that ensure
that the net amount actually received by the Issuer (free and clear of taxes,
whether assessed against such obligor or the Issuer) will equal the full amount
that the Issuer would have received had no such deduction or withholding been
required, (e) Eligible Investments shall not be purchased for a price in excess
of par and (f) Eligible Investments shall not include margin stock. Eligible
Investments may be purchased from the Trustee and its Affiliates so long as the
Trustee has a capital and surplus of at least U.S.$200,000,000 and has a
long-term senior unsecured credit rating of at least “Baa1” by Moody’s, and may
include obligations for which the Trustee or an Affiliate thereof receives
compensation for providing services.

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

 

- 29 -



--------------------------------------------------------------------------------

“Equity Interest”: A security or other interest that does not entitle the holder
thereof to receive periodic payments of interest and one or more installments of
principal, including (i) any bond or note or similar instrument that is by its
terms convertible into or exchangeable for an equity interest, (ii) any bond or
note or similar instrument that includes warrants or other interests that
entitle its holder to acquire an equity interest, or (iii) any other similar
instrument that would entitle its holder to receive periodic payments of
interest or a return of a residual value.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

“EU Retention Holder Originated Collateral Interest”: A Collateral Interest
(i) in respect of which the Securitization Sponsor either itself or through
related entities, directly or indirectly, was involved in the original agreement
which created such Collateral Interest or (ii) which the Securitization Sponsor
has purchased or will purchase for its own account prior to selling or
transferring such Collateral Interest to the Issuer, in each case, as
contemplated by Article 4(13) of European Union Regulation (EU) No 575/2013/EU.

“EU Risk Retention Letter”: That certain risk retention letter delivered by the
Securitization Sponsor and CLNC Holder to the Issuer, the Co-Issuer, the
Collateral Manager, the Trustee and the Placement Agents, dated October 22,
2019.

“EU Securitization Laws” The EU Securitization Regulation, together with any
supplementary regulatory technical standards, implementing technical standards
and any official guidance published in relation thereto by the European
Supervisory Authorities, and any implementing laws or regulations.

“EU Securitization Regulation” Regulation (EU) 2017/2402.

“Euroclear”: Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“European Supervisory Authorities”: The European Banking Authority, the European
Insurance and Occupational Pensions Authority and the European Securities and
Markets Authority (including, in each case, any successor or replacement
organization thereto).

“Event of Default”: The meaning specified in Section 5.1 hereof.

“Excepted Property”: (i) The U.S.$250 proceeds of share capital contributed by
CLNC Holder as the holder of the ordinary shares of the Issuer, the U.S.$250
representing a profit fee to the Issuer, and, in each case, any interest earned
thereon and the account in which such amounts are held and (ii) the Preferred
Share Distribution Account and all of the funds and other property from time to
time deposited in or credited to the Preferred Share Distribution Account.

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

“Exchange Collateral Interest”: The meaning specified in Section 12.1(b)(ii)
hereof.

“Exchangeable Notes”: The meaning specified in Section 2.16 hereof.

 

- 30 -



--------------------------------------------------------------------------------

“Exchanged Notes”: The meaning specified in Section 2.16 hereof.

“Expense Year”: Each 12-month period commencing on the Business Day following
the Payment Date occurring in January and ending on the Payment Date occurring
in the following January.

“FATCA”: Sections 1471 through 1474 of the Code, the treasury regulations
promulgated thereunder, and any related provisions of law, court decisions,
administrative guidance or agreements with any taxing authority (or laws
thereof) in respect thereof.

“Federal Reserve Bank of New York’s Website”: The website of the Federal Reserve
Bank of New York at http://www.newyorkfed.org, or any successor screen or other
information service that publishes such SOFR that has been selected, endorsed or
recommended by the Relevant Governmental Body.

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

“Financing Statements”: Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as
secured party.

“Funded Companion Participation”: With respect to each Collateral Interest that
is a Participation, each related fully funded companion participation which is
not an asset of the Issuer and is not part of the Collateral.

“Funded Participation Interest”: Any fully funded participation interest in an
Underlying Commercial Real Estate Loan that is acquired by the Issuer.

“Future Funding Account Control Agreement”: Any account control agreement
entered into in accordance with the terms of the Future Funding Agreement by and
among the Future Funding Indemnitor, the Trustee, as secured party, the Note
Administrator and an account bank, as the same may be amended, supplemented or
replaced from time to time.

“Future Funding Agreement”: The meaning specified in the Servicing Agreement.

“Future Funding Amount”: With respect to any Future Funding Participation, the
amount of the unfunded portion thereof.

“Future Funding Indemnitor”: Credit RE Holdco, LLC, and its successors in
interest.

“Future Funding Participation”: With respect to each Collateral Interest that is
a Funded Participation Interest, the related unfunded future funding companion
participation interest, which (unless it is acquired as a Reinvestment
Collateral Interest after the Closing Date in accordance with the terms of this
Indenture) is not owned by the Issuer.

“Future Funding Reserve Account”: The meaning specified in the Servicing
Agreement.

“GAAP”: The meaning specified in Section 6.3(k) hereof.

 

- 31 -



--------------------------------------------------------------------------------

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

“Global Notes”: The Rule 144A Global Notes and the Regulation S Global Notes.

“Goldman”: Goldman Sachs & Co. LLC.

“Governing Documents”: With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and (ii) all other Persons, the
articles of incorporation, certificate of incorporation, by-laws, certificate of
limited partnership, limited partnership agreement, limited liability company
agreement, certificate of formation, articles of association and similar charter
documents, as applicable to any such Person.

“Government Items”: A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, charge, pledge, create and grant a security
interest in and right of setoff against, deposit, set over and confirm. A Grant
of the Collateral or of any other security or instrument shall include all
rights, powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral (or any other security or instrument), and all other
amounts payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

“Herfindahl Score”: On any date of determination, the quotient of (i) one
divided by (ii) the sum of the series of products obtained for each Collateral
Interest and Principal Proceeds (whether held as cash or Eligible Investments),
determined by squaring the quotient of (x) the Principal Balance of each such
Collateral Interest (or in the case of Principal Proceeds in increments of
$10,000,000) divided by (y) the Aggregate Outstanding Portfolio Balance.

“Holder” or “Securityholder”: With respect to any Note, the Person in whose name
such Note is registered in the Notes Register. With respect to any Preferred
Share, the Person in whose name such Preferred Share is registered in the
register maintained by the Share Registrar.

“Holder AML Obligations”: The meaning set forth in Section 2.11(d).

“Hospitality Property”: A real property comprised (wholly or partially) of
hospitality space (including mixed use property) as to which the majority of the
underwritten revenue is from hospitality space.

 

- 32 -



--------------------------------------------------------------------------------

“IAI”: An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
an entity in which all of the equity owners are such “accredited investors.”

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

“Indenture Accounts”: The Payment Account, the Reinvestment Account and the
Custodial Account.

“Independent”: As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or Note Administrator such opinion or certificate shall state, or
shall be deemed to state, that the signer has read this definition and that the
signer is Independent within the meaning hereof.

“Industrial Property”: A real property comprised (wholly or partially) of
industrial space (including mixed use property) as to which the majority of the
underwritten revenue is from industrial space.

“Initial MASCOT Note Issuance Date”: The 27th day following the Closing Date (or
if such 27th day is not a Business Day, the next Business Day).

“Inquiry”: The meaning specified in Section 10.13(a) hereof.

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

“Interest Accrual Period”: With respect to the Notes and (i) the first Payment
Date, the period from and including the Closing Date to and including the
18th day of the month in which such first Payment Date occurs and (ii) with
respect to each successive Payment Date, the period from and including the
19th day of the month immediately preceding the month in which such Payment Date
occurs to and including the 18th day of the month in which such Payment Date
occurs.

“Interest Advance”: The meaning specified in Section 10.7(a) hereof.

 

- 33 -



--------------------------------------------------------------------------------

“Interest Coverage Ratio”: As of any Measurement Date, the number (expressed as
a percentage) calculated by dividing:

(a) (i) the sum of (A) the expected scheduled interest payments due (in each
case regardless of whether the due date for any such interest payment has yet
occurred) in the Due Period in which such Measurement Date occurs on (x) the
Collateral Interests (excluding, subject to clause (3) below, accrued and unpaid
interest on Defaulted Collateral Interests); provided that no interest (or
dividends or other distributions) will be included with respect to any
Collateral Interest to the extent that such Collateral Interest does not provide
for the scheduled payment of interest (or dividends or other distributions) in
Cash and (y) the Eligible Investments held in the Accounts (whether purchased
with Interest Proceeds or Principal Proceeds), plus (B) Interest Advances, if
any, advanced by the Advancing Agent or the Backup Advancing Agent, with respect
to the related Payment Date, minus (ii) any amounts scheduled to be paid
pursuant to Section 11.1(a)(i)(1) through (4) (other than any Collateral Manager
Fees that the Collateral Manager has agreed to waive in accordance with this
Indenture and the Collateral Management Agreement); by

(b) the sum of (i) the scheduled interest on the Class A Notes payable on the
Payment Date immediately following such Measurement Date, plus (ii) any Class A
Defaulted Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (iii) the scheduled interest on the Class A-S Notes
payable immediately following such Measurement Date, plus (iv) any Class A-S
Defaulted Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (v) the scheduled interest on the Class B Notes payable
immediately following such Measurement Date, plus (vi) any Class B Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (vii) the scheduled interest on the Class C Notes payable
immediately following such Measurement Date, plus (viii) any Class C Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date plus (ix) the scheduled interest on the Class D Notes payable
immediately following such Measurement Date, plus (x) any Class D Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (xi) the scheduled interest on the Class E Notes payable
immediately following such Measurement Date, plus (xii) any Class E Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date.

For purposes of calculating any Interest Coverage Ratio, (1) the expected
interest income on the Collateral Interests and Eligible Investments and the
expected interest payable on the Offered Notes shall be calculated using the
interest rates applicable thereto on the applicable Measurement Date,
(2) accrued original issue discount on Eligible Investments shall be deemed to
be a scheduled interest payment thereon due on the date such original issue
discount is scheduled to be paid, (3) there will be excluded all scheduled or
deferred payments of interest on or principal of Collateral Interests and any
payment that the Collateral Manager has determined in its reasonable judgment
will not be made in Cash or received when due and (4) with respect to any
Collateral Interest as to which any interest or other payment thereon is subject
to withholding tax of any relevant jurisdiction, each payment thereon shall be
deemed to be payable net of such withholding tax unless the related borrower is
required to make additional payments to fully compensate the Issuer for such
withholding taxes (including in respect of any such additional payments).

 

- 34 -



--------------------------------------------------------------------------------

“Interest Coverage Test”: The test that will be met as of any Measurement Date
on which any Offered Notes remain Outstanding if the Interest Coverage Ratio as
of such Measurement Date is equal to or greater than 120.00%.

“Interest Distribution Amount”: Each of the Class A Interest Distribution
Amount, the Class A-S Interest Distribution Amount, the Class B Interest
Distribution Amount, the Class C Interest Distribution Amount, the Class D
Interest Distribution Amount, the Class E Interest Distribution Amount, the
Class F Interest Distribution Amount, the Class F-E Interest Distribution
Amount, the Class F-X Interest Distribution Amount, the Class G Interest
Distribution Amount, the Class G-E Interest Distribution Amount and the
Class G-X Interest Distribution Amount.

“Interest Proceeds”:

(1) all Cash payments of interest (including any deferred interest and any
amount representing the accreted portion of a discount from the face amount of a
Collateral Interest or an Eligible Investment) or other distributions (excluding
Principal Proceeds) received on all Collateral Interests other than Defaulted
Collateral Interests (net of any fees and other compensation and reimbursement
of expenses and Servicing Advances and interest thereon (but not net of amounts
payable pursuant to any indemnification provisions) to which the Servicer or the
Special Servicer are entitled pursuant to the terms of the Servicing Agreement
(and, with respect to each Non-Serviced Commercial Real Estate Loan, net of
amounts payable to the servicer and special servicer under the applicable
servicing agreement)) and Eligible Investments, including, in the Collateral
Manager’s commercially reasonable discretion (exercised as of the trade date),
the accrued interest received in connection with a sale of such Collateral
Interests or Eligible Investments (to the extent such accrued interest was not
applied to the purchase of Reinvestment Collateral Interests), in each case,
excluding any accrued interest included in Principal Proceeds pursuant to
clause (A)(3) or (4) of the definition of Principal Proceeds and excluding any
origination fees, which will be retained by the Seller and will not be assigned
to the Issuer;

(2) all make whole premiums, spread maintenance, yield maintenance or prepayment
premiums, or any interest amount paid in excess of the stated interest amount of
a Collateral Interest;

(3) all amendment, modification and waiver fees, late payment fees (to the
extent not paid to the Servicer or the Special Servicer as additional servicing
compensation), extension fees and other fees and commissions received by the
Issuer in connection with such Collateral Interests and Eligible Investments;

(4) Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent;

(5) all Cash payments corresponding to accrued original issue discount on
Eligible Investments;

(6) any interest payments received in Cash by the Issuer on any asset held by a
Permitted Subsidiary that is not a Defaulted Collateral Interest;

 

- 35 -



--------------------------------------------------------------------------------

(7) all payments of principal on Eligible Investments purchased with any other
Interest Proceeds;

(8) Cash and Eligible Investments contributed by CLNC Holder or an affiliate
thereof, so long as CLNC Holder or an affiliate that is 100% owned by CLNC
Sub-REIT and a “disregarded entity” for U.S. federal income tax purposes
continues to hold 100% of the Preferred Shares, pursuant to the terms of this
Indenture and designated as “Interest Proceeds” by CLNC Holder or such
affiliate;

(9) all other Cash payments received with respect to the Collateral Interests to
the extent such proceeds are designated “Interest Proceeds” by the Collateral
Manager in its sole discretion with notice evidenced by an Officer’s Certificate
to the Trustee and Note Administrator; and

(10) Cash contributed by CLNC Holder constituting the Closing Date Deposit;

provided that Interest Proceeds will not include (i) any payment or proceeds
specifically defined as “Principal Proceeds in the definition thereof or
(ii) any Nonrecoverable Interest Advances that were previously reimbursed to the
Advancing Agent or the Backup Advancing Agent.

“Interest Shortfall”: The meaning set forth in Section 10.7(a) hereof.

“Interested Person”: The Servicer, the Special Servicer, any independent
contractor engaged by the Special Servicer, the Collateral Manager, or, in
connection with any individual Commercial Real Estate Loan, the borrower, the
manager of the related Mortgaged Property, the holder of a related mezzanine
loan or companion participation, or any affiliate of any of the preceding
entities.

“Investor Certification”: A certificate, substantially in the form of Exhibit
Q-1 or Exhibit Q-2 hereto, representing that such Person executing the
certificate is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share or a prospective investor in a Note or a Preferred Share and
that either (a) such Person is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Commercial Real Estate Loan, in
which case such person will have access to all the reports and information made
available to Noteholders or Preferred Shareholders under this Indenture, or
(b) such Person is an agent or Affiliate of, or an investment advisor to, any
borrower under a Commercial Real Estate Loan, in which case such person will
only receive access to the Monthly Report. The Investor Certification may be
submitted electronically by means of the Note Administrator’s Website.

“Investor Q&A Forum”: The meaning specified in Section 10.13(a) hereof.

“ISDA Definitions”: The 2006 ISDA Definitions published by the International
Swaps and Derivatives Association, Inc. or any successor thereto, as amended or
supplemented from time to time, or any successor definitional booklet for
interest rate derivatives published from time to time.

 

- 36 -



--------------------------------------------------------------------------------

“ISDA Fallback Adjustment”: The spread adjustment, (which may be a positive or
negative value or zero) that would apply for derivatives transactions
referencing the ISDA Definitions to be determined upon the occurrence of an
index cessation event with respect to the Benchmark for the applicable tenor.

“ISDA Fallback Rate”: The rate that would apply for derivatives transactions
referencing the ISDA Definitions to be effective upon the occurrence of an index
cessation date with respect to the Benchmark for the applicable tenor excluding
the applicable ISDA Fallback Adjustment.

“Issuer”: CLNC 2019-FL1, Ltd., an exempted company incorporated under the laws
of the Cayman Islands with limited liability, until a successor Person shall
have become the Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Issuer” shall mean such successor Person.

“Issuer Order” and “Issuer Request”: A written order or request (which may be in
the form of a standing order or request) dated and signed in the name of the
Issuer (and the Co-Issuer, if applicable) by an Authorized Officer of the Issuer
(and by an Authorized Officer of the Co-Issuer, if applicable), or by an
Authorized Officer of the Collateral Manager on behalf of the Issuer. For the
avoidance of doubt, an order or request provided in an email (or other
electronic communication) sent by an Authorized Officer of the Issuer, Co-Issuer
or Collateral Manager, as applicable, shall constitute an Issuer Order, in each
case except to the extent that the Trustee or Note Administrator reasonably
requests otherwise.

“Junior Participation”: Any junior participation interests (or B Notes) in an
Underlying Commercial Real Estate Loan pursuant to a Senior AB Participation, in
which the related Senior Participation is a Collateral Interest that has been
acquired by the Issuer.

“Largest One Quarter Future Advance Estimate”: The meaning specified in the
Servicing Agreement.

“LIBOR”: The London Interbank Offer Rate for a one month tenor.

“LIBOR Determination Date”: The meaning set forth in Schedule B attached hereto.

“Liquidation Fee”: The meaning specified in the Servicing Agreement.

“LLC Managers”: The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

“Loan Documents”: The indenture, loan agreement, note, mortgage, intercreditor
agreement, participation agreement, co-lender agreement or other agreement
pursuant to which a Collateral Interest or an Eligible Investment has been
issued or created and each other agreement that governs the terms of or secures
the obligations represented by such Collateral Interest or an Eligible
Investment or of which holders of such Collateral Interest or an Eligible
Investment are the beneficiaries.

“London Banking Day”: The meaning set forth in Schedule B attached hereto.

 

- 37 -



--------------------------------------------------------------------------------

“Loss Value Payment”: A Cash payment made to the Issuer by the Seller in
connection with a Material Breach of a representation or warranty or a Material
Document Defect with respect to any Collateral Interest pursuant to the
Collateral Interest Purchase Agreement in an amount that the Collateral Manager
on behalf of the Issuer, subject to the consent of a majority of the holders of
each Class of Notes (excluding any Note held by the Seller or any of its
Affiliates), determines is sufficient to compensate the Issuer for such Material
Breach of a representation or warranty or Material Document Defect, which Loss
Value Payment will be deemed to cure such Material Breach or Material Document
Defect.

“Majority”: With respect to (i) any Class of Notes, the Holders of more than 50%
of the Aggregate Outstanding Amount of the Notes of such Class; and (ii) the
Preferred Shares, the Preferred Shareholders representing more than 50% of the
aggregate Notional Amount of the Preferred Shares.

“MASCOT Interest Only Notes”: The meaning specified in Section 2.3 hereof.

“MASCOT Notes”: The meaning specified in Section 2.3 hereof.

“MASCOT P&I Notes”: The meaning specified in Section 2.3 hereof.

“Material Breach”: With respect to each Collateral Interest, the meaning
specified in the Collateral Interest Purchase Agreement.

“Material Document Defect”: With respect to each Collateral Interest, the
meaning specified in the Collateral Interest Purchase Agreement.

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

“MCSL”: Maples Compliance Services (Cayman) Limited, a company incorporated in
the Cayman Islands with its principal office at PO Box 1093, Queensgate House,
Grand Cayman, KY1-1102, Cayman Islands.

“Measurement Date”: Any of the following: (i) the Closing Date, (ii) the date of
acquisition or disposition of any Collateral Interest, (iii) any date on which
any Collateral Interest becomes a Defaulted Collateral Interest, (iv) each
Determination Date and (v) with reasonable notice to the Issuer, the Collateral
Manager and the Note Administrator, any other Business Day that any Rating
Agency or the Holders of at least 66-2⁄3% of the Aggregate Outstanding Amount of
any Class of Notes requests be a “Measurement Date”; provided that if any such
date would otherwise fall on a day that is not a Business Day, the relevant
Measurement Date will be the immediately preceding Business Day.

“Mezzanine Loan”: A mezzanine loan secured by a pledge of all of the equity
interest in an obligor under a Mortgage Loan that is either acquired by the
Issuer or in which a Participation represents an interest.

“Minnesota Collateral”: The meaning specified in Section 3.3(b)(ii) hereof.

 

- 38 -



--------------------------------------------------------------------------------

“Mixed Use Property” A real property comprised of five or more residential units
(including mixed use, multi-family/office, multi-family/retail and student
housing properties), office space, industrial space, retail space, hospitality
space and/or self-storage space as to which no such property type represents a
majority of the underwritten revenue.

“Modified Collateral Interest”: Any Collateral Interest that is a Modified
Commercial Real Estate Loan or a participation interest in a Modified Commercial
Real Estate Loan.

“Modified Commercial Real Estate Loan”: A Commercial Real Estate Loan that has
been modified, other than pursuant to a Criteria-Based Modification, by the
Special Servicer pursuant to the Servicing Agreement in a manner that:

(a) except as expressly contemplated by the related Loan Documents, reduces or
delays in a material and adverse manner the amount or timing of any payment of
principal or interest due thereon;

(b) except as expressly contemplated by the related Loan Documents, results in a
release of the lien of the mortgage on any material portion of the related
Mortgaged Property without a corresponding principal prepayment in an amount not
less than the fair market value (as is), as determined by an appraisal delivered
to the Special Servicer (at the expense of the related borrower and upon which
the Special Servicer may conclusively rely), of the property to be released; or

(c) in the reasonable good faith judgment of the Special Servicer, otherwise
materially impairs the value of the security for such Commercial Real Estate
Loan or reduces the likelihood of timely payment of amounts due thereon.

“Monthly Report”: The meaning specified in Section 10.9(a) hereof.

“Moody’s”: Moody’s Investors Service, Inc., and its successor in interest.

“Moody’s Rating Factor”: With respect to any Collateral Interest, the number set
forth in the table below opposite the Moody’s Rating of such Collateral
Interest:

 

Moody’s

Rating

   Moody’s
Rating Factor    Moody’s
Rating    Moody’s
Rating Factor Aaa    1    Ba1    940 Aa1    10    Ba2    1,350 Aa2    20    Ba3
   1,766 Aa3    40    B1    2,220 A1    70    B2    2,720 A2    120    B3   
3,490 A3    180    Caa1    4,770 Baa1    260    Caa2    6,500 Baa2    360   
Caa3    8,070 Baa3    610    Ca or lower    10,000

 

- 39 -



--------------------------------------------------------------------------------

“Moody’s Recovery Rate”: With respect to each Collateral Interest, the rate
specified in the table set forth below with respect to the property type of the
related Mortgaged Property or Mortgaged Properties:

 

Property Type

   Moody’s
Recovery
Rate  

Industrial, Multi-Family (including Student Housing) and anchored Retail
Properties

     60 % 

Office, Self-Storage, Mixed Use and unanchored Retail Properties

     55 % 

Hospitality Properties

     45 % 

All other property types

     40 % 

“Mortgage Loan”: A commercial or multifamily real estate mortgage loan that is
either acquired by the Issuer or in which a Participation represents an
interest, which mortgage loan is secured by a first-lien mortgage or
deed-of-trust on commercial, multifamily and/or manufactured-housing community
properties or ground lease interests therein.

“Mortgaged Property”: With respect to any Mortgage Loan, the commercial and/or
multi-family mortgaged property or properties securing such Mortgage Loan.

“MS”: Morgan Stanley & Co. LLC.

“Multi-Family Property”: A real property comprised of five or more residential
rental units (including mixed use multi-family/office, multi-family/retail and
student housing properties) as to which the majority of the underwritten revenue
is from residential rental units.

“Net Outstanding Portfolio Balance”: On any Measurement Date, the sum (without
duplication) of:

(i) the Aggregate Principal Balance of the Collateral Interests (other than
Modified Collateral Interests and Defaulted Collateral Interests);

(ii) the Aggregate Principal Balance of all Principal Proceeds held as Cash or
Eligible Investments; and

(iii) with respect to each Modified Collateral Interest or Defaulted Collateral
Interest, the Calculation Amount of such Collateral Interest;

provided, however, that (a) with respect to each Collateral Interest acquired at
a purchase price that is less than 95% of the outstanding Principal Balance of
such Collateral Interest, the “Principal Balance” of such Collateral Interest
will be the lesser of the purchase price and the amount determined pursuant to
clause (iii) above, if applicable, for purposes of computing the Net Outstanding
Portfolio Balance, (b)with respect to each Defaulted Collateral Interest that
has been owned by the Issuer for more than three years after becoming a
Defaulted Collateral Interest, the Principal Balance of such Defaulted
Collateral Interest will be zero for purposes of computing the Net Outstanding
Portfolio Balance and (c) in the case of a Collateral Interest subject to a
Credit Risk/Defaulted Collateral Interest Cash Purchase or an exchange for an
Exchange Collateral Interest, the Collateral Manager will have 45 days to
exercise such purchase or exchange and during such period such Collateral
Interest will not be treated as a Defaulted Collateral Interest for purposes of
computing the Net Outstanding Portfolio Balance.

 

- 40 -



--------------------------------------------------------------------------------

“No Downgrade Confirmation”: A confirmation from a Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency; provided that
if the Requesting Party receives a written waiver or acknowledgment indicating
its decision not to review the matter for which the No Downgrade Confirmation is
sought, then the requirement to receive a No Downgrade Confirmation from the
Rating Agency with respect to such matter shall not apply. For the purposes of
this definition, any confirmation, waiver, request, acknowledgment or approval
which is required to be in writing may be in the form of electronic mail.
Notwithstanding anything to the contrary set forth in this Indenture, at any
time during which the Notes are no longer rated by a Rating Agency, no No
Downgrade Confirmation shall be required from such Rating Agency under this
Indenture.

“No Entity-Level Tax Opinion”: An opinion of Sidley Austin LLP or another
nationally recognized tax counsel experienced in such matters that the Issuer
will not be treated as a foreign corporation engaged in a trade or business in
the United States for U.S. federal income tax purposes or otherwise become
subject to U.S. federal income tax on a net income basis, which opinion may be
conditioned on compliance with certain restrictions on the investment or other
activities of the Issuer and the Collateral Manager on behalf of the Issuer.

“No Trade or Business Opinion”: An opinion of Sidley Austin LLP or another
nationally recognized tax counsel experienced in such matters that the Issuer
will be treated as a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes, which
opinion may be conditioned on compliance with certain restrictions on the
investment or other activities of the Issuer and the Collateral Manager on
behalf of the Issuer.

“Non-Acquired Participation”: Any Companion Participation that is not acquired
by the Issuer.

“Non-Call Period”: The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in October 2021 during which
no Optional Redemption is permitted to occur.

“Non-Controlling Participation”: Any Participation acquired by the Issuer as to
which the Issuer does not have sole and effective control over the remedies
relating to the enforcement of the Underlying Commercial Real Estate Loan,
including ultimate control of the foreclosure process, by having a right to
(x) appoint and remove the special servicer or (y) direct or approve the special
servicer’s exercise of remedies.

“Non-Permitted AML Holder”: Any Holder that fails to comply with the Holder AML
Obligations.

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof and any
Non-Permitted AML Holder.

 

- 41 -



--------------------------------------------------------------------------------

“Non-Serviced Commercial Real Estate Loan”: Any Commercial Real Estate Loan for
so long as such Commercial Real Estate Loan is subject to a servicing agreement
other than the Servicing Agreement. As of the Closing Date, there are no
Non-Serviced Commercial Real Estate Loans.

“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.7 hereof that the Advancing Agent or
the Backup Advancing Agent, as applicable, has determined in its sole
discretion, exercised in good faith, that the amount so advanced or proposed to
be advanced plus interest expected to accrue thereon, will not be ultimately
recoverable from subsequent payments or collections with respect to the
Collateral Interests.

“Note Administrator”: U.S. Bank National Association, a national banking
association, solely in its capacity as note administrator hereunder, unless a
successor Person shall have become the Note Administrator pursuant to the
applicable provisions of this Indenture, and thereafter “Note Administrator”
shall mean such successor Person. U.S. Bank National Association will perform
its duties as Note Administrator through its Corporate Trust Services division.

“Note Administrator’s Website”: Initially, https://pivot.usbank.com; provided
that such address may change upon notice by the Note Administrator to the
parties hereto, the 17g-5 Information Provider and Noteholders.

“Note Interest Rate”: With respect to the Class A Notes, the Class A Rate, with
respect to the Class A-S Notes, the Class A-S Rate, with respect to the Class B
Notes, the Class B Rate, with respect to the Class C Notes, the Class C Rate,
with respect to the Class D Notes, the Class D Rate, with respect to the Class E
Notes, the Class E Rate, with respect to the Class F Notes, the Class F Rate,
with respect to the Class F-E Notes, the interest rate on the Class F-E Notes
described in Section 2.16 hereof, with respect to the Class F-X Notes, the
interest rate on the Class F-X Notes described in Section 2.16 hereof, with
respect to the Class G Notes, the Class G Rate, with respect to the Class G-E
Notes, the interest rate on the Class G-E Notes described in Section 2.16 hereof
and with respect to the Class G-X Notes, the interest rate on the Class G-X
Notes described in Section 2.16 hereof.

“Note Protection Tests”: The Par Value Test and the Interest Coverage Test.

“Noteholder”: The Person in whose name such Note is registered in the Notes
Register.

“Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E
Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes and the
Class F-X Notes, collectively, authorized by, and authenticated and delivered
under, this Indenture.

“Notes Register” and “Notes Registrar”: The respective meanings specified in
Section 2.5(a) hereof.

“Notional Amount”: In respect of the Preferred Shares, the per share notional
amount as provided in the Preferred Share Paying Agency Agreement. The aggregate
Notional Amount of the Preferred Shares on the Closing Date will be
U.S.$83,035,969.

 

- 42 -



--------------------------------------------------------------------------------

“NRSRO”: Any nationally recognized statistical rating organization, including
the Rating Agencies.

“NRSRO Certification”: A certification (a) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as
Exhibit N or (b) provided electronically and executed by an NRSRO by means of a
click-through confirmation on the 17g-5 Website.

“Offered Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes and the Class E Notes, collectively, authorized
by, and authenticated and delivered under, this Indenture.

“Offering Memorandum”: The Offering Memorandum, dated October 10, 2019, relating
to the offering of the Offered Notes.

“Office Property”: A real property comprised (wholly or partially) of office
space (including mixed use property) as to which the majority of the
underwritten revenue is from office space.

“Officer”: With respect to any company, corporation or limited liability
company, including the Issuer, the Co-Issuer and the Collateral Manager, any
Director, Manager, the Chairman of the Board of Directors, the President, any
Senior Vice President, any Vice President, the Secretary, any Assistant
Secretary, the Treasurer, any Assistant Treasurer or General Partner of such
entity; and with respect to the Trustee or Note Administrator, any Trust
Officer; and with respect to the Servicer or the Special Servicer, a
“Responsible Officer” (as defined in the Servicing Agreement).

“Officer’s Certificate”: With respect to the Issuer, the Co-Issuer, the
Collateral Manager, Servicer and the Special Servicer, any certificate executed
by an Authorized Officer thereof.

“Opinion of Counsel”: A written opinion addressed to the Trustee and the Note
Administrator and, if required by the terms hereof, the Rating Agencies (each, a
“Recipient”) in form and substance reasonably satisfactory to each Recipient, of
an outside third party counsel of national recognition (or the Cayman Islands,
in the case of an opinion relating to the laws of the Cayman Islands), which
attorney may, except as otherwise expressly provided in this Indenture, be
counsel for the Issuer, and which attorney shall be reasonably satisfactory to
the Trustee and the Note Administrator. Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and so satisfactory which opinions of other counsel
shall accompany such Opinion of Counsel and shall either be addressed to each
Recipient or shall state that each Recipient shall each be entitled to rely
thereon.

“Optional Redemption”: The meaning specified in Section 9.1(c) hereof.

“Other Tranche”: The meaning specified in Section 16.5 hereof.

“Outstanding”: With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

 

- 43 -



--------------------------------------------------------------------------------

(i) Notes theretofore canceled by the Notes Registrar or delivered to the Notes
Registrar for cancellation;

(ii) Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Note
Administrator or the Paying Agent in trust for the Holders of such Notes
pursuant to Section 4.1(a)(ii); provided that, if such Notes or portions thereof
are to be redeemed, notice of such redemption has been duly given pursuant to
this Indenture;

(iii) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Note Administrator is presented that any such Notes are held
by a Holder in due course; and

(iv) Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6 hereof;

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (x) Notes owned by the Issuer, the
Co-Issuer or any Affiliate thereof shall be disregarded and deemed not to be
Outstanding, (y) Notes so owned that have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Notes and that the
pledgee is not the Issuer, the Co-Issuer or any other obligor upon the Notes or
any Affiliate of the Issuer, the Co-Issuer, the Collateral Manager or such other
obligor and (z) in relation to (i) the exercise by the Noteholders of their
right, in connection with certain Events of Default, to accelerate amounts due
under the Notes and (ii) any amendment or other modification of, or assignment
or termination of, any of the express rights or obligations of the Collateral
Manager under the Collateral Management Agreement or the Indenture, Notes owned
by the Collateral Manager or any of its Affiliates, or by any accounts managed
by them, will be disregarded and deemed not to be Outstanding. The Note
Administrator and the Trustee will be entitled to rely on certificates from
Noteholders to determine any such affiliations and shall be protected in so
relying, except to the extent that a Trust Officer of the Trustee or Note
Administrator, as applicable, has actual knowledge of any such affiliation.

“Owned Participation”: Each of the Participations included among the Closing
Date Collateral Interests and, upon any acquisition thereof after the Closing
Date, any Funded Companion Participation or other Participation acquired by the
Issuer.

“Par Purchase Price”: With respect to a Collateral Interest, the sum of (A) the
Principal Balance of such Collateral Interest as of the date of purchase; plus
(B) all accrued and unpaid interest on such Collateral Interest at the related
interest rate to but not including the date of purchase; plus (C) all related
unreimbursed Servicing Advances and accrued and unpaid interest on such
Servicing Advances at the Advance Rate, plus (D) all Special Servicing Fees and
either workout fees or liquidation fees (but not both) allocable to such
Collateral Interest; plus (E) all unreimbursed expenses incurred by the Issuer
(and if applicable, the Seller), the Servicer and the Special Servicer in
connection with such Collateral Interest.

 

- 44 -



--------------------------------------------------------------------------------

“Par Value Ratio”: As of any Measurement Date, the number (expressed as a
percentage) calculated by dividing (a) the Net Outstanding Portfolio Balance on
such Measurement Date by (b) the sum of the Aggregate Outstanding Amount of the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the
Class D Notes and the Class E Notes and the amount of any unreimbursed Interest
Advances.

“Par Value Test”: A test that will be satisfied as of any Measurement Date on
which any Offered Notes remain outstanding if the Par Value Ratio on such
Measurement Date is equal to or greater than 117.37%.

“Participated Loan”: Any participation interest in a commercial real estate loan
and/or a mezzanine loan.

“Participated Loan Collection Account”: The meaning specified in the Servicing
Agreement.

“Participating Institution”: With respect to any Participation, the entity that
holds legal title to the participated asset.

“Participation”: Any Senior Participation or Junior Participation.

“Participation Agreement”: With respect to each Participated Loan, the
participation agreement that governs the rights and obligations of the holders
of the related Owned Participation, each related Future Funding Participation
and/or each related Funded Companion Participation.

“Paying Agent”: The Note Administrator, in its capacity as Paying Agent
hereunder, authorized by the Issuer and, with respect to the Offered Notes, the
Co-Issuer to pay the principal of or interest on any Notes on behalf of the
Issuer and the Co-Issuer as specified in Section 7.1 hereof.

“Payment Account”: The payment account established by the Note Administrator
pursuant to Section 10.3 hereof.

“Payment Date”: The 19th day of each month (or if such day is not a Business
Day, the next preceding Business Day) commencing in November 2019 and ending on
the Stated Maturity Date unless the Notes are redeemed or repaid prior thereto.

“Permitted Subsidiary”: Any one or more single purpose entities that are
wholly-owned by the Issuer and are established exclusively for the purpose of
taking title to mortgage, real estate or any Sensitive Asset in connection, in
each case, with the exercise of remedies or otherwise.

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

“Placement Agency Agreement”: The placement agreement relating to the Notes
dated as of the Closing Date by and among the Issuer, the Co-Issuer and the
Placement Agents.

 

- 45 -



--------------------------------------------------------------------------------

“Placement Agents”: WF, MS, Barclays, Goldman and Citi.

“Pledged Collateral Interest”: On any date of determination, any Collateral
Interest that has been Granted to the Trustee and not been released from the
lien of this Indenture pursuant to Section 10.10 hereof.

“Preferred Share Distribution Account”: A segregated account established and
designated as such by the Preferred Share Paying Agent pursuant to the Preferred
Share Paying Agency Agreement.

“Preferred Share Paying Agency Agreement”: The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Share
Paying Agent and the Share Registrar relating to the Preferred Shares, as
amended from time to time in accordance with the terms thereof.

“Preferred Share Paying Agent”: U.S. Bank National Association, solely in its
capacity as Preferred Share Paying Agent under the Preferred Share Paying Agency
Agreement and not individually, unless a successor Person shall have become the
Preferred Share Paying Agent pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter Preferred Share Paying
Agent shall mean such successor Person.

“Preferred Shareholder”: A registered owner of Preferred Shares as set forth in
the register of members maintained by the Share Registrar.

“Preferred Shares”: The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

“Principal Balance” or “par”: With respect to any Commercial Real Estate Loan,
Companion Participation, Collateral Interest or Eligible Investment, as of any
date of determination, the outstanding principal amount of such Commercial Real
Estate Loan, Companion Participation, Collateral Interest (as reduced by all
payments or other collections of principal received or deemed received, and any
principal forgiven by the Special Servicer and other principal losses realized,
on such Collateral Interest during the related collection period) or Eligible
Investment; provided that the Principal Balance of any Eligible Investment that
does not pay Cash interest on a current basis will be the accreted value
thereof.

“Principal Proceeds”:

(1) all principal payments (including Unscheduled Principal Payments and any
casualty or condemnation proceeds and any proceeds from the exercise of remedies
(including liquidation proceeds)) received in respect of (a) Eligible
Investments (other than Eligible Investments purchased with Interest Proceeds
and any amount representing the accreted portion of a discount from the face
amount of a Collateral Interest or an Eligible Investment) and (b) Collateral
Interests as a result of (i) a maturity, scheduled amortization or mandatory
prepayment on a Collateral Interest, (ii) optional prepayments made at the
option of the related borrower, (iii) recoveries on Defaulted Collateral
Interests, or (iv) any other principal payments received with respect to
Collateral Interests;

 

- 46 -



--------------------------------------------------------------------------------

(2) Sale Proceeds received in respect of sales in accordance with the
Transaction Documents and excluding (i) accrued interest included in Sale
Proceeds, (ii) any reimbursement of expenses included in such Sale Proceeds and
(iii) any portion of such Sale Proceeds that are in excess of the outstanding
principal balance of the related Collateral Interest or Eligible Investment;

(3) any interest received on such Collateral Interests or Eligible Investments
to the extent such interest constitutes proceeds from accrued interest purchased
with Principal Proceeds other than accrued interest purchased by the Issuer on
or prior to the Closing Date;

(4) all Cash payments of interest received on Defaulted Collateral Interests;

(5) any principal payments received in cash by the Issuer on any asset held by a
Permitted Subsidiary;

(6) any Loss Value Payment received by the Issuer from the Seller;

(7) Cash and Eligible Investments contributed by CLNC Holder or an affiliate
thereof, so long as CLNC Holder or an affiliate that is 100% owned by CLNC
Sub-REIT and a “disregarded entity” for U.S. federal income tax purposes
continues to hold 100% of the Preferred Shares, pursuant to the terms of the
Indenture and designated as “Principal Proceeds” by CLNC Holder or such
affiliate; and

(8) Cash and Eligible Investments transferred from the Reinvestment Account to
the Payment Account pursuant to Section 10.2;

provided that Principal Proceeds will not include (i) any Nonrecoverable
Interest Advances that were not previously reimbursed to the Advancing Agent or
the Backup Advancing Agent from Interest Proceeds, (ii) any amounts paid to the
Servicer or Special Servicer pursuant to the terms of the Servicing Agreement
out of amounts that would otherwise be Principal Proceeds or (iii) any proceeds
from the Excepted Property.

“Priority of Payments”: The meaning specified in Section 11.1(a) hereof.

“Privileged Person”: Any of the following: the Placement Agents, the Servicer,
the Special Servicer, the Trustee, the Paying Agent, the Note Administrator, the
Seller, the Collateral Manager, the Advancing Agent, the Issuer, any person who
provides the Note Administrator with an Investor Certification (provided that
access to information provided by the Note Administrator to any Person who
provides the Note Administrator with an Investor Certification in the form of
Exhibit Q-2 shall be limited to the Monthly Report) and any Rating Agency or
other NRSRO that delivers an NRSRO certification to the Note Administrator
(which Investor Certification and NRSRO certification may be submitted
electronically by means of the Note Administrator’s website).

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

“QIB”: A “qualified institutional buyer” as defined in Rule 144A.

 

- 47 -



--------------------------------------------------------------------------------

“Qualified Purchaser”: A “qualified purchaser” within the meaning of
Section 2(a)(51) of the 1940 Act or an entity owned exclusively by one or more
such “qualified purchasers.”

“Qualified REIT Subsidiary”: A corporation that, for U.S. federal tax purposes,
is wholly-owned by a real estate investment trust under Section 856(i)(2) of the
Code.

“Rating Agencies”: Moody’s and DBRS and any successor thereto, or, with respect
to the Collateral generally, if at any time Moody’s or DBRS or any such
successor ceases to provide rating services with respect to the Notes or
certificates similar to the Notes, any other NRSRO selected by the Issuer and
reasonably satisfactory to a Majority of the Notes voting as a single Class.

“Rating Agency Condition”: A condition that is satisfied if:

(a) the party required to satisfy the Rating Agency Condition (the “Requesting
Party”) has made a written request to a Rating Agency for a No Downgrade
Confirmation; and

(b) any one of the following has occurred:

(i) a No Downgrade Confirmation has been received; or

(ii) (A) within ten (10) Business Days of such request being sent to such Rating
Agency, such Rating Agency has not replied to such request or has responded in a
manner that indicates that such Rating Agency is neither reviewing such request
nor waiving the requirement for confirmation;

(B) the Requesting Party has confirmed that such Rating Agency has received the
confirmation request;

(C) the Requesting Party promptly requests the No Downgrade Confirmation a
second time; and

(D) there is no response to either confirmation request within five (5) Business
Days of such second request.

“Rating Agency Test Modification”: The meaning specified in Section 12.4 hereof.

“Record Date”: With respect to any Holder and any Payment Date, the close of
business on the Business Day immediately preceding such Payment Date, provided
that the Record Date with respect to the first Payment Date shall be the Closing
Date.

“Redemption Date”: Any Payment Date specified for a redemption of the Securities
pursuant to Section 9.1 hereof.

“Redemption Date Statement”: The meaning specified in Section 10.9(d) hereof.

“Redemption Price”: The Redemption Price of each Class of Notes or the Preferred
Shares, as applicable, on a Redemption Date will be calculated as follows:

 

- 48 -



--------------------------------------------------------------------------------

Class A Notes. The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date;

Class A-S Notes. The redemption price for the Class A-S Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class A-S Notes to be redeemed, together with the Class A-S
Interest Distribution Amount (plus any Class A-S Defaulted Interest Amount) due
on the applicable Redemption Date.

Class B Notes. The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on the
applicable Redemption Date;

Class C Notes. The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes (including any Class C Deferred Interest) to be redeemed,
together with the Class C Interest Distribution Amount (plus any Class C
Defaulted Interest Amount) due on the applicable Redemption Date;

Class D Notes. The redemption price for the Class D Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class D Notes (including any Class D Deferred Interest) to be redeemed,
together with the Class D Interest Distribution Amount (plus any Class D
Defaulted Interest Amount) due on the applicable Redemption Date;

Class E Notes. The redemption price for the Class E Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class E Notes (including any Class E Deferred Interest) to be redeemed,
together with the Class E Interest Distribution Amount (plus any Class E
Defaulted Interest Amount) due on the applicable Redemption Date;

Class F Notes. The redemption price for the Class F Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class F Notes (including any Class F Deferred Interest) to be redeemed,
together with the Class F Interest Distribution Amount (plus any Class F
Defaulted Interest Amount) due on the applicable Redemption Date;

Class F-E Notes. The redemption price for the Class F-E Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class F-E Notes (including any Class F-E Deferred Interest) to be
redeemed, together with the Class F-E Interest Distribution Amount (plus any
Class F-E Defaulted Interest Amount) due on the applicable Redemption Date;

Class F-X Notes. The redemption price for the Class F-X Notes will be calculated
on the related Determination Date and will equal the Class F-X Interest
Distribution Amount (plus any Class F-X Defaulted Interest Amount) due on the
applicable Redemption Date;

 

- 49 -



--------------------------------------------------------------------------------

Class G Notes. The redemption price for the Class G Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class G Notes (including any Class G Deferred Interest) to be redeemed,
together with the Class G Interest Distribution Amount (plus any Class G
Defaulted Interest Amount) due on the applicable Redemption Date;

Class G-E Notes. The redemption price for the Class G-E Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class G-E Notes (including any Class G-E Deferred Interest) to be
redeemed, together with the Class G-E Interest Distribution Amount (plus any
Class G-E Defaulted Interest Amount) due on the applicable Redemption Date; and

Class G-X Notes. The redemption price for the Class G-X Notes will be calculated
on the related Determination Date and will equal the Class G-X Interest
Distribution Amount (plus any Class G-X Defaulted Interest Amount) due on the
applicable Redemption Date.

Preferred Shares. The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Collateral in accordance with Article 12
hereof and Cash (other than the Issuer’s rights, title and interest in the
property described in clause (i) of the definition of “Excepted Property”), if
any, remaining after payment of all amounts and expenses, including payments
made in respect of the Notes, described under clauses (1) through (19) of
Section 11.1(a)(i) and clauses (1) through (17) of Section 11.1(a)(ii); provided
that if there are no such net proceeds or Cash remaining, the redemption price
for the Preferred Shares shall be equal to U.S.$0.

“Reference Time”: With respect to any determination of the Benchmark, (1) if the
Benchmark is LIBOR, 11:00 a.m. (London time) on the Benchmark Determination Date
and (2) if the Benchmark is not LIBOR, the time determined by the Collateral
Manager in accordance with the Benchmark Replacement Conforming Changes on the
Benchmark Determination Date.

“Registered”: With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

“Registered Office Agreement” Terms and Conditions for the Provision of
Registered Office Services by MaplesFS Limited (Structured Finance – Cayman
Company) as approved and agreed by resolution of the Issuer’s board of
directors.

“Regulation S”: Regulation S under the Securities Act.

“Regulation S Global Note”: The meaning specified in Section 2.2(b)(iii) hereof.

“Reimbursement Interest”: Interest accrued on the amount of any Interest Advance
made by the Advancing Agent or the Backup Advancing Agent for so long as it is
outstanding, at the Reimbursement Rate, which Reimbursement Interest is hereby
waived by the Advancing Agent for so long as (i) the Advancing Agent is CLNC
Advancing or any of its Affiliates and (ii) any of its Affiliates owns the
Preferred Shares.

 

- 50 -



--------------------------------------------------------------------------------

“Reimbursement Rate”: A rate per annum equal to the “prime rate” as published in
the “Money Rates” section of The Wall Street Journal, as such “prime rate” may
change from time to time. If more than one “prime rate” is published in The Wall
Street Journal for a day, the average of such “prime rates” will be used, and
such average will be rounded up to the nearest one-eighth of one percent
(0.125%). If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, the Collateral Manager will select an equivalent
publication that publishes such “prime rate,” and if such “prime rates” are no
longer generally published or are limited, regulated or administered by a
governmental authority or quasigovernmental body, then the Collateral Manager
will select, in its reasonable discretion, a comparable interest rate index.

“Reinvestment Account”: The account established by the Note Administrator
pursuant to Section 10.2 hereof.

“Reinvestment Collateral Interest”: Any Collateral Interest acquired by the
Issuer during the Reinvestment Period (and up to 60 days thereafter to the
extent necessary to acquire Reinvestment Collateral Interests pursuant to
binding commitments entered into during the Reinvestment Period using Principal
Proceeds received on, before or after the last day of the Reinvestment Period)
with Principal Proceeds from the Collateral Interests (or any Cash contributed
by the Preferred Shareholders to the Issuer) and that satisfies the Eligibility
Criteria, the Acquisition Criteria and the Acquisition and Disposition
Requirements.

“Reinvestment Period”: The period beginning on the Closing Date and ending on
and including the first to occur of any of the following events or dates:
(i) the end of the Due Period related to the Payment Date occurring in October
2021; (ii) the date of the effectiveness of any CLNC Change of Control;
(iii) the end of the Due Period related to the Payment Date on which all of the
Securities are redeemed as described herein under Section 9.1 hereof; and
(iii) the date on which an Event of Default has occurred and is continuing.

“REIT”: A “real estate investment trust” under the Code.

“Relevant Governmental Body”: The Board of Governors of the Federal Reserve
System and/or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by either of the foregoing, or any successor thereto.

“Remittance Date”: The meaning specified in the Servicing Agreement.

“REO Property”: The meaning specified in the Servicing Agreement.

“Repurchase Request”: The meaning specified in Section 7.17 hereof.

“Retail Property”: A real property comprised (wholly or partially) of retail
space (including mixed use property) as to which the majority of the
underwritten revenue is from retail space.

“Retained Interest”: The meaning specified in the applicable Collateral Interest
Purchase Agreement.

 

- 51 -



--------------------------------------------------------------------------------

“Retained Securities”: 100% of the Class F Notes, the Class G Notes, and related
MASCOT Notes for which the Class F Notes or the Class G Notes are exchanged and
the Preferred Shares.

“Rule 144A”: Rule 144A under the Securities Act.

“Rule 144A Global Note”: The meaning specified in Section 2.2(b)(i) hereof.

“Rule 144A Information”: The meaning specified in Section 7.13 hereof.

“Rule 17g-5”: The meaning specified in Section 14.13(a) hereof.

“Sale”: The meaning specified in Section 5.17(a) hereof.

“Sale Proceeds”: All proceeds (including accrued interest) received with respect
to Collateral Interests and Eligible Investments as a result of sales of such
Collateral Interests and Eligible Investments, sales in connection with the
exercise of a purchase option by a mezzanine lender, and sales in connection
with a repurchase for a Material Breach, a Material Document Defect or a
Combined Loan Repurchase Event, in each case net of any reasonable out-of-pocket
expenses of the Collateral Manager, the Trustee, the Custodian, the Note
Administrator, or the Servicer under the Servicing Agreement in connection with
any such sale.

“SEC”: The Securities and Exchange Commission.

“Secured Parties”: Collectively, the Collateral Manager, the Trustee, the
Custodian, the Note Administrator and the holders of the Offered Notes, each as
their interests appear in applicable Transaction Documents.

“Securities”: Collectively, the Notes and the Preferred Shares.

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

“Securities Account Control Agreement”: The meaning specified in Section 3.3(b)
hereof.

“Securities Act”: The Securities Act of 1933, as amended.

“Securities Intermediary”: The meaning specified in Section 3.3(b) hereof.

“Securitization Sponsor”: Credit RE Operating Company, LLC, a Delaware limited
liability company.

“Security”: Any Note or Preferred Share or, collectively, the Notes and
Preferred Shares, as the context may require.

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

“Segregated Liquidity”: The meaning specified in the Servicing Agreement.

 

- 52 -



--------------------------------------------------------------------------------

“Self-Storage Property”: A real property comprised (wholly or partially) of
self-storage rental units (including mixed use property) as to which the
majority of the underwritten revenue is from self-storage rental units.

“Seller”: CLNC 2019-FL1 Funding, LLC, a Delaware limited liability company, and
its successors in interest, solely in its capacity as Seller.

“Senior AB Pari Passu Participation”: A participation interest (or an A Note) in
an Underlying Commercial Real Estate Loan pursuant to a participation agreement
(or intercreditor agreement) in which the interest acquired by the Issuer is
senior to one or more Junior Participations but is pari passu with one or more
other senior pari passu participation interests that are each Non-Acquired
Participations and which each are the senior-most interest in such Underlying
Commercial Real Estate Loan.

“Senior AB Participation”: A participation interest (or an A Note) in an
Underlying Commercial Real Estate Loan pursuant to a participation agreement (or
intercreditor agreement) in which the interest acquired by the Issuer is senior
to one or more Junior Participations.

“Senior Pari Passu Participation”: A participation interest (or an A Note) in an
Underlying Commercial Real Estate Loan pursuant to a participation agreement (or
intercreditor agreement) in which the interest acquired by the Issuer is
pari passu with one or more other senior pari passu participation interests that
are each Non-Acquired Participations and which each are the senior-most interest
in such Underlying Commercial Real Estate Loan.

“Senior Participation”: A Senior AB Participation, a Senior AB Pari Passu
Participation or a Senior Pari Passu Participation.

“Sensitive Asset”: (i) a Collateral Interest, or a portion thereof, or (ii) a
real property or other interest (including, without limitation, an interest in
real property) resulting from the conversion, exchange, other modification or
exercise of remedies with respect to a Collateral Interest or portion thereof,
in either case, as to which the Collateral Manager has determined, based on an
Opinion of Counsel (independent of the Collateral Manager), could give rise to
material liability of the Issuer (including liability for taxes) if held
directly by the Issuer.

“Servicer”: KeyBank National Association, a national banking association, solely
in its capacity as servicer under the Servicing Agreement, together with its
permitted successors and assigns or any successor Person that shall have become
the servicer pursuant to the appropriate provisions of the Servicing Agreement.

“Servicing Accounts”: The Escrow Accounts, the Collection Account, the
Participated Loan Collection Account, the REO Accounts and the Cash Collateral
Accounts, each as established under and defined in the Servicing Agreement.

“Servicing Advances”: The meaning specified in the Servicing Agreement.

“Servicing Agreement”: The Servicing Agreement, dated as of the Closing Date, by
and among the Issuer, the Trustee, the Collateral Manager, the Note
Administrator, the Servicer, the Special Servicer and the Advancing Agent, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

 

- 53 -



--------------------------------------------------------------------------------

“Servicing Standard”: The meaning specified in the Servicing Agreement.

“Share Registrar”: MaplesFS Limited, unless a successor Person shall have become
the Share Registrar pursuant to the applicable provisions of the Preferred Share
Paying Agency Agreement, and thereafter “Share Registrar” shall mean such
successor Person.

“SOFR”: With respect to any calendar day, the secured overnight financing rate
published for such day as of 3:00 p.m. New York time by the Federal Reserve Bank
of New York, as the administrator of the benchmark (or a successor
administrator), on the Federal Reserve Bank of New York’s Website.

“Special Servicer”: Colony Capital AMC OPCO, LLC, a Delaware limited liability
company, solely in its capacity as special servicer under the Servicing
Agreement, together with its permitted successors and assigns or any successor
Person that shall have become the special servicer pursuant to the appropriate
provisions of the Servicing Agreement.

“Special Servicing Fee”: The meaning specified in the Servicing Agreement.

“Specially Serviced Loan”: The meaning specified in the Servicing Agreement.

“Specified Person”: The meaning specified in Section 2.6 hereof.

“Stated Maturity Date”: The Payment Date in August 2035.

“Student Housing Property” A Multi-Family Property as to which the majority of
the underwritten revenue is from student housing.

“Successful Auction”: Either (i) an auction that is conducted in accordance with
the provisions specified in the Indenture, which includes the requirement that
the aggregate cash purchase price for all the Collateral Interests, together
with the balance of all Eligible Investments and cash in the Payment Account,
will be at least equal to the Total Redemption Price or (ii) the purchase of all
of the Collateral Interests by the Preferred Shareholder for a price that,
together with the balance of all Eligible Investments and cash in the Payment
Account, is equal to the Total Redemption Price.

“Supermajority”: With respect to (i) any Class of Notes, the Holders of at least
662⁄3% of the Aggregate Outstanding Amount of the Notes of such Class and
(ii) with respect to the Preferred Shares, the Holders of at least 662⁄3% of the
aggregate Notional Amount of the Preferred Shares.

“Tax Event”: (i) Any borrower is, or on the next scheduled payment date under
any Collateral Interest, will be, required to deduct or withhold from any
payment under any Collateral Interest to the Issuer for or on account of any tax
for whatever reason and such borrower is not required to pay to the Issuer such
additional amount as is necessary to ensure that the net amount actually
received by the Issuer (free and clear of taxes, whether assessed against such
borrower or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction

 

- 54 -



--------------------------------------------------------------------------------

or withholding been required, (ii) any jurisdiction imposes net income, profits,
or similar tax on the Issuer or (iii) the Issuer fails to maintain its status as
a Qualified REIT Subsidiary or other disregarded entity of a REIT and is not a
foreign corporation that is not engaged in a trade or business in the United
States for U.S. federal income tax purposes.

“Tax Materiality Condition”: The condition that will be satisfied if either
(i) as a result of the occurrence of a Tax Event, a tax or taxes are imposed on
the Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate,
$1,000,000 during any twelve (12)-month period or (ii) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary or other disregarded entity
of a REIT and is not a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes.

“Tax Redemption”: The meaning specified in Section 9.1(b) hereof.

“Term SOFR”: The forward-looking term rate for the applicable Corresponding
Tenor based on SOFR that has been endorsed, selected or recommended by the
Relevant Governmental Body.

“Total Redemption Price”: The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (4) of
Section 11.1(a)(i) (without regard to any cap contained therein) and to redeem
all Notes at their applicable Redemption Prices and any fees accrued and unpaid
to the Servicer and the Special Servicer under the Servicing Agreement.

“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Preferred Share Paying Agency Agreement, the Placement Agency Agreement, the
Collateral Interest Purchase Agreement, the Company Administration Agreement,
the Registered Office Agreement, the AML Services Agreement, the Participation
Agreements, Future Funding Agreement, the Securities Account Control Agreement,
the Future Funding Account Control Agreement and the Servicing Agreement.

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.

“Treasury Regulations”: Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

“Trust Officer”: When used with respect to (i) the Trustee, any officer of the
Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also, with respect to a particular matter,
any other officer to whom such matter is referred because such officer’s
knowledge of and familiarity with the particular subject and (ii) the Note
Administrator, any officer of the Corporate Trust Services group of the Note
Administrator with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter, any other officer to
whom a particular matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

 

- 55 -



--------------------------------------------------------------------------------

“Trustee”: U.S. Bank National Association, solely in its capacity as trustee
hereunder, unless a successor Person shall have become the Trustee pursuant to
the applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Person.

“Two Quarter Future Advance Estimate”: The meaning specified in the Servicing
Agreement.

“UCC”: The applicable Uniform Commercial Code.

“Unadjusted Benchmark Replacement” A Benchmark Replacement excluding any
applicable Benchmark Replacement Adjustment.

“Underlying Commercial Real Estate Loan”: With respect to any Collateral
Interest that is a Participation, the Commercial Real Estate Loan in which such
Participation represents a participation interest.

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

“Unscheduled Principal Payments”: Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Collateral Interest prior to the stated maturity date of such Collateral
Interest.

“Updated Appraisal”: The meaning specified in the Servicing Agreement.

“U.S. Person”: The meaning specified in Regulation S.

“U/W Stabilized NCF DSCR”: With respect to any Collateral Interest, the ratio,
as calculated by the Collateral Manager in accordance with the Collateral
Management Standard, of (a) the “stabilized” annual net Cash flow generated from
the related Mortgaged Property before interest, depreciation and amortization,
based on the stabilized underwriting, which may include the completion of
certain proposed capital expenditures and the realization of stabilized
occupancy and/or rents to (b) the annual Debt Service. In determining U/W
Stabilized NCF DSCR for any Collateral Interest that is a Senior Participation,
the calculation of U/W Stabilized NCF DSCR will take into account the annual
Debt Service due on the Senior Participation being acquired by the Issuer and
the related Non-Acquired Participation(s) (assuming fully funded) or related
note also secured by the related Mortgaged Property or Properties, as
applicable, that is senior or pari passu in right to the Senior Participation
being acquired by the Issuer but not any Non-Acquired Participation(s) or
related note also secured by the related Mortgaged Property or Properties, as
applicable, that is junior in right to the Senior Participation being acquired
by the Issuer. In determining the U/W Stabilized NCF DSCR for any Collateral
Interest that is cross-collateralized with one or more other Collateral
Interests, the U/W Stabilized NCF DSCR will be calculated with respect to the
cross-collateralized group in the aggregate.

“Weighted Average Life”: As of any Measurement Date with respect to the
Collateral Interests (other than Defaulted Collateral Interests), the number
obtained by (i) summing the products obtained by multiplying (a) the Average
Life at such time of each Collateral Interest (other than Defaulted Collateral
Interests) by (b) the outstanding Principal Balance of such

 

- 56 -



--------------------------------------------------------------------------------

Collateral Interest and (ii) dividing such sum by the aggregate Principal
Balance at such time of all Collateral Interests (other than Defaulted
Collateral Interests), where “Average Life” means, on any Measurement Date with
respect to any Collateral Interest (other than a Defaulted Collateral Interest),
the quotient obtained by the Collateral Manager by dividing (i) the sum of the
products of (a) the number of years (rounded to the nearest one tenth thereof)
from such Measurement Date to the respective dates of each successive expected
distribution of principal of such Collateral Interest and (b) the respective
amounts of such expected distributions of principal by (ii) the sum of all
successive expected distributions of principal on such Collateral Interest.

“Weighted Average Spread”: As of any date of determination, the number obtained
(rounded up to the next 0.001%), by (i) summing the products obtained by
multiplying (a) with respect to any Collateral Interest (other than a Defaulted
Collateral Interest), the greater of (x) the current stated spread above the
Benchmark (net of any servicing fees and expenses) at which interest accrues on
each such Collateral Interest and (y) if such Collateral Interest provides for a
minimum interest rate or fixed interest rate payable thereunder, the excess, if
any, of the minimum interest rate or fixed interest rate applicable to such
Collateral Interest (net of any servicing fees and expenses) over the Benchmark
by (b) the Principal Balance of such Collateral Interest as of such date, and
(ii) dividing such sum by the aggregate Principal Balance of all Collateral
Interests (excluding all Defaulted Collateral Interests).

“WF”: Wells Fargo Securities, LLC.

Section 1.2 Interest Calculation Convention. All calculations of interest
hereunder that are made with respect to the Notes shall be made on the basis of
the actual number of days during the related Interest Accrual Period divided by
three hundred and sixty (360).

Section 1.3 Rounding Convention. Unless otherwise specified herein, test
calculations that are evaluated as a percentage will be rounded to the nearest
ten thousandth of a percentage point and test calculations that are evaluated as
a number or decimal will be rounded to the nearest one hundredth of a percentage
point.

ARTICLE 2

THE NOTES

Section 2.1 Forms Generally. The Notes and the Authenticating Agent’s
certificate of authentication thereon (the “Certificate of Authentication”)
shall be in substantially the forms required by this Article 2, with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture, and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon,
as may be consistent herewith, determined by the Authorized Officers of the
Issuer and the Co-Issuer, executing such Notes as evidenced by their execution
of such Notes. Any portion of the text of any Note may be set forth on the
reverse thereof, with an appropriate reference thereto on the face of the Note.

 

- 57 -



--------------------------------------------------------------------------------

Section 2.2 Forms of Notes and Certificate of Authentication.

(a) Form. The form of each Class of the Notes, including the Certificate of
Authentication, shall be substantially as set forth in Exhibits A-1, A-2, B-1,
B-2, C-1, C-2, D-1, D-2, E-1, E-2, F-1, F-2, G-1, G-2, G-3, G-4, G-5, G-6, H-1,
H-2, H-3, H-4, H-5 and H-6 hereto.

(b) Global Notes and Definitive Notes.

(i) The Notes initially offered and sold in the United States to (or to
U.S. Persons who are) QIBs may be represented by one or more permanent global
notes in definitive, fully registered form without interest coupons with the
applicable legend set forth in Exhibits A-1, B-1, C-1, D-1, E-1, F-1, G-1, G-3,
G-5, H-1, H-3 and H-5 hereto added to the form of such Notes (each, a “Rule 144A
Global Note”), which shall be registered in the name of Cede & Co., as the
nominee of the Depository and deposited with the Note Administrator, as
custodian for the Depository, duly executed by the Issuer and, with respect to
the Offered Notes, the Co-Issuer and authenticated by the Authenticating Agent
as hereinafter provided. The aggregate principal amount of the Rule 144A Global
Notes may from time to time be increased or decreased by adjustments made on the
records of the Note Administrator or the Depository or its nominee, as the case
may be, as hereinafter provided.

(ii) The Notes initially offered and sold in the United States to (or to
U.S. Persons who are) IAIs shall be, and the Notes offered and sold in the
United States to (or to U.S. Persons who are) QIBs may be, issued in definitive
form, registered in the name of the legal or beneficial owner thereof attached
without interest coupons with the applicable legend set forth in Exhibits A-2,
B-2, C-2, D-2, E-2, F-2, G-2, G-4, G-6 H-2, H-4 and H-6 hereto added to the form
of such Notes (each, a “Definitive Note”), which shall be duly executed by the
Issuer and, with respect to the Offered Notes, the Co-Issuer, and authenticated
by the Authenticating Agent as hereinafter provided. The aggregate principal
amount of the Definitive Notes may from time to time be increased or decreased
by adjustments made on the records of the Note Administrator or the Depository
or its nominee, as the case may be, as hereinafter provided.

(iii) The Notes initially sold in offshore transactions in reliance on
Regulation S shall be represented by one or more permanent global notes in
definitive, fully registered form without interest coupons with the applicable
legend set forth in Exhibits A-1, B-1, C-1, D-1, E-1, F-1, G-1, G-3, G-5, H-1,
H-3 and H-5 hereto added to the form of such Notes (each, a “Regulation S Global
Note”), which shall be deposited on behalf of the subscribers for such Notes
represented thereby with the Note Administrator as custodian for the Depository
and registered in the name of a nominee of the Depository for the respective
accounts of Euroclear and Clearstream, Luxembourg or their respective
depositories, duly executed by the Issuer and, with respect to the Offered
Notes, the Co-Issuer, and authenticated by the Authenticating Agent as
hereinafter provided. The aggregate principal amount of the Regulation S Global
Notes may from time to time be increased or decreased by adjustments made on the
records of the Note Administrator or the Depository or its nominee, as the case
may be, as hereinafter provided.

(c) Book-Entry Provisions. This Section 2.2(c) shall apply only to Global Notes
deposited with or on behalf of the Depository.

 

- 58 -



--------------------------------------------------------------------------------

Each of the Issuer and Co-Issuer shall execute and the Authenticating Agent
shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global Notes that shall be (i) registered in the name of
the nominee of the Depository for such Global Note or Global Notes and
(ii) delivered by the Note Administrator to such Depository or pursuant to such
Depository’s instructions or held by the Note Administrator’s agent as custodian
for the Depository.

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Note Administrator, as custodian for the
Depository or under the Global Note, and the Depository may be treated by the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer and the
Special Servicer and any of their respective agents as the absolute owner of
such Global Note for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Issuer, the Co-Issuer, the Trustee, the Note
Administrator, the Servicer and the Special Servicer or any of their respective
agents, from giving effect to any written certification, proxy or other
authorization furnished by the Depository or impair, as between the Depository
and its Agent Members, the operation of customary practices governing the
exercise of the rights of a Holder of any Global Note.

(d) Delivery of Definitive Notes in Lieu of Global Notes. Except as provided in
Section 2.10 hereof, owners of beneficial interests in a Class of Global Notes
shall not be entitled to receive physical delivery of a Definitive Note.

Section 2.3 Authorized Amount; Stated Maturity Date; and Denominations.

(a) The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is limited to U.S.$923,459,000, except for
(i) Notes authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5
hereof and (ii) any Deferred Interest.

Such Notes shall be divided into eight (8) Classes having designations and
original principal amounts as follows:

 

Designation

   Original Principal
Amount  

Class A Senior Secured Floating Rate Notes Due 2035

   U.S.$ 528,409,000  

Class A-S Second Priority Secured Floating Rate Notes Due 2035

   U.S.$ 100,650,000  

Class B Third Priority Secured Floating Rate Notes Due 2035

   U.S.$ 60,390,000  

Class C Fourth Priority Secured Floating Rate Notes Due 2035

   U.S.$ 70,454,000  

Class D Fifth Priority Secured Floating Rate Notes Due 2035

   U.S.$ 65,422,000  

Class E Sixth Priority Secured Floating Rate Notes Due 2035

   U.S.$ 15,098,000  

Class F Seventh Priority Floating Rate Notes Due 2035(1)

   U.S.$ 50,325,000  

Class G Eighth Priority Floating Rate Notes Due 2035(1)

   U.S.$ 32,711,000  

 

(1) 

At any time on or after the Initial MASCOT Note Issuance Date, the Class F Notes
and the Class G Notes are exchangeable notes (the “Exchangeable Notes”) and are
exchangeable for proportionate interests in the related MASCOT Notes as set
forth in Section 2.16 hereof. All or a portion of (i) the Class F Notes may be
exchanged for proportionate interests in the Class F-E Notes (the “Class F-E
Notes”) and the Class F-X Notes (the “Class F-X Notes”) and (ii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes the
“Class G-E Notes” and, collectively with the Class F-E Notes, the “MASCOT P&I
Notes”) and the Class G-X Notes (the “Class G-X Notes” and, collectively with
the Class F-X Notes, the “MASCOT Interest Only Notes,” and together with the
MASCOT P&I Notes, the “MASCOT Notes”), and vice versa.

 

- 59 -



--------------------------------------------------------------------------------

(b) The Notes shall be issuable in minimum denominations of U.S.$100,000 and
integral multiples of U.S.$500 in excess thereof (plus any residual amount).

Section 2.4 Execution, Authentication, Delivery and Dating. The Offered Notes
shall be executed on behalf of the Issuer and the Co-Issuer by an Authorized
Officer of the Issuer and the Co-Issuer, respectively. The Class F Notes, the
Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes and
the Class G-X Notes shall be executed on behalf of the Issuer by an Authorized
Officer of the Issuer. The signature of such Authorized Officers on the Notes
may be manual or facsimile.

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer and, with respect to the Offered
Notes, the Co-Issuer shall bind the Issuer or the Co-Issuer, as the case may be,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Offered Notes executed by
the Issuer and the Co-Issuer, and the Issuer may deliver Class F Notes,
Class F-E Notes, Class F-X Notes, Class G Notes, Class G-E Notes and Class G-X
Notes executed by the Issuer, to the Authenticating Agent for authentication and
the Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided in this Indenture and not otherwise.

Each Note authenticated and delivered by the Authenticating Agent upon Issuer
Order on the Closing Date shall be dated as of the Closing Date. All other Notes
that are authenticated after the Closing Date for any other purpose under this
Indenture shall be dated the date of their authentication.

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Note Administrator or by the Authenticating Agent by the manual signature of one
of their Authorized Officers, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

Section 2.5 Registration, Registration of Transfer and Exchange.

(a) The Issuer and, with respect to the Offered Notes, the Co-Issuer shall cause
to be kept a register (the “Notes Register”) in which, subject to such
reasonable regulations as it may prescribe, the Issuer and the Co-Issuer shall
provide for the registration of Notes and the

 

- 60 -



--------------------------------------------------------------------------------

registration of transfers and exchanges of Notes. The Note Administrator is
hereby initially appointed “Notes Registrar” for the purpose of maintaining the
Notes Registrar and registering Notes and transfers and exchanges of such Notes
with respect to the Notes Register kept in the United States as herein provided.
Upon any resignation or removal of the Notes Registrar, the Issuer and the
Co-Issuer shall promptly appoint a successor or, in the absence of such
appointment, assume the duties of Notes Registrar.

If a Person other than the Note Administrator is appointed by the Issuer and the
Co-Issuer as Notes Registrar, the Issuer and the Co-Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes. In addition, the Notes Registrar shall be required, within one
(1) Business Day of each Record Date, to provide the Note Administrator with a
copy of the Notes Registrar in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and, with respect to the Offered Notes, the Co-Issuer
shall execute, and the Authenticating Agent shall authenticate and deliver, in
the name of the designated transferee or transferees, one or more new Notes of
any authorized denomination and of a like aggregate principal amount.

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2. Whenever any Note is surrendered for
exchange, the Issuer and, with respect to the Offered Notes, the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, the Notes
that the Holder making the exchange is entitled to receive.

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, with respect to the
Offered Notes, the Co-Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such registration
of transfer or exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and, with respect to the Offered Notes, the
Co-Issuer, and, in each case, the Notes Registrar duly executed by the Holder
thereof or his attorney duly authorized in writing.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

- 61 -



--------------------------------------------------------------------------------

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required
(i) to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business fifteen (15) days before any selection of
Notes to be redeemed and ending at the close of business on the day of the
mailing of the relevant notice of redemption, or (ii) to register the transfer
of or exchange any Note so selected for redemption.

(b) No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act and is exempt from the registration
requirements under applicable securities laws of any state or other
jurisdiction.

(c) No Note may be offered, sold, resold or delivered, within the United States
or to, or for the benefit of, U.S. Persons except in accordance with
Section 2.5(e) below and in accordance with Rule 144A to QIBs or, solely with
respect to Definitive Notes, IAIs or QIBs, in each case, who are also Qualified
Purchasers purchasing for their own account or for the accounts of one or more
QIBs or IAIs who are also Qualified Purchasers for which the purchaser is acting
as fiduciary or agent. The Notes may be offered, sold, resold or delivered, as
the case may be, in offshore transactions to non-U.S. Persons in reliance on
Regulation S. None of the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or any other Person may register the Notes under the Securities Act or
the securities laws of any state or other jurisdiction.

(d) Upon final payment due on the Stated Maturity Date of a Note, the Holder
thereof shall present and surrender such Note at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent (outside the United
States if then required by applicable law in the case of a Note in definitive
form issued in exchange for a beneficial interest in a Regulation S Global
Security pursuant to Section 2.10).

(e) Transfers of Global Notes. Notwithstanding any provision to the contrary
herein, so long as a Global Note remains outstanding and is held by or on behalf
of the Depository, transfers of a Global Note, in whole or in part, shall be
made only in accordance with Section 2.2(c) and this Section 2.5(e).

(i) Except as otherwise set forth below, transfers of a Global Note shall be
limited to transfers of such Global Note in whole, but not in part, to nominees
of the Depository or to a successor of the Depository or such successor’s
nominee. Transfers of a Global Note to a Definitive Note may only be made in
accordance with Section 2.10.

(ii) Regulation S Global Note to Rule 144A Global Note or Definitive Note. If a
holder of a beneficial interest in a Regulation S Global Note wishes at any time
to exchange its interest in such Regulation S Global Note for an interest in the
corresponding Rule 144A Global Note or for a Definitive Note or to transfer its
interest in such Regulation S Global Note to a Person who wishes to take
delivery thereof in the form of an interest in the corresponding Rule 144A
Global Note or for a Definitive Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Note or for a Definitive Note. Upon receipt
by the Note Administrator or the Notes Registrar of:

 

- 62 -



--------------------------------------------------------------------------------

(1) if the transferee is taking a beneficial interest in a Rule 144A Global
Note, instructions from Euroclear, Clearstream and/or DTC, as the case may be,
directing the Notes Registrar to cause to be credited a beneficial interest in
the corresponding Rule 144A Global Note in an amount equal to the beneficial
interest in such Regulation S Global Note, but not less than the minimum
denomination applicable to such holder’s Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase and a duly completed certificate in the
form of Exhibit I-2 attached hereto; or

(2) if the transferee is taking a Definitive Note, a duly completed transfer
certificate in substantially the form of Exhibit I-3 hereto, certifying that
such transferee is an IAI, then the Notes Registrar shall either (x) if the
transferee is taking a beneficial interest in a Rule 144A Global Note, approve
the instructions at DTC to reduce, or cause to be reduced, the Regulation S
Global Note by the aggregate principal amount of the beneficial interest in the
Regulation S Global Note to be transferred or exchanged and the Notes Registrar
shall instruct DTC, concurrently with such reduction, to credit or cause to be
credited to the securities account of the Person specified in such instructions
a beneficial interest in the corresponding Rule 144A Global Note equal to the
reduction in the principal amount of the Regulation S Global Note or (y) if the
transferee is taking an interest in a Definitive Note, the Notes Registrar shall
record the transfer in the Notes Register in accordance with Section 2.5(a) and,
upon execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, as applicable, registered in the names
specified in the instructions described above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Note
transferred by the transferor).

(iii) Definitive Note or Rule 144A Global Note to Regulation S Global Note. If a
holder of a beneficial interest in a Rule 144A Global Note or a Holder of a
Definitive Note wishes at any time to exchange its interest in such Rule 144A
Global Note or Definitive Note for an interest in the corresponding Regulation S
Global Note, or to transfer its interest in such Rule 144A Global Note or
Definitive Note to a Person who wishes to take delivery thereof in the form of
an interest in the corresponding Regulation S Global Note, such holder, provided
such holder or, in the case of a transfer, the transferee is not a U.S. person
and is acquiring such interest in an offshore transaction, may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Regulation S Global Note. Upon receipt
by the Note Administrator or the Notes Registrar of:

(1) instructions given in accordance with DTC’s procedures from an Agent Member
directing the Note Administrator or the Notes Registrar to credit or cause to be
credited a beneficial interest in the corresponding Regulation S Global Note,
but not less than the minimum denomination applicable to such holder’s Notes, in
an amount equal to the beneficial interest in the Rule 144A Global Note or
Definitive Note to be exchanged or transferred, and in the case of a transfer of
Definitive Notes, such Holder’s Definitive Notes properly endorsed for
assignment to the transferee;

 

- 63 -



--------------------------------------------------------------------------------

(2) a written order given in accordance with DTC’s procedures containing
information regarding the participant account of DTC and the Euroclear or
Clearstream account to be credited with such increase;

(3) in the case of a transfer of Definitive Notes, a Holder’s Definitive Note
properly endorsed for assignment to the transferee; and

(4) a duly completed certificate in the form of Exhibit I-1 attached hereto,
then the Note Administrator or the Notes Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
(or, in the case of a transfer of Definitive Notes, the Note Administrator or
the Notes Registrar shall cancel such Definitive Notes) and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note or Definitive
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note (or, in the case of a
cancellation of Definitive Notes, equal to the principal amount of Definitive
Notes so cancelled).

(iv) Transfer of Rule 144A Global Notes to Definitive Notes. If, in accordance
with Section 2.10, a holder of a beneficial interest in a Rule 144A Global Note
wishes at any time to exchange its interest in such Rule 144A Global Note for a
Definitive Note or to transfer its interest in such Rule 144A Global Note to a
Person who wishes to take delivery thereof in the form of a Definitive Note in
accordance with Section 2.10, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of DTC, exchange or transfer,
or cause the exchange or transfer of, such interest for a Definitive Note. Upon
receipt by the Note Administrator or the Notes Registrar of (A) a duly complete
certificate substantially in the form of Exhibit I-3 and (B) appropriate
instructions from DTC, if required, the Note Administrator or the Notes
Registrar shall approve the instructions at DTC to reduce, or cause to be
reduced, the Rule 144A Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be transferred or exchanged,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Rule 144A Global Note
transferred by the transferor).

(v) Transfer of Definitive Notes to Rule 144A Global Notes. If a holder of a
Definitive Note wishes at any time to exchange its interest in such Definitive
Note for a beneficial interest in a Rule 144A Global Note or to transfer such
Definitive Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in a Rule 144A Global Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such Definitive Note for
beneficial interest in a Rule 144A Global Note (provided that no IAI may hold an
interest in a Rule 144A Global Note). Upon receipt by the Note Administrator or
the Notes Registrar of (A) a Holder’s Definitive Note properly endorsed for
assignment to the transferee; (B) a duly completed certificate substantially in
the form of Exhibit I-2 attached hereto; (C) instructions given

 

- 64 -



--------------------------------------------------------------------------------

in accordance with DTC’s procedures from an Agent Member to instruct DTC to
cause to be credited a beneficial interest in the Rule 144A Global Notes in an
amount equal to the Definitive Notes to be transferred or exchanged; and (D) a
written order given in accordance with DTC’s procedures containing information
regarding the participant’s account of DTC to be credited with such increase,
the Note Administrator or the Notes Registrar shall cancel such Definitive Note
in accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Note equal to the principal amount of the Definitive Note
transferred or exchanged.

(vi) Other Exchanges. In the event that, pursuant to Section 2.10 hereof, a
Global Note is exchanged for Definitive Notes, such Notes may be exchanged for
one another only in accordance with such procedures as are substantially
consistent with the provisions above (including certification requirements
intended to ensure that such transfers are to a QIB or are to a non-U.S. Person,
or otherwise comply with Rule 144A or Regulation S, as the case may be) and as
may be from time to time adopted by the Issuer, the Co-Issuer and the Note
Administrator.

(f) Removal of Legend. If Notes are issued upon the transfer, exchange or
replacement of Notes bearing the applicable legends set forth in Exhibits A-1,
A-2, B-1, B-2, C-1, C-2, D-1, D-2, E-1, E-2, F-1, F-2, G-1, G-2, G-3, G-4, G-5,
G-6, H-1, H-2, H-3, H-4, H-5 and H-6 hereto, and if a request is made to remove
such applicable legend on such Notes, the Notes so issued shall bear such
applicable legend, or such applicable legend shall not be removed, as the case
may be, unless there is delivered to the Issuer and the Co-Issuer such
satisfactory evidence, which may include an Opinion of Counsel of an attorney at
law licensed to practice law in the State of New York (and addressed to the
Issuer and the Note Administrator), as may be reasonably required by the Issuer
and the Co-Issuer, if applicable, to the effect that neither such applicable
legend nor the restrictions on transfer set forth therein are required to ensure
that transfers thereof comply with the provisions of Rule 144A or Regulation S,
as applicable, the 1940 Act or ERISA. So long as the Issuer or the Co-Issuer is
relying on an exemption under or promulgated pursuant to the 1940 Act, the
Issuer or the Co-Issuer shall not remove that portion of the legend required to
maintain an exemption under or promulgated pursuant to the 1940 Act. Upon
provision of such satisfactory evidence, as confirmed in writing by the Issuer
and the Co-Issuer, if applicable, to the Note Administrator, the Note
Administrator, at the direction of the Issuer and the Co-Issuer, if applicable,
shall authenticate and deliver Notes that do not bear such applicable legend.

(g) Each beneficial owner of Regulation S Global Notes shall be deemed to make
the representations and agreements set forth in Exhibit I-1 hereto.

(h) Each beneficial owner of Rule 144A Global Notes shall be deemed to make the
representations and agreements set forth in Exhibit I-2 hereto.

(i) Each Holder of Definitive Notes shall make the representations and
agreements set forth in the certificate attached as Exhibit I-3 hereto.

 

- 65 -



--------------------------------------------------------------------------------

(j) Any purported transfer of a Note not in accordance with Section 2.5(a) shall
be null and void and shall not be given effect for any purpose hereunder.

(k) Notwithstanding anything contained in this Indenture to the contrary,
neither the Note Administrator nor the Notes Registrar (nor any other Transfer
Agent) shall be responsible or liable for compliance with applicable federal or
state securities laws (including, without limitation, the Securities Act or
Rule 144A or Regulation S promulgated thereunder), the 1940 Act, ERISA or the
Code (or any applicable regulations thereunder); provided, however, that if a
specified transfer certificate or Opinion of Counsel is required by the express
terms of this Section 2.5 to be delivered to the Note Administrator or Notes
Registrar prior to registration of transfer of a Note, the Note Administrator
and/or Notes Registrar, as applicable, is required to request, as a condition
for registering the transfer of the Note, such certificate or Opinion of Counsel
and to examine the same to determine whether it conforms on its face to the
requirements hereof (and the Note Administrator or Notes Registrar, as the case
may be, shall promptly notify the party delivering the same if it determines
that such certificate or Opinion of Counsel does not so conform).

(l) If the Note Administrator has actual knowledge or is notified by the Issuer,
the Co-Issuer or the Collateral Manager that (i) a transfer or attempted or
purported transfer of any interest in any Note was consummated in compliance
with the provisions of this Section 2.5 on the basis of a materially incorrect
certification from the transferee or purported transferee, (ii) a transferee
failed to deliver to the Note Administrator any certification required to be
delivered hereunder or (iii) the holder of any interest in a Note is in breach
of any representation or agreement set forth in any certification or any deemed
representation or agreement of such holder, the Note Administrator shall not
register such attempted or purported transfer and if a transfer has been
registered, such transfer shall be absolutely null and void ab initio and shall
vest no rights in the purported transferee (such purported transferee, a
“Disqualified Transferee”) and the last preceding holder of such interest in
such Note that was not a Disqualified Transferee shall be restored to all rights
as a Holder thereof retroactively to the date of transfer of such Note by such
Holder.

In addition, the Note Administrator may require that the interest in the Note
referred to in (i), (ii) or (iii) in the preceding paragraph be transferred to
any Person designated by the Issuer or the Collateral Manager at a price
determined by the Issuer or the Collateral Manager, based upon its estimation of
the prevailing price of such interest and each Holder, by acceptance of an
interest in a Note, authorizes the Note Administrator to take such action. In
any case, none of the Issuer, the Collateral Manager and the Note Administrator
shall be held responsible for any losses that may be incurred as a result of any
required transfer under this Section 2.5(l).

(m) Each Holder of Notes approves and consents to (i) the purchase of the
Collateral Interests by the Issuer from the Seller on the Closing Date and
(ii) any other transaction between the Issuer and the Collateral Manager or its
Affiliates that are permitted under the terms of this Indenture or the
Collateral Interest Purchase Agreement.

(n) As long as any Note is Outstanding, the Retained Securities, any retained or
repurchased Notes, the Preferred Shares and the ordinary shares of the Issuer
held by CLNC Sub-REIT, CLNC Holder or any other disregarded entity of CLNC
Sub-REIT for U.S. federal income

 

- 66 -



--------------------------------------------------------------------------------

tax purposes may not be transferred (whether by means of actual transfer or a
transfer of beneficial ownership for U.S. federal income tax purposes), pledged
or hypothecated to any other Person (except to an affiliate that is wholly-owned
by CLNC Sub-REIT and is disregarded for U.S. federal income tax purposes) unless
the Issuer receives a No Entity-Level Tax Opinion (or has previously received a
No Trade or Business Opinion).

For the avoidance of doubt, the Indenture Accounts (including income, if any,
earned on the investments of funds in such account) will be owned by CLNC
Sub-REIT, if the Issuer is wholly-owned by CLNC Sub-REIT, or a subsequent REIT
that wholly owns the Issuer, for U.S. federal income tax purposes. The Issuer
shall provide to the Note Administrator (i) an IRS Form W-9 or appropriate IRS
Form W-8 no later than the Closing Date, and (ii) any additional IRS forms (or
updated versions of any previously submitted IRS forms) or other documentation
at such time or times required by applicable law or upon the reasonable request
of the Note Administrator as may be necessary (x) to reduce or eliminate the
imposition of U.S. withholding taxes and (y) to permit the Note Administrator to
fulfill its tax reporting obligations under applicable law with respect to the
Indenture Accounts or any amounts paid to the Issuer. If any IRS form or other
documentation previously delivered becomes obsolete or inaccurate in any
respect, Issuer shall timely provide to the Note Administrator accurately
updated and complete versions of such IRS forms or other documentation. The Note
Administrator shall have no liability to Issuer or any other person in
connection with any tax withholding amounts paid or withheld from the Indenture
Accounts pursuant to applicable law arising from the Issuer’s failure to timely
provide an accurate, correct and complete IRS Form W-9, an appropriate IRS
Form W-8 or such other documentation contemplated under this paragraph. For the
avoidance of doubt, no funds shall be invested with respect to such Indenture
Accounts absent the Note Administrator having first received (i) the requisite
written investment direction from the Issuer with respect to the investment of
such funds, and (ii) the IRS forms and other documentation required by this
paragraph.

Section 2.6 Mutilated, Defaced, Destroyed, Lost or Stolen Note. If (a) any
mutilated or defaced Note is surrendered to a Transfer Agent, or if there shall
be delivered to the Issuer, the Co-Issuer, the Trustee, the Note Administrator
and the relevant Transfer Agent (each, a “Specified Person”) evidence to their
reasonable satisfaction of the destruction, loss or theft of any Note, and
(b) there is delivered to each Specified Person such security or indemnity as
may be required by each Specified Person to save each of them and any agent of
any of them harmless, then, in the absence of notice to the Specified Persons
that such Note has been acquired by a bona fide purchaser, the Issuer and, with
respect to the Offered Notes, the Co-Issuer shall execute and, upon Issuer
Request (which Issuer Request shall be deemed to have been given upon receipt by
the Note Administrator of a Note that has been signed by the Issuer, and the
Co-Issuer, if applicable), the Note Administrator shall cause the Authenticating
Agent to authenticate and deliver, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Note, a new Note, of like tenor (including the same
date of issuance) and equal principal amount, registered in the same manner,
dated the date of its authentication, bearing interest from the date to which
interest has been paid on the mutilated, defaced, destroyed, lost or stolen Note
and bearing a number not contemporaneously outstanding.

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

 

- 67 -



--------------------------------------------------------------------------------

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, if applicable, and such
new Note shall be entitled, subject to the second paragraph of this Section 2.6,
to all the benefits of this Indenture equally and proportionately with any and
all other Notes duly issued hereunder.

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

Section 2.7 Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved.

(a) Each Class of Notes shall accrue interest during each Interest Accrual
Period at the Note Interest Rate applicable to such Class and such interest will
be payable in arrears on each Payment Date on the Aggregate Outstanding Amount
thereof on the first day of the related Interest Accrual Period (after giving
effect to payments of principal thereof on such date), except as otherwise set
forth below. Payment of interest on each Class of Notes will be subordinated to
the payment of interest on each related Class of Notes senior thereto. Interest
will cease to accrue on each Note, or in the case of a partial repayment, on
such repaid part, from the date of repayment or the Stated Maturity Date unless
payment of principal is improperly withheld or unless an Event of Default occurs
with respect to such payments of principal. To the extent lawful and
enforceable, interest on any interest that is not paid when due on the Class A
Notes; or, if no Class A Notes are Outstanding, the Notes of the Controlling
Class, shall accrue at the Note Interest Rate applicable to such Class until
paid as provided herein.

(b) (i) So long as any of the Class A Notes, the Class A-S Notes or the Class B
Notes are outstanding, the Class C Deferred Interest will be deferred and added
to the Aggregate Outstanding Amount of the Class C Notes and will not be
considered “due and payable” until the Payment on which funds are available to
pay such Class C Deferred Interest in accordance with the Priority of Payments,
(ii) so long as any of the Class A Notes, the Class A-S Notes, the Class B Notes
or the Class C Notes are outstanding, the Class D Deferred Interest will be
deferred and added to the Aggregate Outstanding Amount of the Class D Notes and
will not be considered “due

 

- 68 -



--------------------------------------------------------------------------------

and payable” until the Payment on which funds are available to pay such Class D
Deferred Interest in accordance with the Priority of Payments, (iii) so long as
any of the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes or the Class D Notes are outstanding, the Class E Deferred Interest will
be deferred and added to the Aggregate Outstanding Amount of the Class E Notes
and will not be considered “due and payable” until the Payment Date on which
funds are available to pay such Class E Deferred Interest in accordance with the
Priority of Payments, (iv) so long as any of the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes or the Class E
Notes are outstanding, the Class F Deferred Interest and the Class F-E Deferred
Interest will be deferred and added to the Aggregate Outstanding Amount of the
Class F Notes or the Class F-E Notes, as applicable, and will not be considered
“due and payable” until the Payment Date on which funds are available to pay
such Class F Deferred Interest and Class F-E Deferred Interest in accordance
with the Priority of Payments and (v) so long as any of the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class F-E Notes or the Class F-X Notes are
outstanding, the Class G Deferred Interest and the Class G-E Deferred Interest
will be deferred and added to the Aggregate Outstanding Amount of the Class G
Notes of the Class G-E Notes, as applicable, and will not be considered “due and
payable” until the Payment Date on which funds are available to pay such Class G
Deferred Interest and Class G-E Deferred Interest in accordance with the
Priority of Payments. The failure to pay such Class C Deferred Interest, Class D
Deferred Interest, Class E Deferred Interest, Class F Deferred Interest,
Class F-E Deferred Interest, Class G Deferred Interest or the Class G-E Deferred
Interest as a result of the operation of the Priority of Payments will not
constitute an Event of Default under this Indenture.

(c) The principal of each Class of Notes matures at par and is due and payable
on the date of the Stated Maturity for such Class, unless such principal has
been previously repaid or unless the unpaid principal of such Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise. Notwithstanding the foregoing, the payment of principal
of each Class of Notes may only occur pursuant to the Priority of Payments. The
payment of principal on any Note (x) may only occur after each Class more senior
thereto is no longer Outstanding and (y) is subordinated to the payment on each
Payment Date of the principal due and payable on each Class more senior thereto
and certain other amounts in accordance with the Priority of Payments. Payments
of principal on any Class of Notes that are not paid, in accordance with the
Priority of Payments, on any Payment Date (other than the Payment Date which is
the Stated Maturity Date (or the earlier date of Maturity) of such Class of
Notes or any Redemption Date), because of insufficient funds therefor shall not
be considered “due and payable” for purposes of Section 5.1(a) until the Payment
Date on which such principal may be paid in accordance with the Priority of
Payments or all Classes of Notes most senior thereto with respect to such
Class have been paid in full. Payments of principal on the Notes in connection
with a Clean-up Call, Tax Redemption, Auction Call Redemption or Optional
Redemption will be made in accordance with Section 9.1 and the Priority of
Payments.

(d) As a condition to the payment of principal of and interest on any Note
without the imposition of U.S. withholding tax, the Issuer shall require
certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee,
the Preferred Share Paying Agent and the Paying Agent to determine their duties
and liabilities with respect to any taxes or other charges that they may be
required to deduct or withhold from payments in respect of such Security under
any present or future law or regulation of the United States or the Cayman
Islands or any present or future law

 

- 69 -



--------------------------------------------------------------------------------

or regulation of any political subdivision thereof or taxing authority therein
or to comply with any reporting or other requirements under any such law or
regulation. Such certification may include U.S. federal income tax forms (such
as IRS Form W-8BEN (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Individuals)), Form W-8BEN-E (Certificate
of Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), Form W-8IMY (Certificate of Foreign Intermediary, Foreign
Flow-Through Entity or Certain U.S. Branches for United States Tax Withholding
and Reporting), IRS Form W-9 (Request for Taxpayer Identification Number and
Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s Claim that
Income Is Effectively Connected with the Conduct of a Trade or Business in the
United States) or any successors to such IRS forms). In addition, each of the
Issuer, Co-Issuer, the Trustee, Preferred Share Paying Agent or any Paying Agent
may require certification acceptable to it to enable the Issuer to qualify for a
reduced rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its Collateral and otherwise as may be necessary or
desirable to ensure compliance with all applicable laws. Each Holder and each
beneficial owner of Notes agree to provide any certification requested pursuant
to this Section 2.7(d) and to update or replace such form or certification in
accordance with its terms or its subsequent amendments. Furthermore, the Issuer
shall require, as a condition to payment without the imposition of
U.S. withholding tax under the FATCA, information to comply with FATCA or Cayman
FATCA Legislation requirements pursuant to clause (xii) of the representations
and warranties set forth under the third paragraph of Exhibit I-1 hereto, as
deemed made pursuant to Section 2.5(g) hereto, or pursuant to clause (xiii) of
the representations and warranties set forth under the third paragraph of
Exhibit I-2 hereto, as deemed made pursuant to Section 2.5(h) hereto, or
pursuant to clause (xi) of the representations and warranties set forth under
the third paragraph of Exhibit I-3 hereto, made pursuant to Section 2.5(i)
hereto, as applicable. Noteholders shall be required to provide to the Issuer,
the Note Administrator or their agents all information, documentation or
certifications acceptable to it to permit the Issuer or the Note Administrator
to comply with its tax reporting obligations under applicable law (including
FATCA and the Cayman FATCA Legislation), including any applicable cost basis
reporting obligations. Each Holder is deemed to agree and represent that the
Issuer and/or the Trustee or their agents or representatives may (1) provide
such information and documentation and any other information concerning its
investment in such Notes to the Cayman Islands Tax Information Authority, the
U.S. Internal Revenue Service and any other relevant tax authority and (2) take
such other steps as the deem necessary or helpful to comply with FATCA and the
Cayman FATCA Legislation.

(e) Payments in respect of interest on and principal on the Notes shall be
payable by wire transfer in immediately available funds to a Dollar account
maintained by the Holder or its nominee; provided that the Holder has provided
wiring instructions to the Paying Agent on or before the related Record Date or,
if wire transfer cannot be effected, by a Dollar check drawn on a bank in the
United States, or by a Dollar check mailed to the Holder at its address in the
Notes Register. The Issuer expects that the Depository or its nominee, upon
receipt of any payment of principal or interest in respect of a Global Note held
by the Depository or its nominee, shall immediately credit the applicable Agent
Members’ accounts with payments in amounts proportionate to the respective
beneficial interests in such Global Note as shown on the records of the
Depository or its nominee. The Issuer also expects that payments by Agent
Members to owners of beneficial interests in such Global Note held through Agent
Members will be governed by standing instructions and customary practices, as is
now the case with securities held for the

 

- 70 -



--------------------------------------------------------------------------------

accounts of customers registered in the names of nominees for such customers.
Such payments will be the responsibility of the Agent Members. Upon final
payment due on the Maturity of a Note, the Holder thereof shall present and
surrender such Note at the Corporate Trust Office of the Note Administrator or
at the office of the Paying Agent (or, to a foreign paying agent appointed by
the Note Administrator outside of the United States if then required by
applicable law, in the case of a Definitive Note issued in exchange for a
beneficial interest in the Regulation S Global Note) on or prior to such
Maturity. None of the Issuer, the Co-Issuer, the Trustee, the Note Administrator
or the Paying Agent will have any responsibility or liability with respect to
any records maintained by the Holder of any Note with respect to the beneficial
holders thereof or payments made thereby on account of beneficial interests held
therein. In the case where any final payment of principal and interest is to be
made on any Note (other than on the Stated Maturity Date thereof) the Issuer or,
upon Issuer Request, the Note Administrator, in the name and at the expense of
the Issuer, shall not more than thirty (30) nor fewer than five (5) Business
Days prior to the date on which such payment is to be made, mail to the Persons
entitled thereto at their addresses appearing on the Notes Register, a notice
which shall state the date on which such payment will be made and the amount of
such payment and shall specify the place where such Notes may be presented and
surrendered for such payment.

(f) Subject to the provisions of Sections 2.7(a) and Section 2.7(e) hereof,
Holders of Notes as of the Record Date in respect of a Payment Date shall be
entitled to the interest accrued and payable in accordance with the Priority of
Payments and principal payable in accordance with the Priority of Payments on
such Payment Date. All such payments that are mailed or wired and returned to
the Paying Agent shall be held for payment as herein provided at the office or
agency of the Issuer and the Co-Issuer to be maintained as provided in
Section 7.2 (or returned to the Trustee).

(g) Interest on any Note which is payable, and is punctually paid or duly
provided for, on any Payment Date shall be paid to the Person in whose name that
Note (or one or more predecessor Notes) is registered at the close of business
on the Record Date for such interest.

(h) Payments of principal to Holders of the Notes of each Class shall be made in
the proportion that the Aggregate Outstanding Amount of the Notes of such
Class registered in the name of each such Holder on such Record Date bears to
the Aggregate Outstanding Amount of all Notes of such Class on such Record Date.

(i) Interest accrued with respect to the Notes shall be calculated as described
in the applicable form of Note attached hereto.

(j) All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any Payment
Date, Redemption Date or upon Maturity shall be binding upon all future Holders
of such Note and of any Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.

(k) Notwithstanding anything contained in this Indenture to the contrary, the
obligations of the Issuer under the Notes and the Co-Issuer under the Offered
Notes, this Indenture and the other Transaction Documents are limited-recourse
obligations of the Issuer and non-

 

- 71 -



--------------------------------------------------------------------------------

recourse obligations of the Co-Issuer. The Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X
Notes are limited recourse obligations of the Issuer. The Notes are payable
solely from the Collateral and following realization of the Collateral, all
obligations of the Co-Issuers, with respect to the Offered Notes, or the Issuer,
with respect to the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G Notes, the Class G-E Notes and the Class G-X Notes, and any claims of
the Noteholders, the Trustee or any other parties to any Transaction Documents
shall be extinguished and shall not thereafter revive. No recourse shall be had
for the payment of any amount owing in respect of the Notes against any Officer,
director, employee, shareholder, limited partner or incorporator of the Issuer,
the Co-Issuer or any of their respective successors or assigns for any amounts
payable under the Notes or this Indenture. It is understood that the foregoing
provisions of this paragraph shall not (i) prevent recourse to the Collateral
for the sums due or to become due under any security, instrument or agreement
which is part of the Collateral or (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Notes or secured by
this Indenture (to the extent it relates to the obligation to make payments on
the Notes) until such Collateral have been realized, whereupon any outstanding
indebtedness or obligation in respect of the Notes, this Indenture and the other
Transaction Documents shall be extinguished and shall not thereafter revive. It
is further understood that the foregoing provisions of this paragraph shall not
limit the right of any Person to name the Issuer or the Co-Issuer as a party
defendant in any Proceeding or in the exercise of any other remedy under the
Notes or this Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

(l) Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights of unpaid interest and
principal that were carried by such other Note.

(m) Notwithstanding any of the foregoing provisions with respect to payments of
principal of and interest on the Notes (but subject to Sections 2.7(f) and (i)),
if the Notes have become or been declared due and payable following an Event of
Default and such acceleration of Maturity and its consequences have not been
rescinded and annulled and the provisions of Section 5.5 are not applicable,
then payments of principal of and interest on such Notes shall be made in
accordance with Section 5.7 hereof.

(n) Payments in respect of the Preferred Shares as contemplated by
Sections 11.1(a)(i)(20), 11.1(a)(ii)(18) and 11.1(a)(iii)(19) shall be made by
the Paying Agent to the Preferred Share Paying Agent.

Section 2.8 Persons Deemed Owners. The Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Servicer, the Special Servicer, and any of their
respective agents may treat as the owner of a Note the Person in whose name such
Note is registered on the Notes Register on the applicable Record Date for the
purpose of receiving payments of principal of and interest and other amounts on
such Note and on any other date for all other purposes whatsoever (whether or
not such Note is overdue), and none of the Note Administrator, the Servicer, the
Special Servicer, or any of their respective agents shall be affected by notice
to the contrary; provided, however, that the Depository, or its nominee, shall
be deemed the owner of the Global Notes, and owners of beneficial interests in
Global Notes will not be considered the owners of any Notes for the purpose of
receiving notices. With respect to the Preferred Shares, on any Payment Date,
the Note Administrator shall deliver to the Preferred Share Paying Agent the
distributions thereon for distribution to the Preferred Shareholders.

 

- 72 -



--------------------------------------------------------------------------------

Section 2.9 Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption, or deemed lost or stolen, shall, upon delivery
to the Notes Registrar, be promptly canceled by the Notes Registrar and may not
be reissued or resold. No Notes shall be authenticated in lieu of or in exchange
for any Notes canceled as provided in this Section 2.9, except as expressly
permitted by this Indenture. All canceled Notes held by the Notes Registrar
shall be destroyed or held by the Notes Registrar in accordance with its
standard retention policy. Notes of the most senior Class Outstanding that are
held by the Issuer, the Co-Issuer, the Collateral Manager or any of their
respective Affiliates (and not Notes of any other Class) may be submitted to the
Notes Registrar for cancellation at any time.

Section 2.10 Global Notes; Definitive Notes; Temporary Notes.

(a) Definitive Notes. Definitive Notes shall only be issued in the following
limited circumstances:

(i) at the discretion of the Issuer, at the direction of the Collateral Manager,
with respect to any Class of Notes,

(ii) upon Transfer of Global Notes to an IAI or a QIB in accordance with the
procedures set forth in Section 2.5(e)(ii), Section 2.5(e)(iii) or
Section 2.5(e)(vi);

(iii) if a holder of a Definitive Note wishes at any time to exchange such
Definitive Note for one or more Definitive Notes or transfer such Definitive
Note to a transferee who wishes to take delivery thereof in the form of a
Definitive Note in accordance with this Section 2.10, such holder may effect
such exchange or transfer upon receipt by the Notes Registrar of (A) a Holder’s
Definitive Note properly endorsed for assignment to the transferee, and (B) duly
completed certificates in the form of Exhibit I-3, upon receipt of which the
Notes Registrar shall then cancel such Definitive Note in accordance herewith,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Co-Issuers, the Authenticating Agent shall authenticate
and deliver one or more Definitive Notes bearing the same designation as the
Definitive Note endorsed for transfer, registered in the names specified in the
assignment described in clause (A) above, in principal amounts designated by the
transferee (the aggregate of such principal amounts being equal to the aggregate
principal amount of the Definitive Note surrendered by the transferor);

(iv) in the event that the Depository notifies the Issuer and, with respect to
the Offered Notes, the Co-Issuer that it is unwilling or unable to continue as
Depository for a Global Note or if at any time such Depository ceases to be a
“Clearing Agency” registered under the Exchange Act and a successor depository
is not appointed by the Issuer within ninety (90) days of such notice, the
Global Notes deposited with the Depository pursuant to Section 2.2 hereof shall
be transferred to the beneficial owners thereof subject to the procedures and
conditions set forth in this Section 2.10.

 

- 73 -



--------------------------------------------------------------------------------

(b) Any Global Note that is exchanged for a Definitive Note shall be surrendered
by the Depository to the Note Administrator’s Corporate Trust Office together
with necessary instruction for the registration and delivery of a Definitive
Note to the beneficial owners (or such owner’s nominee) holding the ownership
interests in such Global Note. Any such transfer shall be made, without charge,
and the Authenticating Agent shall authenticate and deliver, upon such transfer
of each portion of such Global Note, an equal aggregate principal amount of
Definitive Notes of the same Class and authorized denominations. Any Definitive
Notes delivered in exchange for an interest in a Global Note shall, except as
otherwise provided by Section 2.5(f), bear the applicable legend set forth in
Exhibits A-2, B-2, C-2, D-2, E-2, F-2, G-2, G-4, G-6, H-2, H-4 and H-6 as
applicable and shall be subject to the transfer restrictions referred to in such
applicable legend. The Holder of each such registered individual Global Note may
transfer such Global Note by surrendering it at the Corporate Trust Office of
the Note Administrator, or at the office of the Paying Agent.

(c) Subject to the provisions of Section 2.10(b) above, the registered Holder of
a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the Notes.

(d) [Reserved]

(e) In the event of the occurrence of either of the events specified in
Section 2.10(a) above, the Issuer and the Co-Issuer shall promptly make
available to the Notes Registrar a reasonable supply of Definitive Notes.

Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and, with respect to the Offered Notes, the Co-Issuer may execute and,
upon Issuer Order, the Authenticating Agent shall authenticate and deliver,
temporary Notes that are printed, lithographed, typewritten, mimeographed or
otherwise reproduced, in any authorized denomination, substantially of the tenor
of the Definitive Notes in lieu of which they are issued and with such
appropriate insertions, omissions, substitutions and other variations as the
Officers executing such Definitive Notes may determine, as conclusively
evidenced by their execution of such Definitive Notes.

If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay. The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Definitive Notes. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the applicable temporary Definitive Notes at
the office or agency maintained by the Issuer and the Co-Issuer for such
purpose, without charge to the Holder. Upon surrender for cancellation of any
one or more temporary Definitive Note, the Issuer and, with respect to the
Offered Notes, the Co-Issuer shall execute, and the Authenticating Agent shall
authenticate and deliver, in exchange therefor the same aggregate principal
amount of Definitive Notes of authorized denominations. Until so exchanged, the
temporary Notes shall in all respects be entitled to the same benefits under
this Indenture as Definitive Notes.

 

- 74 -



--------------------------------------------------------------------------------

Section 2.11 U.S. Tax Treatment of Notes and the Issuer; AML Compliance.

(a) Each of the Issuer and the Co-Issuer intends that, for U.S. federal income
tax purposes, the Notes (unless held by CLNC Sub-REIT or any entity disregarded
into CLNC Sub-REIT) be treated as debt and that the Issuer be treated as a
Qualified REIT Subsidiary (unless the Issuer has received a No Entity-Level Tax
Opinion). Each prospective purchaser and any subsequent transferee of a Note or
any interest therein shall, by virtue of its purchase or other acquisition of
such Note or interest therein, be deemed to have agreed to treat such Note in a
manner consistent with the preceding sentence for U.S. federal income tax
purposes.

(b) The Issuer and, with respect to the Offered Notes, the Co-Issuer shall
account for the Notes, and prepare any reports to Noteholders and tax
authorities consistent with the intentions expressed in Section 2.11(a) above.

(c) Each Holder of Notes shall timely furnish to the Issuer and the Co-Issuer or
their respective agents any completed U.S. federal income tax form or
certification (such as IRS Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for the
United States Tax Withholding and Reporting (Entities)), IRS Form W-8IMY
(Certificate of Foreign Intermediary, Foreign Flow Through Entity, or Certain
U.S. Branches for United States Tax Withholding and Reporting), IRS Form W-9
(Request for Taxpayer Identification Number and Certification), or IRS
Form W-8ECI (Certificate of Foreign Person’s Claim that Income is Effectively
Connected with the Conduct of a Trade or Business in the United States) or any
successors to such IRS forms that the Issuer, the Co-Issuer or their respective
agents may reasonably request and shall update or replace such forms or
certification in accordance with its terms or its subsequent amendments.
Furthermore, Noteholders shall timely furnish any information required pursuant
to Section 2.7(d).

(d) Each Holder will provide the Issuer or its agents with such information and
documentation that may be required for the Issuer to achieve AML Compliance and
shall update or replace such information or documentation, as may be necessary
(the “Holder AML Obligations”).

Section 2.12 Authenticating Agents. Upon the request of the Issuer and, with
respect to the Offered Notes, the Co-Issuer, the Note Administrator shall, and
if the Note Administrator so chooses the Note Administrator may, pursuant to
this Indenture, appoint one (1) or more Authenticating Agents with power to act
on its behalf and subject to its direction in the authentication of Notes in
connection with issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6
and 8.5 hereof, as fully to all intents and purposes as though each such
Authenticating Agent had been expressly authorized by such Sections to
authenticate such Notes. For all purposes of this Indenture, the authentication
of Notes by an Authenticating Agent pursuant to this Section 2.12 shall be
deemed to be the authentication of Notes by the Note Administrator.

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any

 

- 75 -



--------------------------------------------------------------------------------

Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation. Any
Authenticating Agent may at any time resign by giving written notice of
resignation to the Note Administrator, the Trustee, the Issuer and the
Co-Issuer. The Note Administrator may at any time terminate the agency of any
Authenticating Agent by giving written notice of termination to such
Authenticating Agent, the Trustee, the Issuer and the Co-Issuer. Upon receiving
such notice of resignation or upon such a termination, the Note Administrator
shall promptly appoint a successor Authenticating Agent and shall give written
notice of such appointment to the Issuer.

The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7 hereof. The
provisions of Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any
Authenticating Agent.

Section 2.13 Forced Sale on Failure to Comply with Restrictions.

(a) Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a Note or interest therein to a U.S. Person who is determined not to
have been both (i) a QIB or an IAI and (ii) a Qualified Purchaser at the time of
acquisition of the Note or interest therein shall be null and void and any such
proposed transfer of which the Issuer, the Co-Issuer, the Note Administrator or
the Trustee shall have written notice (which includes via electronic mail) may
be disregarded by the Issuer, the Co-Issuer, the Note Administrator and the
Trustee for all purposes.

(b) If the Issuer determines that any Holder of a Note has not satisfied the
applicable requirement described in Section 2.13(a) above (any such Person a
“Non-Permitted Holder”), then the Issuer shall promptly after discovery that
such Person is a Non-Permitted Holder by the Issuer, the Co-Issuer, a Trust
Officer of the Note Administrator or a Trust Officer of the Trustee (and notice
by the Note Administrator or the Trustee to the Issuer (if a Trust Officer has
actual knowledge and makes such discovery)), send notice to such Non-Permitted
Holder demanding that such Non-Permitted Holder transfer its interest to a
Person that is not a Non-Permitted Holder within thirty (30) days (10 days in
the case of a Non-Permitted Holder for ERISA-related reasons) of the date of
such notice. If such Non-Permitted Holder fails to so transfer its Note or
interest therein, the Issuer shall have the right, without further notice to the
Non-Permitted Holder, to sell such Note or interest therein to a purchaser
selected by the Issuer that is not a Non-Permitted Holder on such terms as the
Issuer may choose. The Issuer, or a third party acting on behalf of the Issuer,
may select the purchaser by soliciting one or more bids from one or more brokers
or other market professionals that regularly deal in securities similar to the
Note, and selling such Note to the highest such bidder. However, the Issuer may
select a purchaser by any other means determined by it in its sole discretion.
The Holder of such Note, the Non-Permitted Holder and each other Person in the
chain of title from the Holder to the Non-Permitted Holder, by its acceptance of
an interest in the Note, agrees to cooperate with the Issuer and the Note
Administrator to effect such transfers. The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted Holder. The terms and conditions of any sale under
this Section 2.13(b) shall be determined in the sole discretion of the Issuer,
and the Issuer shall not be liable to any Person having an interest in the Note
sold as a result of any such sale or exercise of such discretion.

 

- 76 -



--------------------------------------------------------------------------------

(c) If a Holder of a Note fails for any reason to (i) comply with the Holder AML
Obligations (ii) such information or documentation is not accurate or complete,
or (iii) the Issuer otherwise reasonably determines that such Holder’s
acquisition, holding or transfer of an interest in any Note would cause the
Issuer to be unable to achieve AML Compliance, the Issuer (or any intermediary
on the Issuer’s behalf) shall have the right to (x) compel the relevant Holder
to sell its interest in such Note or (y) sell such interest on such Holder’s
behalf. The Issuer shall not compel sales for failure to provide such other
information or documentation as may be required under the Cayman AML Regulations
unless the Issuer reasonably determines the Holder’s acquisition, holding or
transfer of an interest in such Note would result in a materially adverse effect
on the Issuer.

Section 2.14 No Gross Up. The Issuer shall not be obligated to pay any
additional amounts to the Holders or beneficial owners of the Notes as a result
of any withholding or deduction for, or on account of, any present or future
taxes, duties, assessments or governmental charges.

Section 2.15 Credit Risk Retention. The Securitization Sponsor shall timely
deliver (or cause to be timely delivered) to the Note Administrator any notices
contemplated by Section 10.12(a)(v) of this Indenture.

Section 2.16 Exchangeable Notes; Exchange of MASCOT Notes. (a) At any time on or
after the Initial MASCOT Note Issuance Date all or a portion of the Class F
Notes and the Class G Notes (such Notes to be exchanged, the “Exchangeable
Notes”) may be exchanged for proportionate interests in one or more classes of
certain other Notes and vice versa (such Notes received in such an exchange, the
“Exchanged Notes. The Exchangeable Notes may be exchanged by the Holders thereof
for (1) a corresponding MASCOT P&I Note with the same principal balance as the
Class F Note or the Class G Note, as applicable, surrendered in the exchange but
with a reduced Note Interest Rate, and (2) an MASCOT Interest Only Note that has
a notional balance equal to the principal balance of the MASCOT P&I Note
received in such exchange with a fixed interest rate equal to such reduction in
Note Interest Rate. Specifically, with respect to the exchange of the Class F
Notes or the Class G Notes for corresponding MASCOT Notes, the per annum
interest rates payable on the MASCOT P&I Notes and the MASCOT Interest Only
Notes shall be determined, on the date of such exchange, by the holder of the
Class F Notes or the Class G Notes, as applicable, surrendered in such exchange.
The aggregate interest rates of the Exchanged Notes received in the exchange
shall equal the aggregate interest rate of the Exchangeable Notes surrendered
for exchange. The MASCOT Interest Only Notes are not entitled to any payments of
principal and shall have an Aggregate Outstanding Amount of zero.

(b) (i) With respect to the exchange of the Class F Notes or the Class G Notes
for corresponding MASCOT Notes, each of (1) the Aggregate Outstanding Amount of
the MASCOT P&I Note received in the exchange and (2) the Aggregate Outstanding
Notional Amount of the MASCOT Interest Only Notes received in the exchange shall
equal the Aggregate Outstanding Amount of the Class F Notes or the Class G
Notes, as applicable, exchanged. The MASCOT Interest Only Notes are not entitled
to any payments of principal and have an Aggregate Outstanding Amount of zero.

 

- 77 -



--------------------------------------------------------------------------------

(ii) The aggregate Note Interest Rates of the Exchanged Notes received in the
exchange must equal the aggregate Note Interest Rate of the Exchangeable Notes
surrendered for exchange.

(c) Exchanges of the Class F Notes or the Class G Notes for MASCOT Notes and any
subsequent exchange of such MASCOT Notes for the Class F Notes or the Class G
Notes may occur repeatedly.

(d) With respect to an exchange of some or all of the Class F Notes or the
Class G Notes, as applicable, the Holders of such MASCOT P&I Notes shall be
entitled to exercise all the voting rights (including any rights as the
Controlling Class) and objection rights that are allocated to such exchanged
Class F Notes or Class G Notes, as applicable, and the Aggregate Outstanding
Amount of such MASCOT P&I Notes shall be used to determine if the requisite
percentage of Holders under this Indenture has voted, consented or otherwise
given direction; provided that, in connection with any supplemental indenture
that affects a Class of MASCOT Notes in a manner that is materially different
from the effect of such supplemental indenture on the Class F Notes or the
Class G Notes, as applicable, the Holders of the applicable MASCOT Notes shall
vote as a separate class.

(e) The Class F-X Notes and the Class G-X Notes are interest only notes that
receive interest payments but do not receive principal payments. Interest on the
MASCOT Interest Only Notes is calculated on a balance equal to the “Aggregate
Outstanding Notional Amount,” which shall, as of any date, equal the Aggregate
Outstanding Amount on such date of the related MASCOT P&I Note.

(f) In order to effect an exchange of Exchangeable Notes, the Holder shall
submit a duly executed Officer’s Certificate in the form of Exhibit T to this
Indenture to the Note Administrator no earlier than ten (10) Business Days
before the proposed exchange date and no later than five (5) Business Days
before the proposed exchange date. Such Officer’s Certificate shall be in
writing, and shall be sent to the Trustee and Note Administrator at its
Corporate Trust Office. The Officer’s Certificate must be on the Holder’s
letterhead, carry a medallion stamp guarantee and set forth the following
information: (i) the CUSIP number of each Exchangeable Note and Exchanged Note;
(ii) the Aggregate Outstanding Amount and the Aggregate Outstanding Notional
Amount, as applicable, of the Notes to be exchanged; (iii) the Holder’s DTC
participant name and number to be debited and credited; and (iv) the proposed
exchange date. The exchange date with respect to any exchange may be any
Business Day other than (1) the first or last Business Day of the month, (2) any
Payment Date, (3) any Record Date or (4) any day between a Record Date and the
next Payment Date. Any such notice shall become irrevocable on the second
Business Day before the proposed exchange date. The Holder must pay the Note
Administrator a fee equal to $5,000 for each exchange request and such fee must
be received by the Note Administrator prior to the exchange date or such
exchange shall not be effected. In addition, any Holder wishing to effect such
an exchange must pay any other expenses related to such exchange, including any
fees charged by DTC. The Note Administrator shall make the first payment on any
Exchanged Note received by a Holder in an exchange transaction on the Payment
Date related to the next Record

 

- 78 -



--------------------------------------------------------------------------------

Date following the effective date of such exchange. If the Exchanged Notes are
Global Notes, such exchange shall be subject to the rules and procedures of DTC,
and the Note Administrator shall have no responsibility with respect to the
CUSIP eligibility of such Exchanged Notes. Any Holder requesting an exchange
shall deliver any documents or information requested by the Issuer or Note
Administrator in connection with such exchange. Upon compliance by the Holder
with the foregoing requirements, the Note Administrator shall approve the
instructions at DTC to effect any such exchange.

Section 2.17 Effect of Benchmark Transition Event.

(a) Collateral Manager shall provide written notice to the Trustee, the Note
Administrator and the Servicer promptly after the Collateral Manager has
determined that a Benchmark Transition Event has occurred. After the occurrence
of a Benchmark Transition Event and the related Benchmark Replacement Date with
respect to the then-current Benchmark, such Benchmark shall be replaced with the
applicable Benchmark Replacement as determined by the Collateral Manager and the
Collateral Manager shall provide written notice of such determination to the
Issuer, the Co-Issuer, the Advancing Agent, the Trustee, the Note Administrator,
the Servicer and the Calculation Agent (if different from the Note
Administrator) in advance of such Benchmark Replacement Date. Notwithstanding
the occurrence of a Benchmark Transition Event, amounts payable on the Notes
shall be determined with respect to the then-current Benchmark (which may be
LIBOR as determined in accordance with methods specified in this Indenture)
until the occurrence of the related Benchmark Replacement Date.

(b) If the Benchmark Replacement is any benchmark other than Term SOFR and the
Collateral Manager later determines on the first day of any calendar quarter
after the related Benchmark Replacement Date that Term SOFR is able to be
implemented, the Collateral Manager shall provide written notice of such
determination and any applicable Benchmark Replacement Conforming Changes for
Term SOFR to the Issuer, the Co-Issuer, the Advancing Agent, the Trustee, the
Note Administrator, the Servicer and the Calculation Agent (if different from
the Note Administrator), and upon receipt of such written notice and the
implementation of such Benchmark Replacement Conforming Changes, if any, in a
supplemental indenture in accordance with Section 8.1(b)(iv) hereof, Term SOFR
shall become the new Unadjusted Benchmark Replacement and shall, together with a
new Benchmark Replacement Adjustment for Term SOFR, replace the then-current
Benchmark on the Benchmark Replacement Date for Term SOFR.

(c) In connection with the occurrence of any Benchmark Transition Event (or
notice of the redetermination of the Benchmark Replacement to Term SOFR in
accordance with Section 2.17(b)) hereof and its related Benchmark Replacement
Date, the Collateral Manager shall direct the parties hereto by Issuer Order to
enter into a supplemental indenture in accordance with Section 8.1(b)(iv) hereof
to make such Benchmark Replacement Conforming Changes, if any, as Collateral
Manager determines may be necessary or desirable to administer, implement or
adopt the applicable Benchmark or the Benchmark Replacement and the related
Benchmark Replacement Adjustment. From time to time, the Collateral Manager may
direct the parties hereto by Issuer Order to enter into a supplemental indenture
in accordance with Section 8.1(b)(iv) hereof to make such Benchmark Replacement
Conforming Changes, if any, as Collateral Manager determines may be necessary or
desirable to administer, implement or adopt the applicable Benchmark or the
Benchmark Replacement and related Benchmark Replacement Adjustment.

 

- 79 -



--------------------------------------------------------------------------------

(d) Any determination, implementation, adoption, decision, proposal or election
that may be made by the Collateral Manager pursuant to this Section 2.17, with
respect to any Benchmark Transition Event, Benchmark Replacement Date, Benchmark
Replacement, Benchmark Replacement Adjustment or Benchmark Replacement
Conforming Changes including any determination with respect to a tenor,
observation period, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action or any selection, shall be conclusive and binding on the parties
hereto and the Noteholders absent manifest error, may be made in the sole
discretion of the Collateral Manager and may be relied upon by the Note
Administrator, the Trustee and the Calculation Agent without investigation.

(e) Notwithstanding anything to the contrary in this Indenture, the Collateral
Manager may send any notices with respect to any Benchmark Transition Event,
Benchmark Replacement Date, Benchmark Replacement, Benchmark Replacement
Adjustment, Benchmark Replacement Conforming Changes or any other determination
or selection made under this Section 2.17, by email (or other electronic
communication).

(f) Each holder of an interest in any Note or Preferred Share, by acceptance of
its interest, shall be deemed to have irrevocably agreed (i) that the Collateral
Manager shall not have any liability or responsibility for the determination or
selection or any other action (or failure to take action) with respect to any
Benchmark Transition Event, Benchmark Replacement Date, Benchmark Replacement,
Benchmark Replacement Adjustment, Benchmark Replacement Conforming Changes or
any other determination or selection made under this Section 2.17 (including,
without limitation, whether the conditions for the such determination or
selection have been satisfied) and (ii) to have released the Collateral Manager
from any claim or action with respect to any action (or failure to take action)
described in clause (i).

ARTICLE 3

CONDITIONS PRECEDENT; PLEDGED COLLATERAL INTERESTS

Section 3.1 General Provisions. The Notes to be issued on the Closing Date shall
be executed by the Issuer and the Co-Issuer, with respect to the Offered Notes,
or the Issuer, with respect to the Class F Notes and the Class G Notes, upon
compliance with Section 3.2 and shall be delivered to the Authenticating Agent
for authentication and thereupon the same shall be authenticated and delivered
by the Authenticating Agent upon Issuer Request. The Issuer shall cause the
following items to be delivered to the Trustee on or prior to the Closing Date:

(a) an Officer’s Certificate of the Issuer (i) evidencing the authorization by
Board Resolution of the execution and delivery of this Indenture, the Servicing
Agreement, the Future Funding Agreement, the Placement Agency Agreement and
related documents, the execution, authentication and delivery of the Notes and
specifying the Stated Maturity Date of each Class of Notes, the principal amount
of each Class of Notes and the applicable Note Interest Rate of each Class of
Notes to be authenticated and delivered, and (ii) certifying that (A) the
attached copy of the Board Resolution is a true and complete copy thereof,
(B) such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date and (C) the Directors authorized to execute and
deliver such documents hold the offices and have the signatures indicated
thereon;

 

- 80 -



--------------------------------------------------------------------------------

(b) an Officer’s Certificate of the Co-Issuer (i) evidencing the authorization
by Board Resolution of the execution and delivery of this Indenture and related
documents, the execution, authentication and delivery of the Notes and
specifying the Stated Maturity Date of each Class of Notes, the principal amount
of each Class of Notes and the applicable Note Interest Rate of each Class of
Notes to be authenticated and delivered, and (ii) certifying that (A) the
attached copy of the Board Resolution is a true and complete copy thereof,
(B) such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date and (C) each Officer authorized to execute and
deliver the documents referenced in clause (b)(i) above holds the office and has
the signature indicated thereon;

(c) an opinion of Sidley Austin LLP (which opinion may be limited to the laws of
the State of New York and the federal law of the United States and may assume,
among other things, the correctness of the representations and warranties made
or deemed made by the owners of Notes pursuant to Sections 2.5(g), (h) and (i))
dated the Closing Date, as to certain matters of New York law and certain United
States federal income tax and securities law matters, in a form satisfactory to
the Placement Agents;

(d) an opinion of Sidley Austin LLP, special counsel to the Co-Issuers dated the
Closing Date, relating to the validity of the Grant hereunder and the perfection
of the Trustee’s security interest in the Collateral;

(e) opinions of Sidley Austin LLP, counsel to the Co-Issuers, Securitization
Sponsor and the Seller, regarding (i) certain true sale and non-consolidation
matters with respect to the Issuer and (ii) certain corporate and enforceability
matters with respect to the Co-Issuers, CLNC Holder, the Seller, the Collateral
Manager, the Advancing Agent, the Future Funding Indemnitor, the Special
Servicer and the Securitization Sponsor;

(f) (i) opinions of Hogan Lovells, special counsel to CLNC Sub-REIT, dated as of
the Closing Date, regarding certain 1940 Act issues and qualification and
taxation of CLNC Sub-REIT as a REIT and (ii) an opinion of Hogan Lovells,
special counsel to Colony Credit Real Estate Inc., dated as of the Closing Date,
regarding certain 1940 Act issues;

(g) [Reserved]

(h) an opinion of Maples and Calder, Cayman Islands counsel to the Issuer, dated
the Closing Date, regarding certain issues of Cayman Islands law;

(i) opinions of Richards, Layton & Finger P.A., special Delaware counsel to the
Co-Issuer and CLNC Holder, dated the Closing Date, regarding certain issues of
Delaware law and regarding authority to file bankruptcy;

(j) an opinion of Richards, Layton & Finger P.A., special Delaware counsel to
the Seller, the Securitization Sponsor, the Advancing Agent, the Future Funding
Indemnitor, the Special Servicer, and the Collateral Manager, dated the Closing
Date, regarding certain issues of Delaware law;

 

- 81 -



--------------------------------------------------------------------------------

(k) an opinion of Polsinelli, counsel to the Servicer dated the Closing Date,
regarding certain issues of United States and New York law;

(l) an opinion of Sidley Austin, LLP, counsel to the Special Servicer dated the
Closing Date, regarding certain issues of New York law;

(m) an opinion of Alston & Bird LLP, counsel to U.S. Bank National Association,
regarding certain matters of United States and New York law;

(n) an opinion of Alston & Bird LLP, counsel to U.S. Bank National Association,
regarding certain matters of Minnesota law;

(o) an Officer’s Certificate given on behalf of the Issuer and without personal
liability, stating that the Issuer is not in Default under this Indenture and
that the issuance of the Securities by the Issuer will not result in a breach of
any of the terms, conditions or provisions of, or constitute a Default under,
the Governing Documents of the Issuer, any indenture or other agreement or
instrument to which the Issuer is a party or by which it is bound, or any order
of any court or administrative agency entered in any Proceeding to which the
Issuer is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided in this Indenture relating to the
authentication and delivery of the Notes applied for and all conditions
precedent provided in the Preferred Share Paying Agency Agreement relating to
the issuance by the Issuer of the Preferred Shares have been complied with and
that all expenses due or accrued with respect to the offering or relating to
actions taken on or in connection with the Closing Date have been paid;

(p) an Officer’s Certificate given on behalf of the Co-Issuer stating that the
Co-Issuer is not in Default under this Indenture and that the issuance of the
Notes by the Co-Issuer will not result in a breach of any of the terms,
conditions or provisions of, or constitute a Default under, the Governing
Documents of the Co-Issuer, any indenture or other agreement or instrument to
which the Co-Issuer is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which the Co-Issuer
is a party or by which it may be bound or to which it may be subject; that all
conditions precedent provided in this Indenture relating to the authentication
and delivery of the Notes applied for have been complied with and that all
expenses due or accrued with respect to the offering or relating to actions
taken on or in connection with the Closing Date have been paid;

(q) executed counterparts of the Collateral Interest Purchase Agreement, the
Servicing Agreement, the Collateral Management Agreement, the Advisory Committee
Member Agreements, the Participation Agreements, the Future Funding Agreement,
the Placement Agency Agreement, the Preferred Share Paying Agency Agreement and
the Securities Account Control Agreement;

(r) an Accountants’ Report on applying Agreed-Upon Procedures with respect to
certain information concerning the Collateral Interests in the data tape, dated
October 2, 2019, an Accountants’ Report on applying Agreed-Upon Procedures with
respect to certain information concerning the Collateral Interests in the
Preliminary Offering Memorandum of the Co-Issuers, dated October 22, 2019, as
amended and supplemented by the Supplement to the Preliminary Offering
Memorandum, dated October 22, 2019, an Accountant’s Report on applying
Agreed-Upon Procedures with respect to certain information concerning the
Collateral Interests in the Offering Memorandum;

 

- 82 -



--------------------------------------------------------------------------------

(s) evidence of preparation for filing at the appropriate filing office in the
District of Columbia of a financing statement, on behalf of the Issuer, relating
to the perfection of the lien of this Indenture in that Collateral in which a
security interest may be perfected by filing under the UCC;

(t) an Issuer Order executed by the Issuer and the Co-Issuer, with respect to
the Offered Notes, or the Issuer, with respect to the Class F Notes and the
Class G Notes, directing the Authenticating Agent to (i) authenticate the Notes
specified therein, in the amounts set forth therein and registered in the
name(s) set forth therein and (ii) deliver the authenticated Notes as directed
by the Issuer and the Co-Issuer;

(u) the EU Risk Retention Letter; and

(v) the Future Funding Indemnitor certification pursuant to Section 12.5(b).

Section 3.2 Security for Offered Notes. Prior to the issuance of the Notes on
the Closing Date, the Issuer shall cause the following conditions to be
satisfied:

(a) Grant of Security Interest; Delivery of Collateral Interests. The Grant
pursuant to the Granting Clauses of this Indenture of all of the Issuer’s right,
title and interest in and to the Collateral and the transfer of all Closing Date
Collateral Interests acquired in connection therewith purchased by the Issuer on
the Closing Date (as set forth in Schedule A hereto) to the Trustee, without
recourse (except as expressly provided in each applicable Collateral Interest
Purchase Agreement), in the manner provided in Section 3.3(a) and the crediting
to the Custodial Account by the Securities Intermediary of such Closing Date
Collateral Interests.

(b) Certificate of the Issuer. A certificate of an Authorized Officer of the
Issuer given on behalf of the Issuer and without personal liability, dated as of
the Closing Date, delivered to the Trustee and the Note Administrator, to the
effect that, in the case of each Closing Date Collateral Interest pledged to the
Trustee for inclusion in the Collateral on the Closing Date and immediately
prior to the delivery thereof on the Closing Date:

(i) the Issuer is the owner of such Closing Date Collateral Interest free and
clear of any liens, claims or encumbrances of any nature whatsoever except for
those which are being released on the Closing Date;

(ii) the Issuer has acquired its ownership in such Closing Date Collateral
Interest in good faith without notice of any adverse claim, except as described
in paragraph (i) above;

(iii) the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Closing Date Collateral Interest (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;

 

- 83 -



--------------------------------------------------------------------------------

(iv) the Loan Documents with respect to such Closing Date Collateral Interest do
not prohibit the Issuer from Granting a security interest in and assigning and
pledging such Closing Date Collateral Interest to the Trustee;

(v) the information set forth with respect to each such Closing Date Collateral
Interest in Schedule A is true correct;

(vi) the Closing Date Collateral Interests included in the Collateral satisfy
the requirements of Section 3.2(a);

(vii) (1) the Grant pursuant to the Granting Clauses of this Indenture shall,
upon execution and delivery of this Indenture by the parties hereto, result in a
valid and continuing security interest in favor of the Trustee for the benefit
of the Secured Parties in all of the Issuer’s right, title and interest in and
to the Closing Date Collateral Interests pledged to the Trustee for inclusion in
the Collateral on the Closing Date; and

(2) upon the delivery of each mortgage note evidencing the obligations of the
borrowers under each Collateral Interest to the Custodian on behalf of the
Trustee, at the Custodian’s office in St. Paul, Minnesota, the Trustee’s
security interest in all Collateral Interests shall be a validly perfected,
first priority security interest under the UCC as in effect in the State of
Minnesota.

(c) Rating Letters. The Issuer and/or Co-Issuer’s receipt of a signed letter
from the Rating Agencies confirming that (i) the Class A Notes have been issued
with a rating of at least “Aaa](sf)” by Moody’s and “AAA(sf)” by DBRS, (ii) the
Class A-S Notes be issued with a rating of “AAA(sf)” by DBRS, (iii) the Class B
Notes be issued with a rating of at least “AA(low)(sf)” by DBRS, (iv) the
Class C Notes be issued with a rating of at least “A(low)(sf)” by DBRS, (v) the
Class D Notes be issued with a rating of at least “BBB(sf)” by DBRS, (vi) the
Class E Notes be issued with a rating of at least “BBB(low)(sf)” by DBRS,
(vii) the Class F Notes be issued with a rating of at least “BB(low)(sf)” by
DBRS and (viii) the Class G Notes be issued with a rating of at least
“B(low)(sf)” by DBRS, and that such ratings are in full force and effect on the
Closing Date.

(d) Accounts. Evidence of the establishment of the Payment Account, the
Preferred Share Distribution Account, the Reinvestment Account, the Custodial
Account, the Collection Account and the Participated Loan Collection Account.

(e) [Reserved.]

(f) Issuance of Preferred Shares. The Issuer shall have confirmed that the
Preferred Shares have been, or contemporaneously with the issuance of the Notes
will be, (i) issued by the Issuer and (ii) acquired in their entirety by CLNC
Holder.

Section 3.3 Transfer of Collateral.

(a) U.S. Bank National Association, acting through its Document Custody
division, as document custodian (in such capacity, the “Custodian”), is hereby
appointed as Custodian to hold all of the mortgage notes or participation
certificates required to be delivered to

 

- 84 -



--------------------------------------------------------------------------------

it by the Issuer on the Closing Date or on the closing date of the acquisition
of any Collateral Interest acquired by the Issuer after the Closing Date, at its
office in St. Paul, Minnesota. Any successor to the Custodian shall be a
U.S. state or national bank or trust company that is not an Affiliate of the
Issuer or the Co-Issuer and has capital and surplus of at least U.S.$200,000,000
and whose long-term senior unsecured debt obligations are rated at least “Baa1”
by Moody’s and at least “BBB” by DBRS (or, if not rated by DBRS, an equivalent
(or higher) rating by any two other NRSROs (which may include Moody’s)). Subject
to the limited right to relocate Collateral set forth in Section 7.5(b), the
Custodian shall hold all Loan Documents at its Corporate Trust Office.

(b) All Eligible Investments and other investments purchased in accordance with
this Indenture in the respective Accounts in which the funds used to purchase
such investments shall be held in accordance with Article 10 and, in respect of
each Indenture Account, the Trustee on behalf of the Secured Parties shall have
entered into a securities account control agreement with the Issuer, as debtor
and U.S. Bank National Association, as “securities intermediary” (within the
meaning of Section 8-102(a)(14) of the UCC as in effect in the State of New
York) (together with its permitted successors and assigns in the trusts
hereunder, the “Securities Intermediary”), and the Trustee, as secured party
(the “Securities Account Control Agreement”) providing, inter alia, that the
establishment and maintenance of such Indenture Account will be governed by the
law of the State of New York. The security interest of the Trustee in Collateral
shall be perfected and otherwise evidenced as follows:

(i) in the case of such Collateral consisting of Security Entitlements, by the
Issuer (A) causing the Securities Intermediary, in accordance with the
Securities Account Control Agreement, to indicate by book entry that a Financial
Asset has been credited to the Custodial Account and (B) causing the Securities
Intermediary to agree pursuant to the Securities Account Control Agreement that
it will comply with Entitlement Orders originated by or on behalf of the Trustee
with respect to each such Security Entitlement without further consent by the
Issuer;

(ii) in the case of Collateral that consists of Instruments or Certificated
Securities (the “Minnesota Collateral”), to the extent that any such Minnesota
Collateral does not constitute a Financial Asset forming the basis of a Security
Entitlement acquired by the Trustee pursuant to clause (i), by the Issuer
causing (A) the Custodian, on behalf of the Trustee, to acquire possession of
such Minnesota Collateral in the State of Minnesota or (B) another Person (other
than the Issuer or a Person controlling, controlled by, or under common control
with, the Issuer) (1) to (x) take possession of such Minnesota Collateral in the
State of Minnesota and (y) authenticate a record acknowledging that it holds
such possession for the benefit of the Trustee or (2) to (x) authenticate a
record acknowledging that it will hold possession of such Minnesota Collateral
for the benefit of the Trustee and (y) take possession of such Minnesota
Collateral in the State of Minnesota;

(iii) in the case of Collateral that consist of General Intangibles and all
other Collateral of the Issuer in which a security interest may be perfected by
filing a financing statement under Article 9 of the UCC as in effect in the
District of Columbia, filing or causing the filing of a UCC financing statement
naming the Issuer as debtor and the Trustee as secured party, which financing
statement reasonably identifies all such Collateral, with the Recorder of Deeds
of the District of Columbia;

 

- 85 -



--------------------------------------------------------------------------------

(iv) in the case of Collateral that consists of General Intangibles, causing the
registration of the security interests granted under this Indenture in the
register of mortgages and charges of the Issuer maintained at the Issuer’s
registered office in the Cayman Islands; and

(v) in the case of Collateral that consists of Cash on deposit in any Servicing
Account managed by the Servicer or Special Servicer pursuant to the terms of the
Servicing Agreement, to deposit such Cash in a Servicing Account, which
Servicing Account is in the name of the Servicer or Special Servicer on behalf
of the Trustee.

(c) The Issuer shall prepare and file or cause to be filed, at the Issuer’s
expense, a UCC Financing Statement describing the Issuer as debtor, the
Indenture Trustee as secured party and the collateral covered thereby as “all
assets of the Debtor, whether now owned or existing or hereafter acquired or
arising (other than the Excepted Property)” (and that defines “Excepted
Property” in accordance with its definition herein) or words of similar effect
or import notwithstanding that such collateral description may be broader in
scope than the Collateral described in this Indenture.

(d) Without limiting the foregoing, the Trustee shall cause the Note
Administrator to take such different or additional action as the Trustee may be
advised by advice of counsel to the Trustee, Note Administrator or the Issuer
(delivered to the Trustee and the Note Administrator) is reasonably required in
order to maintain the perfection and priority of the security interest of the
Trustee in the event of any change in applicable law or regulation, including
Articles 8 and 9 of the UCC and Treasury Regulations governing transfers of
interests in Government Items (it being understood that the Note Administrator
shall be entitled to rely upon an Opinion of Counsel, including an Opinion of
Counsel delivered in accordance with Section 3.1(d), as to the need to file any
financing statements or continuation statements, the dates by which such filings
are required to be made and the jurisdictions in which such filings are required
to be made).

(e) Without limiting any of the foregoing, in connection with each Grant of a
Collateral Interest hereunder, the Issuer shall deliver (or cause to be
delivered by the Seller) to the Custodian the following documents (collectively,
the “Collateral Interest File”):

(i) if such Collateral Interest is a Mortgage Loan or Mezzanine Loan:

(1) the original mortgage note or promissory note, as applicable, and, if
applicable, mezzanine promissory notes bearing, or accompanied by, all
intervening endorsements, endorsed in blank or endorsed “Pay to the order of
U.S. Bank National Association, as Trustee, without recourse,” and signed in the
name of the last endorsee by an authorized Person;

(2) an original of any participation certificate together with any and all
intervening endorsements thereon, endorsed in blank on its face or by
endorsement or stock power attached thereto (without recourse, representation or
warranty, express or implied);

(3) an original of any participation agreement relating to any item of
collateral that is not evidenced by a promissory note;

 

- 86 -



--------------------------------------------------------------------------------

(4) an original blanket assignment of all unrecorded documents with respect to
such Mortgage Loan or Mezzanine Loan to the Issuer or in the name of the Issuer,
in each case in form and substance acceptable for recording;

(5) the original of any related guarantee;

(6) with respect to a Mortgage Loan, the original mortgage with evidence of
recording thereon, or a copy thereof together with an Officer’s Certificate of
the Issuer (or the Seller) certifying that such represents a true and correct
copy of the original and that such original has been submitted or delivered to
an escrow agent for recordation in the appropriate governmental recording office
of the jurisdiction where the encumbered property is located, in which case,
recordation information shall not be required;

(7) the originals of all assumption, modification, consolidation or extension
agreements with evidence of recording thereon (or a copy thereof together with
an Officer’s Certificate of the Issuer (or the Seller) certifying that such
represents a true and correct copy of the original and that such original has
been submitted or delivered to an escrow agent for recordation in the
appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required), together with any other recorded document relating to the Mortgage
Loan or Mezzanine Loan otherwise included in the Collateral Interest File;

(8) with respect to a Mortgage Loan, the original assignment of mortgage in
blank or in the name of the Issuer, in form and substance acceptable for
recording and signed in the name of the last endorsee;

(9) with respect to a Mortgage Loan, the originals of all intervening
assignments of mortgage, if any, with evidence of recording thereon, showing an
unbroken chain of title from the originator thereof to the last endorsee, or
copies thereof together with an Officer’s Certificate of the Issuer certifying
that such represent true and correct copies of the originals and that such
originals have each been submitted or delivered to an escrow agent for
recordation in the appropriate governmental recording office of the jurisdiction
where the encumbered property is located, in which case, recordation information
shall not be required;

(10) with respect to a Mortgage Loan, an original or a copy (which may be in the
form of an electronically issued title policy) mortgagee policy of title
insurance or a conformed version of the mortgagee’s title insurance commitment
either marked as binding for insurance or attached to an escrow closing letter,
countersigned by the title company or its authorized agent if the original
mortgagee’s title insurance policy has not yet been issued;

(11) with respect to a Mortgage Loan, the original of any security agreement,
chattel mortgage or equivalent document executed in connection with the Mortgage
Loan, if any;

(12) with respect to a Mortgage Loan, the original assignment of leases and
rents, if any, with evidence of recording thereon, or a copy thereof together
with an Officer’s Certificate of the Issuer certifying that such copy represents
a true and correct copy of the original that has been submitted or delivered to
an escrow agent for recordation in the appropriate governmental recording office
of the jurisdiction where the encumbered property is located, in which case,
recordation information shall not be required;

 

- 87 -



--------------------------------------------------------------------------------

(13) with respect to a Mortgage Loan, the original assignment of any assignment
of leases and rents in blank or in the name of the Trustee, in form and
substance acceptable for recording;

(14) a filed copy of the UCC-1 financing statements with evidence of filing
thereon, and UCC-3 assignments in blank, which UCC-3 assignments shall be in
form and substance acceptable for filing;

(15) the original of any related loan agreement;

(16) [Reserved];

(17) the original of the environmental indemnity agreement, if any;

(18) the original of any general collateral assignment of all other documents
held by the Issuer in connection with the Mortgage Loan or Mezzanine Loan;

(19) an original of any disbursement letter from the collateral obligor to the
original lender;

(20) an original of the survey of the related Mortgaged Properties;

(21) a copy of any property management agreements;

(22) a copy of any ground leases;

(23) a copy of any related environmental insurance policy and environmental
report with respect to the related Mortgaged Properties;

(24) with respect to any Mortgage Loan with related mezzanine or other
subordinate debt (other than a Companion Participation), a copy of any related
co-lender agreement, intercreditor agreement, subordination agreement or other
similar agreement;

(25) with respect to any Mortgage Loan secured by a hospitality property, a copy
of any related franchise agreement, an original or copy of any comfort letter
related thereto, if any, and if, pursuant to the terms of such comfort letter,
the general assignment of the Mortgage Loan is not sufficient to transfer or
assign the benefits of such comfort letter to the Issuer (as determined by the
Issuer), a copy of the notice by the Seller to the franchisor of the transfer of
such Mortgage Loan and/or a copy of the request for the issuance of a new
comfort letter in favor of the Issuer (in each case, as and to the extent
required pursuant to the terms of such comfort letter);

(26) a copy of any opinion of counsel;

 

- 88 -



--------------------------------------------------------------------------------

(27) with respect to a Mezzanine Loan, the original pledge and security
agreement (including, without limitation, all original membership certificates,
equity interest powers in blank, acknowledgements and confirmations related
thereto);

(28) with respect to a Mezzanine Loan, an original or a copy (which may be in
electronic form) of the lender’s UCC title insurance policy and a copy of the
owner’s title insurance policy (with a mezzanine endorsement and assignment of
title proceeds) or a conformed version of the lender’s UCC title insurance
policy commitment or owner’s title insurance policy commitment, as applicable,
either marked as binding for insurance or attached to an escrow closing letter,
countersigned by the title company or its authorized agent if such original
title insurance policy has not yet been issued;

(ii) if such Collateral Interest is a Participation:

(1) (a) with respect to any Collateral Interest related to a Serviced Commercial
Real Estate Loan, each of the documents specified in clause (i) above with
respect to the related Participated Loan and (b) with respect to any Collateral
Interest related to a Non -Serviced Commercial Real Estate Loan, a copy of each
of the documents specified in clause (i) above with respect to the related
Participated Loan);

(2) an original or a copy of the related Participation Agreement;

(3) an original of any participation certificate evidencing such Participation
in the name of the Issuer;

(4) a copy of any related companion participation certificate; and

(5) an assignment of the participation certificate evidencing such Participation
endorsed in blank by the Issuer.

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the Seller) in time to permit their delivery hereunder at the time required, the
Issuer (or the Seller) shall deliver such original recorded documents to the
Custodian promptly when received by the Issuer (or the Seller) from the
applicable recording office.

(f) The execution and delivery of this Indenture by the Custodian shall
constitute certification that (i) each original note and participation
certificate, if applicable, required to be delivered to the Custodian on behalf
of the Trustee by the Issuer (or the Seller) and all allonges thereto, if any,
have been received by the Custodian (directly or through a bailee); and
(ii) such original note and participation certificate, if applicable, has been
reviewed by the Custodian and (A) appears regular on its face (handwritten
additions, changes or corrections shall not constitute irregularities if
initialed), (B) appears to have been executed and (C) purports to relate to the
related Collateral Interest. The Custodian agrees to review or cause to be
reviewed the Collateral Interest Files within sixty (60) days after the Closing
Date, and to deliver to the Issuer, the Note Administrator, the Servicer, the
Collateral Manager and the Trustee a certification in the form of Exhibit K
attached hereto, indicating, subject to any exceptions found by it in such

 

- 89 -



--------------------------------------------------------------------------------

review (and any related exception report and any subsequent reports thereto
shall be delivered to the other parties hereto, the Servicer in electronic
format, including Excel-compatible format), (A) those documents referred to in
Section 3.3(e) that have been received, and (B) that such documents have been
executed, appear on their face to be what they purport to be, purport to be
recorded or filed (as applicable) and have not been torn, mutilated or otherwise
defaced, and appear on their faces to relate to the Collateral Interest. The
Custodian shall have no responsibility for reviewing the Collateral Interest
File except as expressly set forth in this Section 3.3(f). None of the Trustee,
the Note Administrator, and the Custodian shall be under any duty or obligation
to inspect, review, or examine any such documents, instruments or certificates
to independently determine that they are valid, genuine, enforceable, legally
sufficient, duly authorized, or appropriate for the represented purpose, whether
the text of any assignment or endorsement is in proper or recordable form
(except to determine if the endorsement conforms to the requirements of
Section 3.3(e)), whether any document has been recorded in accordance with the
requirements of any applicable jurisdiction, to independently determine that any
document has actually been filed or recorded in the appropriate office, that any
document is other than what it purports to be on its face, or whether the title
insurance policies relate to the Mortgaged Property.

(g) No later than the one hundred twentieth (120th) day after the Closing Date,
and every quarter thereafter until all exceptions are cleared, the Custodian
shall (i) deliver to the Issuer, with a copy to the Note Administrator, the
Trustee, the Collateral Manager and the Servicer an exception report (which
report and any updates or modifications thereto shall be delivered in electronic
format, including Excel-compatible format) as to any remaining documents that
are required to be, but are not in the Collateral Interest File and (ii) request
that the Issuer cause such document deficiency to be cured.

(h) Without limiting the generality of the foregoing:

(i) from time to time upon the request of the Trustee, the Collateral Manager,
Servicer or Special Servicer, the Issuer shall deliver (or cause to be
delivered) to the Custodian any Loan Document in the possession of the Issuer
and not previously delivered hereunder (including originals of Loan Documents
not previously required to be delivered as originals) and as to which the
Trustee, Collateral Manager, Servicer or Special Servicer, as applicable, shall
have reasonably determined, or shall have been advised, to be necessary or
appropriate for the administration of such Collateral Interest hereunder or
under the Servicing Agreement or for the protection of the security interest of
the Trustee under this Indenture;

(ii) in connection with any delivery of documents to the Custodian pursuant to
clause (i) above, the Custodian shall deliver to the Collateral Manager and the
Servicer, on behalf of the Issuer, a Certification in the form of Exhibit K
acknowledging the receipt of such documents by the Custodian and that it is
holding such documents subject to the terms of this Indenture; and from time to
time upon request of the Collateral Manager, the Servicer or the Special
Servicer, the Custodian shall, upon delivery by the Collateral Manager, the
Servicer or Special Servicer, as applicable, of a Request for Release in the
form of Exhibit L hereto, release to the Collateral Manager, the Servicer or the
Special Servicer, as applicable, such of the Loan Documents then in its custody
as the Collateral Manager, the Servicer or Special Servicer, as applicable,
reasonably so requests. By submission of any such Request for Release, the
Collateral Manager, the Servicer or the Special Servicer, as applicable, shall
be deemed to have represented

 

- 90 -



--------------------------------------------------------------------------------

and warranted that it has determined in accordance with the Collateral
Management Standard or the Servicing Standard, respectively, set forth in the
Collateral Management Agreement or the Servicing Agreement, as the case may be,
that the requested release is necessary for the administration of such
Collateral Interest hereunder or under the Collateral Management Agreement or
under the Servicing Agreement or for the protection of the security interest of
the Trustee under this Indenture. The Collateral Manager, the Servicer or the
Special Servicer shall return to the Custodian each Loan Document released from
custody pursuant to this clause (iii) within twenty (20) Business Days of
receipt thereof (except such Loan Documents as are released in connection with a
sale, exchange or other disposition, in each case only as permitted under this
Indenture, of the related Collateral Interest that is consummated within such
twenty (20)-day period). Notwithstanding the foregoing provisions of this
clause (iii), any note, participation certificate or other instrument evidencing
a Pledged Collateral Interest shall be released only for the purpose of (1) a
sale, exchange or other disposition of such Pledged Collateral Interest that is
permitted in accordance with the terms of this Indenture, (2) presentation,
collection, renewal or registration of transfer of such Collateral Interest or
(3) in the case of any note, in connection with a payment in full of all amounts
owing under such note, in each case, solely as identified accordingly in the
Request for Release. The Custodian shall not be responsible for the contents of
any Collateral Interest File while not in the Custodian’s possession pursuant to
a Request for Release.

(i) As of the Closing Date (with respect to the Collateral owned or existing as
of the Closing Date) and each date on which any Collateral is acquired (only
with respect to each Collateral so acquired or arising after the Closing Date),
the Issuer represents and warrants as follows:

(i) this Indenture creates a valid and continuing security interest (as defined
in the UCC) in the Collateral in favor of the Trustee for the benefit of the
Secured Parties, which security interest is prior to all other liens, and is
enforceable as such against creditors of and purchasers from the Issuer;

(ii) the Issuer owns and has good and marketable title to such Collateral free
and clear of any lien, claim or encumbrance of any Person;

(iii) in the case of each Collateral, the Issuer has acquired its ownership in
such Collateral in good faith without notice of any adverse claim as defined in
Section 8-102(a)(1) of the UCC as in effect on the date hereof;

(iv) other than the security interest granted to the Trustee for the benefit of
the Secured Parties pursuant to this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Collateral;

(v) the Issuer has not authorized the filing of, and is not aware of, any
financing statements against the Issuer that include a description of collateral
covering the Collateral other than any financing statement (x) relating to the
security interest granted to the Trustee for the benefit of the Secured Parties
hereunder or (y) that has been terminated; the Issuer is not aware of any
judgment lien, Pension Benefit Guarantee Corporation lien or tax lien filings
against the Issuer;

 

- 91 -



--------------------------------------------------------------------------------

(vi) the Issuer has received all consents and approvals required by the terms of
each Collateral and the Transaction Documents to grant to the Trustee its
interest and rights in such Collateral hereunder;

(vii) the Issuer has caused or will have caused, within ten (10) days, the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Collateral granted to the Trustee for the benefit of
the Secured Parties hereunder;

(viii) all of the Collateral constitutes one or more of the following
categories: an Instrument, a General Intangible, a Certificated Security or an
uncertificated security, or a Financial Asset in which a Security Entitlement
has been created and that has been or will have been credited to a Securities
Account and Proceeds of all the foregoing;

(ix) the Securities Intermediary has agreed to treat all Collateral credited to
the Custodial Account as a Financial Asset;

(x) the Issuer has delivered a fully executed Securities Account Control
Agreement pursuant to which the Securities Intermediary has agreed to comply
with all instructions originated by the Trustee relating to the Indenture
Accounts without further consent of the Issuer; none of the Indenture Accounts
is in the name of any Person other than the Issuer, the Note Administrator or
the Trustee; the Issuer has not consented to the Securities Intermediary to
comply with any Entitlement Orders in respect of the Indenture Accounts and any
Security Entitlement credited to any of the Indenture Accounts originated by any
Person other than the Trustee or the Note Administrator on behalf of the
Trustee;

(xi) (A) all original executed copies of each promissory note, participation
certificate or other writings that constitute or evidence any pledged obligation
that constitutes an Instrument have been delivered to the Custodian for the
benefit of the Trustee and (B) none of the promissory notes, participation
certificates or other writings that constitute or evidence such collateral has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed by the Issuer to any Person other than the Trustee;

(xii) each of the Indenture Accounts constitutes a Securities Account in respect
of which U.S. Bank National Association has agreed to be Securities Intermediary
pursuant to the Securities Account Control Agreement on behalf of the Trustee as
secured party under this Indenture.

(j) The Note Administrator shall cause all Eligible Investments delivered to the
Note Administrator on behalf of the Issuer (upon receipt by the Note
Administrator thereof) to be promptly credited to the applicable Account.

 

- 92 -



--------------------------------------------------------------------------------

ARTICLE 4

SATISFACTION AND DISCHARGE

Section 4.1 Satisfaction and Discharge of Indenture. This Indenture shall be
discharged and shall cease to be of further effect except as to (i) rights of
registration of transfer and exchange, (ii) substitution of mutilated, defaced,
destroyed, lost or stolen Notes, (iii) rights of Noteholders to receive payments
of principal thereof and interest thereon, (iv) the rights, protections,
indemnities and immunities of the Note Administrator (in each of its
capacities), the Custodian and the Trustee and the specific obligations set
forth below hereunder, (v) the rights, obligations and immunities of the
Collateral Manager hereunder, under the Collateral Management and under the
Servicing Agreement, and (vi) the rights of Noteholders as beneficiaries hereof
with respect to the property deposited with the Custodian or Securities
Intermediary (on behalf of the Trustee) and payable to all or any of them (and
the Trustee, on demand of and at the expense of the Issuer, shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture) when:

(a) (i) either:

(1) all Notes theretofore authenticated and delivered to Noteholders (other than
(A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 and (B) Notes for
which payment has theretofore irrevocably been deposited in trust and thereafter
repaid to the Issuer or discharged from such trust, as provided in Section 7.3)
have been delivered to the Notes Registrar for cancellation; or

(2) all Notes not theretofore delivered to the Notes Registrar for cancellation
(A) have become due and payable, or (B) shall become due and payable at their
Stated Maturity Date within one year, or (C) are to be called for redemption
pursuant to Article 9 under an arrangement satisfactory to the Note
Administrator for the giving of notice of redemption by the Issuer and the
Co-Issuer pursuant to Section 9.3 and either (x) the Issuer has irrevocably
deposited or caused to be deposited with the Note Administrator, Cash or
non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “Aaa” by Moody’s in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the entire indebtedness
(including, in the case of a redemption pursuant to Section 9.1, the Redemption
Price) on such Notes not theretofore delivered to the Note Administrator for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity Date or the respective Redemption Date, as the case may be or (y) in
the event all of the Collateral is liquidated following the satisfaction of the
conditions specified in Article 5, the Issuer shall have deposited or caused to
be deposited with the Note Administrator, all proceeds of such liquidation of
the Collateral, for payment in accordance with the Priority of Payments;

(ii) the Issuer and the Co-Issuer have paid or caused to be paid all other sums
then due and payable hereunder (including any amounts then due and payable
pursuant to the Collateral Management Agreement and the Servicing Agreement) by
the Issuer and Co-Issuer and no other amounts are scheduled to be due and
payable by the Issuer other than Dissolution Expenses; and

(iii) the Co-Issuers have delivered to the Trustee and the Note Administrator
Officer’s Certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with;

 

- 93 -



--------------------------------------------------------------------------------

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee and Note Administrator an opinion of Sidley Austin LLP
or an opinion of another tax counsel of nationally recognized standing in the
United States experienced in such matters to the effect that the Noteholders
would recognize no income gain or loss for U.S. federal income tax purposes as a
result of such deposit and satisfaction and discharge of this Indenture; or

(b) (i) each of the Co-Issuers has delivered to the Trustee and Note
Administrator a certificate stating that (1) there is no Collateral (other than
(x) the Collateral Management Agreement, the Servicing Agreement and the
Servicing Accounts related thereto and the Securities Account Control Agreement
and the Indenture Accounts related thereto and (y) Cash in an amount not greater
than the Dissolution Expenses) that remain subject to the lien of this
Indenture, and (2) all funds on deposit in or to the credit of the Accounts have
been distributed in accordance with the terms of this Indenture or have
otherwise been irrevocably deposited with the Servicer under the Servicing
Agreement for such purpose; and

(ii) the Co-Issuers have delivered to the Note Administrator and the Trustee
Officer’s Certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, the Note Administrator,
and, if applicable, the Noteholders, as the case may be, under Sections 2.7,
4.2, 5.4(d), 5.9, 5.18, 6.7, 7.3 and 14.12 hereof shall survive.

Section 4.2 Application of Amounts held in Trust. All amounts deposited with the
Note Administrator pursuant to Section 4.1 shall be held in trust and applied by
it in accordance with the provisions of the Notes and this Indenture (including,
without limitation, the Priority of Payments) to the payment of the principal
and interest, either directly or through any Paying Agent, as the Note
Administrator may determine, and such amounts shall be held in a segregated
account identified as being held in trust for the benefit of the Secured
Parties.

Section 4.3 Repayment of Amounts Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
amounts then held by any Paying Agent, upon demand of the Issuer and the
Co-Issuer, shall be remitted to the Note Administrator to be held and applied
pursuant to Section 7.3 hereof and, in the case of amounts payable on the Notes,
in accordance with the Priority of Payments and thereupon such Paying Agent
shall be released from all further liability with respect to such amounts.

Section 4.4 Limitation on Obligation to Incur Company Administrative Expenses.
If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments,
(ii) Cash and (iii) amounts reasonably expected to be received by the Issuer
with respect to the Collateral Interests in Cash during the current Due Period
(as certified by the Collateral Manager in its reasonable judgment) is less than

 

- 94 -



--------------------------------------------------------------------------------

the sum of Dissolution Expenses and any accrued and unpaid Company
Administrative Expenses, then notwithstanding any other provision of this
Indenture, the Issuer shall no longer be required to incur Company
Administrative Expenses as otherwise required by this Indenture to any Person,
other than with respect to fees and indemnities of, and other payments, charges
and expenses incurred in connection with opinions, reports or services to be
provided to or for the benefit of, the Trustee, the Note Administrator, or any
of their respective Affiliates. Any failure to pay such amounts or provide or
obtain such opinions, reports or services no longer required hereunder shall not
constitute a Default hereunder.

ARTICLE 5

REMEDIES

Section 5.1 Events of Default.

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(a) a default in the payment of any interest on any of the Class A Notes, the
Class A-S Notes or the Class B Notes (or, if none of the Class A Notes, the
Class A-S Notes or the Class B Notes are Outstanding, any Note of the most
senior Class Outstanding) when the same becomes due and payable and the
continuation of any such default for three (3) Business Days after a Trust
Officer of the Note Administrator has actual knowledge or receives notice from
any holder of Notes of such payment default; provided that in the case of a
failure to disburse funds due to an administrative error or omission by the
Collateral Manager, Note Administrator, Trustee or any paying agent, such
failure continues for five (5) Business Days after a trust officer of the Note
Administrator receives written notice or has actual knowledge of such
administrative error or omission; or

(b) a default in the payment of principal (or the related Redemption Price, if
applicable) of any Class of Notes when the same becomes due and payable, at its
Stated Maturity Date or any Redemption Date; provided, in each case, that in the
case of a failure to disburse funds due to an administrative error or omission
by the Collateral Manager, Note Administrator, Trustee or any paying agent, such
failure continues for five (5) Business Days after a trust officer of the Note
Administrator receives written notice or has actual knowledge of such
administrative error or omission;

(c) the failure on any Payment Date to disburse amounts in excess of $500,000
available in the Payment Account in accordance with the Priority of Payments set
forth under Section 11.1(a) (other than (i) a default in payment described in
clause (a) or (b) above and (ii) unless the Holders of the Preferred Shares
object, a failure to disburse any amounts to the Preferred Share Paying Agent
for distribution to the Holders of the Preferred Shares), which failure
continues for a period of three (3) Business Days or, in the case of a failure
to disburse such amounts due to an administrative error or omission by the Note
Administrator, Trustee or Paying Agent, which failure continues for five
(5) Business Days;

 

- 95 -



--------------------------------------------------------------------------------

(d) any of the Issuer, the Co-Issuer or the pool of Collateral becomes an
investment company required to be registered under the 1940 Act;

(e) a default in the performance, or breach, of any other covenant or other
agreement of the Issuer or Co-Issuer (other than the covenant to make the
payments described in clauses (a), (b) or (c) above or to satisfy the Note
Protection Tests) or any representation or warranty of the Issuer or Co-Issuer
hereunder or in any certificate or other writing delivered pursuant hereto or in
connection herewith proves to be incorrect in any material respect when made,
and the continuation of such default or breach for a period of 30 days (or, if
such default, breach or failure has an adverse effect on the validity,
perfection or priority of the security interest granted hereunder, 15 days)
after the Issuer, the Co-Issuer or the Collateral Manager has actual knowledge
thereof or after notice thereof to the Issuer and the Co-Issuer by the Trustee
or to the Issuer, the Co-Issuer, the Collateral Manager and the Trustee by
Holders of at least 25% of the Aggregate Outstanding Amount of the Controlling
Class;

(f) the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer or the Co-Issuer under the Bankruptcy
Code, or any bankruptcy, insolvency, reorganization or similar law enacted under
the laws of the Cayman Islands or any other applicable law, or appointing a
receiver, liquidator, assignee, or sequestrator (or other similar official) of
the Issuer or the Co-Issuer or of any substantial part of its property,
respectively, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days;

(g) the institution by the Issuer or the Co-Issuer of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar law
enacted under the laws of the Cayman Islands or any other similar applicable
law, or the consent by it to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer in furtherance of any such action;

(h) one or more final judgments being rendered against the Issuer or the
Co-Issuer which exceed, in the aggregate, U.S.$1,000,000 and which remain
unstayed, undischarged and unsatisfied for 30 days after such judgment(s)
becomes nonappealable, unless adequate funds have been reserved or set aside for
the payment thereof, and unless (except as otherwise specified in writing by the
Rating Agencies) a No Downgrade Confirmation has been received from the Rating
Agencies; or

 

- 96 -



--------------------------------------------------------------------------------

(i) the Issuer loses its status as a Qualified REIT Subsidiary or other
disregarded entity of CLNC Sub-REIT or another REIT for U.S. federal income tax
purposes, unless (A) within 90 days, the Issuer either (1) delivers an opinion
of tax counsel of nationally recognized standing in the United States
experienced in such matters to the effect that, notwithstanding the Issuer’s
loss of Qualified REIT Subsidiary or disregarded entity status for U.S. federal
income tax purposes, the Issuer is not, and has not been, an association (or
publicly traded partnership or taxable mortgage pool) taxable as a corporation,
or is not, and has not been, otherwise subject to U.S. federal income tax on a
net basis and the Noteholders are not otherwise materially adversely affected by
the loss of Qualified REIT Subsidiary or disregarded entity status for
U.S. federal income tax purposes or (2) receives an amount from the Preferred
Shareholders sufficient to discharge in full the amounts then due and unpaid on
the Notes and amounts and expenses described in clauses (1) through (4) and
(19) under Section 11.1(a)(i) in accordance with the Priority of Payments or
(B) all Classes of the Notes are subject to a Tax Redemption announced by the
Issuer in compliance with this Indenture, and such redemption has not been
rescinded.

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Note Administrator, the Servicer, the Special Servicer, the Preferred Share
Paying Agent and the Preferred Shareholders in writing. If the Collateral
Manager or Note Administrator has actual knowledge of the occurrence of an Event
of Default, the Collateral Manager or Note Administrator shall promptly notify,
in writing, the Trustee, the Noteholders and the Rating Agencies of the
occurrence of such Event of Default.

Section 5.2 Acceleration of Maturity; Rescission and Annulment.

(a) If an Event of Default shall occur and be continuing (other than the Events
of Default specified in Section 5.1(f) or 5.1(g)), the Trustee may (and shall at
the direction of a Majority, by outstanding principal amount, of each Class of
Offered Notes voting as a separate Class (excluding any Notes owned by the
Collateral Manager or any of its Affiliates), or if no Class of Offered Notes is
outstanding, a majority, by outstanding principal amount, of the Class F Notes
and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes), declare the principal of and accrued
and unpaid interest on all the Notes to be immediately due and payable (and any
such acceleration shall automatically terminate the Reinvestment Period). Upon
any such declaration such principal, together with all accrued and unpaid
interest thereon, and other amounts payable thereunder in accordance with the
Priority of Payments will become immediately due and payable. If an Event of
Default described in Section 5.1(f) or 5.1(g) above occurs, such an acceleration
shall occur automatically and without any further action, and any such
acceleration shall automatically terminate the Reinvestment Period. If the Notes
are accelerated, payments shall be made in the order and priority set forth in
Section 11.1(a) hereof.

(b) At any time after such a declaration of acceleration of Maturity of the
Notes has been made, and before a judgment or decree for payment of the amounts
due has been obtained by the Trustee as hereinafter provided in this Article 5,
a Majority of each Class of Offered Notes (voting as a separate Class) or, if no
Class of Offered Notes is outstanding, a Majority of the Class F Notes, the
Class F-E Notes, the Class G Notes and the Class G-E Notes, other than with
respect to an Event of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or
5.1(i), by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if:

 

- 97 -



--------------------------------------------------------------------------------

(i) the Issuer or the Co-Issuer has paid or deposited with the Note
Administrator a sum sufficient to pay:

(A) all unpaid installments of interest on and principal on the Notes that would
be due and payable hereunder if the Event of Default giving rise to such
acceleration had not occurred;

(B) all unpaid taxes of the Issuer and the Co-Issuer, Company Administrative
Expenses and other sums paid or advanced by or otherwise due and payable to the
Note Administrator or to the Trustee hereunder;

(C) with respect to the Advancing Agent and the Backup Advancing Agent, any
amount due and payable for unreimbursed Interest Advances and Reimbursement
Interest; and

(D) with respect to the Collateral Management Agreement, any Collateral Manager
Fee then due and any Company Administrative Expense due and payable to the
Collateral Manager thereunder; and

(ii) the Trustee has received notice that all Events of Default, other than the
non-payment of the interest and principal on the Notes that have become due
solely by such acceleration, have been cured and a Majority of the Controlling
Class, by written notice to the Trustee, has agreed with such notice (which
agreement shall not be unreasonably withheld or delayed) or waived as provided
in Section 5.14.

At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Collateral shall be preserved in accordance with the provisions of Section 5.5
with respect to the Event of Default that gave rise to such declaration;
provided, however, that if such preservation of the Collateral is rescinded
pursuant to Section 5.5, the Notes may be accelerated pursuant to the first
paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

(c) Subject to Sections 5.4 and 5.5, a Majority of the Controlling Class shall
have the right to direct the Trustee in the conduct of any Proceedings for any
remedy available to the Trustee or in the sale of any or all of the Collateral;
provided that (i) such direction will not conflict with any rule of law or this
Indenture; (ii) the Trustee may take any other action not inconsistent with such
direction; (iii) the Trustee has received security or indemnity satisfactory to
it; and (iv) any direction to undertake a sale of the Collateral may be made
only as described in Section 5.17. The Trustee shall be entitled to refuse to
take any action absent such direction.

(d) As security for the payment by the Issuer of the compensation and expenses
of the Trustee, the Note Administrator, and any sums the Trustee or Note
Administrator shall be entitled to receive as indemnification by the Issuer, the
Issuer hereby grants the Trustee a lien on the Collateral, which lien is senior
to the lien of the Noteholders. The Trustee’s lien shall be subject to the
Priority of Payments and exercisable by the Trustee only if the Notes have been
declared due and payable following an Event of Default and such acceleration has
not been rescinded or annulled.

 

- 98 -



--------------------------------------------------------------------------------

(e) A Majority of the Aggregate Outstanding Amount of each Class of Notes may,
prior to the time a judgment or decree for the payment of amounts due has been
obtained by the Trustee, waive any past Default on behalf of the holders of all
the Notes and its consequences in accordance with Section 5.14.

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee.

(a) The Issuer covenants that if a Default shall occur in respect of the payment
of any interest on any Class A Note, the payment of principal on any Class A
Note (but only after interest with respect to the Class A Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of interest on any Class A-S Note (but only after interest
and principal with respect to the Class A Notes and any amounts payable pursuant
to Section 11.1(a) having a higher priority have been paid in full), the payment
of principal on any Class A-S Note (but only after interest and principal with
respect to the Class A Notes and interest with respect to the Class A-S Notes
and any amounts payable pursuant to Section 11.1(a) having a higher priority
have been paid in full), the payment of interest on any Class B Note (but only
after interest with respect to the Class A Notes and the Class A-S Notes and any
amounts payable pursuant to Section 11.1(a) having a higher priority have been
paid in full), the payment of principal on any Class B Note (but only after
interest and principal with respect to the Class A Notes and the Class A-S Notes
and interest with respect to the Class B Notes and any amounts payable pursuant
to Section 11.1(a) having a higher priority have been paid in full), the payment
of interest on any Class C Note (but only after interest with respect to the
Class A Notes, the Class A-S Notes and Class B Notes and any amounts payable
pursuant to Section 11.1(a) having a higher priority have been paid in full),
the payment of principal on any Class C Note (but only after interest and
principal with respect to the Class A Notes, the Class A-S Notes and the Class B
Notes and interest with respect to the Class C Notes and any amounts payable
pursuant to Section 11.1(a) having a higher priority have been paid in full),
the payment of interest on any Class D Note (but only after interest with
respect to the Class A Notes, the Class A-S Notes, the Class B Notes and the
Class C Notes and any amounts payable pursuant to Section 11.1(a) having a
higher priority have been paid in full), the payment of principal on any Class D
Note (but only after interest and principal with respect to the Class A Notes,
the Class A-S Notes, the Class B Notes and the Class C Notes and interest with
respect to the Class D Notes and any amounts payable pursuant to Section 11.1(a)
having a higher priority have been paid in full), the payment of interest on any
Class E Note (but only after interest with respect to the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes and the Class D Notes and
any amounts payable pursuant to Section 11.1(a) having a higher priority have
been paid in full), the payment of principal on any Class E Note (but only after
interests and principal with respect to the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes and the Class D Notes and interest with
respect to the Class E Notes and any amounts payable pursuant to Section 11.1(a)
having a higher priority have been paid in full), the payment of interest on any
Class F Note, the Class F-E Note and the Class F-X Note (but only after interest
with respect to the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes and any amounts payable
pursuant to Section 11.1(a) having a higher priority have been paid in

 

- 99 -



--------------------------------------------------------------------------------

full), the payment of principal on any Class F Note or the Class F-E Note (but
only after interests and principal with respect to the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes and interest with respect to the Class F Notes, the Class F-E
Notes and the Class F-X Notes and any amounts payable pursuant to
Section 11.1(a) having a higher priority have been paid in full), the payment of
interest on any Class G Note, the Class G-E Note and the Class F-X Note (but
only after interest with respect to the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class F-E Notes and the Class F-X Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of principal on any Class G Note and the Class G-E Note (but
only after interests and principal with respect to the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class F-E Notes and the Class F-X Notes
and interest with respect to the Class G Notes, the Class G-E Notes and the
Class G-X Notes and any amounts payable pursuant to Section 11.1(a) having a
higher priority have been paid in full), the Issuer and, with respect to the
Offered Notes, the Co-Issuer shall, upon demand of the Trustee or any affected
Noteholder, pay to the Note Administrator on behalf of the Trustee, for the
benefit of the Holder of such Note, the whole amount, if any, then due and
payable on such Note for principal and interest or other payment with interest
on the overdue principal and, to the extent that payments of such interest shall
be legally enforceable, upon overdue installments of interest, at the applicable
interest rate and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Note
Administrator, the Trustee and such Noteholder and their respective agents and
counsel.

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, as Trustee of an express trust, and at the expense of the
Issuer, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer and, with respect to the Offered Notes, the
Co-Issuer or any other obligor upon the Notes and collect the amounts adjudged
or decreed to be payable in the manner provided by law out of the Collateral.

If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling Class, as determined by
the Trustee acting in good faith; provided that (a) such direction must not
conflict with any rule of law or with any express provision of this Indenture,
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, (c) the Trustee has been provided with
security or indemnity satisfactory to it, and (d) notwithstanding the foregoing,
any direction to the Trustee to undertake a sale of Collateral may be given only
in accordance with the preceding paragraph, in connection with any sale and
liquidation of all or a portion of the Collateral, the preceding sentence, and,
in all cases, the applicable provisions of this Indenture. Such Proceedings
shall be used for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law. Any direction to the Trustee to undertake a sale of
Collateral shall be forwarded to the Special Servicer, and the Special Servicer
shall conduct any such sale in accordance with the terms of the Servicing
Agreement.

 

- 100 -



--------------------------------------------------------------------------------

In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or the Co-Issuer, or their respective property, or
(z) there shall be any other comparable Proceedings relative to the Issuer or
the Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:

(i) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Trustee and each predecessor Trustee, except as a result of negligence or
bad faith) and of the Noteholders allowed in any Proceedings relative to the
Issuer, the Co-Issuer or other obligor upon the Notes or to the creditors or
property of the Issuer, the Co-Issuer or such other obligor;

(ii) unless prohibited by applicable law and regulations, to vote on behalf of
the Noteholders in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or of a Person performing similar functions in comparable
Proceedings; and

(iii) to collect and receive (or cause the Note Administrator to collect and
receive) any amounts or other property payable to or deliverable on any such
claims, and to distribute (or cause the Note Administrator to distribute) all
amounts received with respect to the claims of the Noteholders and of the
Trustee on their behalf; the Secured Parties, and any trustee, receiver or
liquidator, custodian or other similar official is hereby authorized by each of
the Noteholders to make payments to the Trustee (or the Note Administrator on
its behalf), and, in the event that the Trustee shall consent to the making of
payments directly to the Noteholders, to pay to the Trustee and the Note
Administrator such amounts as shall be sufficient to cover reasonable
compensation to the Trustee and the Note Administrator, each predecessor trustee
and note administrator, and their respective agents, attorneys and counsel, and
all other reasonable expenses and liabilities incurred, and all advances made,
by the Backup Advancing Agent and each predecessor backup advancing agent.

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

 

- 101 -



--------------------------------------------------------------------------------

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 unless the conditions specified in
Section 5.5(a) are met and any sale of Collateral contemplated to be conducted
by the Trustee under this Indenture shall be effected by the Special Servicer
pursuant to the terms of the Servicing Agreement, and the Trustee shall have no
liability or responsibility for or in connection with any such sale.

Section 5.4 Remedies.

(a) If an Event of Default has occurred and is continuing, and the Notes have
been declared due and payable and such declaration and its consequences have not
been rescinded and annulled, the Issuer and the Co-Issuer agree that the
Trustee, or, with respect to any sale of any Collateral Interests, the Special
Servicer, may, after notice to the Note Administrator and the Noteholders, and
shall, upon direction by a Majority of the Controlling Class, to the extent
permitted by applicable law, exercise one or more of the following rights,
privileges and remedies:

(i) institute Proceedings for the collection of all amounts then payable on the
Notes or otherwise payable under this Indenture (whether by declaration or
otherwise), enforce any judgment obtained and collect from the Collateral any
amounts adjudged due;

(ii) sell all or a portion of the Collateral or rights of interest therein, at
one or more public or private sales called and conducted in any manner permitted
by law and in accordance with Section 5.17 hereof (provided that any such sale
shall be conducted by the Special Servicer pursuant to the Servicing Agreement);

(iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;

(iv) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Secured
Parties hereunder; and

(v) exercise any other rights and remedies that may be available at law or in
equity;

provided, however, that no sale or liquidation of the Collateral or institution
of Proceedings in furtherance thereof pursuant to this Section 5.4 may be
effected unless either of the conditions specified in Section 5.5(a) are met.

The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Special Servicer, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Notes and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

 

- 102 -



--------------------------------------------------------------------------------

(b) If an Event of Default as described in Section 5.1(e) hereof shall have
occurred and be continuing, the Trustee may, and at the request of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, institute a Proceeding solely to compel performance of the covenant
or agreement or to cure the representation or warranty, the breach of which gave
rise to the Event of Default under such Section, and enforce any equitable
decree or order arising from such Proceeding.

(c) Upon any Sale, whether made under the power of sale hereby given or by
virtue of judicial proceedings, any Noteholder, Preferred Shareholder, the
Collateral Manager or the Servicer or any of their respective Affiliates may bid
for and purchase the Collateral or any part thereof and, upon compliance with
the terms of Sale, may hold, retain, possess or dispose of such property in its
or their own absolute right without accountability; and any purchaser at any
such Sale may, in paying the purchase money, turn in any of the Notes in lieu of
Cash equal to the amount which shall, upon distribution of the net proceeds of
such sale, be payable on the Notes so turned in by such Holder (taking into
account the Class of such Notes). Such Notes, in case the amounts so payable
thereon shall be less than the amount due thereon, shall either be returned to
the Holders thereof after proper notation has been made thereon to show partial
payment or a new note shall be delivered to the Holders reflecting the reduced
interest thereon.

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Note Administrator or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Noteholders and the Preferred Shareholders, shall
operate to divest all right, title and interest whatsoever, either at law or in
equity, of each of them in and to the property sold and (y) be a perpetual bar,
both at law and in equity, against each of them and their successors and
assigns, and against any and all Persons claiming through or under them.

(d) Notwithstanding any other provision of this Indenture or any other
Transaction Document, none of the Advancing Agent, the Trustee, the Note
Administrator or any other Secured Party, any other party to any Transaction
Document, the Holder of the Notes and the holders of the equity in the Issuer
and the Co-Issuer or third party beneficiary of this Indenture may, prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect (including any period established pursuant to the laws of
the Cayman Islands) after the payment in full of all Notes, institute against,
or join any other Person in instituting against, the Issuer, the Co-Issuer or
any Issuer Permitted Subsidiary any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
federal or State bankruptcy or similar laws of any jurisdiction. Nothing in this
Section 5.4 shall preclude, or be deemed to stop, the Advancing Agent, the
Trustee, the Note Administrator, or any

 

- 103 -



--------------------------------------------------------------------------------

other Secured Party or any other party to any Transaction Document (i) from
taking any action prior to the expiration of the aforementioned one year and one
day period, or, if longer, the applicable preference period then in effect
(including any period established pursuant to the laws of the Cayman Islands)
period in (A) any case or proceeding voluntarily filed or commenced by the
Issuer or the Co-Issuer or (B) any involuntary insolvency proceeding filed or
commenced by a Person other than the Trustee, the Note Administrator or any
other Secured Party or any other party to any Transaction Document, or (ii) from
commencing against the Issuer or the Co-Issuer or any of their respective
properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding.

Section 5.5 Preservation of Collateral.

(a) Notwithstanding anything to the contrary herein, if an Event of Default
shall have occurred and be continuing when any of the Notes are Outstanding, the
Trustee and the Note Administrator, as applicable, shall (except as otherwise
expressly permitted or required under this Indenture) retain the Collateral
securing the Notes, collect and cause the collection of the proceeds thereof and
make and apply all payments and deposits and maintain all accounts in respect of
the Collateral and the Notes in accordance with the Priority of Payments and the
provisions of Articles 10, 12 and 13 and shall not sell or liquidate the
Collateral, unless either:

(i) the Note Administrator, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Collateral (after deducting
the reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due and unpaid on the Notes, Company
Administrative Expenses due and payable pursuant to the Priority of Payments,
the Collateral Manager Fees due and payable pursuant to the Priority of Payments
and amounts due and payable to the Advancing Agent and the Backup Advancing
Agent, in respect of unreimbursed Interest Advances and Reimbursement Interest,
for principal and interest, and, upon receipt of information from Persons to
whom fees and expenses are payable, all other amounts payable prior to payment
of principal on the Notes due and payable pursuant to Section 11.1(a)(iii) and
the holders of a Majority of the Controlling Class agrees with such
determination; or

(ii) a Supermajority of each Class of Notes (each voting as a separate Class)
directs the sale and liquidation of all or a portion of the Collateral.

In the event of a sale of all or a portion of the Collateral pursuant to
clause (ii) above, the Special Servicer on behalf of the Trustee shall be
required to sell that portion of the Collateral identified by the requisite
Noteholders and all proceeds of such sale shall be remitted to the Note
Administrator for distribution in the order set forth in Section 11.1(a). The
Note Administrator shall give written notice of the retention of the Collateral
by the Custodian to the Issuer, the Co-Issuer, the Collateral Manager, the
Trustee, the Servicer, the Special Servicer and the Rating Agencies. So long as
such Event of Default is continuing, any such retention pursuant to this
Section 5.5(a) may be rescinded at any time when the conditions specified in
clause (i) or (ii) above exist.

(b) Nothing contained in Section 5.5(a) shall be construed to require a sale of
the Collateral securing the Notes if the conditions set forth in Section 5.5(a)
are not satisfied. Nothing contained in Section 5.5(a) shall be construed to
require the Trustee to preserve the Collateral securing the Notes if prohibited
by applicable law.

 

- 104 -



--------------------------------------------------------------------------------

(c) In determining whether the condition specified in Section 5.5(a)(i) exists,
the Collateral Manager shall obtain bid prices with respect to each Collateral
Interest from two dealers (Independent of the Collateral Manager and any of its
Affiliates) at the time making a market in such Collateral Interests that, at
that time, engage in the trading, origination or securitization of whole loans
or participations similar to the Collateral Interests (or, if only one such
dealer can be engaged, then the Collateral Manager shall obtain a bid price from
such dealer or, if no such dealer can be engaged, from a pricing service). The
Collateral Manager shall compute the anticipated proceeds of sale or liquidation
on the basis of the lowest of such bid prices for each such Collateral Interest
and provide the Trustee and the Note Administrator with the results thereof. For
the purposes of determining issues relating to the market value of any
Collateral Interest and the execution of a sale or other liquidation thereof,
the Special Servicer may, but need not, retain at the expense of the Issuer and
rely on an opinion of an Independent investment banking firm of national
reputation or other appropriate advisors (the cost of which shall be payable as
a Company Administrative Expense) in connection with a determination as to
whether the condition specified in Section 5.5(a)(i) exists.

The Note Administrator shall promptly deliver to the Noteholders and the
Servicer, and the Note Administrator shall post to the Note Administrator’s
Website, a report stating the results of any determination required to be made
pursuant to Section 5.5(a)(i) based solely on the Collateral Manager’s
determination made pursuant to this Section 5.5(c).

Section 5.6 Trustee May Enforce Claims Without Possession of Notes. All rights
of action and claims under this Indenture or under any of the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust. Any recovery of judgment
in respect of the Notes shall be applied as set forth in Section 5.7 hereof.

In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.

Section 5.7 Application of Amounts Collected. Any amounts collected by the Note
Administrator with respect to the Notes pursuant to this Article 5 and any
amounts that may then be held or thereafter received by the Note Administrator
with respect to the Notes hereunder shall be applied subject to Section 13.1
hereof and in accordance with the Priority of Payments set forth in
Section 11.1(a)(iii) hereof, at the date or dates fixed by the Note
Administrator.

Section 5.8 Limitation on Suits. No Holder of any Notes shall have any right to
institute any Proceedings (the right of a Noteholder to institute any proceeding
with respect to the Indenture or the Notes is subject to any non-petition
covenants set forth in the Indenture or the Notes), judicial or otherwise, with
respect to this Indenture or the Notes, or for the appointment of a receiver or
trustee, or for any other remedy hereunder, unless:

 

- 105 -



--------------------------------------------------------------------------------

(a) such Holder has previously given to the Trustee written notice of an Event
of Default;

(b) except as otherwise provided in Section 5.9 hereof, the Holders of at least
25% of the then Aggregate Outstanding Amount of the Controlling Class shall have
made written request to the Trustee to institute Proceedings in respect of such
Event of Default in its own name as Trustee hereunder and such Holders have
offered to the Trustee indemnity reasonably satisfactory to it against the
costs, expenses and liabilities to be incurred in compliance with such request;

(c) the Trustee for 30 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such Proceeding; and

(d) no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatsoever by virtue of, or by availing of, any
provision of this Indenture or the Notes to affect, disturb or prejudice the
rights of any other Holders of Notes of the same Class or to obtain or to seek
to obtain priority or preference over any other Holders of the Notes of the same
Class or to enforce any right under this Indenture or the Notes, except in the
manner herein or therein provided and for the equal and ratable benefit of all
the Holders of Notes of the same Class subject to and in accordance with
Section 13.1 hereof and the Priority of Payments.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
not be required to take any action until it shall have received the direction of
a Majority of the Controlling Class.

Section 5.9 Unconditional Rights of Noteholders to Receive Principal and
Interest. Notwithstanding any other provision in this Indenture (except for
Section 2.7(e) and 2.7(n)), the Holder of any Note shall have the right, which
is absolute and unconditional, to receive payment of the principal of and
interest on such Note as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, and,
subject to the provisions of Sections 5.4 and 5.8 to institute Proceedings for
the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder; provided, however, that the right of such
Holder to institute proceedings for the enforcement of any such payment shall
not be subject to the 25% threshold requirement set forth in Section 5.8(b).

Section 5.10 Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then (and in every such case) the Issuer, the Co-Issuer, the Trustee, and the
Noteholder shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Trustee and the Noteholders shall continue as
though no such Proceeding had been instituted.

 

- 106 -



--------------------------------------------------------------------------------

Section 5.11 Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Trustee, the Note Administrator or to the Noteholders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

Section 5.12 Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Noteholder to exercise any right or remedy accruing upon any Event of
Default shall impair any such right or remedy or constitute a waiver of any such
Event of Default or an acquiescence therein or a waiver of a subsequent Event of
Default. Every right and remedy given by this Article 5 or by law to the
Trustee, or to the Noteholders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee, or by the Noteholders, as the case
may be.

Section 5.13 Control by the Controlling Class. Subject to Sections 5.2(a) and
(b), but notwithstanding any other provision of this Indenture, if an Event of
Default shall have occurred and be continuing when any of the Notes are
Outstanding, a Majority of the Controlling Class shall have the right to cause
the institution of, and direct the time, method and place of conducting, any
Proceeding for any remedy available to the Trustee and for exercising any trust,
right, remedy or power conferred on the Trustee in respect of the Notes;
provided that:

(a) such direction shall not conflict with any rule of law or with this
Indenture;

(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided, however, that, subject to
Section 6.1, the Trustee need not take any action that it determines might
involve it in liability (unless the Trustee has received indemnity satisfactory
to it against such liability as set forth below);

(c) the Trustee shall have been provided with indemnity satisfactory to it; and

(d) notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Collateral shall be performed by the Special Servicer on behalf of
the Trustee, and must satisfy the requirements of Section 5.5.

Section 5.14 Waiver of Past Defaults. Prior to the time a judgment or decree for
payment of the amounts due has been obtained by the Trustee, as provided in this
Article 5, a Majority of each and every Class of Notes (voting as a separate
Class) may, on behalf of the Holders of all the Notes, waive any past Default in
respect of the Notes and its consequences, except a Default:

(a) in the payment of principal of any Note;

(b) in the payment of interest in respect of the Controlling Class;

(c) in respect of a covenant or provision hereof that, under Section 8.2, cannot
be modified or amended without the waiver or consent of the Holder of each
Outstanding Note adversely affected thereby; or

 

- 107 -



--------------------------------------------------------------------------------

(d) in respect of any right, covenant or provision hereof for the individual
protection or benefit of the Trustee or the Note Administrator, without the
Trustee’s or the Note Administrator’s express written consent thereto, as
applicable.

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto. Any such waiver shall be
effectuated upon receipt by the Trustee and the Note Administrator of a written
waiver by such Majority of each Class of Notes.

Section 5.15 Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Note by its acceptance thereof shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section 5.15 shall not apply to any suit
instituted by (x) the Trustee, (y) any Noteholder, or group of Noteholders,
holding in the aggregate more than 10% of the Aggregate Outstanding Amount of
the Controlling Class or (z) any Noteholder for the enforcement of the payment
of the principal of or interest on any Note or any other amount payable
hereunder on or after the Stated Maturity Date (or, in the case of redemption,
on or after the applicable Redemption Date).

Section 5.16 Waiver of Stay or Extension Laws. Each of the Issuer and the
Co-Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force (including but not limited to filing a voluntary
petition under Chapter 11 of the Bankruptcy Code and by the voluntary
commencement of a proceeding or the filing of a petition seeking winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect), which may affect the covenants, the performance of
or any remedies under this Indenture; and each of the Issuer and the Co-Issuer
(to the extent that it may lawfully do so) hereby expressly waives all benefit
or advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

 

- 108 -



--------------------------------------------------------------------------------

Section 5.17 Sale of Collateral.

(a) The power to effect any sale (a “Sale”) of any portion of the Collateral
pursuant to Sections 5.4 and 5.5 hereof shall not be exhausted by any one or
more Sales as to any portion of such Collateral remaining unsold, but shall
continue unimpaired until all amounts secured by the Collateral shall have been
paid or if there are insufficient proceeds to pay such amount until the entire
Collateral shall have been sold. The Special Servicer may, upon notice to the
Securityholders, and shall, upon direction of a Majority of the Controlling
Class, from time to time postpone any Sale by public announcement made at the
time and place of such Sale; provided, however, that if the Sale is rescheduled
for a date more than three (3) Business Days after the date of the determination
by the Special Servicer pursuant to Section 5.5(a)(i) hereof, such Sale shall
not occur unless and until the Special Servicer has again made the determination
required by Section 5.5(a)(i) hereof. The Trustee hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Special Servicer shall be authorized to deduct the reasonable costs, charges
and expenses incurred by it, or by the Trustee or the Note Administrator in
connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7 hereof.

(b) The Notes need not be produced in order to complete any such Sale, or in
order for the net proceeds of such Sale to be credited against amounts owing on
the Notes.

(c) The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral in
connection with a Sale thereof, which, in the case of any Collateral Interests,
shall be upon request and delivery of any such instruments by the Special
Servicer. In addition, the Special Servicer, with respect to Collateral
Interests, and the Trustee, with respect to any other Collateral, is hereby
irrevocably appointed the agent and attorney in fact of the Issuer to transfer
and convey its interest in any portion of the Collateral in connection with a
Sale thereof, and to take all action necessary to effect such Sale. No purchaser
or transferee at such a Sale shall be bound to ascertain the Trustee’s or
Special Servicer’s authority, to inquire into the satisfaction of any conditions
precedent or to see to the application of any amounts.

(d) In the event of any Sale of the Collateral pursuant to Section 5.4 or
Section 5.5, payments shall be made in the order and priority set forth in
Section 11.1(a) in the same manner as if the Notes had been accelerated.

(e) Notwithstanding anything herein to the contrary, any sale by the Trustee of
any portion of the Collateral shall be executed by the Special Servicer on
behalf of the Issuer, and the Trustee shall have no responsibility or liability
therefor.

Section 5.18 Action on the Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
application for or obtaining of any other relief under or with respect to this
Indenture. Neither the lien of this Indenture nor any rights or remedies of the
Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Trustee against the Issuer or the Co-Issuer or by the levy of any execution
under such judgment upon any portion of the Collateral or upon any of the
Collateral of the Issuer or the Co-Issuer.

 

- 109 -



--------------------------------------------------------------------------------

ARTICLE 6

THE TRUSTEE AND NOTE ADMINISTRATOR

Section 6.1 Certain Duties and Responsibilities.

(a) Except during the continuance of an Event of Default:

(i) each of the Trustee and the Note Administrator undertakes to perform such
duties and only such duties as are set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Trustee
or the Note Administrator; and any permissive right of the Trustee or the Note
Administrator contained herein shall not be construed as a duty; and

(ii) in the absence of manifest error, or bad faith on its part, each of the
Note Administrator and the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and the Note Administrator, as
the case may be, and conforming to the requirements of this Indenture; provided,
however, that in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee or the
Note Administrator, the Trustee and the Note Administrator shall be under a duty
to examine the same to determine whether or not they substantially conform to
the requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee or the Note
Administrator within 15 days after such notice from the Trustee or the Note
Administrator, the Trustee or the Note Administrator, as applicable, shall
notify the party providing such instrument and requesting the correction
thereof.

(b) In case an Event of Default actually known to a Trust Officer of the Trustee
has occurred and is continuing, the Trustee shall, prior to the receipt of
directions, if any, from a Majority of the Controlling Class (or other
Noteholders to the extent provided in Article 5 hereof), exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise as a prudent Person would exercise or use under
the circumstances in the conduct of such Person’s own affairs.

(c) If, in performing its duties under this Indenture, the Trustee or the Note
Administrator is required to decide between alternative courses of action, the
Trustee and the Note Administrator may request written instructions from the
Collateral Manager as to courses of action desired by it. If the Trustee and the
Note Administrator does not receive such instructions within two (2) Business
Days after it has requested them, it may, but shall be under no duty to, take or
refrain from taking such action. The Trustee and the Note Administrator shall
act in accordance with instructions received after such two (2) Business Day
period except to the extent it has already taken, or committed itself to take,
action inconsistent with such instructions. The Trustee and the Note
Administrator shall be entitled to request and rely on the advice of legal
counsel and Independent accountants in performing its duties hereunder and be
deemed to have acted in good faith and shall not be subject to any liability if
it acts in accordance with such advice.

 

- 110 -



--------------------------------------------------------------------------------

(d) No provision of this Indenture shall be construed to relieve the Trustee or
the Note Administrator from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that neither the
Trustee nor the Note Administrator shall be liable:

(i) for any error of judgment made in good faith by a Trust Officer, unless it
shall be proven that it was negligent in ascertaining the pertinent facts; or

(ii) with respect to any action taken or omitted to be taken by it in good faith
in accordance with the direction of the Issuer, the Collateral Manager, and/or a
Majority of the Controlling Class relating to the time, method and place of
conducting any Proceeding for any remedy available to the Trustee or the Note
Administrator in respect of any Note or exercising any trust or power conferred
upon the Trustee or the Note Administrator under this Indenture.

(e) No provision of this Indenture shall require the Trustee or the Note
Administrator to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it unless
such risk or liability relates to its ordinary services under this Indenture,
except where this Indenture provides otherwise.

(f) Neither the Trustee nor the Note Administrator shall be liable to the
Noteholders for any action taken or omitted by it at the direction of the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer, the Special
Servicer, the Controlling Class, the Trustee (in the case of the Note
Administrator), the Note Administrator (in the case of the Trustee) and/or a
Noteholder under circumstances in which such direction is required or permitted
by the terms of this Indenture.

(g) The Trustee is hereby authorized and directed to execute, receive and accept
the EU Risk Retention Letter.

(h) Neither the Trustee nor the Note Administrator shall have any obligation to
confirm the compliance by the Issuer, the Securitization Sponsor or CLNC Holder
with the Credit Risk Retention Rules or the EU Risk Retention Letter.

(i) Neither the Trustee nor the Note Administrator (in their respective
capacities as such) shall have (x) any liability or responsibility for the
determination or selection of any successor benchmark (including, without
limitation, whether the conditions for the designation of such rate have been
satisfied) and shall be entitled to rely upon any designation of such a rate by
the Collateral Manager and (y) liability for any failure or delay in performing
its duties under the Indenture as a result of the unavailability of a “LIBOR”
rate. The Note Administrator shall be entitled to rely upon the notices provided
by the Collateral Manager facilitating or specifying the Benchmark Replacement,
Benchmark Replacement Date, Benchmark Replacement Conforming Changes and such
other administrative procedures with respect to the calculation of any Benchmark
Replacement.

 

- 111 -



--------------------------------------------------------------------------------

(j) For all purposes under this Indenture, neither the Trustee nor the Note
Administrator shall be deemed to have notice or knowledge of any Event of
Default, unless a Trust Officer of either the Trustee or the Note Administrator,
as applicable, has actual knowledge thereof or unless written notice of any
event which is in fact such an Event of Default or Default is received by the
Trustee or the Note Administrator, as applicable at the respective Corporate
Trust Office, and such notice references the Notes and this Indenture. For
purposes of determining the Trustee’s and Note Administrator’s responsibility
and liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee or Note
Administrator, as applicable, is deemed to have notice as described in this
Section 6.1.

(k) Neither the Trustee nor the Note Administrator shall have any obligation to
monitor or verify AML Compliance.

(l) The Trustee and the Note Administrator shall, upon reasonable prior written
notice, permit the Issuer, the Collateral Manager and their designees, during
its normal business hours, to review all books of account, records, reports and
other papers of the Trustee relating to the Notes and to make copies and
extracts therefrom (the reasonable out-of-pocket expenses incurred in making any
such copies or extracts to be reimbursed to the Trustee or the Note
Administrator, as applicable, by such Person).

Section 6.2 Notice of Default. Promptly (and in no event later than three
(3) Business Days) after the occurrence of any Default actually known to a Trust
Officer of the Trustee or after any declaration of acceleration has been made or
delivered to the Trustee pursuant to Section 5.2, the Trustee shall transmit by
mail to the 17g-5 Information Provider and to the Note Administrator (who shall
post such notice the Note Administrator’s Website) and the Note Administrator
shall deliver to the Collateral Manager, all Holders of Notes as their names and
addresses appear on the Notes Register, and to Preferred Share Paying Agent,
notice of such Default, unless such Default shall have been cured or waived.

Section 6.3 Certain Rights of Trustee and Note Administrator. Except as
otherwise provided in Section 6.1:

(a) the Trustee and the Note Administrator may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b) any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;

(c) whenever in the administration of this Indenture the Trustee or the Note
Administrator shall deem it desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Trustee and the
Note Administrator (unless other evidence be herein specifically prescribed)
may, in the absence of bad faith on its part, rely upon an Officer’s
Certificate;

 

- 112 -



--------------------------------------------------------------------------------

(d) as a condition to the taking or omitting of any action by it hereunder, the
Trustee and the Note Administrator may consult with counsel and the advice of
such counsel or any Opinion of Counsel (including with respect to any matters,
other than factual matters, in connection with the execution by the Trustee or
the Note Administrator of a supplemental indenture pursuant to Section 8.3)
shall be full and complete authorization and protection in respect of any action
taken or omitted by it hereunder in good faith and in reliance thereon;

(e) neither the Trustee nor the Note Administrator shall be under any obligation
to exercise or to honor any of the rights or powers vested in it by this
Indenture at the request or direction of any of the Noteholders pursuant to this
Indenture, or to make any investigation of matters arising hereunder or to
institute, conduct or defend any litigation hereunder or in relation hereto at
the request, order or direction of any of the Noteholders unless such
Noteholders shall have offered to the Trustee and the Note Administrator, as
applicable indemnity acceptable to it against the costs, expenses and
liabilities which might reasonably be incurred by it in compliance with such
request or direction;

(f) neither the Trustee nor the Note Administrator shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper documents and shall be entitled to rely conclusively
thereon;

(g) each of the Trustee and the Note Administrator may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys, and upon any such appointment of an agent or
attorney, such agent or attorney shall be conferred with all the same rights,
indemnities, and immunities as the Trustee or Note Administrator, as applicable;

(h) neither the Trustee nor the Note Administrator shall be liable for any
action it takes or omits to take in good faith that it reasonably and prudently
believes to be authorized or within its rights or powers hereunder;

(i) neither the Trustee nor the Note Administrator shall be responsible for the
accuracy of the books or records of, or for any acts or omissions of, the
Depository, any Transfer Agent (other than the Note Administrator itself acting
in that capacity), Clearstream, Luxembourg, Euroclear, any Calculation Agent
(other than the Note Administrator itself acting in that capacity) or any Paying
Agent (other than the Note Administrator itself acting in that capacity);

(j) neither the Trustee nor the Note Administrator shall be liable for the
actions or omissions of the Issuer, the Co-Issuer, the Collateral Manager, the
Servicer, the Special Servicer, the Trustee (in the case of the Note
Administrator), the Note Administrator (in the case of the Trustee); and without
limiting the foregoing, neither the Trustee nor the Note Administrator shall be
under any obligation to verify compliance by any party hereto with the terms of
this Indenture (other than itself) to verify or independently determine the
content, completeness or accuracy of information received by it from the
Servicer or Special Servicer (or from any selling institution, agent bank,
trustee or similar source) with respect to the Collateral Interest;

 

- 113 -



--------------------------------------------------------------------------------

(k) to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee or Note Administrator hereunder, is dependent
upon or defined by reference to generally accepted accounting principles in the
United States in effect from time to time (“GAAP”), the Trustee and Note
Administrator shall be entitled to request and receive (and rely upon)
instruction from the Issuer or accountants appointed by the Issuer as to the
application of GAAP in such connection, in any instance;

(l) neither the Trustee nor the Note Administrator shall have any responsibility
to the Issuer or the Secured Parties hereunder to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of Independent accountants by the Issuer (or the Collateral
Manager on its behalf); provided, however, that the Trustee and Note
Administrator shall be authorized, upon receipt of an Issuer Order directing the
same, to execute any acknowledgement or other agreement with the Independent
accountants required for the Trustee and Note Administrator to receive any of
the reports or instructions provided for herein, which acknowledgement or
agreement may include, among other things, (i) acknowledgement that the Issuer
has agreed that the “agreed upon procedures” between the Issuer and the
Independent accountants are sufficient for its purposes, (ii) releases by each
of the Trustee and Note Administrator (on behalf of itself and the Holders) of
claims and acknowledgement of other limitation of liability in favor of the
Independent accountants, and (iii) restrictions or prohibitions on the
disclosure of information or documents provided to it by such firm of
Independent accountants (including to the Holders). Notwithstanding the
foregoing, in no event shall the Trustee or Note Administrator be required to
execute any agreement in respect of the Independent accountants that the Trustee
or Note Administrator determines adversely affects it in its individual
capacity;

(m) the Trustee and the Note Administrator shall be entitled to all of the same
rights, protections, immunities and indemnities afforded to it as Trustee or as
Note Administrator, as applicable, in each capacity for which it serves
hereunder and under the Future Funding Agreement, the Future Funding Account
Control Agreement, the Servicing Agreement and the Securities Account Control
Agreement (including, without limitation, as Secured Party, Paying Agent,
Authenticating Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar);

(n) in determining any affiliations of Noteholders with any party hereto or
otherwise, each of the Trustee and the Note Administrator shall be entitled to
request and conclusively rely on a certification provided by a Noteholder;

(o) in no event shall the Trustee or Note Administrator be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Trustee or Note
Administrator has been advised of the likelihood of such loss or damage and
regardless of the form of action;

(p) neither the Trustee nor the Note Administrator shall be required to give any
bond or surety in respect of the execution of the trusts created hereby or the
powers granted hereunder;

 

- 114 -



--------------------------------------------------------------------------------

(q) in no event shall the Trustee or the Note Administrator be liable for any
failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, strikes or
work stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Indenture, inability to obtain material,
equipment, or communications or computer facilities, or the failure of equipment
or interruption of communications or computer facilities, and other causes
beyond the Trustee’s or the Note Administrator’s control, as applicable, whether
or not of the same class or kind as specifically named above; and

(r) neither the Trustee nor the Note Administrator shall be under any obligation
to take any action in the performance of its duties hereunder that would be in
violation of applicable law.

Section 6.4 Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, other than the Certificate of Authentication
thereon, shall be taken as the statements of the Issuer and the Co-Issuer, and
neither the Trustee nor the Note Administrator assumes any responsibility for
their correctness. Neither the Trustee nor the Note Administrator makes any
representation as to the validity or sufficiency of this Indenture, the
Collateral or the Notes. Neither the Trustee nor the Note Administrator shall be
accountable for the use or application by the Issuer or the Co-Issuer of the
Notes or the proceeds thereof or any amounts paid to the Issuer or the Co-Issuer
pursuant to the provisions hereof.

Section 6.5 May Hold Notes. The Trustee, the Note Administrator, the Paying
Agent, the Notes Registrar or any other agent of the Issuer or the Co-Issuer, in
its individual or any other capacity, may become the owner or pledgee of Notes
and may otherwise deal with the Issuer and the Co-Issuer with the same rights it
would have if it were not Trustee, Note Administrator, Paying Agent, Notes
Registrar or such other agent.

Section 6.6 Amounts Held in Trust. Amounts held by the Note Administrator
hereunder shall be held in trust to the extent required herein. The Note
Administrator shall be under no liability for interest on any amounts received
by it hereunder except to the extent of income or other gain on investments
received by the Note Administrator on Eligible Investments.

Section 6.7 Compensation and Reimbursement.

(a) The Issuer agrees:

(i) to pay the Trustee and Note Administrator on each Payment Date in accordance
with the Priority of Payments reasonable compensation for all services rendered
by it hereunder (which compensation shall not be limited by any provision of law
in regard to the compensation of a trustee or note administrator of an express
trust);

(ii) except as otherwise expressly provided herein, to reimburse the Trustee,
Custodian and Note Administrator in a timely manner upon its request for all
reasonable expenses, disbursements and advances incurred or made by the Trustee,
Custodian or Note Administrator in connection with its performance of its
obligations under, or otherwise in accordance with any provision of this
Indenture;

 

- 115 -



--------------------------------------------------------------------------------

(iii) to indemnify the Trustee, Custodian or Note Administrator and their
respective Officers, directors, employees and agents for, and to hold them
harmless against, any loss, liability, cost or expense (including reasonable
attorneys’ fees) incurred without negligence, willful misconduct or bad faith on
their respective parts, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
themselves against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder, including any costs and
expenses (including reasonable attorneys’ fees) incurred in connection with the
enforcement of any indemnity afforded to them hereunder; and

(iv) to pay the Trustee and Note Administrator reasonable additional
compensation together with its expenses (including reasonable counsel fees) for
any collection action taken pursuant to Section 6.13 hereof.

(b) The Issuer may remit payment for such fees and expenses to the Trustee and
Note Administrator or, in the absence thereof, the Note Administrator may from
time to time deduct payment of its and the Trustee’s fees and expenses hereunder
from amounts on deposit in the Payment Account in accordance with the Priority
of Payments.

(c) The Note Administrator, in its capacity as Note Administrator, Paying Agent,
Calculation Agent, Transfer Agent, Custodian, Securities Intermediary, Backup
Advancing Agent and Notes Registrar, hereby agrees not to cause the filing of a
petition in bankruptcy against the Issuer, the Co-Issuer or any Permitted
Subsidiary until at least one year and one day (or, if longer, the applicable
preference period then in effect) after the payment in full of all Notes issued
under this Indenture. This provision shall survive termination of this
Indenture.

(d) The Trustee and Note Administrator agree that the payment of all amounts to
which it is entitled pursuant to Sections 6.7(a)(i), (a)(ii), (a)(iii) and
(a)(iv) shall be subject to the Priority of Payments, shall be payable only to
the extent funds are available in accordance with such Priority of Payments,
shall be payable solely from the Collateral and following realization of the
Collateral, any such claims of the Trustee or Note Administrator against the
Issuer, and all obligations of the Issuer, shall be extinguished. The Trustee
and Note Administrator will have a lien upon the Collateral to secure the
payment of such payments to it in accordance with the Priority of Payments;
provided that the Trustee and Note Administrator shall not institute any
proceeding for enforcement of such lien except in connection with an action
taken pursuant to Section 5.3 hereof for enforcement of the lien of this
Indenture for the benefit of the Noteholders.

The Trustee and Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and Note Administrator will not, by itself, constitute an Event of
Default. Subject to Section 6.9, the Trustee and Note Administrator shall
continue to serve under this Indenture notwithstanding the fact that the Trustee
and Note Administrator shall not have received amounts due to it hereunder;
provided that the Trustee and Note Administrator shall not be required to expend
any funds or incur any expenses unless reimbursement therefor is reasonably
assured to it. No direction by a Majority of the Controlling Class shall affect
the right of the Trustee and Note Administrator to collect amounts owed to it
under this Indenture.

 

- 116 -



--------------------------------------------------------------------------------

If on any Payment Date, an amount payable to the Trustee and Note Administrator
pursuant to this Indenture is not paid because there are insufficient funds
available for the payment thereof, all or any portion of such amount not so paid
shall be deferred and payable on any later Payment Date on which sufficient
funds are available therefor in accordance with the Priority of Payments.

Section 6.8 Corporate Trustee Required; Eligibility. There shall at all times be
a Trustee and a Note Administrator hereunder which shall be (i) a corporation,
national bank, national banking association or trust company, organized and
doing business under the laws of the United States of America or of any State
thereof, authorized under such laws to exercise corporate trust powers, having a
combined capital and surplus of at least U.S.$200,000,000 and subject to
supervision or examination by federal or State authority or (ii) an institution
insured by the Federal Deposit Insurance Corporation, that in the case of (i) or
(ii), has a long-term senior unsecured debt rating of at least “Baa1” by Moody’s
(or, in the case of the Paying Agent, at least “A2” by Moody’s) and a long-term
senior unsecured debt rating of at least “A” by DBRS; provided that if any such
institution is not rated by DBRS, it maintains an equivalent (or higher) rating
by any two other NRSROs (which may include Moody’s)) (or such other lower rating
as may be approved by the Rating Agencies from time to time) and having an
office within the United States. If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 6.8, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Trustee or the Note
Administrator shall cease to be eligible in accordance with the provisions of
this Section 6.8, the Trustee or the Note Administrator, as applicable, shall
resign immediately in the manner and with the effect hereinafter specified in
this Article 6.

Section 6.9 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Note Administrator or the Trustee and no
appointment of a successor Note Administrator or Trustee, as applicable,
pursuant to this Article 6 shall become effective until the acceptance of
appointment by such successor Note Administrator or Trustee under Section 6.10.

(b) Each of the Trustee and the Note Administrator may resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Collateral
Manager, the Servicer, the Special Servicer, the Noteholders, the Note
Administrator (in the case of the Trustee), the Trustee (in the case of the Note
Administrator), and the Rating Agencies. Upon receiving such notice of
resignation, the Issuer and the Co-Issuer shall promptly appoint a successor
trustee or trustees, or a successor Note Administrator, as the case may be, by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer and an Authorized Officer of the Co-Issuer, one copy of which shall be
delivered to the Note Administrator or the Trustee so resigning and one copy to
the successor Note Administrator, the Collateral Manager, Trustee or Trustees,
together with a copy to each Noteholder, the Servicer, the parties hereto and
the Rating Agencies; provided that such successor Note Administrator and Trustee
shall be appointed only upon the written consent of a

 

- 117 -



--------------------------------------------------------------------------------

Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders) or, at any time when an Event of Default shall have
occurred and be continuing or when a successor Note Administrator and Trustee
has been appointed pursuant to Section 6.10, by Act of a Majority of the
Controlling Class. If no successor Note Administrator and Trustee shall have
been appointed and an instrument of acceptance by a successor Trustee or Note
Administrator shall not have been delivered to the Trustee or the Note
Administrator within 30 days after the giving of such notice of resignation, the
resigning Trustee or Note Administrator, as the case may be, the Controlling
Class of Notes or any Holder of a Note, on behalf of himself and all others
similarly situated, may petition any court of competent jurisdiction for the
appointment of a successor Trustee or a successor Note Administrator, as the
case may be and in the case of such a petition by the Trustee or the Note
Administrator, at the expense of the Issuer. No resignation or removal of the
Note Administrator or the Trustee and no appointment of a successor Note
Administrator or Trustee will become effective until the acceptance of
appointment by the successor Note Administrator or Trustee, as applicable.

(c) The Note Administrator and Trustee may be removed at any time by Act of a
Supermajority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders) or when a successor Trustee has been appointed pursuant
to Section 6.10, by Act of a Majority of the Controlling Class, in each case,
upon at least thirty (30) days’ prior written notice delivered to the parties
hereto. If no successor Note Administrator and Trustee shall have been appointed
and an instrument of acceptance by a successor Trustee or Note Administrator
shall not have been delivered to the Trustee or the Note Administrator within
30 days after the giving of such notice of removal, the removed Trustee or Note
Administrator, as the case may be, may, at the expense of the Issuer, petition a
court of competent jurisdiction for the appointment of a successor.

(d) If at any time:

(i) the Trustee or the Note Administrator shall cease to be eligible under
Section 6.8 and shall fail to resign after written request therefor by the
Issuer, the Co-Issuer, or by any Holder; or

(ii) the Trustee or the Note Administrator shall become incapable of acting or
there shall be instituted any proceeding pursuant to which it could be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or the Note
Administrator or of its respective property shall be appointed or any public
officer shall take charge or control of the Trustee or the Note Administrator or
of its respective property or affairs for the purpose of rehabilitation,
conservation or liquidation;

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee or the Note Administrator, as
applicable, or (b) subject to Section 5.15, a Majority of the Controlling
Class or any Holder may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee or
the Note Administrator, as the case may be, and the appointment of a successor
thereto.

 

 

- 118 -



--------------------------------------------------------------------------------

(e) If the Trustee or the Note Administrator shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Trustee or
the Note Administrator for any reason, the Issuer and the Co-Issuer, by Issuer
Order, subject to the written consent of the Collateral Manager, shall promptly
appoint a successor Trustee or Note Administrator, as applicable, and the
successor Trustee or Note Administrator so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Trustee or the successor
Note Administrator, as the case may be. If the Issuer and the Co-Issuer shall
fail to appoint a successor Trustee or Note Administrator within 30 days after
such resignation, removal or incapability or the occurrence of such vacancy, a
successor Trustee or Note Administrator may be appointed by Act of a Majority of
the Controlling Class delivered to the Collateral Manager and the parties
hereto, including the retiring Trustee or the retiring Note Administrator, as
the case may be, and the successor Trustee or Note Administrator so appointed
shall, forthwith upon its acceptance of such appointment, become the successor
Trustee or Note Administrator, as applicable, and supersede any successor
Trustee or Note Administrator proposed by the Issuer and the Co-Issuer. If no
successor Trustee or Note Administrator shall have been so appointed by the
Issuer and the Co-Issuer or a Majority of the Controlling Class and shall have
accepted appointment in the manner hereinafter provided, subject to
Section 5.15, the Controlling Class or any Holder may, on behalf of itself or
himself and all others similarly situated, petition any court of competent
jurisdiction for the appointment of a successor Trustee or Note Administrator.

(f) The Issuer and the Co-Issuer shall give prompt notice of each resignation
and each removal of the Trustee or Note Administrator and each appointment of a
successor Trustee or Note Administrator by mailing written notice of such event
by first class mail, postage prepaid, to the Rating Agencies, the Preferred
Share Paying Agent, the Collateral Manager, the parties hereto, and to the
Holders of the Notes as their names and addresses appear in the Notes Register.
Each notice shall include the name of the successor Trustee or Note
Administrator, as the case may be, and the address of its respective Corporate
Trust Office. If the Issuer or the Co-Issuer fail to mail such notice within ten
days after acceptance of appointment by the successor Trustee or Note
Administrator, the successor Trustee or Note Administrator shall cause such
notice to be given at the expense of the Issuer or the Co-Issuer, as the case
may be.

(g) The resignation or removal of the Note Administrator in any capacity in
which it is serving hereunder, including Note Administrator, Paying Agent,
Authenticating Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar, shall be deemed a
resignation or removal, as applicable, in each of the other capacities in which
it serves.

Section 6.10 Acceptance of Appointment by Successor. Every successor Trustee or
Note Administrator appointed hereunder shall execute, acknowledge and deliver to
the Collateral Manager, the Servicer, and the parties hereto including the
retiring Trustee or the retiring Note Administrator, as the case may be, an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee or the retiring
Note Administrator shall become effective and such successor Trustee or Note
Administrator, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts, duties and obligations of the retiring
Trustee or Note Administrator, as the case may be; but, on request of the Issuer
and the Co-Issuer or a Majority of the Controlling Class, the Collateral Manager
or the successor Trustee or Note Administrator, such retiring Trustee or Note
Administrator shall, upon payment of its fees, indemnities and other amounts
then unpaid, execute and deliver an instrument transferring to such successor
Trustee or Note Administrator all the rights, powers and

 

- 119 -



--------------------------------------------------------------------------------

trusts of the retiring Trustee or Note Administrator, as the case may be, and
shall duly assign, transfer and deliver to such successor Trustee or Note
Administrator all property and amounts held by such retiring Trustee or Note
Administrator hereunder, subject nevertheless to its lien, if any, provided for
in Section 6.7(d). Upon request of any such successor Trustee or Note
Administrator, the Issuer and the Co-Issuer shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee or Note Administrator all such rights, powers and trusts.

No successor Trustee or successor Note Administrator shall accept its
appointment unless (a) at the time of such acceptance such successor shall be
qualified and eligible under this Article 6, (b) such successor shall have a
long-term senior unsecured debt rating satisfying the requirements set forth in
Section 6.8, and (c) the Rating Agency Condition is satisfied.

Section 6.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee and Note Administrator. Any entity into which the Trustee or the Note
Administrator may be merged or converted or with which it may be consolidated,
or any entity resulting from any merger, conversion or consolidation to which
the Trustee or the Note Administrator, shall be a party, or any entity
succeeding to all or substantially all of the corporate trust business of the
Trustee or the Note Administrator, shall be the successor of the Trustee or the
Note Administrator, as applicable, hereunder; provided that with respect to the
Trustee, such entity shall be otherwise qualified and eligible under this
Article 6, without the execution or filing of any paper or any further act on
the part of any of the parties hereto. In case any of the Notes have been
authenticated, but not delivered, by the Note Administrator then in office, any
successor by merger, conversion or consolidation to such authenticating Note
Administrator may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Note Administrator had
itself authenticated such Notes.

Section 6.12 Co-Trustees and Separate Trustee. At any time or times, including
for the purpose of meeting the legal requirements of any jurisdiction in which
any part of the Collateral may at the time be located, for enforcement actions,
or where a conflict of interest exists, the Issuer, the Co-Issuer and the
Trustee shall have power to appoint, one or more Persons to act as co-trustee
jointly with the Trustee of all or any part of the Collateral, with the power to
file such proofs of claim and take such other actions pursuant to Section 5.6
herein and to make such claims and enforce such rights of action on behalf of
the Holders of the Notes as such Holders themselves may have the right to do,
subject to the other provisions of this Section 6.12.

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee. If the Issuer and the Co-Issuer do not both
join in such appointment within 15 days after the receipt by them of a request
to do so, the Trustee shall have power to make such appointment on its own.

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be. The Issuer agrees to pay (but only from and to the extent of the
Collateral) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.

 

- 120 -



--------------------------------------------------------------------------------

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

(a) all rights, powers, duties and obligations hereunder in respect of the
custody of securities, Cash and other personal property held by, or required to
be deposited or pledged with, the Trustee hereunder, shall be exercised solely
by the Trustee;

(b) the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly in the case of the
appointment of a co-trustee as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;

(c) the Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Issuer and the Co-Issuer evidenced by an Issuer Order,
may accept the resignation of, or remove, any co-trustee appointed under this
Section 6.12, and in case an Event of Default has occurred and is continuing,
the Trustee shall have the power to accept the resignation of, or remove, any
such co-trustee without the concurrence of the Issuer or the Co-Issuer. A
successor to any co-trustee so resigned or removed may be appointed in the
manner provided in this Section 6.12;

(d) no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder, and any co-trustee hereunder shall be
entitled to all the privileges, rights and immunities under Article 6 hereof, as
if it were named the Trustee hereunder; and

(e) any Act of Securityholders delivered to the Trustee shall be deemed to have
been delivered to each co-trustee.

Section 6.13 Direction to enter into the Servicing Agreement. The Issuer hereby
directs the Trustee and the Note Administrator to enter into the Servicing
Agreement. Each of the Trustee and the Note Administrator shall be entitled to
the same rights, protections, immunities and indemnities afforded to each herein
in connection with any matter contained in the Servicing Agreement.

Section 6.14 Representations and Warranties of the Trustee. The Trustee
represents and warrants for the benefit of the other parties to this Indenture
and the parties to the Servicing Agreement that:

(a) the Trustee is a national banking association with trust powers, duly and
validly existing under the laws of the United States of America, with corporate
power and authority to execute, deliver and perform its obligations under this
Indenture and the Servicing Agreement, and is duly eligible and qualified to act
as Trustee under this Indenture and the Servicing Agreement;

 

- 121 -



--------------------------------------------------------------------------------

(b) this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Trustee and each constitutes the valid and binding
obligation of the Trustee, enforceable against it in accordance with its terms
except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent transfer,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general equitable principles, regardless of whether considered in a
proceeding in equity or at law, and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;

(c) neither the execution, delivery and performance of this Indenture or the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Trustee to obtain any consent, authorization, approval or registration under,
any law, statute, rule, regulation, or any judgment, order, writ, injunction or
decree that is binding upon the Trustee or any of its properties or Collateral
or (ii) will violate the provisions of the Governing Documents of the Trustee;
and

(d) there are no proceedings pending or, to the best knowledge of the Trustee,
threatened against the Trustee before any Federal, state or other governmental
agency, authority, administrator or regulatory body, arbitrator, court or other
tribunal, foreign or domestic, which could have a material adverse effect on the
Collateral or the performance by the Trustee of its obligations under this
Indenture or the Servicing Agreement.

Section 6.15 Representations and Warranties of the Note Administrator. The Note
Administrator represents and warrants for the benefit of the other parties to
this Indenture and the parties to the Servicing Agreement that:

(a) the Note Administrator is a national banking association with trust powers,
duly and validly existing under the laws of the United States of America, with
corporate power and authority to execute, deliver and perform its obligations
under this Indenture and the Servicing Agreement, and is duly eligible and
qualified to act as Note Administrator under this Indenture and the Servicing
Agreement;

(b) this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Note Administrator and each constitutes the valid
and binding obligation of the Note Administrator, enforceable against it in
accordance with its terms except (i) as limited by bankruptcy, fraudulent
conveyance, fraudulent transfer, insolvency, reorganization, liquidation,
receivership, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and by general equitable principles,
regardless of whether considered in a proceeding in equity or at law, and
(ii) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought;

(c) neither the execution, delivery and performance of this Indenture of the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Note Administrator to obtain any consent, authorization, approval or
registration under, any law, statute, rule, regulation, or any judgment, order,
writ, injunction or decree that is binding upon the Note Administrator or any of
its properties or Collateral or (ii) will violate the provisions of the
Governing Documents of the Note Administrator; and

 

- 122 -



--------------------------------------------------------------------------------

(d) there are no proceedings pending or, to the best knowledge of the Note
Administrator, threatened against the Note Administrator before any Federal,
state or other governmental agency, authority, administrator or regulatory body,
arbitrator, court or other tribunal, foreign or domestic, which could have a
material adverse effect on the Collateral or the performance by the Note
Administrator of its obligations under this Indenture or the Servicing
Agreement.

Section 6.16 Requests for Consents. In the event that the Trustee and Note
Administrator receives written notice of any offer or any request for a waiver,
consent, amendment or other modification with respect to any Collateral Interest
(before or after any default) or in the event any action is required to be taken
in respect to an Loan Document, the Note Administrator shall promptly forward
such notice to the Issuer, the Servicer and the Special Servicer. The Special
Servicer shall take such action as required under the Servicing Agreement as
described in Section 10.10(f) of this Indenture.

Section 6.17 Withholding.

(a) If any amount is required to be deducted or withheld from any payment to any
Noteholder or payee, such amount shall reduce the amount otherwise distributable
to such Noteholder or payee. The Note Administrator is hereby authorized to
withhold or deduct from amounts otherwise distributable to any Noteholder or
payee sufficient funds for the payment of any tax that is legally required to be
withheld or deducted (but such authorization shall not prevent the Note
Administrator from contesting any such tax in appropriate proceedings and
legally withholding payment of such tax, pending the outcome of such
proceedings). The amount of any withholding tax imposed with respect to any
Noteholder or payee shall be treated as Cash distributed to such Noteholder or
payee at the time it is deducted or withheld by the Issuer or the Note
Administrator, as applicable, and remitted to the appropriate taxing authority.
If there is a possibility that withholding tax is payable with respect to a
distribution, the Note Administrator may in its sole discretion withhold such
amounts in accordance with this Section 6.17. The Issuer and the Co-Issuer agree
to timely provide to the Trustee accurate and complete copies of all
documentation received from Noteholders or payee pursuant to Sections 2.7(c) and
2.11(c) of this Indenture. Solely with respect to FATCA compliance and
reporting, nothing herein shall impose an obligation on the part of the Note
Administrator to determine the amount of any tax or withholding obligation on
the part of the Issuer or in respect of the Notes.

(b) For the avoidance of doubt, the Note Administrator shall reasonably
cooperate with Issuer, at Issuer’s direction and expense, to permit Issuer to
fulfill its obligations under FATCA (including Cayman FATCA legislation);
provided that the Note Administrator shall have no independent obligation to
cause or maintain Issuer’s compliance with FATCA and shall have no liability for
any withholding on payments to Issuer as a result of Issuer’s failure to achieve
or maintain FATCA compliance.

 

- 123 -



--------------------------------------------------------------------------------

ARTICLE 7

COVENANTS

Section 7.1 Payment of Principal and Interest. The Issuer and, with respect to
the Offered Notes, the Co-Issuer shall duly and punctually pay the principal of
and interest on each Class of Notes in accordance with the terms of this
Indenture. Amounts properly withheld under the Code or other applicable law by
any Person from a payment to any Securityholder of interest and/or principal
shall be considered as having been paid by the Issuer and, with respect to the
Offered Notes, the Co-Issuer for all purposes of this Indenture.

The Note Administrator shall, unless prevented from doing so for reasons beyond
its reasonable control, give notice to each Securityholder of any such
withholding requirement no later than ten days prior to the related Payment Date
from which amounts are required (as directed by the Issuer (or the Collateral
Manager on its behalf)) to be withheld; provided that, despite the failure of
the Note Administrator to give such notice, amounts withheld pursuant to
applicable tax laws shall be considered as having been paid by the Issuer and
the Co-Issuer, as provided above.

Section 7.2 Maintenance of Office or Agency. The Issuer and, with respect to the
Offered Notes, the Co-Issuer hereby appoint the Note Administrator as a Paying
Agent for the payment of principal of and interest on the Notes and where Notes
may be surrendered for registration of transfer or exchange and the Issuer
hereby appoints Corporation Service Company in New York, New York, as its agent
where notices and demands to or upon the Co-Issuer in respect of the Offered
Notes or this Indenture, or the Issuer in respect of the Notes or this
Indenture, may be served.

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
shall give prompt written notice to the Trustee, the Note Administrator, the
Rating Agencies and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee and the Note Administrator with the
address thereof, presentations and surrenders may be made (subject to the
limitations described in the preceding paragraph) at and notices and demands may
be served on the Issuer and Co-Issuer and Notes may be presented and surrendered
for payment to the appropriate Paying Agent at its main office and the Issuer
and the Co-Issuer hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands.

 

- 124 -



--------------------------------------------------------------------------------

Section 7.3 Amounts for Note Payments to be Held in Trust.

(a) All payments of amounts due and payable with respect to any Notes that are
to be made from amounts withdrawn from the Payment Account shall be made on
behalf of the Issuer and, with respect to the Offered Notes, the Co-Issuer by
the Note Administrator or a Paying Agent (in each case, from and to the extent
of available funds in the Payment Account and subject to the Priority of
Payments) with respect to payments on the Notes.

When the Paying Agent is not also the Notes Registrar, the Issuer and, with
respect to the Offered Notes, the Co-Issuer shall furnish, or cause the Notes
Registrar to furnish, no later than the fifth calendar day after each Record
Date a list, if necessary, in such form as such Paying Agent may reasonably
request, of the names and addresses of the Holders of Notes and of the
certificate numbers of individual Notes held by each such Holder together with
wiring instructions, contact information, and such other information reasonably
required by the paying agent.

Whenever the Paying Agent is not also the Note Administrator, the Issuer, the
Co-Issuer, and such Paying Agent shall, on or before the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, direct the
Note Administrator to deposit on such Payment Date with such Paying Agent, if
necessary, an aggregate sum sufficient to pay the amounts then becoming due
pursuant to the terms of this Indenture (to the extent funds are then available
for such purpose in the Payment Account, and subject to the Priority of
Payments), such sum to be held for the benefit of the Persons entitled thereto
and (unless such Paying Agent is the Note Administrator) the Issuer and the
Co-Issuer shall promptly notify the Note Administrator of its action or failure
so to act. Any amounts deposited with a Paying Agent (other than the Note
Administrator) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Note Administrator for application in
accordance with Article 11. Any such Paying Agent shall be deemed to agree by
assuming such role not to cause the filing of a petition in bankruptcy against
the Issuer, the Co-Issuer or any Permitted Subsidiary for the non-payment to the
Paying Agent of any amounts payable thereto until at least one year and one day
(or, if longer, the applicable preference period then in effect) after the
payment in full of all Notes issued under this Indenture.

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer and at the sole cost and expense (including such
Paying Agent’s fee) of the Issuer and the Co-Issuer, with written notice thereof
to the Note Administrator; provided, however, that so long as any Class of the
Notes are rated by a Rating Agency and with respect to any additional or
successor Paying Agent for the Notes, either (i) such Paying Agent has (1) a
long-term senior unsecured debt rating of “A2” or higher by Moody’s and a
short-term debt rating of “P-1” by Moody’s and (2) a long-term senior unsecured
debt rating of at least “A” by DBRS (or, if not rated by DBRS, an equivalent (or
higher) rating by any two other NRSROs (which may include Moody’s)) or (ii) each
of the Rating Agencies confirms that employing such Paying Agent shall not
adversely affect the then-current ratings of the Notes. In the event that such
successor Paying Agent ceases to have a long-term senior unsecured debt rating
of “A2” or higher by Moody’s, a short-term debt rating of at least “P-1” by
Moody’s and a long-term senior unsecured debt rating of “A” by DBRS (or, if not
rated by DBRS, an equivalent (or higher) rating by any two other NRSROs (which
may include Moody’s)), the Issuer and the Co-Issuer shall promptly remove such
Paying Agent and appoint a

 

- 125 -



--------------------------------------------------------------------------------

successor Paying Agent. The Issuer and the Co-Issuer shall not appoint any
Paying Agent that is not, at the time of such appointment, a depository
institution or trust company subject to supervision and examination by federal
and/or state and/or national banking authorities. The Issuer and the Co-Issuer
shall cause the Paying Agent other than the Note Administrator to execute and
deliver to the Note Administrator an instrument in which such Paying Agent shall
agree with the Note Administrator (and if the Note Administrator acts as Paying
Agent, it hereby so agrees), subject to the provisions of this Section 7.3, that
such Paying Agent will:

(i) allocate all sums received for payment to the Holders of Notes in accordance
with the terms of this Indenture;

(ii) hold all sums held by it for the payment of amounts due with respect to the
Notes for the benefit of the Persons entitled thereto until such sums shall be
paid to such Persons or otherwise disposed of as herein provided and pay such
sums to such Persons as herein provided;

(iii) if such Paying Agent is not the Note Administrator, immediately resign as
a Paying Agent and forthwith pay to the Note Administrator all sums held by it
for the payment of Notes if at any time it ceases to satisfy the standards set
forth above required to be met by a Paying Agent at the time of its appointment;

(iv) if such Paying Agent is not the Note Administrator, immediately give the
Note Administrator notice of any Default by the Issuer or the Co-Issuer (or any
other obligor upon the Notes) in the making of any payment required to be made;
and

(v) if such Paying Agent is not the Note Administrator at any time during the
continuance of any such Default, upon the written request of the Note
Administrator, forthwith pay to the Note Administrator all sums so held by such
Paying Agent.

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Note Administrator all
sums held by the Issuer or the Co-Issuer or held by the Paying Agent for payment
of the Notes, such sums to be held by the Note Administrator in trust for the
same Noteholders as those upon which such sums were held by the Issuer, the
Co-Issuer or the Paying Agent; and, upon such payment by the Paying Agent to the
Note Administrator, the Paying Agent shall be released from all further
liability with respect to such amounts.

Except as otherwise required by applicable law, any amounts deposited with the
Note Administrator in trust or deposited with the Paying Agent for the payment
of the principal of or interest on any Note and remaining unclaimed for two
years after such principal or interest has become due and payable shall be paid
to the Issuer on request; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment of such amounts
and all liability of the Note Administrator or the Paying Agent with respect to
such amounts (but only to the extent of the amounts so paid to the Issuer or the
Co-Issuer, as applicable) shall thereupon cease. The Note Administrator or the
Paying Agent, before being required to make any such release of payment, may,
but shall not be required to, adopt and employ, at the expense of the Issuer or
the Co-Issuer, as the case may be, any reasonable means of notification of such
release

 

- 126 -



--------------------------------------------------------------------------------

of payment, including, but not limited to, mailing notice of such release to
Holders whose Notes have been called but have not been surrendered for
redemption or whose right to or interest in amounts due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record of each such Holder.

Section 7.4 Existence of the Issuer and Co-Issuer.

(a) So long as any Note is Outstanding, the Issuer shall, to the maximum extent
permitted by applicable law, maintain in full force and effect its existence and
rights as an exempted company incorporated with limited liability under the laws
of the Cayman Islands and shall obtain and preserve its qualification to do
business as a foreign limited liability company in each jurisdiction in which
such qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes or any of the Collateral; provided
that the Issuer shall be entitled to change its jurisdiction of registration
from the Cayman Islands to any other jurisdiction reasonably selected by the
Issuer so long as (i) such change is not disadvantageous in any material respect
to the Holders of the Notes or the Preferred Shares, (ii) it delivers written
notice of such change to the Note Administrator for delivery to the Holders of
the Notes or Preferred Shares, the Preferred Share Paying Agent and the Rating
Agencies and (iii) on or prior to the fifteenth (15th) Business Day following
delivery of such notice by the Note Administrator to the Noteholders, the Note
Administrator shall not have received written notice from a Majority of the
Controlling Class or a Majority of Preferred Shareholders objecting to such
change. So long as any Rated Notes are Outstanding, the Issuer will maintain at
all times at least one director who is Independent of the Collateral Manager and
its Affiliates.

(b) So long as any Note is Outstanding, the Co-Issuer shall maintain in full
force and effect its existence and rights as a limited liability company
organized under the laws of Delaware and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture or the Notes; provided,
however, that the Co-Issuer shall be entitled to change its jurisdiction of
formation from Delaware to any other jurisdiction reasonably selected by the
Co-Issuer so long as (i) such change is not disadvantageous in any material
respect to the Holders of the Notes, (ii) it delivers written notice of such
change to the Note Administrator for delivery to the Holders of the Notes and
the Rating Agencies and (iii) on or prior to the fifteenth (15th) Business Day
following such delivery of such notice by the Note Administrator to the
Noteholders, the Note Administrator shall not have received written notice from
a Majority of the Controlling Class objecting to such change. So long as any
Rated Notes are Outstanding, the Co-Issuer will maintain at all times at least
one director who is Independent of the Collateral Manager and its Affiliates.

(c) So long as any Note is Outstanding, the Issuer shall ensure that all
corporate or other formalities regarding its existence are followed (including
correcting any known misunderstanding regarding its separate existence). So long
as any Note is Outstanding, the Issuer shall not take any action or conduct its
affairs in a manner that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
So long as any Note is Outstanding, the Issuer shall maintain and implement
administrative and operating procedures reasonably necessary in the performance
of the Issuer’s obligations hereunder, and the Issuer shall

 

- 127 -



--------------------------------------------------------------------------------

at all times keep and maintain, or cause to be kept and maintained, separate
books, records, accounts and other information customarily maintained for the
performance of the Issuer’s obligations hereunder. Without limiting the
foregoing, so long as any Note is Outstanding, (i) the Issuer shall (A) pay its
own liabilities only out of its own funds and (B) use separate stationery,
invoices and checks, (C) hold itself out and identify itself as a separate and
distinct entity under its own name; (D) not commingle its assets with assets of
any other Person; (E) hold title to its assets in its own name; (F) maintain
separate financial statements, showing its assets and liabilities separate and
apart from those of any other Person and not have its assets listed on any
financial statement of any other Person; provided, however, that the Issuer’s
assets may be included in a consolidated financial statement of its Affiliate;
provided that (1) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of the Issuer from such
Affiliate and to indicate that the Issuer’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (2) such assets shall also be listed on the Issuer’s own balance sheet;
(G) not guarantee any obligation of any Person, including any Affiliate or
become obligated for the debts of any other Person or hold out its credit or
assets as being available to satisfy the obligations of others; (H) allocate
fairly and reasonably any overhead expenses, including for shared office space;
(I) not have its obligations guaranteed by any Affiliate; (J) not pledge its
assets to secure the obligations of any other Person; (K) correct any known
misunderstanding regarding its separate identity; (L) maintain adequate capital
in light of its contemplated business purpose, transactions and liabilities;
(M) not acquire any securities of any Affiliate of the Issuer; and (N) not own
any asset or property other than property arising out of the actions permitted
to be performed under the Transaction Documents; and (ii) the Issuer shall not
(A) have any subsidiaries (other than a Permitted Subsidiary and, in the case of
the Issuer, the Co-Issuer); (B) engage, directly or indirectly, in any business
other than the actions required or permitted to be performed under the
Transaction Documents; (C) engage in any transaction with any shareholder that
is not permitted under the terms of the Servicing Agreement; (D) pay dividends
other than in accordance with the terms of this Indenture, its governing
documents and the Preferred Share Paying Agency Agreement; (E) conduct business
under an assumed name (i.e., no “DBAs”); (F) incur, create or assume any
indebtedness other than as expressly permitted under the Transaction Documents;
(G) enter into any contract or agreement with any of its Affiliates, except upon
terms and conditions that are commercially reasonable and substantially similar
to those available in arm’s-length transactions; provided that the foregoing
shall not prohibit the Issuer from entering into the transactions contemplated
by the Company Administration Agreement with the Company Administrator, the
Preferred Share Paying Agency Agreement with the Share Registrar and any other
agreement contemplated or permitted by the Servicing Agreement or this
Indenture; (H) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that the Issuer
may invest in those investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; and (I) to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
asset sale or transfer of ownership interests other than such activities as are
expressly permitted pursuant to any provision of the Transaction Documents.

 

- 128 -



--------------------------------------------------------------------------------

(d) So long as any Note is Outstanding, the Co-Issuer shall ensure that all
limited liability company or other formalities regarding its existence are
followed, as well as correcting any known misunderstanding regarding its
separate existence. The Co-Issuer shall not take any action or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
The Co-Issuer shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of the Co-Issuer’s
obligations hereunder, and the Co-Issuer shall at all times keep and maintain,
or cause to be kept and maintained, books, records, accounts and other
information customarily maintained for the performance of the Co-Issuer’s
obligations hereunder. Without limiting the foregoing, the Co-Issuer shall not
(A) have any subsidiaries, (B) have any employees (other than its managers),
(C) join in any transaction with any member that is not permitted under the
terms of the Servicing Agreement or this Indenture, (D) pay dividends other than
in accordance with the terms of this Indenture, (E) commingle its funds or
Collateral with those of any other Person, or (F) enter into any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
commercially reasonable and substantially similar to those available in
arm’s-length transactions with an unrelated party.

Section 7.5 Protection of Collateral.

(a) The Note Administrator, at the expense of the Issuer and pursuant to any
Opinion of Counsel received pursuant to Section 7.5(d) shall execute and deliver
all such Financing Statements, continuation statements, instruments of further
assurance and other instruments, and shall take such other action as may be
necessary or advisable or desirable to secure the rights and remedies of the
Holders and to:

(i) Grant more effectively all or any portion of the Collateral;

(ii) maintain or preserve the lien (and the priority thereof) of this Indenture
or to carry out more effectively the purposes hereof;

(iii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

(iv) instruct the Special Servicer with respect to enforcement on any of the
Collateral Interests or enforce on any other instruments or property included in
the Collateral;

(v) instruct the Special Servicer to preserve and defend title to the Collateral
Interests and preserve and defend title to the other Collateral and the rights
of the Trustee, the Holders of the Notes in the Collateral against the claims of
all persons and parties; and

(vi) pursuant to Sections 11.1(a)(i)(1) and 11.1(a)(ii)(1), pay or cause to be
paid any and all taxes levied or assessed upon all or any part of the
Collateral.

The Issuer hereby designates the Note Administrator as its agent and
attorney-in-fact to execute any Financing Statement, continuation statement or
other instrument required pursuant to this Section 7.5. The Note Administrator
agrees that it will from time to time execute and cause such Financing
Statements and continuation statements to be filed (it being understood that the
Note Administrator shall be entitled to rely upon an Opinion of Counsel
described in Section 7.5(d), at the expense of the Issuer, as to the need to
file such Financing Statements and continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made).

 

- 129 -



--------------------------------------------------------------------------------

(b) Neither the Trustee nor the Note Administrator shall (except in accordance
with Section 10.12(a), (b) or (c) and except for payments, deliveries and
distributions otherwise expressly permitted under this Indenture) cause or
permit the Custodial Account or the Custodian to be located in a different
jurisdiction from the jurisdiction in which the Custodian was located on the
Closing Date, unless the Trustee or the Note Administrator, as applicable, shall
have first received an Opinion of Counsel to the effect that the lien and
security interest created by this Indenture with respect to such property will
continue to be maintained after giving effect to such action or actions.

(c) The Issuer (or an agent acting on its behalf) shall (i) pay or cause to be
paid taxes, if any, levied on account of the beneficial ownership by the Issuer
of any Collateral that secure the Notes and timely file all tax returns and
information statements as required, (ii) take all reasonable actions, including
hiring agents or advisors, consistent with law and its obligations under the
Indenture, as are necessary or advisable to prevent the Issuer from becoming
subject to any withholding or other taxes or assessments and to allow the Issuer
to comply with FATCA and the Cayman FATCA Legislation, including appointing any
agent or representative to perform due diligence, withholding or reporting
obligations of the Issuer pursuant to FATCA and the Cayman FATCA Legislation,
and any other action that the Issuer would be permitted to take under this
Indenture necessary for compliance with FATCA and the Cayman FATCA Legislation,
and (iii) if required to prevent the withholding or imposition of United States
income tax, deliver or cause to be delivered a United States IRS Form W-9 (or
the applicable IRS Form W-8, if appropriate) or successor applicable form, to
each borrower, counterparty or paying agent with respect to (as applicable) an
item included in the Collateral at the time such item is purchased or entered
into and thereafter prior to the expiration or obsolescence of such form.

Upon written request, the Trustee and the Registrar shall provide to the Issuer,
the Collateral Manager, the Initial Purchaser or any agent thereof any
information specified by such parties regarding the Holders of the Notes and
payments on the Notes that is reasonably available to the Trustee or the
Registrar, as the case may be, and may be necessary for compliance with FATCA
and the Cayman FATCA Legislation, subject in all cases to confidentiality
provisions.

(d) For so long as the Notes are Outstanding, on or about May, 2024 and every
55 months thereafter, the Issuer (or the Collateral Manager on its behalf) shall
deliver to the Trustee and the Note Administrator, for the benefit of the
Trustee, the Collateral Manager, the Note Administrator and the Rating Agencies,
at the expense of the Issuer, an Opinion of Counsel stating what is required, in
the opinion of such counsel, as of the date of such opinion, to maintain the
lien and security interest created by this Indenture with respect to the
Collateral, and confirming the matters set forth in the Opinion of Counsel,
furnished pursuant to Section 3.1(d), with regard to the perfection and priority
of such security interest (and such Opinion of Counsel may likewise be subject
to qualifications and assumptions similar to those set forth in the Opinion of
Counsel delivered pursuant to Section 3.1(d)).

 

- 130 -



--------------------------------------------------------------------------------

Section 7.6 Notice of Any Amendments. Each of the Issuer and the Co-Issuer shall
give notice to the 17g-5 Information Provider of, and satisfy the Rating Agency
Condition with respect to, any amendments to its Governing Documents.

Section 7.7 Performance of Obligations.

(a) Each of the Issuer and the Co-Issuer shall not take any action, and will use
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s covenants or obligations
under any Instrument included in the Collateral, except in the case of
enforcement action taken with respect to any Defaulted Collateral Interest in
accordance with the provisions hereof and as otherwise required hereby.

(b) The Issuer or the Co-Issuer may, with the prior written consent of the
Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders), contract with other Persons, including the Servicer,
the Special Servicer, the Note Administrator, the Collateral Manager or the
Trustee, for the performance of actions and obligations to be performed by the
Issuer or the Co-Issuer, as the case may be, hereunder by such Persons and the
performance of the actions and other obligations with respect to the Collateral
of the nature set forth in this Indenture. Notwithstanding any such arrangement,
the Issuer or the Co-Issuer, as the case may be, shall remain primarily liable
with respect thereto. In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Issuer or the Co-Issuer; and the Issuer or
the Co-Issuer shall punctually perform, and use commercially reasonable efforts
to cause the Servicer, the Special Servicer, the Collateral Manager or such
other Person to perform, all of their obligations and agreements contained in
this Indenture or such other agreement.

(c) Unless the Rating Agency Condition is satisfied with respect thereto, the
Issuer shall maintain the Servicing Agreement in full force and effect so long
as any Notes remain Outstanding and shall not terminate the Servicing Agreement
with respect to any Collateral Interest except upon the sale or other
liquidation of such Collateral Interest in accordance with the terms and
conditions of this Indenture.

(d) If the Co-Issuers receive a notice from the Rating Agencies stating that
they are not in compliance with Rule 17g-5, the Co-Issuers shall take such
action as mutually agreed between the Co-Issuers and the Rating Agencies in
order to comply with Rule 17g-5.

Section 7.8 Negative Covenants.

(a) The Issuer and the Co-Issuer shall not:

(i) sell, assign, participate, transfer, exchange or otherwise dispose of, or
pledge, mortgage, hypothecate or otherwise encumber (or permit such to occur or
suffer such to exist), any part of the Collateral, except as otherwise expressly
permitted by this Indenture or the Servicing Agreement;

(ii) claim any credit on, make any deduction from, or dispute the enforceability
of, the payment of the principal or interest payable in respect of the Notes
(other than amounts required to be paid, deducted or withheld in accordance with
any applicable law or regulation of any governmental authority) or assert any
claim against any present or future Noteholder by reason of the payment of any
taxes levied or assessed upon any part of the Collateral;

 

- 131 -



--------------------------------------------------------------------------------

(iii) (A) incur or assume or guarantee any indebtedness, other than the Notes
and this Indenture and the transactions contemplated hereby; (B) issue any
additional class of securities, other than the Notes, the Preferred Shares, the
ordinary shares of the Issuer and the limited liability company membership
interests of the Co-Issuer; or (C) issue any additional shares of stock, other
than the ordinary shares of the Issuer and the Preferred Shares;

(iv) (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes, except as may be expressly permitted hereby; (B) permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Collateral or any part thereof, any interest therein or the proceeds
thereof, except as may be expressly permitted hereby; or (C) take any action
that would permit the lien of this Indenture not to constitute a valid first
priority security interest in the Collateral, except as may be expressly
permitted hereby;

(v) amend the Servicing Agreement, except pursuant to the terms thereof;

(vi) amend the Preferred Share Paying Agency Agreement, except pursuant to the
terms thereof;

(vii) to the maximum extent permitted by applicable law, dissolve or liquidate
in whole or in part, except as permitted hereunder;

(viii) make or incur any capital expenditures, except as reasonably required to
perform its functions in accordance with the terms of this Indenture and, in the
case of the Issuer, the Preferred Share Paying Agency Agreement;

(ix) become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to its shareholders, except with respect
to the Preferred Shares in accordance with the Priority of Payments;

(x) maintain any bank accounts other than the Accounts and any bank account in
the Cayman Islands in which (inter alia) the proceeds of the Issuer’s issued
share capital and the transaction fees paid to the Issuer for agreeing to issue
the Securities will be kept;

(xi) conduct business under an assumed name, or change its name without first
delivering at least 30 days’ prior written notice to the Trustee, the Note
Administrator, the Noteholders and the Rating Agencies and an Opinion of Counsel
to the effect that such name change will not adversely affect the security
interest hereunder of the Trustee or the Secured Parties;

 

- 132 -



--------------------------------------------------------------------------------

(xii) take any action that would result in it failing to qualify as a Qualified
REIT Subsidiary of CLNC Sub-REIT for federal income tax purposes (including, but
not limited to, an election to treat the Issuer as a “taxable REIT subsidiary,”
as defined in Section 856(l) of the Code), unless (A) based on an Opinion of
Counsel of Sidley Austin LLP or another nationally-recognized tax counsel
experienced in such matters, the Issuer will be treated as a Qualified REIT
Subsidiary of a REIT other than CLNC Sub-REIT, or (B) based on an Opinion of
Counsel of Sidley Austin LLP or another nationally-recognized tax counsel
experienced in such matters, the Issuer will be treated as a foreign corporation
that is not engaged in a trade or business in the United States for U.S. federal
income tax purposes;

(xiii) except for any agreements involving the purchase and sale of Collateral
Interests having customary purchase or sale terms and documented with customary
loan trading documentation, enter into any agreements unless such agreements
contain “non-petition” and “limited recourse” provisions; or

(xiv) amend their respective organizational documents without satisfaction of
the Rating Agency Condition in connection therewith.

(b) Neither the Issuer nor the Trustee shall sell, transfer, exchange or
otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral, except as expressly permitted or required
by this Indenture or the Servicing Agreement.

(c) The Co-Issuer shall not invest any of its Collateral in “securities” (as
such term is defined in the 1940 Act) and shall keep all of the Co-Issuer’s
Collateral in Cash.

(d) For so long as any of the Notes are Outstanding, the Co-Issuer shall not
issue any limited liability company membership interests of the Co-Issuer to any
Person other than CLNC Sub-REIT or a wholly-owned subsidiary of CLNC Sub-REIT.

(e) The Issuer shall not enter into any material new agreements (other than any
Collateral Interest Purchase Agreement or other agreement contemplated by this
Indenture) (including, without limitation, in connection with the sale of
Collateral by the Issuer) without the prior written consent of the Holders of at
least a Majority of the Notes (or if there are no Notes Outstanding, a Majority
of Preferred Shareholders) and shall provide notice of all new agreements (other
than any Collateral Interest or other agreement specifically contemplated by
this Indenture) to the Holders of the Notes. The foregoing notwithstanding, the
Issuer may agree to any material new agreements; provided that (i) the Issuer
(or the Collateral Manager on its behalf) determines that such new agreements
would not, upon becoming effective, adversely affect the rights or interests of
any Class or Classes of Noteholders and (ii) subject to satisfaction of the
Rating Agency Condition.

(f) As long as any Note is Outstanding, the Advancing Agent shall cause CLNC
Holder to not transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes), pledge or
hypothecate the Retained Securities, any retained or repurchased Notes, the
Preferred Shares or the ordinary shares of the Issuer to any other Person
(except to an affiliate that is wholly-owned by CLNC Sub-REIT and is disregarded
for U.S. federal income tax purposes) unless the Issuer receives a No
Entity-Level Tax Opinion, or has previously received a No Trade or Business
Opinion.

 

- 133 -



--------------------------------------------------------------------------------

(g) Any financing arrangement pursuant to Section 7.8(f) shall prohibit any
further transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes) of the Retained
Securities and ordinary shares of the Issuer, including a transfer in connection
with any exercise of remedies under such financing unless the Issuer receives a
No Entity-Level Tax Opinion.

Section 7.9 Statement as to Compliance. On or before January 31, in each
calendar year, commencing in 2020 or immediately if there has been a Default in
the fulfillment of an obligation under this Indenture, the Issuer shall deliver
to the Trustee, the Note Administrator and the 17g-5 Information Provider an
Officer’s Certificate given on behalf of the Issuer and without personal
liability stating, as to each signer thereof, that, since the date of the last
certificate or, in the case of the first certificate, the Closing Date, to the
best of the knowledge, information and belief of such Officer, the Issuer has
fulfilled all of its obligations under this Indenture or, if there has been a
Default in the fulfillment of any such obligation, specifying each such Default
known to them and the nature and status thereof.

Section 7.10 Issuer and Co-Issuer May Consolidate or Merge Only on Certain
Terms.

(a) The Issuer shall not consolidate or merge with or into any other Person or
transfer or convey all or substantially all of its Collateral to any Person,
unless permitted by the Governing Documents and Cayman Islands law and unless:

(i) the Issuer shall be the surviving entity, or the Person (if other than the
Issuer) formed by such consolidation or into which the Issuer is merged or to
which all or substantially all of the Collateral of the Issuer are transferred
shall be an entity organized and existing under the laws of the Cayman Islands
or such other jurisdiction approved by a Majority of each and every Class of the
Notes (each voting as a separate Class), and a Majority of Preferred
Shareholders; provided that no such approval shall be required in connection
with any such transaction undertaken solely to effect a change in the
jurisdiction of registration pursuant to Section 7.4 hereof; and provided,
further, that the surviving entity shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, the Note
Administrator, and each Noteholder, the due and punctual payment of the
principal of and interest on all Notes and other amounts payable hereunder and
under the Servicing Agreement and the performance and observance of every
covenant of this Indenture and the Servicing Agreement on the part of the Issuer
to be performed or observed, all as provided herein;

(ii) the Rating Agency Condition shall be satisfied;

(iii) if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Issuer with respect to its Affiliates and (B) not to consolidate or merge with
or into any other Person or transfer or convey all or substantially all of the
Collateral or all or substantially all of its Collateral to any other Person
except in accordance with the provisions of this Section 7.10, unless in
connection with a sale of the Collateral pursuant to Article 5, Article 9 or
Article 12;

 

- 134 -



--------------------------------------------------------------------------------

(iv) if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
delivered to the Trustee, the Note Administrator, the Servicer, the Special
Servicer, the Collateral Manager and the Rating Agencies an Officer’s
Certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in Section 7.10(a)(i) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has duly authorized the execution, delivery and
performance of an indenture supplemental hereto for the purpose of assuming such
obligations and that such supplemental indenture is a valid, legal and binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Person to become the successor to the Issuer, (A) such Person has
good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Collateral securing, in the case of a consolidation or merger of the Issuer, all
of the Notes or, in the case of any transfer or conveyance of the Collateral
securing any of the Notes, such Notes, (B) the Trustee continues to have a valid
perfected first priority security interest in the Collateral securing, in the
case of a consolidation or merger of the Issuer, all of the Notes, or, in the
case of any transfer or conveyance of the Collateral securing any of the Notes,
such Notes and (C) such other matters as the Trustee, the Note Administrator,
the Servicer, the Special Servicer, the Collateral Manager or any Noteholder may
reasonably require;

(v) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(vi) the Issuer shall have delivered to the Trustee, the Note Administrator, the
Preferred Share Paying Agent and each Noteholder, an Officer’s Certificate and
an Opinion of Counsel each stating that such consolidation, merger, transfer or
conveyance and such supplemental indenture comply with this Article 7 and that
all conditions precedent in this Article 7 provided for relating to such
transaction have been complied with;

(vii) the Issuer has received an opinion from Sidley Austin LLP or an opinion of
other nationally recognized U.S. tax counsel experienced in such matters that
the Issuer or the Person referred to in clause (a) either will (a) be treated as
a Qualified REIT Subsidiary or (b) be treated as a foreign corporation not
engaged in a U.S. trade or business or otherwise not subject to U.S. federal
income tax on a net income tax basis;

 

- 135 -



--------------------------------------------------------------------------------

(viii) the Issuer has received an opinion from Sidley Austin LLP or an opinion
of other nationally recognized U.S. tax counsel experienced in such matters that
such action will not adversely affect the tax treatment of the Noteholders as
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to any material extent; and

(ix) after giving effect to such transaction, the Issuer shall not be required
to register as an investment company under the 1940 Act.

(b) The Co-Issuer shall not consolidate or merge with or into any other Person
or transfer or convey all or substantially all of its Collateral to any Person,
unless no Notes remain Outstanding or:

(i) the Co-Issuer shall be the surviving entity, or the Person (if other than
the Co-Issuer) formed by such consolidation or into which the Co-Issuer is
merged or to which all or substantially all of the Collateral of the Co-Issuer
are transferred shall be a company organized and existing under the laws of
Delaware or such other jurisdiction approved by a Majority of the Controlling
Class; provided that no such approval shall be required in connection with any
such transaction undertaken solely to effect a change in the jurisdiction of
formation pursuant to Section 7.4; and provided, further, that the surviving
entity shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, the Note Administrator, and each Noteholder, the due
and punctual payment of the principal of and interest on all Notes and the
performance and observance of every covenant of this Indenture on the part of
the Co-Issuer to be performed or observed, all as provided herein;

(ii) the Rating Agency Condition has been satisfied;

(iii) if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Co-Issuer with respect to its Affiliates and (B) not to consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any other Person except in accordance with the provisions of
this Section 7.10;

(iv) if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
delivered to the Trustee, the Note Administrator and the Rating Agencies an
Officer’s Certificate and an Opinion of Counsel each stating that such Person is
duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(b)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); such other matters as the Trustee, the Note
Administrator or any Noteholder may reasonably require;

 

- 136 -



--------------------------------------------------------------------------------

(v) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(vi) the Co-Issuer shall have delivered to the Trustee, the Note Administrator,
the Preferred Share Paying Agent and each Noteholder an Officer’s Certificate
and an Opinion of Counsel each stating that such consolidation, merger, transfer
or conveyance and such supplemental indenture comply with this Article 7 and
that all conditions precedent in this Article 7 provided for relating to such
transaction have been complied with and that no adverse tax consequences will
result therefrom to the Holders of the Notes or the Preferred Shareholders; and

(vii) after giving effect to such transaction, the Co-Issuer shall not be
required to register as an investment company under the 1940 Act.

Section 7.11 Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the Collateral of the
Issuer or the Co-Issuer, in accordance with Section 7.10 hereof, the Person
formed by or surviving such consolidation or merger (if other than the Issuer or
the Co-Issuer), or the Person to which such consolidation, merger, transfer or
conveyance is made, shall succeed to, and be substituted for, and may exercise
every right and power of, the Issuer or the Co-Issuer, as the case may be, under
this Indenture with the same effect as if such Person had been named as the
Issuer or the Co-Issuer, as the case may be, herein. In the event of any such
consolidation, merger, transfer or conveyance, the Person named as the “Issuer”
or the “Co-Issuer” in the first paragraph of this Indenture or any successor
which shall theretofore have become such in the manner prescribed in this
Article 7 may be dissolved, wound-up and liquidated at any time thereafter, and
such Person thereafter shall be released from its liabilities as obligor and
maker on all the Notes and from its obligations under this Indenture.

Section 7.12 No Other Business. The Issuer shall not engage in any business or
activity other than issuing and selling the Notes pursuant to this Indenture and
any supplements thereto, issuing its ordinary shares and issuing and selling the
Preferred Shares in accordance with its Governing Documents, and acquiring,
owning, holding, disposing of and pledging the Collateral in connection with the
Notes and such other activities which are necessary, suitable or convenient to
accomplish the foregoing or are incidental thereto or connected therewith. The
Co-Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto and
such other activities which are necessary, suitable or convenient to accomplish
the foregoing or are incidental thereto or connected therewith.

Section 7.13 Reporting. At any time when the Issuer and/or the Co-Issuer is not
subject to Section 13 or 15(d) of the Exchange Act and is not exempt from
reporting pursuant to Rule 12g3-2(b) under the Exchange Act, upon the request of
a Holder or beneficial owner of a Note, the Issuer and/or the Co-Issuer shall
promptly furnish or cause to be furnished “Rule 144A Information” (as defined
below) to such Holder or beneficial owner, to a prospective purchaser of such
Note designated by such Holder or beneficial owner or to the Note Administrator
for delivery to such Holder or beneficial owner or a prospective purchaser
designated by such Holder or

 

- 137 -



--------------------------------------------------------------------------------

beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note by such Holder or beneficial owner. “Rule 144A
Information” shall be such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto).
The Note Administrator shall reasonably cooperate with the Issuer and/or the
Co-Issuer in mailing or otherwise distributing (at the Issuer’s expense) to such
Noteholders or prospective purchasers, at and pursuant to the Issuer’s and/or
the Co-Issuer’s written direction the foregoing materials prepared by or on
behalf of the Issuer and/or the Co-Issuer; provided, however, that the Note
Administrator shall be entitled to prepare and affix thereto or enclose
therewith reasonable disclaimers to the effect that such Rule 144A Information
was not assembled by the Note Administrator, that the Note Administrator has not
reviewed or verified the accuracy thereof, and that it makes no representation
as to such accuracy or as to the sufficiency of such information under the
requirements of Rule 144A or for any other purpose.

Section 7.14 Calculation Agent.

(a) The Issuer and the Co-Issuer hereby agree that for so long as any Notes
remain Outstanding there shall at all times be an agent appointed to calculate
the Benchmark in respect of each Interest Accrual Period in accordance with the
terms of Schedule B attached hereto (the “Calculation Agent”). The Issuer and
the Co-Issuer initially have appointed the Note Administrator as Calculation
Agent for purposes of determining the Benchmark for each Interest Accrual
Period. The Calculation Agent may be removed by the Issuer at any time upon
thirty (30) days’ written notice delivered to the Calculation Agent. The
Calculation Agent may resign at any time by giving written notice thereof to the
Issuer, the Co-Issuer, the Collateral Manager, the Noteholders and the Rating
Agencies. If the Calculation Agent is unable or unwilling to act as such or is
removed by the Issuer, or if the Calculation Agent fails to determine the rate
using the Benchmark or the Interest Distribution Amount for any Class of Notes
for any Interest Accrual Period, the Issuer shall promptly appoint as a
replacement Calculation Agent a leading bank which does not control or is not
controlled by or under common control with the Issuer or its affiliates and
which, if the Benchmark is LIBOR, is engaged in transactions in Eurodollar
deposits in the international Eurodollar market. To the extent the Calculation
Agent is removed without cause, the expenses incurred in connection with
transferring the Calculation Agent’s responsibilities under the Indenture shall
be reimbursed by the Issuer. The Calculation Agent may not resign its duties
without a successor having been duly appointed. If no successor Calculation
Agent shall have been appointed within 30 days after giving of a notice of
resignation, the resigning Calculation Agent or a Majority of the Preferred
Shareholders with regard to the determination that a Benchmark Transition Event
has occurred, may petition a court of competent jurisdiction for the appointment
of a successor Calculation Agent. The Note Administrator shall take direction
from the Collateral Manager on certain matters as described below.

(b) The Calculation Agent shall be required to agree that, as soon as
practicable after the Reference Time, but in no event later than 11:00 a.m. (New
York time) on the Business Day (or the London Banking Day if the Benchmark is
LIBOR) immediately following each Benchmark Determination Date, the Calculation
Agent shall calculate the Benchmark for the related Interest Accrual Period and
will communicate such information to the Note Administrator, who shall include
such calculation on the next Monthly Report following such Benchmark
Determination Date. The Calculation Agent shall notify the Issuer, the Co-Issuer
and the

 

- 138 -



--------------------------------------------------------------------------------

Collateral Manager before 5:00 p.m. (New York time) on each Benchmark
Determination Date if it has not determined and is not in the process of
determining the Benchmark and the Interest Distribution Amounts for each
Class of Notes, together with the reasons therefor. The determination of the
Note Interest Rates and the related Interest Distribution Amounts, respectively,
by the Calculation Agent shall, absent manifest error, be final and binding on
all parties.

Section 7.15 REIT Status.

(a) CLNC Sub-REIT shall not take any action that results in the Issuer failing
to qualify as a Qualified REIT Subsidiary of CLNC Sub-REIT for federal income
tax purposes, unless (A) based on an Opinion of Counsel, the Issuer will be
treated as a Qualified REIT Subsidiary of a REIT other than CLNC Sub-REIT, or
(B) based on an Opinion of Counsel, the Issuer will be treated as a foreign
corporation that is not engaged in a trade or business in the United States for
U.S. federal income tax purposes.

(b) Without limiting the generality of this Section 7.15, if the Issuer is no
longer a Qualified REIT Subsidiary, prior to the time that:

(i) any Collateral Interest would cause the Issuer to be treated as engaged in a
trade or business in the United States or to become subject to U.S. federal tax
on a net income basis;

(ii) the Issuer would acquire or receive any asset in connection with a workout
or restructuring of a Collateral Interest that could cause the Issuer to be
treated as engaged in a trade or business in the United States or to become
subject to U.S. federal tax on a net income basis;

(iii) the Issuer would acquire the real property underlying any Collateral
Interest pursuant to a foreclosure or deed-in-lieu of foreclosure; or

(iv) any Collateral Interest is modified in such a manner that could cause the
Issuer to be treated as engaged in a trade or business in the United States or
to become subject to U.S. federal tax on a net income basis,

the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Collateral Interest to an existing Permitted Subsidiary, or (z) sell such
Collateral Interest in accordance with Section 12.1.

(c) At the direction of 100% of the Preferred Shareholders (including any party
that will become the beneficial owner of 100% of the Preferred Shares because of
a default under any financing arrangement for which the Preferred Shares are
security), the Issuer may operate as a foreign corporation that is not engaged
in a trade or business in the United States for U.S. federal income tax
purposes; provided that (i) the Issuer receives a No Entity-Level Tax Opinion or
a No Trade or Business Opinion; (ii) this Indenture and the Servicing Agreement,
as applicable, are amended or supplemented (A) to adopt written tax guidelines
governing the Issuer’s origination, acquisition, disposition and modification of
Collateral Interests designed to prevent the Issuer from being treated as
engaged in a trade or business in the United States for U.S. federal income tax

 

- 139 -



--------------------------------------------------------------------------------

purposes, (B) to form one or more “grantor trusts” to the hold Collateral
Interests and (C) to implement any other provisions deemed necessary (as
determined by the tax counsel providing the opinion) to prevent the Issuer from
being treated as a foreign corporation engaged in a trade or business in the
United States for U.S. federal income tax purposes or otherwise becoming subject
to U.S. federal withholding tax or U.S. federal income tax on a net income
basis; (iii) the Preferred Shareholder shall pay the administrative and other
costs related to the Issuer converting from a Qualified REIT Subsidiary to
operating as a foreign corporation, including the costs of any opinions and
amendments; and (iv) the Preferred Shareholder agrees to pay any ongoing
expenses related to the Issuer’s status as a foreign corporation not engaged in
a trade or business in the United States for U.S. federal income tax purposes,
including but not limited to U.S. federal income tax filings required by the
Issuer, the “grantor trusts” or any taxable subsidiaries or required under
FATCA.

Section 7.16 Permitted Subsidiaries. Notwithstanding any other provision of this
Indenture, the Collateral Manager on behalf of the Issuer shall, following
delivery of an Issuer Order to the parties hereto, be permitted to sell or
transfer to a Permitted Subsidiary at any time any Sensitive Asset for
consideration consisting entirely of the equity interests of such Permitted
Subsidiary (or for an increase in the value of equity interests already owned).
Such Issuer Order shall certify that the sale of a Sensitive Asset is being made
in accordance with satisfaction of all requirements of this Indenture. The
Custodian shall, upon receipt of a Request for Release with respect to a
Sensitive Asset, release such Sensitive Asset and shall deliver such Sensitive
Asset as specified in such Request for Release. The following provisions shall
apply to all Sensitive Asset and Permitted Subsidiaries:

(a) For all purposes under this Indenture, any Sensitive Asset transferred to a
Permitted Subsidiary shall be treated as if it were an asset owned directly by
the Issuer.

(b) Any distribution of Cash by a Permitted Subsidiary to the Issuer shall be
characterized as Interest Proceeds or Principal Proceeds to the same extent that
such Cash would have been characterized as Interest Proceeds or Principal
Proceeds if received directly by the Issuer and each Permitted Subsidiary shall
cause all proceeds of and collections on each Sensitive Asset owned by such
Permitted Subsidiary to be deposited into the Payment Account.

(c) To the extent applicable, the Issuer shall form one or more Securities
Accounts with the Securities Intermediary for the benefit of each Permitted
Subsidiary and shall, to the extent applicable, cause Sensitive Asset to be
credited to such Securities Accounts.

(d) Notwithstanding the complete and absolute transfer of a Sensitive Asset to a
Permitted Subsidiary, the ownership interests of the Issuer in a Permitted
Subsidiary or any property distributed to the Issuer by a Permitted Subsidiary
shall be treated as a continuation of its ownership of the Sensitive Asset that
was transferred to such Permitted Subsidiary (and shall be treated as having the
same characteristics as such Sensitive Asset).

(e) If the Special Servicer on behalf of the Trustee, or any other authorized
party takes any action under this Indenture to sell, liquidate or dispose of all
or substantially all of the Collateral, the Issuer (or the Collateral Manager on
its behalf) shall cause each Permitted Subsidiary to sell each Sensitive Asset
and all other Collateral held by such Permitted Subsidiary and distribute the
proceeds of such sale, net of any amounts necessary to satisfy any related
expenses and tax liabilities, to the Issuer in exchange for the equity interest
in such Permitted Subsidiary held by the Issuer.

 

- 140 -



--------------------------------------------------------------------------------

Section 7.17 Repurchase Requests. If the Issuer, the Trustee, the Note
Administrator, the Collateral Manager, the Servicer or the Special Servicer
receives any request or demand that a Collateral Interest be repurchased or
replaced arising from any Material Breach of a representation or warranty made
with respect to such Collateral Interest, any Material Document Defect or any
Combined Loan Repurchase Event (any such request or demand, a “Repurchase
Request”) or a withdrawal of a Repurchase Request from any Person other than the
Servicer or Special Servicer, then the Collateral Manager (on behalf of the
Issuer), the Trustee or the Note Administrator, as applicable, shall promptly
forward such notice of such Repurchase Request or withdrawal of a Repurchase
Request, as the case may be, to the Servicer (if related to a Collateral
Interest that is, or is related to, a Performing Mortgage Loan as defined in the
Servicing Agreement) or Special Servicer, and include the following statement in
the related correspondence: “This is a “[Repurchase Request]/[withdrawal of a
Repurchase Request]” under Section 3.19 of the Servicing Agreement relating to
CLNC 2019-FL1, Ltd. and CLNC 2019-FL1, LLC, requiring action from you as the
“Repurchase Request Recipient” thereunder.” Upon receipt of such Repurchase
Request or withdrawal of a Repurchase Request by the Collateral Manager, the
Servicer or Special Servicer pursuant to the prior sentence, the Servicer or the
Special Servicer, as applicable, shall be deemed to be the Repurchase Request
Recipient in respect of such Repurchase Request or withdrawal of a Repurchase
Request, as the case may be, and shall be responsible for complying with the
procedures set forth in Section 3.19 of the Servicing Agreement with respect to
such Repurchase Request.

Section 7.18 [Reserved]

Section 7.19 [Reserved]

Section 7.20 Servicing of Commercial Real Estate Loans and Control of Servicing
Decisions. The Collateral Interests (or, as applicable, the related Participated
Loan) will be serviced by the Servicer or, with respect to Specially Serviced
Mortgage Loans, the Special Servicer, in each case pursuant to the Servicing
Agreement, subject to the consultation, consent and direction rights of the
Collateral Manager, as set forth in the Servicing Agreement, subject to those
conditions, restrictions or termination events expressly provided therein.
Nothing in this Indenture shall be interpreted to limit in any respect the
rights of the Collateral Manager under the Servicing Agreement and none of the
Issuer, Co-Issuer, Note Administrator and Trustee shall take any action under
the Indenture inconsistent with the Collateral Manager’s rights set forth under
the Servicing Agreement.

Section 7.21 ABS Due Diligence Services. If any of the parties to this Indenture
receives a Form ABS Due Diligence-15E from any party in connection with any
third-party due diligence services such party may have provided with respect to
the Collateral Interests (any such party, a “Due Diligence Service Provider”),
such receiving party shall promptly forward such Form ABS Due Diligence-15E to
the 17g-5 Information Provider for posting on the 17g-5 Website. The 17g-5
Information Provider shall post on the 17g-5 Website any Form ABS Due
Diligence-15E it receives directly from a Due Diligence Service Provider or from
another party to this Indenture, promptly upon receipt thereof.

 

- 141 -



--------------------------------------------------------------------------------

ARTICLE 8

SUPPLEMENTAL INDENTURES

Section 8.1 Supplemental Indentures Without Consent of Securityholders.

(a) Without the consent of the Holders of any Notes or any Preferred
Shareholders, and without satisfaction of the Rating Agency Condition, the
Issuer, the Co-Issuer, when authorized by Board Resolutions of the Co-Issuers,
the Trustee and the Note Administrator, at any time and from time to time
subject to the requirement provided below in this Section 8.1, may enter into
one or more indentures supplemental hereto, in form satisfactory to the parties
thereto, for any of the following purposes:

(i) evidence the succession of any Person to the Issuer or the Co-Issuer and the
assumption by any such successor of the covenants of the Issuer or the
Co-Issuer, as applicable, herein and in the Notes;

(ii) add to the covenants of the Issuer, the Co-Issuer, the Note Administrator
or the Trustee for the benefit of the Holders of the Notes or the Preferred
Shares or to surrender any right or power herein conferred upon the Issuer or
the Co-Issuer, as applicable;

(iii) convey, transfer, assign, mortgage or pledge any property to or with the
Trustee, or add to the conditions, limitations or restrictions on the authorized
amount, terms and purposes of the issue, authentication and delivery of the
Notes;

(iv) evidence and provide for the acceptance of appointment hereunder of a
successor Trustee or a successor Note Administrator and to add to or change any
of the provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10 and 6.12 hereof;

(v) correct or amplify the description of any property at any time subject to
the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subject to the lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations) or to subject any
additional property to the lien of this Indenture;

(vi) modify the restrictions on and procedures for resales and other transfers
of Notes to reflect any changes in applicable law or regulation (or the
interpretation thereof) or to enable the Issuer and the Co-Issuer to rely upon
any exemption or exclusion from registration under the Securities Act, the
Exchange Act or the 1940 Act (including, without limitation, (A) to prevent any
Class of Notes from being considered an “ownership interest” under the
Section 619 of Dodd-Frank (such statutory provision together with such
implementing regulations, the “Volcker Rule”) or (B) to prevent the Issuer or
the Co-Issuer from being considered a “covered fund” under the Volcker Rule) or
to remove restrictions on resale and transfer to the extent not required
thereunder;

 

- 142 -



--------------------------------------------------------------------------------

(vii) accommodate the issuance, if any, of Notes in global or book-entry form
through the facilities of DTC or otherwise;

(viii) take any action commercially reasonably necessary or advisable as
required for the Issuer to comply with the requirements of FATCA (or the Cayman
FATCA Legislation); or to prevent the Issuer from failing to qualify as a
Qualified REIT Subsidiary or other disregarded entity of a REIT for U.S. federal
income tax purposes or from otherwise being treated as a foreign corporation
engaged in a trade or business in the United States for federal income tax
purposes, or to prevent the Issuer, the Holders of the Notes, the Holders of the
Preferred Shares or the Trustee from being subject to withholding or other
taxes, fees or assessments or from otherwise being subject to U.S. federal,
state, local or foreign income or franchise tax on a net income tax basis;

(ix) amend or supplement any provision of this Indenture to the extent necessary
to maintain the then-current ratings assigned to the Notes;

(x) accommodate the settlement of the Notes in book-entry form through the
facilities of DTC, Euroclear or Clearstream, Luxembourg or otherwise;

(xi) authorize the appointment of any listing agent, transfer agent, paying
agent or additional registrar for any Class of Notes required or advisable in
connection with the listing of any Class of Notes on any stock exchange, and
otherwise to amend this Indenture to incorporate any changes required or
requested by any governmental authority, stock exchange authority, listing
agent, transfer agent, paying agent or additional registrar for any Class of
Notes in connection therewith;

(xii) evidence changes to applicable laws and regulations;

(xiii) to modify, eliminate or add to any of the provisions of this Indenture in
the event the Credit Risk Retention Rules or the EU Securitization Laws are
amended or repealed, in order to modify or eliminate the risk retention
requirements (or, with respect to the EU Securitization Laws, other
requirements, including those relating to transparency, disclosure and credit
granting) in the event of such amendment or repeal; provided that (a) in
relation to the Credit Risk Retention Rules, the Trustee has received an opinion
of counsel or (b) in relation to the EU Securitization Laws, the Collateral
Manager certifies to the Trustee that it has received written legal advice, in
each case, to the effect the action is consistent with and will not cause a
violation of the Credit Risk Retention Rules or the EU Securitization Laws, as
applicable;

(xiv) reduce the minimum denominations required for transfer of the Notes;

(xv) modify the provisions of this Indenture with respect to reimbursement of
Nonrecoverable Interest Advances if (a) the Collateral Manager determines that
the commercial mortgage securitization industry standard for such provisions has
changed, in order to conform to such industry standard and (b) such modification
does not adversely affect the status of Issuer for U.S. federal income tax
purposes, as evidenced by an Opinion of Counsel;

 

- 143 -



--------------------------------------------------------------------------------

(xvi) modify the procedures set forth in this Indenture relating to compliance
with Rule 17g-5 of the Exchange Act; provided that the change would not
materially increase the obligations of the Collateral Manager, the Note
Administrator, Trustee, any paying agent, the Servicer or the Special Servicer
(in each case, without such party’s consent) and would not adversely affect in
any material respect the interests of any Noteholder or Preferred Shareholder;
provided, further, that the Collateral Manager must provide a copy of any such
amendment to the 17g-5 Information Provider for posting to the Rule 17g-5
Website and provide notice of any such amendment to the Rating Agencies;

(xvii) at the direction of 100% of the holders of the Preferred Shares
(including any party that shall become the beneficial owner of 100% of the
Preferred Shares because of a default under any financing arrangement for which
the Preferred Shares are security), modify the provisions of this Indenture to
adopt restrictions provided by tax counsel in order to prevent the Issuer from
being treated as a foreign corporation that is engaged in a trade or business in
the United States for U.S. federal income tax purposes or otherwise become
subject to U.S. federal withholding tax or U.S. federal income tax on a net
income basis;

(xviii) make any change to any other provisions with respect to matters or
questions arising under this Indenture; provided that the party requesting the
supplemental indenture represents that it believes the required action will not
adversely affect in any material respect the interests of any Noteholder not
consenting thereto, as evidenced by (A) an Opinion of Counsel or (B) an
Officer’s Certificate of the Collateral Manager; and

(xix) providing for and/or facilitating the exchange of Exchangeable Notes for
Exchanged Notes to the extent permitted by this Indenture and to extend to such
Exchanged Notes (to the extent explicitly provided herein) the benefits and
provisions of this Indenture.

Neither the Trustee nor the Note Administrator shall enter into any such
supplemental indenture unless the Trustee and the Note Administrator have
received, in addition to such other requirements under the Indenture, either
(x) an opinion of tax counsel of nationally recognized standing in the United
States experienced in such matters to the effect that the proposed supplemental
indenture will not cause the Issuer to fail to be treated as a Qualified REIT
Subsidiary or other disregarded entity of a REIT or (y) a No Trade or Business
Opinion.

The Note Administrator and Trustee are each hereby authorized to join in the
execution of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Note
Administrator and Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Note Administrator’s or Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.

 

- 144 -



--------------------------------------------------------------------------------

(b) Notwithstanding Section 8.1(a), Section 8.2 or any other provision of this
Indenture, without prior notice to, and without the consent of the Holders of
any Notes or any Preferred Shareholders, the Issuer, the Co-Issuer, when
authorized by Board Resolutions of the Co-Issuers, the Trustee and the Note
Administrator, may enter into one or more indentures supplemental hereto, in
form satisfactory to the Trustee and the Note Administrator, for any of the
following purposes:

(i) conform this Indenture to the provisions described in the Offering
Memorandum (or any supplement thereto);

(ii) to correct any defect or ambiguity in this Indenture in order to address
any manifest error, omission or mistake in any provision of this Indenture;

(iii) to conform this Indenture to any Rating Agency Test Modification;

(iv) upon the direction of the Collateral Manager, to make Benchmark Replacement
Conforming Changes; and

(v) upon the direction of the Collateral Manager, to provide for the Notes of
each Class to bear interest based on the applicable Benchmark Replacement from
and after the related Benchmark Replacement Date.

Section 8.2 Supplemental Indentures with Consent of Securityholders. Except as
set forth below, the Note Administrator, the Trustee and the Co-Issuers may
enter into one or more indentures supplemental hereto to add any provisions to,
or change in any manner or eliminate any of the provisions of, this Indenture or
modify in any manner the rights of the Holders of any Class of Notes or the
Preferred Shares under this Indenture only (x) with the written consent of the
Holders of at least Majority in Aggregate Outstanding Amount of the Notes of
each Class materially and adversely affected thereby (excluding any Notes owned
by the Collateral Manager or any of its Affiliates) and the Preferred
Shareholder if materially and adversely affected thereby, by Act of said
Securityholders delivered to the Trustee, the Note Administrator and the
Co-Issuers, and (y) subject to satisfaction of the Rating Agency Condition,
notice of which may be in electronic form. The Note Administrator shall provide
ten (10) Business Days’ notice of such change to the Holders of each Class of
Notes and the Preferred Shareholders, requesting notification by such
Noteholders and Holders of the Preferred Shares if any such Noteholders or
Preferred Shareholder would be materially and adversely affected by the proposed
supplemental indenture. The Note Administrator shall include notice of such
consent request in the next Monthly Report and a copy of the proposed
supplemental indenture shall be posted on the Note Administrator’s Website.
Following such initial ten (10) Business Day period, the Note Administrator
shall provide three successive additional ten (10) Business Days’ notices to any
holder of Notes or Preferred Shares that did not respond to the initial notice.
Unless the Note Administrator is notified (after giving such initial ten
(10) Business Days’ notice and the three additional ten (10) Business Days’
notices, as applicable) by Holders of at least 33 1/3 in Aggregate Outstanding
Amount (excluding any Notes held by the Collateral Manager or its Affiliates or
by any accounts managed by them) of the Notes of any Class that such Class of
Notes or a Majority of Preferred Shareholders will be materially and adversely
affected by the proposed supplemental indenture (and upon receipt of an
Officer’s Certificate of the Collateral Manager), the interests of such
Class and the interests of the Preferred Shares will be deemed not to be
materially and adversely affected by such proposed supplemental indenture and
the Trustee will

 

- 145 -



--------------------------------------------------------------------------------

be permitted to enter into such supplemental indenture; provided that a Class of
Notes may only be deemed to not be materially and adversely affected without the
written consent by at least a majority of the Notes of any Class by up to five
(5) proposed supplemental indentures in the aggregate; provided further that
repeated requests for a supplemental indenture on separate occasions relating to
the same subject matter will count as a separate proposal; provided further that
the required multiple notices provided by the Note Administrator as described
above for the same proposed supplemental indenture will constitute a single
proposal (as determined by an Issuer Order delivered to the Trustee and the Note
Administrator in connection with such supplemental indenture). Such
determinations shall be conclusive and binding on all present and future
Noteholders. The consent of the Holders of the Preferred Shares shall be binding
on all present and future Holders of the Preferred Shares.

(a) Without the consent of (x) all of the Holders of each Outstanding Class of
Notes materially adversely affected and (y) all of the Holders of the Preferred
Shares materially adversely affected thereby, no supplemental indenture may:

(i) change the Stated Maturity Date of the principal of or the due date of any
installment of interest on any Note, reduce the principal amount thereof or the
Note Interest Rate thereon or the Redemption Price with respect to any Note,
change the date of any scheduled distribution on the Preferred Shares, or the
Redemption Price with respect thereto, change the earliest date on which any
Note may be redeemed at the option of the Issuer, change the provisions of this
Indenture that apply proceeds of any Collateral to the payment of principal of
or interest on Notes or of distributions to the Preferred Share Paying Agent for
the payment of distributions in respect of the Preferred Shares or change any
place where, or the coin or currency in which, any Note or the principal thereof
or interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity Date thereof
(or, in the case of redemption, on or after the applicable Redemption Date);

(ii) reduce the percentage of the Aggregate Outstanding Amount of Holders of
Notes of each Class or the Notional Amount of Preferred Shares of the Holders
thereof whose consent is required for the authorization of any such supplemental
indenture or for any waiver of compliance with certain provisions of this
Indenture or certain Defaults hereunder or their consequences provided for in
this Indenture;

(iii) impair or adversely affect the Collateral except as otherwise permitted in
this Indenture;

(iv) permit the creation of any lien ranking prior to or on a parity with the
lien of this Indenture with respect to any part of the Collateral or terminate
such lien on any property at any time subject hereto or deprive the Holder of
any Note of the security afforded by the lien of this Indenture;

(v) reduce the percentage of the Aggregate Outstanding Amount of Holders of
Notes of each Class whose consent is required to request the Trustee to preserve
the Collateral or rescind any election to preserve the Collateral pursuant to
Section 5.5 or to sell or liquidate the Collateral pursuant to Section 5.4 or
5.5 hereof;

 

- 146 -



--------------------------------------------------------------------------------

(vi) [Reserved];

(vii) modify the definition of the term “Outstanding” or the provisions of
Section 11.1(a) or Section 13.1 hereof;

(viii) modify any of the provisions of this Indenture in such a manner as to
affect the calculation of the amount of any payment of interest on or principal
of any Note on any Payment Date or of distributions to the Preferred Share
Paying Agent for the payment of distributions in respect of the Preferred Shares
on any Payment Date (or any other date) or to affect the rights of the Holders
of Securities to the benefit of any provisions for the redemption of such
Securities contained herein;

(ix) reduce the permitted minimum denominations of the Notes below the minimum
denomination necessary to maintain an exemption from the registration
requirements of the Securities Act or the 1940 Act; or

(x) modify any provisions regarding non- recourse or non-petition covenants with
respect to the Issuer and the Co-Issuer.

(b) Notwithstanding the foregoing, with the consent of (x) a Majority of the
Holders of each Outstanding Class of Notes and (y) a Majority of the Holders of
the Preferred Shares, a supplemental indenture may:

(i) modify any of the provisions of this Article VIII, except to increase any
percentage of Outstanding Notes whose holders’ consent is required for any such
action or to provide that other provisions of this Indenture cannot be modified
or waived without the consent of the Holder of each Outstanding Note affected
thereby;

(ii) modify the definitions of the terms “Acquisition Criteria.” “CLNC Change of
Control,” “Controlling Class,” “Majority,” “Reinvestment Period” and
“Supermajority” set forth in this Indenture; and

(iii) modify the Eligibility Criteria, the Acquisition Criteria or the Note
Protection Tests, other than with respect to a Rating Agency Test Modification.

The Trustee and Note Administrator shall be entitled to rely upon an Officer’s
Certificate of the Issuer (or the Collateral Manager on its behalf) in
determining whether or not the Holders of Securities would be materially or
adversely affected by such change (after giving notice of such change to the
Holders of Securities). Such determination shall be conclusive and binding on
all present and future Holders of Securities. Neither the Trustee nor the Note
Administrator shall be liable for any such determination made in good faith.

Section 8.3 Execution of Supplemental Indentures. In executing or accepting the
additional trusts created by any supplemental indenture permitted by this
Article 8 or the modifications thereby of the trusts created by this Indenture,
the Note Administrator and Trustee shall be entitled to receive, and shall be
fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture and that all conditions precedent thereto have been satisfied. The
Note Administrator and Trustee may, but shall not be obligated to, enter into
any such supplemental indenture which affects its own rights, duties or
immunities under this Indenture or otherwise.

 

- 147 -



--------------------------------------------------------------------------------

The Servicer and Special Servicer will be bound to follow any amendment or
supplement to this Indenture of which it has received written notice at least
ten (10) Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Servicer or Special Servicer
adversely affect the Servicer or Special Servicer, the Servicer or Special
Servicer, as applicable, shall not be bound (and the Issuer agrees that it will
not permit any such amendment to become effective) unless the Servicer or
Special Servicer, as applicable, gives written consent to the Note
Administrator, the Trustee and the Issuer to such amendment. The Issuer, the
Trustee and the Note Administrator shall give written notice to the Servicer and
Special Servicer of any amendment made to this Indenture pursuant to its terms.
In addition, the Servicer or Special Servicer’s written consent shall be
required prior to any amendment to this Indenture by which it is adversely
affected.

The Collateral Manager will be bound to follow any amendment or supplement to
this Indenture of which it has received written notice at least ten
(10) Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Collateral Manager adversely
affect the Collateral Manager, the Collateral Manager, as applicable, shall not
be bound (and the Issuer agrees that it will not permit any such amendment to
become effective) unless the Collateral Manager, as applicable, gives written
consent to the Note Administrator, the Trustee and the Issuer to such amendment.
The Issuer and the Note Administrator shall give written notice to the
Collateral Manager of any amendment made to this Indenture pursuant to its
terms. In addition, the Collateral Manager’s written consent shall be required
prior to any amendment to this Indenture by which it is adversely affected.

In connection with any supplemental indenture that affects a Class of MASCOT
Notes in a manner that is materially different from the effect of such
supplemental indenture on the Class F Notes or the Class G Notes, as applicable,
the Holders of the applicable MASCOT Notes will vote as a separate class.

At the cost of the Issuer, the Note Administrator, (i) except as otherwise
provided in this Indenture, shall provide to each Noteholder, each Preferred
Shareholder and, for so long as any Class of Notes shall remain Outstanding and
is rated, the Note Administrator shall provide to the 17g-5 Information Provider
and the Rating Agencies a copy of any proposed supplemental indenture at least
fifteen (15) Business Days prior to the execution thereof by the Note
Administrator, and (ii) following execution shall provide to the 17g-5
Information Provider and the Rating Agencies a copy of the executed supplemental
indenture.

The Trustee shall not enter into any such supplemental indenture unless the
Trustee and the Note Administrator has received an Opinion of Counsel from
Sidley Austin LLP or other nationally recognized U.S. tax counsel experienced in
such matters that the proposed supplemental indenture will not cause the Issuer
to be treated as a foreign corporation that is engaged in a trade or business in
the United States for U.S. federal income tax purposes and that such action
would not adversely affect the tax treatment of the Holders of the Notes as
described in the Offering

 

- 148 -



--------------------------------------------------------------------------------

Memorandum under the heading “Certain U.S. Federal Income Tax Considerations” to
any material extent or otherwise cause any of the statements described in the
Offering Memorandum under the heading “Certain U.S. Federal Income Tax
Considerations” to be inaccurate or incorrect to any material extent. The
Trustee and the Note Administrator shall be entitled to rely upon (i) the
receipt of notice from the Rating Agencies or the Requesting Party, which may be
in electronic form, that the Rating Agency Condition has been satisfied and
(ii) receipt of an Opinion of Counsel forwarded to the Trustee and Note
Administrator certifying that, following provision of notice of such
supplemental indenture to the Noteholders and holders of the Preferred Shares,
that the Holders of Securities would not be materially and adversely affected by
such supplemental indenture. Such determination shall be conclusive and binding
on all present and future Holders of Securities. Neither the Trustee nor the
Note Administrator shall be liable for any such determination made in good faith
and in reliance upon such Opinion of Counsel, as the case may be.

It shall not be necessary for any Act of Securityholders under this Section 8.3
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

Promptly after the execution by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee of any supplemental indenture pursuant to this
Section 8.3, the Note Administrator, at the expense of the Issuer, shall mail to
the Securityholders, the Preferred Share Paying Agent, the Servicer, the Special
Servicer and, so long as the Notes are Outstanding and so rated, the Rating
Agencies a copy thereof based on an outstanding rating. Any failure of the
Trustee and the Note Administrator to publish or mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.

Section 8.4 Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article 8, this Indenture shall be modified in
accordance therewith, such supplemental indenture shall form a part of this
Indenture for all purposes and every Holder of Notes theretofore and thereafter
authenticated and delivered hereunder, and every Preferred Shareholder, shall be
bound thereby.

Section 8.5 Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered after the execution of any supplemental indenture pursuant to this
Article 8 may, and if required by the Note Administrator shall, bear a notice in
form approved by the Note Administrator as to any matter provided for in such
supplemental indenture. If the Issuer and, with respect to the Offered Notes,
the Co-Issuer shall so determine, new Notes, so modified as to conform in the
opinion of the Note Administrator and the Issuer and the Co-Issuer to any such
supplemental indenture, may be prepared and executed by the Issuer and the
Co-Issuer and authenticated and delivered by the Note Administrator in exchange
for Outstanding Notes. Notwithstanding the foregoing, any Note authenticated and
delivered hereunder shall be subject to the terms and provisions of this
Indenture, and any supplemental indenture.

 

- 149 -



--------------------------------------------------------------------------------

ARTICLE 9

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

Section 9.1 Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call
Redemption.

(a) The Notes may be redeemed by the Issuer and, as applicable, the Co-Issuer,
and the Preferred Shares may be redeemed by the Issuer, at the option of and at
the direction of the Collateral Manager (such redemption, a “Clean-up Call”), in
whole but not in part, at a price equal to the applicable Redemption Prices on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Offered Notes on the Closing Date; provided that the
funds available to be used for such Clean-up Call will be sufficient to pay the
Total Redemption Price.

(b) The Notes and the Preferred Shares shall be redeemable by the Issuer and the
Co-Issuer, as applicable, in whole but not in part, at the written direction of
a Majority of Preferred Shareholders delivered to the Issuer, the Note
Administrator and the Preferred Share Paying Agent, on the Payment Date
following the occurrence of a Tax Event if the Tax Materiality Condition is
satisfied at a price equal to the applicable Redemption Prices (such redemption,
a “Tax Redemption”); provided that the funds available to be used for such Tax
Redemption will be sufficient to pay the Total Redemption Price. Upon the
receipt of such written direction of a Tax Redemption, the Note Administrator
shall provide written notice thereof to the Securityholders and the Rating
Agencies.

(c) The Notes and the Preferred Shares shall be redeemable by the Issuer and the
Co-Issuer, as applicable, in whole but not in part, at a price equal to the
applicable Redemption Prices, on any Payment Date after the end of the Non-Call
Period, at the written direction of a Majority of the Preferred Shareholders to
the Issuer, the Note Administrator and the Trustee (such redemption, an
“Optional Redemption”); provided, however, that the funds available to be used
for such Optional Redemption will be sufficient to pay the Total Redemption
Price.

Notwithstanding anything herein to the contrary in this Indenture, in the case
of an Optional Redemption, after providing for the payment of the Redemption
Prices of all Classes of Offered Notes and all accrued and unpaid Company
Administrative Expenses (and any other amounts owed to the Servicer or Special
Servicer under the Servicing Agreement) if the Preferred Shareholders and/or one
or more affiliates thereof own 100% of one or more of the most junior Classes of
Notes, such holder(s) may elect to exchange such Notes and the Preferred Shares
for all of the remaining Collateral Interests and other assets of the Issuer, in
lieu of the Issuer paying such holder(s) the Redemption Price for such
Securities.

(d) The Notes and the Preferred Shares shall be redeemable by the Issuer and
Co-Issuer, as applicable, in whole but not in part, at a price equal to the
applicable Redemption Prices, on any Payment Date occurring in January, April,
July and October in each year, beginning on the Payment Date occurring in
October 2029, upon the occurrence of a Successful Auction and pursuant to the
procedures set forth in Exhibit M hereto (such redemption, an “Auction Call
Redemption”). An Auction Call Redemption may only occur on a Payment Date in
January, April, July and October in accordance with the requirements set forth
in Exhibit M hereto.

 

- 150 -



--------------------------------------------------------------------------------

(e) The election by the Collateral Manager to redeem the Notes pursuant to a
Clean-up Call shall be evidenced by an Officer’s Certificate from the Collateral
Manager directing the Note Administrator to pay to the Paying Agent the
Redemption Price of all of the Notes to be redeemed from funds in the Payment
Account in accordance with the Priority of Payments. In connection with a Tax
Redemption, the occurrence of a Tax Event and satisfaction of the Tax
Materiality Condition and the election by a Majority of Preferred Shareholders
to redeem the Notes pursuant to a Tax Redemption shall be evidenced by an
Officer’s Certificate from the Collateral Manager certifying that such
conditions for a Tax Redemption have occurred. The election by a Majority of
Preferred Shareholders to redeem the Notes pursuant to an Optional Redemption
shall be evidenced by an Officer’s Certificate from the Collateral Manager
certifying that the conditions for an Optional Redemption have occurred.

(f) A redemption pursuant to Section 9.1(a), 9.1(b) or 9.1(c) shall not occur
unless (i) (A) at least three (3) Business Days before the scheduled Redemption
Date, the Collateral Manager shall have furnished to the Trustee and the Note
Administrator evidence (in a form reasonably satisfactory to the Trustee and the
Note Administrator) that the Collateral Manager, on behalf of the Issuer, has
entered into a binding agreement or agreements with one or more financial
institutions whose long-term senior unsecured debt obligations (other than such
obligations whose rating is based on the credit of a Person other than such
institution) have a credit rating from Moody’s and at least equal to the highest
rating of any Notes then Outstanding or whose (1) short-term debt obligations
have a credit rating of “P-1” or higher by Moody’s and (2) a long-term senior
unsecured rating of at least “A” by DBRS (or, if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s)) (as long as the term of such agreement is ninety (90) days or less),
to sell (directly or by participation or other arrangement) all or part of the
Collateral not later than the Business Day immediately preceding the scheduled
Redemption Date, (B) at least three (3) Business Days before the scheduled
Redemption Date, the Rating Agency Condition has been satisfied with respect to
the applicable method of redemption, (C) at least three (3) Business Days before
the scheduled Redemption Date, the Collateral Manager shall have furnished to
the Trustee and the Note Administrator evidence (in a form reasonably
satisfactory to the Trustee and the Note Administrator) that the Collateral
Manager, on behalf of the Issuer, has entered into a binding agreement or
agreements with an Affiliate of the Issuer to sell (directly or by participation
or other arrangement) all or part of the Collateral not later than the scheduled
Redemption Date, or (D) at least three (3) Business Days prior to the scheduled
Redemption Date, the Securitization Sponsor (or an Affiliate or agent thereof)
has priced but not yet closed another securitization transaction, and (ii) the
related Sale Proceeds pursuant to clause (i)(A) or clause (i)(C), or the net
proceeds pursuant to clause (i)(D), as applicable, (in immediately available
funds), together with all other available funds (including proceeds from the
sale of the Collateral Interests, Eligible Investments maturing on or prior to
the scheduled Redemption Date, all amounts in the Accounts and available Cash),
shall be an aggregate amount sufficient to pay all amounts, payments, fees and
expenses in accordance with the Priority of Payments due and owing on such
Redemption Date.

 

- 151 -



--------------------------------------------------------------------------------

Section 9.2 Notice of Redemption.

(a) In connection with a Clean-up Call pursuant to Section 9.1(a), a Tax
Redemption pursuant to Section 9.1(b), an Optional Redemption pursuant to
Section 9.1(c), or an Auction Call Redemption pursuant to Section 9.1(d), the
Note Administrator shall set the applicable Record Date ten (10) Business Days
prior to the proposed Redemption Date. The Note Administrator shall deliver to
the Rating Agencies any notice received by it from the Issuer or the Special
Servicer of such proposed Redemption Date, the applicable Record Date, the
principal amount of Notes to be redeemed on such Redemption Date and the
Redemption Price of such Notes in accordance with Section 9.1. The Redemption
Price shall be determined no earlier than sixty (60) days prior to the proposed
Redemption Date.

(b) Any such notice of an Optional Redemption, Clean-up Call or Tax Redemption
may be withdrawn by the Issuer and the Co-Issuer at the direction of the
Collateral Manager up to the second Business Day prior to the scheduled
Redemption Date by written notice to the Note Administrator, the Trustee, the
Preferred Share Paying Agent, the Servicer, the Special Servicer, each Holder of
Notes to be redeemed and the Collateral Manager (only if the Collateral Manager
is unable to deliver the sale agreement or agreements or certifications referred
to in Section 9.1(e) using commercially reasonable efforts, as the case may be).
The failure of any Optional Redemption, Clean-up Call or Tax Redemption that is
withdrawn in accordance with this Indenture shall not constitute an Event of
Default.

Section 9.3 Notice of Redemption or Maturity. Notice of redemption (or a
withdrawal thereof) or Clean-up Call pursuant to Section 9.1 or the Maturity of
any Notes shall be given by first class mail, postage prepaid, mailed not less
than ten (10) Business Days (or one (1) Business Day (or promptly thereafter
upon receipt of written notice, if later) where the notice of an Optional
Redemption, a Clean-up Call or a Tax Redemption is withdrawn pursuant to
Section 9.2(b)) prior to the applicable Redemption Date or Maturity, to the
Trustee, the Servicer, the Special Servicer, the Preferred Share Paying Agent,
the Rating Agencies, and each Holder of Securities to be redeemed, at its
address in the Notes Register.

All notices of redemption shall state:

(a) the applicable Redemption Date;

(b) the applicable Redemption Price;

(c) that all the Notes are being paid in full and that interest on the Notes
shall cease to accrue on the Redemption Date specified in the notice; and

(d) the place or places where such Notes to be redeemed in whole are to be
surrendered for payment of the Redemption Price which shall be the office or
agency of the Paying Agent as provided in Section 7.2.

Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Note Administrator in their names, and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.

 

- 152 -



--------------------------------------------------------------------------------

Section 9.4 Notes Payable on Redemption Date. Notice of redemption having been
given as aforesaid, the Notes to be redeemed shall, on the Redemption Date,
become due and payable at the Redemption Price therein specified, and from and
after the Redemption Date (unless the Issuer shall Default in the payment of the
Redemption Price and accrued interest thereon) the Notes shall cease to bear
interest on the Redemption Date. Upon final payment on a Note to be redeemed,
the Holder shall present and surrender such Note at the place specified in the
notice of redemption on or prior to such Redemption Date; provided, however,
that if there is delivered to the Issuer, the Co-Issuer, the Note Administrator
and the Trustee such security or indemnity as may be required by them to hold
each of them harmless and an undertaking thereafter to surrender such Note,
then, in the absence of notice to the Issuer, the Note Administrator and the
Trustee that the applicable Note has been acquired by a bona fide purchaser,
such final payment shall be made without presentation or surrender. Payments of
interest on Notes of a Class to be so redeemed whose Maturity is on or prior to
the Redemption Date shall be payable to the Holders of such Notes, or one or
more predecessor Notes, registered as such at the close of business on the
relevant Record Date according to the terms and provisions of Section 2.7(g).

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.

Section 9.5 Mandatory Redemption. On any Payment Date on which the Note
Protection Tests are not satisfied as of any Determination Date, the Offered
Notes shall be redeemed (a “Mandatory Redemption”), from Interest Proceeds as
set forth in Section 11.1(a)(i)(14) and, to the extent necessary after
application of Interest Proceeds, Principal Proceeds pursuant to
Section 11.1(a)(ii)(1), in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied. On or promptly after
such Mandatory Redemption, the Issuer shall certify or cause to be certified to
the Rating Agencies and the Note Administrator whether the Note Protection Tests
have been satisfied.

ARTICLE 10

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1 Collection of Amounts; Custodial Account.

(a) Except as otherwise expressly provided herein, the Note Administrator may
demand payment or delivery of, and shall receive and collect, directly and
without intervention or assistance of any fiscal agent or other intermediary,
all amounts and other property payable to or receivable by the Note
Administrator pursuant to this Indenture, including all payments due on the
Collateral in accordance with the terms and conditions of such Collateral. The
Note Administrator shall segregate and hold all such amounts and property
received by it in an Eligible Account in trust for the Secured Parties, and
shall apply such amounts as provided in this Indenture. Any Indenture Account
may include any number of subaccounts deemed necessary or appropriate by the
Trustee for convenience in administering such account.

 

- 153 -



--------------------------------------------------------------------------------

(b) The Note Administrator shall credit all Collateral Interests and Eligible
Investments to an Eligible Account in the name of the Issuer for the benefit of
the Secured Parties designated as the “Custodial Account.”

Section 10.2 Reinvestment Account.

(a) The Note Administrator shall, on or prior to the Closing Date, establish a
single, segregated trust account which shall be designated as the “Reinvestment
Account,” which shall be held in trust in the name of the Note Administrator for
the benefit of the Secured Parties and over which the Note Administrator shall
have exclusive control and the sole right of withdrawal; provided, however, that
the Note Administrator shall only withdraw such amounts as directed by the
Issuer or the Collateral Manager on behalf of the Issuer. All amounts credited
to the Reinvestment Account pursuant to Section 11.1(a)(ii) of this Indenture or
otherwise shall be held by the Note Administrator as part of the Collateral and
shall be applied to the purposes herein provided.

(b) The Note Administrator agrees to give the Issuer and the Collateral Manager
prompt notice if it becomes aware that the Reinvestment Account or any funds on
deposit therein, or otherwise to the credit of the Reinvestment Account, becomes
subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Reinvestment Account other than in accordance with the Priority
of Payments. The Reinvestment Account shall remain at all times an Eligible
Account.

(c) The Collateral Manager, on behalf of the Issuer, may direct the Note
Administrator to, and upon such direction the Note Administrator shall, invest
all funds in the Reinvestment Account in Eligible Investments designated by the
Collateral Manager. All interest and other income from such investments shall be
deposited in the Reinvestment Account, any gain realized from such investments
shall be credited to the Reinvestment Account, and any loss resulting from such
investments shall be charged to the Reinvestment Account. The Note Administrator
shall not, in its capacity as Note Administrator hereunder, be held liable
(except as a result of negligence, willful misconduct or bad faith) by reason of
any insufficiency of such Reinvestment Account resulting from any loss relating
to any such investment. If the Note Administrator does not receive written
investment instructions from an Authorized Officer of the Collateral Manager,
funds in the Reinvestment Account shall be held uninvested.

(d) Amounts in the Reinvestment Account shall remain in the Reinvestment Account
(or invested in Eligible Investments) until the earlier of (i) the time the
Collateral Manager instructs the Note Administrator in writing to transfer any
such amounts (or related Eligible Investments) to the Payment Account, (ii) the
time the Collateral Manager notifies the Note Administrator in writing that such
amounts (or related Eligible Investments) are to be applied to the acquisition
of Reinvestment Collateral Interests in accordance with Section 12.2(a), and
(iii) the later of (x) the first Business Day after the last day of the
Reinvestment Period and (y) if after the last day of the Reinvestment Period,
the last settlement date within 60 days of the last day of the Reinvestment
Period with respect to the last Reinvestment Collateral Interest that the Issuer
entered into an irrevocable commitment to purchase during the Reinvestment
Period. Upon receipt of notice pursuant to clause (i) above and on the date
described in clause (iii) above, the Note Administrator shall transfer the
applicable amounts (or related Eligible Investments) to the Payment Account, in
each case for application on the next Payment Date pursuant to
Section 11.1(a)(ii) as Principal Proceeds.

 

- 154 -



--------------------------------------------------------------------------------

(e) During the Reinvestment Period (and up to 60 days thereafter to the extent
necessary to acquire Reinvestment Collateral Interests pursuant to binding
commitments entered into during the Reinvestment Period using Principal Proceeds
received during or after the Reinvestment Period), the Collateral Manager on
behalf of the Issuer may by notice to the Note Administrator direct the Note
Administrator to, and upon receipt of such notice the Note Administrator shall,
reinvest amounts (and related Eligible Investments) credited to the Reinvestment
Account in Commercial Real Estate Loans and Participations selected by the
Collateral Manager as permitted under and in accordance with the requirements of
Article 12 and such notice. The Note Administrator shall be entitled to
conclusively rely on such notice and shall not be required to make any
determination as to whether any loans or participations satisfy the Eligibility
Criteria, the Acquisition Criteria or the Acquisition and Disposition
Requirements.

Section 10.3 Payment Account.

(a) The Note Administrator shall, on or prior to the Closing Date, establish a
single, segregated trust account which shall be designated as the “Payment
Account,” which shall be held in trust in the name of the Note Administrator for
the benefit of the Secured Parties and over which the Note Administrator shall
have exclusive control and the sole right of withdrawal. All funds received by
the Note Administrator from the Servicer on each Remittance Date shall be
credited to the Payment Account. Any and all funds at any time on deposit in, or
otherwise to the credit of, the Payment Account shall be held in trust by the
Note Administrator, on behalf of the Trustee for the benefit of the Secured
Parties. Except as provided in Sections 11.1 and 11.2, the only permitted
withdrawal from or application of funds on deposit in, or otherwise to the
credit of, the Payment Account shall be (i) to pay the interest on and the
principal of the Notes and make other payments in respect of the Notes in
accordance with their terms and the provisions of this Indenture, (ii) to
deposit into the Preferred Share Distribution Account for distributions to the
Preferred Shareholders, (iii) upon Issuer Order, to pay other amounts specified
therein, and (iv) otherwise to pay amounts payable pursuant to and in accordance
with the terms of this Indenture, each in accordance with the Priority of
Payments.

(b) The Note Administrator agrees to give the Issuer and the Collateral Manager
prompt notice if it becomes aware that the Payment Account or any funds on
deposit therein, or otherwise to the credit of the Payment Account, becomes
subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Payment Account other than in accordance with the Priority of
Payments. The Payment Account shall remain at all times an Eligible Account.

Section 10.4 [Reserved]

Section 10.5 [Reserved]

Section 10.6 [Reserved]

 

- 155 -



--------------------------------------------------------------------------------

Section 10.7 Interest Advances.

(a) With respect to each Payment Date for which the sum of Interest Proceeds
and, if applicable, Principal Proceeds, collected during the related Due Period
and remitted to the Note Administrator that are available to pay interest on the
Class A Notes, the Class A-S Notes and the Class B Notes in accordance with the
Priority of Payments, are insufficient to remit the interest due and payable
with respect to the Class A Notes, the Class A-S Notes and the Class B Notes on
such Payment Date as a result of interest shortfalls on the Collateral Interests
(or the application of interest received on the Collateral Interests to pay
certain expenses in accordance with the terms of the Servicing Agreement) (the
amount of such insufficiency, an “Interest Shortfall”), the Note Administrator
shall provide the Advancing Agent with email notice of such Interest Shortfall
no later than the close of business on the Business Day preceding such Payment
Date, at the following addresses: dpalame@clny.com, or such other email address
as provided by the Advancing Agent to the Note Administrator. The Note
Administrator shall provide the Advancing Agent with additional email notice,
prior to any funding of an Interest Advance by the Advancing Agent, of any
additional interest remittances received by the Note Administrator after
delivery of such initial notice that reduces such Interest Shortfall. No later
than 10:00 a.m. (New York time) on the related Payment Date, the Advancing Agent
shall advance the difference between such amounts (each such advance, an
“Interest Advance”) by deposit of an amount equal to such Interest Advance in
the Payment Account, subject to a determination of recoverability by the
Advancing Agent as described in Section 10.7(b), and subject to a maximum limit
in respect of any Payment Date equal to the lesser of (i) the aggregate of such
Interest Shortfalls that would otherwise occur on the Class A Notes, the
Class A-S Notes and the Class B Notes on such Payment Date and (ii) the
aggregate of the interest payments not received in respect of Collateral
Interests with respect to such Payment Date (including, for such purpose,
interest payments received on the Collateral Interests but applied to pay
certain expenses in accordance with the terms of the Servicing Agreement).

Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Collateral Interest to the
extent that the aggregate outstanding amount of all unreimbursed Interest
Advances would exceed the Aggregate Outstanding Amount of the Class A Notes, the
Class A-S Notes and the Class B Notes. In addition, in no event will the
Advancing Agent or Backup Advancing Agent be required to advance any payments in
respect of interest on any Class of Notes other than the Class A Notes, the
Class A-S Notes and the Class B Notes or principal of any Note. Any Interest
Advance made by the Advancing Agent with respect to a Payment Date that is in
excess of the actual Interest Shortfall for such Payment Date shall be refunded
to the Advancing Agent by the Note Administrator on the related Payment Date
(or, if such Interest Advance is made prior to final determination by the Note
Administrator of such Interest Shortfall, on the Business Day of such final
determination).

The Advancing Agent shall provide the Note Administrator written notice of a
determination by the Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Interest Advance no later than 10:00 a.m. (New York
time) on the Business Day preceding the related Payment Date. If the Advancing
Agent shall fail to make any required Interest Advance no later than 10:00 a.m.
(New York time) on the Business Day preceding the Payment Date upon which
distributions are to be made pursuant to Section 11.1(a)(i), the Collateral
Manager may, and at the direction of the majority of the Controlling
Class shall, remove the Advancing Agent in its capacity as advancing agent
hereunder as required under Section 17.5(d) and the Backup Advancing Agent shall
be required to make such Interest Advance

 

- 156 -



--------------------------------------------------------------------------------

no later than 11:00 a.m. (New York time) on the Business Day preceding the
Payment Date, subject to a determination of recoverability by the Backup
Advancing Agent as described in Section 10.7(b). Based upon available
information at the time, the Backup Advancing Agent or the Advancing Agent or
the Collateral Manager, as applicable, will provide fifteen (15) days’ prior
notice to the Rating Agencies if recovery of a Nonrecoverable Interest Advance
would result in an Interest Shortfall on the next succeeding Payment Date. No
later than the close of business on the Determination Date related to a Payment
Date on which the recovery of a Nonrecoverable Interest Advance would result in
an Interest Shortfall, the Collateral Manager will provide the Rating Agencies
notice of such recovery.

(b) Notwithstanding anything herein to the contrary, neither the Advancing Agent
nor the Backup Advancing Agent, as applicable, shall be required to make any
Interest Advance unless such Person determines, in its sole discretion,
exercised in good faith that such Interest Advance, or such proposed Interest
Advance, plus interest expected to accrue thereon at the Reimbursement Rate,
will not be a Nonrecoverable Interest Advance. In determining whether any
proposed Interest Advance will be, or whether any Interest Advance previously
made is, a Nonrecoverable Interest Advance, the Advancing Agent or the Backup
Advancing Agent, as applicable, will take into account:

(i) amounts that may be realized on each Mortgaged Property in its “as is” or
then-current condition and occupancy;

(ii) the potential length of time before such Interest Advance may be reimbursed
and the resulting degree of uncertainty with respect to such reimbursement; and

(iii) the possibility and effects of future adverse changes with respect to the
Mortgaged Properties, and

(iv) the fact that Interest Advances are intended to provide liquidity only and
not credit support to the Holders of the Notes.

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time. The Backup Advancing Agent will be entitled to
conclusively rely on any affirmative determination by the Advancing Agent that
an Interest Advance would have been a Nonrecoverable Interest Advance. Absent
bad faith, the determination by the Advancing Agent or the Backup Advancing
Agent, as applicable, as to the nonrecoverability of any Interest Advance shall
be conclusive and binding on the Holders of the Class A Notes, the Class A-S
Notes and the Class B Notes.

 

- 157 -



--------------------------------------------------------------------------------

(c) Each of the Advancing Agent and the Backup Advancing Agent may recover any
previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Interest Advance), together with interest thereon, first, from
Interest Proceeds and second (to the extent that there are insufficient Interest
Proceeds for such reimbursement), from Principal Proceeds to the extent that
such reimbursement would not trigger an additional Interest Shortfall; provided
that if at any time an Interest Advance is determined to be a Nonrecoverable
Interest Advance, the Advancing Agent or the Backup Advancing Agent shall be
entitled to recover all outstanding Interest Advances from the Collection
Account pursuant to the Servicing Agreement on any Business Day during any
Interest Accrual Period prior to the related Determination Date. The Advancing
Agent shall be permitted (but not obligated) to defer or otherwise structure the
timing of recoveries of Nonrecoverable Interest Advances in such manner as the
Advancing Agent determines is in the best interest of the Holders of the Notes,
as a collective whole, which may include being reimbursed for Nonrecoverable
Interest Advances in installments.

(d) The Advancing Agent and the Backup Advancing Agent will each be entitled
with respect to any Interest Advance made by it (including Nonrecoverable
Interest Advances) to interest accrued on the amount of such Interest Advance
for so long as it is outstanding at the Reimbursement Rate.

(e) The obligations of the Advancing Agent and the Backup Advancing Agent to
make Interest Advances in respect of the Class A Notes, the Class A-S Notes and
the Class B Notes will continue through the Stated Maturity Date, unless such
Notes are previously redeemed or repaid in full.

(f) In no event will the Advancing Agent, in its capacity as such hereunder, or
the Note Administrator, in its capacity as Backup Advancing Agent hereunder, be
required to advance any amounts in respect of payments of principal of any
Notes, nor payments in respect of interest, other than with respect to the
Class A Notes, the Class A-S Notes and the Class B Notes. Additionally, in no
event will the Advancing Agent, in its capacity as such hereunder, or the Note
Administrator, in its capacity as Backup Advancing Agent hereunder, be required
to advance any amounts in respect of payments of principal or interest, or any
other amounts, of any Collateral Interest.

(g) In consideration of the performance of its obligations hereunder, the
Advancing Agent shall be entitled to receive, at the times set forth herein and
subject to the Priority of Payments, to the extent funds are available therefor,
the Advancing Agent Fee. For so long as (i) CLNC Advancing (or any of its
Affiliates) is the Advancing Agent and (ii) any of its affiliates owns the
Preferred Shares, CLNC Advancing hereby agrees, on behalf of itself and its
affiliates, to waive its rights to receive the Advancing Agent Fee and any
Reimbursement Interest. In consideration of the performance of its obligations
hereunder, the Backup Advancing Agent shall be entitled to receive at the times
set forth herein and subject to the Priority of Payments, to the extent funds
are available therefor, the Backup Advancing Agent Fee. In the event that the
Advancing Agent fails to make an Interest Advance required to be made by the
Advancing Agent pursuant to the terms of this Indenture, (x) the Advancing Agent
shall be in default of its obligations under this Indenture, (y) the Backup
Advancing Agent shall be required to make such Interest Advance and shall be
entitled to receive, in consideration thereof, the Advancing Agent Fee (in lieu
of the Backup Advancing Agent Fee) in accordance with the Priority of Payments
and (z) the Collateral Manager may, and at the direction of the majority of the
Controlling Class shall, terminate the Advancing Agent and use commercially
reasonable efforts for up to 90 days following such termination to replace the
Advancing Agent with a successor advancing agent that satisfies the requirements
set forth in this Indenture. If the Advancing Agent is terminated for failing to
make an Interest Advance hereunder (as provided in Section 17.5(d)) (or for
failing to make a Servicing Advance under the Servicing Agreement) that the
Advancing Agent did not determine to be nonrecoverable, any applicable
subsequent successor advancing agent will be entitled to receive the Advancing
Agent Fee (plus Reimbursement Interest on any Interest Advance made by the
applicable subsequent successor advancing agent).

 

- 158 -



--------------------------------------------------------------------------------

(h) The determination by the Advancing Agent or the Backup Advancing Agent (in
its capacity as successor Advancing Agent), as applicable, (i) that it has made
a Nonrecoverable Interest Advance (together with Reimbursement Interest thereon)
or (ii) that any proposed Interest Advance, if made, would constitute a
Nonrecoverable Interest Advance, shall be evidenced by an Officer’s Certificate
delivered promptly to the Trustee, the Note Administrator, the Issuer and the
Rating Agencies, setting forth the basis for such determination; provided that
failure to give such notice, or any defect therein, shall not impair or affect
the validity of, or the Advancing Agent or the Backup Advancing Agent,
entitlement to reimbursement with respect to, any Interest Advance.

Section 10.8 Reports by Parties. The Note Administrator shall supply, in a
timely fashion, to the Issuer, the Trustee, the Special Servicer and the
Collateral Manager any information regularly maintained by the Note
Administrator that the Issuer, the Trustee, the Special Servicer, the Servicer
or the Collateral Manager may from time to time request in writing with respect
to the Collateral or the Indenture Accounts and provide any other information
reasonably available to the Note Administrator by reason of its acting as Note
Administrator hereunder and required to be provided by Section 10.9 or to permit
the Collateral Manager to perform its obligations under the Collateral
Management Agreement. The Servicer shall forward to the Collateral Manager
copies of notices and other writings received by it from the borrower with
respect to any Collateral Interest advising the holders of such Collateral
Interest of any rights that the holders might have with respect thereto as well
as all periodic financial reports received from such borrower with respect to
such borrower. Each of the Issuer, the Servicer, and the Special Servicer shall
promptly forward to the Collateral Manager, the Trustee and the Note
Administrator any information in their possession or reasonably available to
them concerning any of the Collateral that the Trustee or the Note Administrator
reasonably may request or that reasonably may be necessary to enable the Note
Administrator to prepare any report or to enable the Trustee or the Note
Administrator to perform any duty or function on its part to be performed under
the terms of this Indenture.

Section 10.9 Reports; Accountings.

(a) Based on the CREFC® Loan Periodic Update File prepared by the Servicer and
delivered by the Servicer to the Note Administrator no later than 2:00 p.m.
(Eastern Time) on the 2nd Business Day prior to each Payment Date, the Note
Administrator shall prepare and make available on its website initially located
at https://pivot.usbank.com, on each Payment Date to Privileged Persons, a
report substantially in the form of Exhibit P hereto (the “Monthly Report”),
setting forth the following information:

(i) the amount of the distribution of principal and interest on such Payment
Date to the Noteholders and any reduction of the Aggregate Outstanding Amount of
the Notes;

 

- 159 -



--------------------------------------------------------------------------------

(ii) the aggregate amount of compensation paid to the Note Administrator, the
Trustee and servicing compensation paid to the Servicer during the related Due
Period;

(iii) the Aggregate Outstanding Portfolio Balance outstanding immediately before
and immediately after the Payment Date;

(iv) the number, Aggregate Outstanding Portfolio Balance, weighted average
remaining term to maturity and weighted average interest rate of the Collateral
Interests as of the end of the related Due Period;

(v) the number and aggregate principal balance of Collateral Interests that are
(A) delinquent 30-59 days, (B) delinquent 60-89 days, (C) delinquent 90 days or
more and (D) current but Specially Serviced Mortgage Loans or in foreclosure but
not an REO Property;

(vi) the value of any REO Property owned by the Issuer or any Permitted
Subsidiary as of the end of the related Due Period, on an individual Collateral
Interest basis, based on the most recent appraisal or valuation;

(vii) the amount of Interest Proceeds and Principal Proceeds received in the
related Due Period;

(viii) the amount of any Interest Advances made by the Advancing Agent or the
Backup Advancing Agent, as applicable;

(ix) the payments due pursuant to the Priority of Payments with respect to each
clause thereof;

(x) the number and related principal balances of any Collateral Interests that
have been (or are related to Participated Loans that have been) extended or
modified during the related Due Period on an individual basis;

(xi) the amount of any remaining unpaid Interest Shortfalls as of the close of
business on the Payment Date;

(xii) a listing of each Collateral Interest that was the subject of a principal
prepayment during the related collection period and the amount of principal
prepayment occurring;

(xiii) the aggregate unpaid principal balance of the Collateral Interests
outstanding as of the close of business on the related Determination Date;

(xiv) with respect to any Collateral Interest as to which a liquidation occurred
during the related Due Period (other than through a payment in full), (A) the
number thereof and (B) the aggregate of all liquidation proceeds which are
included in the Payment Account and other amounts received in connection with
the liquidation (separately identifying the portion thereof allocable to
distributions of the Notes);

 

- 160 -



--------------------------------------------------------------------------------

(xv) with respect to any REO Property owned by the Issuer or any Permitted
Subsidiary thereof, as to which the Special Servicer determined that all
payments or recoveries with respect to the related property have been ultimately
recovered during the related collection period, (A) the related Collateral
Interest and (B) the aggregate of all liquidation proceeds and other amounts
received in connection with that determination (separately identifying the
portion thereof allocable to distributions on the Securities);

(xvi) [Reserved];

(xvii) the aggregate amount of interest on monthly debt service advances in
respect of the Collateral Interests paid to the Advancing Agent and/or the
Backup Advancing Agent since the prior Payment Date;

(xviii) a listing of each modification, extension or waiver made with respect to
each Collateral Interest;

(xix) an itemized listing of any Special Servicing Fees received from the
Special Servicer or any of its affiliates during the related Due Period;

(xx) the amount of any dividends or other distributions to the Preferred Shares
on the Payment Date;

(xxi) the Net Outstanding Portfolio Balance; and

(xxii) a statement that the Note Administrator and Trustee have received a
confirmation of compliance from the Securitization Sponsor and CLNC Holder in
accordance with Section 3(d)(i) of the EU Risk Retention Letter, which will be
posted under the “EU Risk Retention” tab on the Note Administrator’s Website.

The Issuer shall cooperate (and cause the Collateral Manager, the Servicer and
the Special Servicer to cooperate) with the Note Administrator in connection
with the preparation of each Monthly Report. The Note Administrator shall in no
event have any liability for the actions or omissions of the Issuer, the
Collateral Manager, the Servicer or the Special Servicer, and shall have no
liability for any inaccuracy or error in a Monthly Report prepared by it that
results from or is caused by inaccurate, untimely or incomplete information or
data received by it that results from the Issuer, the Collateral Manager, the
Servicer or the Special Servicer. The Note Administrator shall not be liable for
any failure to perform or delay in performing its specified duties hereunder
which results from or is caused by a failure or delay on the part of the Issuer,
the Collateral Manager, the Servicer, the Special Servicer or other Person in
furnishing necessary, timely and accurate information to the Note Administrator.
It is expressly understood and agreed that the application and performance by
the Note Administrator of its obligation to prepare the Monthly Report shall,
with respect to information relating to the Mortgage Loans, be based upon, and
in reliance upon, data and information provided to it by the Issuer, the
Collateral Manager, the Servicer and the Special Servicer. The Note
Administrator shall be permitted to rely upon data and information provided to
it by the Issuer, the Collateral Manager, the Servicer and the Special Servicer,
and nothing herein shall impose or imply any duty or obligation on the part of
the Note Administrator to verify, investigate or audit any such information,
calculations or data, or to determine or monitor on an independent basis whether
any obligor is in default or in compliance with the documents governing the
related Mortgage Loan.

 

- 161 -



--------------------------------------------------------------------------------

(b) The Note Administrator will post on the Note Administrator’s Website, any
report received from the Servicer or Special Servicer detailing any breach of
the representations and warranties with respect to any Collateral Interest by
the Seller or any of its affiliates and the steps taken by the Seller or any of
its affiliates to cure such breach; a listing of any breach of the
representations and warranties with respect to any Collateral Interest by the
Seller or any of its affiliates and the steps taken by the Seller or any of its
affiliates to cure such breach.

(c) All information made available on the Note Administrator’s Website will be
restricted and the Note Administrator will only provide access to such reports
to Privileged Persons in accordance with this Indenture. In connection with
providing access to its website, the Note Administrator may require registration
and the acceptance of a disclaimer.

(d) Not more than five (5) Business Days after receiving an Issuer Request
requesting information regarding an Auction Call Redemption, a Clean-up Call, a
Tax Redemption, or an Optional Redemption as of a proposed Redemption Date, the
Note Administrator shall, subject to its timely receipt of the necessary
information to the extent not in its possession, compute the following
information and provide such information in a statement (the “Redemption Date
Statement”) delivered to the Collateral Manager, the Preferred Shareholders and
the Preferred Share Paying Agent:

(i) the Aggregate Outstanding Amount of the Notes of the Class or Classes to be
redeemed as of such Redemption Date;

(ii) the amount of accrued interest due on such Notes as of the last day of the
Due Period immediately preceding such Redemption Date;

(iii) the Redemption Price;

(iv) the sum of all amounts due and unpaid under Section 11.1(a) (other than
amounts payable on the Notes being redeemed or to the Noteholders thereof); and

(v) the amounts in the Collection Account and the Indenture Accounts available
for application to the redemption of such Notes.

(e) No later than 45 days after the end of each calendar quarter, beginning with
the calendar quarter ending on March 31, 2020, the Issuer shall deliver to the
Note Administrator an update on the status of the business plan for each
Collateral Interest. Any such report shall be provided to the Note Administrator
via email to the Note Administrator’s Website.

(f) Promptly following its acquisition of any Collateral Interest, the Issuer
shall deliver to the Note Administrator, to be made available to Noteholders
through posting on the Note Administrator’s Website, a notice identifying such
Collateral Interest and including information theron that is substantially
similar to the information with respect to Collateral Interests contained in
quarterly reports delivered pursuant to Section 10.9(e) hereof.

 

- 162 -



--------------------------------------------------------------------------------

Section 10.10 Release of Collateral Interests; Release of Collateral.

(a) If no Event of Default has occurred and is continuing and subject to
Article 12 hereof, the Issuer (or the Collateral Manager on its behalf) may
direct the Trustee to release a Pledged Collateral Interest from the lien of
this Indenture, by Issuer Order delivered to the Trustee and the Custodian at
least two (2) Business Days prior to the settlement date for any sale of a
Pledged Collateral Interest, which Issuer Order shall be accompanied by a
certification of the Collateral Manager (i) that the Pledged Collateral Interest
has been sold pursuant to and in compliance with Article 12 or (ii) in the case
of a redemption pursuant to Section 9.1, that the Pledged Collateral Interest
has been sold in compliance with Section 9.1(f), and, upon receipt of a Request
for Release of such Collateral Interest from the Collateral Manager, the
Servicer or the Special Servicer, the Custodian shall deliver any such Pledged
Collateral Interest, if in physical form, duly endorsed to the broker or
purchaser designated in such Issuer Order or to the Issuer if so requested in
the Issuer Order, or, if such Pledged Collateral Interest is represented by a
Security Entitlement, cause an appropriate transfer thereof to be made, in each
case against receipt of the sales price therefor as set forth in such Issuer
Order. If requested, the Custodian may deliver any such Pledged Collateral
Interest in physical form for examination (prior to receipt of the sales
proceeds) in accordance with street delivery custom. The Custodian shall
(i) deliver any agreements and other documents in its possession relating to
such Pledged Collateral Interest and (ii) the Trustee, if applicable, duly
assign each such agreement and other document, in each case, to the broker or
purchaser designated in such Issuer Order or to the Issuer if so requested in
the Issuer Order.

(b) The Issuer (or the Collateral Manager on behalf of the Issuer) may deliver
to the Trustee and Custodian at least three (3) Business Days prior to the date
set for redemption or payment in full of a Pledged Collateral Interest, an
Issuer Order certifying that such Pledged Collateral Interest is being paid in
full. Thereafter, the Collateral Manager, the Servicer or the Special Servicer,
by delivery of a Request for Release, may direct the Custodian to deliver such
Pledged Collateral Interest and the related Collateral Interest File therefor on
or before the date set for redemption or payment, to the Collateral Manager, the
Servicer or the Special Servicer for redemption against receipt of the
applicable redemption price or payment in full thereof.

(c) With respect to any Collateral Interest subject to a workout or
restructuring, the Issuer (or the Collateral Manager on behalf of the Issuer)
may, by Issuer Order delivered to the Trustee and Custodian at least two
(2) Business Days prior to the date set for an exchange, tender or sale, certify
that a Collateral Interest is subject to a workout or restructuring and setting
forth in reasonable detail the procedure for response thereto. Thereafter, the
Collateral Manager, the Servicer or the Special Servicer may, in accordance with
the terms of, and subject to any required consent and consultation obligations
set forth in the Servicing Agreement, direct the Custodian, by delivery to the
Custodian of a Request for Release, to deliver any Collateral to the Collateral
Manager, the Servicer or the Special Servicer in accordance with such Request
for Release.

(d) The Special Servicer shall remit to the Servicer for deposit into the
Collection Account any proceeds received by it from the disposition of a Pledged
Collateral Interest and treat such proceeds as Principal Proceeds, for
remittance by the Servicer to the Note Administrator on the first Remittance
Date occurring thereafter. None of the Trustee, the Note Administrator or the
Securities Intermediary shall be responsible for any loss resulting from
delivery or transfer of any such proceeds prior to receipt of payment in
accordance herewith.

 

- 163 -



--------------------------------------------------------------------------------

(e) The Trustee shall, upon receipt of an Issuer Order declaring that there are
no Notes Outstanding and all obligations of the Issuer hereunder have been
satisfied, release the Collateral from the lien of this Indenture.

(f) Upon receiving actual notice of any offer or any request for a waiver,
consent, amendment or other modification with respect to any Collateral
Interest, or in the event any action is required to be taken in respect to an
Loan Document, the Special Servicer on behalf of the Issuer will promptly notify
the Collateral Manager and the Servicer of such request, and the Special
Servicer shall grant any waiver or consent, and enter into any amendment or
other modification pursuant to the Servicing Agreement in accordance with the
Servicing Standard. In the case of any modification or amendment that results in
the release of the related Collateral Interest, notwithstanding anything to the
contrary in Section 5.5(a), the Custodian, upon receipt of a Request for
Release, shall release the related Collateral Interest File upon the written
instruction of the Servicer or the Special Servicer, as applicable.

Section 10.11 [Reserved]

Section 10.12 Information Available Electronically.

(a) The Note Administrator shall make available to any Privileged Person the
following items (in each case, as applicable, to the extent received by it) by
means of the Note Administrator’s Website the following items (to the extent
such items were prepared by or delivered to the Note Administrator in electronic
format):

(i) the following documents, which will initially be available under a tab or
heading designated “deal documents”:

(1) the final Offering Memorandum related to the Offered Notes;

(2) this Indenture, and any schedules, exhibits and supplements thereto;

(3) the CREFC® Loan Setup file;

(4) the Issuer Charter;

(5) the Servicing Agreement and any schedules, exhibits and supplements thereto;

(6) the Preferred Share Paying Agency Agreement, and any schedules, exhibits and
supplements thereto;

 

- 164 -



--------------------------------------------------------------------------------

(ii) the following documents will initially be available under a tab or heading
designated “periodic reports”:

(1) the Monthly Reports prepared by the Note Administrator pursuant to
Section 10.9(a); and

(2) certain information and reports specified in the Servicing Agreement
(including the collection of reports specified by CRE Finance Council or any
successor organization reasonably acceptable to the Note Administrator and the
Servicer) known as the “CREFC® Investor Reporting Package” relating to the
Collateral Interests to the extent that the Note Administrator receives such
information and reports from the Servicer and the Special Servicer from time to
time;

(iii) the following documents, which will initially be available under a tab or
heading designated “additional documents”:

(1) inspection reports delivered to the Note Administrator under the terms of
the Servicing Agreement;

(2) appraisals delivered to the Note Administrator under the terms of the
Servicing Agreement;

(3) upon direction of the Issuer, any reports or such other information that,
from time to time, the Issuer or the Special Servicer provides to the Note
Administrator to be made available on the Note Administrator’s Website; and

(4) the Issuer’s quarterly updates on the status of the business plan for each
Collateral Interest;

(iv) the following documents, which will initially be available under a tab or
heading designated “special notices”:

(1) notice of final payment on the Notes delivered to the Note Administrator
pursuant to Section 2.7(e);

(2) notice of termination of the Servicer or the Special Servicer;

(3) notice of a “Servicer Termination Event” (with respect to the Servicer or
the Special Servicer, as applicable), as defined in the Servicing Agreement and
delivered to the Note Administrator under the terms of the Servicing Agreement;

(4) notice of the resignation of any party to the Indenture and notice of the
acceptance of appointment of a replacement for any such party, to the extent
such notice is prepared or received by the Note Administrator;

(5) officer’s certificates supporting the determination that any Interest
Advance was (or, if made, would be) a Nonrecoverable Interest Advance delivered
to the Note Administrator pursuant to Section 10.7(b);

(6) any direction received by the Note Administrator from the Collateral Manager
for the termination of the Special Servicer during any period when such Person
is entitled to make such a direction, and any direction of a Majority of the
Notes to terminate the Special Servicer;

 

- 165 -



--------------------------------------------------------------------------------

(7) any direction received by the Note Administrator from a Majority of the
Controlling Class or a Supermajority of the Notes for the termination of the
Note Administrator or the Trustee pursuant to Section 6.9(c);

(8) any notice or documents provided to the Note Administrator by the Collateral
Manager or the Servicer directing the Note Administrator to post to the “special
notices” tab; and

(9) any notices from the Collateral Manager with respect to any Benchmark
Transition Event, Benchmark Replacement Date, Benchmark Replacement, Benchmark
Replacement Adjustment or any supplemental indenture implementing Benchmark
Replacement Conforming Changes.

(v) The following notices provided by CLNC Holder or the Collateral Manager to
the Note Administrator, if any, which will initially be available under a tab or
heading designated “U.S. risk retention special notices”:

(1) any changes to the fair values set forth in the “U.S. Credit Risk Retention”
section of the Offering Memorandum between the date of the Offering Memorandum
and the Closing Date;

(2) any material differences between the valuation methodology or any of the key
inputs and assumptions that were used in calculating the fair value or range of
fair values prior to the pricing of the Notes and the Closing Date; and

(3) any noncompliance by the Securitization Sponsor with the credit risk
retention requirements under Section 15G of the Exchange Act;

(vi) any notices provided by the Securitization Sponsor or CLNC Holder pursuant
to the EU Risk Retention Letter, which will be available under the “EU Risk
Retention” tab;

(vii) the “Investor Q&A Forum” pursuant to Section 10.13; and

(viii) solely to Noteholders and holders of any Preferred Shares, the “Investor
Registry” pursuant to Section 10.13.

The Note Administrator shall, in addition to making such information available
in a Monthly Report and posting the applicable notices on the “U.S. risk
retention special notices” tab, provide email notification to any Privileged
Person (other than market data providers) that has registered to receive access
to the Note Administrator’s website and receive email notifications that a
notice has been posted to the “U.S. risk retention special notices” tab.

 

- 166 -



--------------------------------------------------------------------------------

(b) Privileged Persons who execute Exhibit Q-2 shall only be entitled to access
the Monthly Report, and shall not have access to any other information on the
Note Administrator’s Website.

(c) The Note Administrator’s Website shall initially be located at
https://pivot.usbank.com. The foregoing information shall be made available by
the Note Administrator on the Note Administrator’s Website promptly following
receipt. The Note Administrator may change the titles of the tabs and headings
on portions of its website, and may re-arrange the files as it deems proper. The
Note Administrator shall have no obligation or duty to verify, confirm or
otherwise determine whether the information being delivered is accurate,
complete, conforms to the transaction, or otherwise is or is not anything other
than what it purports to be. In the event that any such information is delivered
or posted in error, the Note Administrator may remove it from the Note
Administrator’s Website. The Note Administrator has not obtained and shall not
be deemed to have obtained actual knowledge of any information posted to the
Note Administrator’s Website to the extent such information was not produced by
the Note Administrator. In connection with providing access to the Note
Administrator’s Website, the Note Administrator may require registration and the
acceptance of a disclaimer. The Note Administrator shall not be liable for the
dissemination of information in accordance with the terms of this Indenture,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, and assumes no responsibility for such
information. Assistance in using the Note Administrator’s Website can be
obtained by calling (866) 252-4360.

Section 10.13 Investor Q&A Forum; Investor Registry.

(a) The Note Administrator shall make the “Investor Q&A Forum” available to
Privileged Persons and prospective investors in Notes by means of the Note
Administrator’s Website, where Noteholders (including beneficial owners of
Notes) may (i) submit inquiries to the Note Administrator relating to the
Monthly Reports, and submit inquiries to the Collateral Manager, the Servicer or
the Special Servicer (each, a “Q&A Respondent”) relating to any servicing
reports prepared by that party, the Collateral Interests, or the properties
related thereto (each, an “Inquiry” and collectively, “Inquiries”), and
(ii) view Inquiries that have been previously submitted and answered, together
with the answers thereto. Upon receipt of an Inquiry for a Q&A Respondent, the
Note Administrator shall forward the Inquiry to the applicable Q&A Respondent,
in each case via email within a commercially reasonable period of time following
receipt thereof. Following receipt of an Inquiry, the Note Administrator and the
applicable Q&A Respondent, unless such party determines not to answer such
Inquiry as provided below, shall reply to the Inquiry, which reply of the
applicable Q&A Respondent shall be by email to the Note Administrator. The Note
Administrator shall post (within a commercially reasonable period of time
following preparation or receipt of such answer, as the case may be) such
Inquiry and the related answer to the Note Administrator’s Website. If the Note
Administrator or the applicable Q&A Respondent determines, in its respective
sole discretion, that (i) any Inquiry is not of a type described above,
(ii) answering any Inquiry would not be in the best interests of the Issuer or
the Noteholders, (iii) answering any Inquiry would be in violation of applicable
law, the Loan Documents, this Indenture or the Servicing Agreement,
(iv) answering any Inquiry would materially increase the duties of, or result in
significant additional cost or expense to, the Note Administrator, the Servicer
or the Special Servicer, as applicable or (v) answering any such inquiry would
reasonably be expected to result in the waiver of an attorney client privilege
or the disclosure

 

- 167 -



--------------------------------------------------------------------------------

of attorney work product, or is otherwise not advisable to answer, it shall not
be required to answer such Inquiry and shall promptly notify the Note
Administrator of such determination. The Note Administrator shall notify the
Person who submitted such Inquiry in the event that the Inquiry shall not be
answered in accordance with the terms of this Indenture. Any notice by the Note
Administrator to the Person who submitted an Inquiry that shall not be answered
shall include the following statement: “Because the Indenture and the Servicing
Agreement provides that the Note Administrator, Servicer and Special Servicer
shall not answer an Inquiry if it determines, in its respective sole discretion,
that (i) any Inquiry is beyond the scope of the topics described in the
Indenture, (ii) answering any Inquiry would not be in the best interests of the
Issuer and/or the Noteholders, (iii) answering any Inquiry would be in violation
of applicable law or the Loan Documents, this Indenture or the Servicing
Agreement, (iv) answering any Inquiry would materially increase the duties of,
or result in significant additional cost or expense to, the Trustee, the
Servicer or the Special Servicer, as applicable, or (v) answering any such
inquiry would reasonably be expected to result in the waiver of an attorney
client privilege or the disclosure of attorney work product, or is otherwise not
advisable to answer, no inference shall be drawn from the fact that the Trustee,
the Servicer or the Special Servicer has declined to answer the Inquiry.”
Answers posted on the Investor Q&A Forum shall be attributable only to the
respondent, and shall not be deemed to be answers from any of the Issuer, the
Co-Issuer, the Collateral Manager, the Placement Agents or any of their
respective Affiliates. None of the Placement Agents, the Issuer, the Co-Issuer,
the Seller, the Collateral Manager, the Advancing Agent, the Future Funding
Indemnitor, CLNC Holder, the Servicer, the Special Servicer, the Note
Administrator or the Trustee, or any of their respective Affiliates shall
certify to any of the information posted in the Investor Q&A Forum and no such
party shall have any responsibility or liability for the content of any such
information. The Note Administrator shall not be required to post to the Note
Administrator’s Website any Inquiry or answer thereto that the Note
Administrator determines, in its sole discretion, is administrative or
ministerial in nature. The Investor Q&A Forum shall not reflect questions,
answers and other communications that are not submitted via the Note
Administrator’s Website. Additionally, the Note Administrator may require
acceptance of a waiver and disclaimer for access to the Investor Q&A Forum.

(b) The Note Administrator shall make available to any Noteholder or Preferred
Shareholder and any beneficial owner of a Note, the Investor Registry. The
“Investor Registry” shall be a voluntary service available on the Note
Administrator’s Website, where Noteholders and beneficial owners of Notes can
register and thereafter obtain information with respect to any other Noteholder
or beneficial owner that has so registered. Any Person registering to use the
Investor Registry shall be required to certify that (i) it is a Noteholder, a
beneficial owner of a Note or a Preferred Shareholder and (ii) it grants
authorization to the Note Administrator to make its name and contact information
available on the Investor Registry for at least 45 days from the date of such
certification to other registered Noteholders and registered beneficial owners
or Notes. Such Person shall then be asked to enter certain mandatory fields such
as the individual’s name, the company name and email address, as well as certain
optional fields such as address, and phone number. If any Noteholder or
beneficial owner of a Note notifies the Note Administrator that it wishes to be
removed from the Investor Registry (which notice may not be within forty-five
(45) days of its registration), the Note Administrator shall promptly remove it
from the Investor Registry. The Note Administrator shall not be responsible for
verifying or validating any information submitted on the Investor Registry, or
for monitoring or otherwise maintaining the accuracy of any information thereon.
The Note Administrator may require acceptance of a waiver and disclaimer for
access to the Investor Registry.

 

- 168 -



--------------------------------------------------------------------------------

(c) Certain information concerning the Collateral and the Notes, including the
Monthly Reports, CREFC® Reports and supplemental notices, shall be made
available by the Note Administrator to certain market data providers upon
receipt by the Note Administrator from such persons of a certification in the
form of Exhibit P, which certification may be submitted electronically through
the Note Administrator’s Website. The Issuer hereby authorizes the provision of
such information to Bloomberg, L.P., Trepp, LLC, Intex Solutions, Inc., Markit
Group Limited, Interactive Data Corp., BlackRock Financial Management, Inc.,
CMBS.com, Inc., Moody’s Analytics and Thomson Reuters Corporation.

(d) The 17g-5 Information Provider will make the “Rating Agency Q&A Forum and
Servicer Document Request Tool” available to NRSROs via the 17g-5 Information
Providers Website, where NRSROs may (i) submit inquiries to the Trustee or Note
Administrator relating to the Monthly Report, (ii) submit inquiries to the
Servicer, Collateral Manager or the Special Servicer relating to servicing
reports, or the Collateral, except to the extent already obtained, (iii) submit
requests for loan-level reports and information, and (iv) view previously
submitted inquiries and related answers or reports, as the case may be. The
Trustee, the Note Administrator, the Servicer or the Special Servicer, as
applicable, will be required to answer each inquiry, unless it determines that
(a) answering the inquiry would be in violation of applicable law, the Servicing
Standard, the Indenture, the Servicing Agreement or the applicable loan
documents, (b) answering the inquiry would or is reasonably expected to result
in a waiver of an attorney-client privilege or the disclosure of attorney work
product, or (c) answering the inquiry would materially increase the duties of,
or result in significant additional cost or expense to, such party, and the
performance of such additional duty or the payment of such additional cost or
expense is beyond the scope of its duties under the Indenture or the Servicing
Agreement, as applicable. In the event that any of the Trustee, the Note
Administrator, the Servicer or the Special Servicer declines to answer an
inquiry, it shall promptly email the 17g-5 Information Provider with the basis
of such declination. The 17g-5 Information Provider will be required to post the
inquiries and the related answers (or reports, as applicable) on the Rating
Agency Q&A Forum and Servicer Document Request Tool promptly upon receipt, or in
the event that an inquiry is unanswered, the inquiry and the basis for which it
was unanswered. The Rating Agency Q&A Forum and Servicer Document Request Tool
may not reflect questions, answers, or other communications which are not
submitted through the 17g-5 Website. Answers and information posted on the
Rating Agency Q&A Forum and Servicer Document Request Tool will be attributable
only to the respondent, and will not be deemed to be answers from any other
Person. No such other Person will have any responsibility or liability for, and
will not be deemed to have knowledge of, the content of any such information.

Section 10.14 Certain Procedures.

(a) For so long as the Notes may be transferred only in accordance with
Rule 144A, the Issuer (or the Collateral Manager on its behalf) will ensure that
any Bloomberg screen containing information about the Rule 144A Global Notes
includes the following (or similar) language:

(i) the “Note Box” on the bottom of the “Security Display” page describing the
Rule 144A Global Notes will state: “Iss’d Under 144A”;

 

- 169 -



--------------------------------------------------------------------------------

(ii) the “Security Display” page will have the flashing red indicator “See Other
Available Information”; and

(b) the indicator will link to the “Additional Security Information” page, which
will state that the Offered Notes “are being offered in reliance on the
exemption from registration under Rule 144A of the Securities Act to persons who
are qualified institutional buyers (as defined in Rule 144A under the Securities
Act).”

ARTICLE 11

APPLICATION OF FUNDS

Section 11.1 Disbursements of Amounts from Payment Account.

(a) Notwithstanding any other provision in this Indenture, but subject to the
other subsections of this Section 11.1 hereof, on each Payment Date, the Note
Administrator shall disburse amounts transferred to the Payment Account in
accordance with the following priorities (the “Priority of Payments”):

(i) Interest Proceeds. On each Payment Date that is not a Redemption Date, the
Stated Maturity Date or a Payment Date following an acceleration of the Notes
due to the occurrence and continuation of an Event of Default, Interest Proceeds
with respect to the related Due Period shall be distributed in the following
order of priority:

(1) to the payment of taxes and filing fees (including any registered office and
government fees) owed by the Issuer or the Co-Issuer, if any;

(2) (a) first, to the extent not previously reimbursed, to the Advancing Agent
or the Backup Advancing Agent, the aggregate amount of any Nonrecoverable
Interest Advances due and payable to such party; (b) second, to the Advancing
Agent (or the Backup Advancing Agent if the Advancing Agent has failed to make
any Interest Advance required to be made by the Advancing Agent pursuant to the
terms hereof), the Advancing Agent Fee and any previously due but unpaid
Advancing Agent Fee (with respect to amounts owed to the Advancing Agent, unless
waived by the Advancing Agent) (provided that the Advancing Agent or Backup
Advancing Agent, as applicable, has not failed to make any Interest Advance
required to be made in respect of any Payment Date pursuant to this Indenture);
and (c) third, to the Advancing Agent and the Backup Advancing Agent, to the
extent due and payable to such party, Reimbursement Interest and reimbursement
of any outstanding Interest Advances not to exceed, in each case, the amount
that would result in an Interest Shortfall with respect to such Payment Date;

(3) (a) first, to the Backup Advancing Agent, any Backup Advancing Agent Fee
then due and any previously due but unpaid Backup Advancing Fees (provided that
the Backup Advancing Agent has not failed to make any Interest Advance required
to be made in respect of any Payment Date pursuant to the terms of the
Indenture); (b) second,

 

- 170 -



--------------------------------------------------------------------------------

pro rata, based on their entitlement, to the payment to the Note Administrator
and the Trustee of the accrued and unpaid fees in respect of their services
equal to, in the aggregate, the greater of (i) 0.0065% per annum of the
Aggregate Outstanding Portfolio Balance and U.S.$24,000 per annum, (c) third, to
the payment of other accrued and unpaid Company Administrative Expenses of the
Note Administrator, the Trustee, the Custodian, the Paying Agent, the Preferred
Share Paying Agent, the Company Administrator and MCSL and (d) fourth, to the
payment of any other accrued and unpaid Company Administrative Expenses, the
aggregate of all such amounts in this clause (d) per Expense Year not to exceed
the greater of (i) 0.100% per annum of the Aggregate Outstanding Portfolio
Balance and (ii) U.S.$150,000 per annum;

(4) to the payment of the Collateral Manager Fee and any previously due but
unpaid Collateral Manager Fee (if not waived by the Collateral Manager);

(5) to the payment of the Class A Interest Distribution Amount plus any Class A
Defaulted Interest Amount;

(6) to the payment of the Class A-S Interest Distribution Amount plus any
Class A-S Defaulted Interest Amount;

(7) to the payment of the Class B Interest Distribution Amount plus any Class B
Defaulted Interest Amount;

(8) to the payment of the Class C Interest Distribution Amount plus any Class C
Defaulted Interest Amount;

(9) to the payment of the Class C Deferred Interest (in reduction of the
Aggregate Outstanding Amount of the Class C Notes);

(10) to the payment of the Class D Interest Distribution Amount plus any Class D
Defaulted Interest Amount;

(11) to the payment of the Class D Deferred Interest (in reduction of the
Aggregate Outstanding Amount of the Class D Notes);

(12) to the payment of the Class E Interest Distribution Amount plus any Class E
Defaulted Interest Amount;

(13) to the payment of the Class E Deferred Interest (in reduction of the
Aggregate Outstanding Amount of the Class E Notes);

(14) if either of the Note Protection Tests is not satisfied as of the
Determination Date relating to such Payment Date, to the payment of, (i) first,
principal on the Class A Notes, (ii) second, principal on the Class A-S Notes,
(iii) third, principal on the Class B Notes, (iv) fourth, principal on the
Class C Notes, (v) fifth, principal on the Class D Notes and (vi) sixth,
principal on the Class E Notes, in each case to the extent necessary to cause
each of the Note Protection Tests to be satisfied or, if sooner, until the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the
Class D Notes and the Class E Notes have been paid in full;

 

- 171 -



--------------------------------------------------------------------------------

(15) pro rata, based on entitlement, to the payment of the Class F Interest
Distribution Amount, the Class F-E Interest Distribution Amount and the
Class F-X Interest Distribution Amount plus any Class F Defaulted Interest
Amount, any Class F-E Defaulted Interest Amount and any Class F-X Defaulted
Interest Amount, as applicable;

(16) pro rata, based on entitlement, to the payment of the Class F Deferred
Interest (in reduction of the Aggregate Outstanding Amount of the Class F Notes)
and the Class F-E Deferred Interest (in reduction of the Aggregate Outstanding
Amount of the Class F-E Notes);

(17) pro rata, based on entitlement, to the payment of the Class G Interest
Distribution Amount, the Class G-E Interest Distribution Amount and the
Class G-X Interest Distribution Amount plus any Class G Defaulted Interest
Amount, any Class G-E Defaulted Interest Amount and any Class G-X Defaulted
Interest Amount, as applicable;

(18) pro rata, based on entitlement, to the payment of the Class G Deferred
Interest (in reduction of the Aggregate Outstanding Amount of the Class G Notes)
and the Class G-E Deferred Interest (in reduction of the Aggregate Outstanding
Amount of the Class G-E Notes);

(19) to the payment of any Company Administrative Expenses not paid pursuant to
clause (3) above in the order specified therein; and

(20) any remaining Interest Proceeds to be released from the lien of this
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Preferred Shareholders subject to and in accordance with the
provisions of the Preferred Share Paying Agency Agreement;

(ii) Principal Proceeds. On each Payment Date that is not a Redemption Date, the
Stated Maturity Date or a Payment Date following an acceleration of the Notes
due to the occurrence and continuation of an Event of Default, Principal
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:

(1) to the payment of the amounts referred to in clauses (1) through (5) of
Section 11.1(a)(i) in the same order of priority specified therein, without
giving effect to any limitations on amounts payable set forth therein, but only
to the extent not paid in full thereunder;

(2) during the Reinvestment Period a, to be deposited into the Reinvestment to
be held for reinvestment in Reinvestment Collateral Interests, pursuant to
written direction of the Collateral Manager (on behalf of the Issuer), to be
applied to pay the purchase price of Reinvestment Collateral Interests, unless
in each case, the Note Administrator has received notice of an early termination
of the Reinvestment Period, or the Collateral Manager on behalf of the Issuer
directs otherwise in writing, in which case Principal Proceeds will be disbursed
in accordance with the remaining steps in the Priority of Payments;

 

- 172 -



--------------------------------------------------------------------------------

(3) to the payment of principal of the Class A Notes until the Class A Notes
have been paid in full;

(4) to the payment of the Class A-S Interest Distribution Amount plus any
Class A-S Defaulted Interest Amount, to the extent not paid pursuant to
clause (6) of Section 11.1(a)(i) above;

(5) to the payment of principal of the Class A-S Notes until the Class A-S Notes
have been paid in full;

(6) to the payment of the Class B Interest Distribution Amount plus any Class B
Defaulted Interest Amount, to the extent not paid pursuant to clause (7) of
Section 11.1(a)(i) above;

(7) to the payment of principal of the Class B Notes until the Class B Notes
have been paid in full;

(8) to the payment of the Class C Interest Distribution Amount plus any Class C
Defaulted Interest Amount, to the extent not paid pursuant to clause (8) of
Section 11.1(a)(i) above;

(9) to the payment of principal of the Class C Notes (including any Class C
Deferred Interest) until the Class C Notes have been paid in full;

(10) to the payment of the Class D Interest Distribution Amount plus any Class D
Defaulted Interest Amount, to the extent not paid pursuant to clause (10) of
Section 11.1(a)(i) above;

(11) to the payment of principal of the Class D Notes (including any Class D
Deferred Interest) until the Class D Notes have been paid in full;

(12) to the payment of the Class E Interest Distribution Amount plus any Class E
Defaulted Interest Amount, to the extent not paid pursuant to clause (12) of
Section 11.1(a)(i) above;

(13) to the payment of principal of the Class E Notes (including any Class E
Deferred Interest) until the Class E Notes have been paid in full;

(14) pro rata, based on entitlement, to the payment of the Class F Interest
Distribution Amount, the Class F-E Interest Distribution Amount and the
Class F-X Interest Distribution Amount plus any Class F Defaulted Interest
Amount, any Class F-E Defaulted Interest Distribution Amount and any Class F-X
Defaulted Interest Distribution Amount, as applicable, to the extent not paid
pursuant to clause (15) of Section 11.1(a)(i) above;

(15) pro rata, based on Aggregate Outstanding Amount, to the payment of
principal of the Class F Notes (including any Class F Deferred Interest) and the
Class F-E Notes (including any Class F-E Deferred Interest) until the Class F
Notes and the Class F-E Notes have been paid in full;

 

- 173 -



--------------------------------------------------------------------------------

(16) pro rata, based on entitlement, to the payment of the Class G Interest
Distribution Amount, the Class G-E Interest Distribution Amount and the
Class G-X Interest Distribution Amount plus any Class G Defaulted Interest
Amount, any Class G-E Defaulted Interest Distribution Amount and any Class G-X
Defaulted Interest Distribution Amount, as applicable, to the extent not paid
pursuant to clause (17) of Section 11.1(a)(i) above;

(17) pro rata, based on Aggregate Outstanding Amount, to the payment of
principal of the Class G Notes (including any Class G Deferred Interest) and the
Class G-E Notes (including any Class G-E Deferred Interest) until the Class G
Notes and the Class G-E Notes have been paid in full; and

(18) any remaining Principal Proceeds to be released from the lien of the
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Preferred Shareholders subject to and in accordance with the
provisions of the Preferred Share Paying Agency Agreement.

Upon the direction of the Collateral Manager, the Servicer shall remit Principal
Proceeds to the Note Administrator for deposit into the Reinvestment Account
prior to a Payment Date upon certification by the Collateral Manager that
(i) the Note Protection Tests were satisfied as of the immediately preceding
Payment Date, (ii) the Collateral Manager reasonably expects the Note Protection
Tests to be satisfied on the immediately succeeding Payment Date, and (iii) the
Collateral Manager reasonably expects that such Principal Proceeds will not be
necessary to make payments in accordance with clause (1) of this
Section 11.1(a)(ii) on the immediately succeeding Payment Date, and Principal
Proceeds available for distribution in accordance with this Section 11.1(a)(ii)
will be reduced accordingly.

(iii) Redemption Dates and Payment Dates During Events of Default. On any
Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes due to the occurrence and continuation of an Event of
Default, Interest Proceeds and Principal Proceeds with respect to the related
Due Period will be distributed in the following order of priority:

(1) to the payment of the amounts referred to in clauses (1) through (4) of
Section 11.1(a)(i) in the same order of priority specified therein, but without
giving effect to any limitations on amounts payable set forth therein;

(2) to the payment of any out-of-pocket fees and expenses of the Issuer, the
Note Administrator, Custodian and Trustee (including legal fees and expenses)
incurred in connection with an acceleration of the Notes following an Event of
Default, including in connection with sale and liquidation of any of the
Collateral in connection therewith, to the extent not previously paid or
withheld;

(3) to the payment of the Class A Interest Distribution Amount plus any Class A
Defaulted Interest Amount;

(4) to the payment in full of principal of the Class A Notes;

 

- 174 -



--------------------------------------------------------------------------------

(5) to the payment of the Class A-S Interest Distribution Amount plus any
Class A-S Defaulted Interest Amount;

(6) to the payment in full of principal of the Class A-S Notes;

(7) to the payment of the Class B Interest Distribution Amount plus any Class B
Defaulted Interest Amount;

(8) to the payment in full of principal of the Class B Notes;

(9) to the payment of the Class C Interest Distribution Amount plus any Class C
Defaulted Interest Amount;

(10) to the payment in full of principal of the Class C Notes (including any
Class C Deferred Interest);

(11) to the payment of the Class D Interest Distribution Amount plus any Class D
Defaulted Interest Amount;

(12) to the payment in full of principal of the Class D Notes (including any
Class D Deferred Interest);

(13) to the payment of the Class E Interest Distribution Amount plus any Class E
Defaulted Interest Amount;

(14) to the payment in full of principal of the Class E Notes (including any
Class E Deferred Interest);

(15) pro rata, based on entitlement, to the payment of the Class F Interest
Distribution Amount, the Class F-E Interest Distribution Amount and the
Class F-X Interest Distribution Amount plus any Class F Defaulted Interest
Amount, any Class F-E Defaulted Interest Amount and any Class F-X Defaulted
Interest Amount, as applicable;

(16) pro rata, based on Aggregate Outstanding Amount, to the payment in full of
principal of the Class F Notes (including any Class F Deferred Interest) and the
Class F-E Notes (including any Class F-E Deferred Interest);

(17) pro rata, based on entitlement, to the payment of the Class G Interest
Distribution Amount, the Class G-E Interest Distribution Amount and the
Class G-X Interest Distribution Amount plus any Class G Defaulted Interest
Amount, any Class G-E Defaulted Interest Amount and any Class G-X Defaulted
Interest Amount, as applicable;

(18) pro rata, based on Aggregate Outstanding Amount, to the payment in full of
principal of the Class G Notes (including any Class G Deferred Interest) and the
Class G-E Notes (including any Class G-E Deferred Interest); and

 

- 175 -



--------------------------------------------------------------------------------

(19) any remaining Interest Proceeds and Principal Proceeds to be released from
the lien of the Indenture and paid (upon standing order of the Issuer) to the
Preferred Share Paying Agent for deposit into the Preferred Share Distribution
Account for distribution to the Preferred Shareholders subject to and in
accordance with the provisions of the Preferred Share Paying Agency Agreement.

(b) On or before the Business Day prior to each Payment Date, the Issuer shall,
pursuant to Section 10.3, remit or cause to be remitted to the Note
Administrator for deposit in the Payment Account an amount of Cash sufficient to
pay the amounts described in Section 11.1(a) required to be paid on such Payment
Date.

(c) If on any Payment Date the amount available in the Payment Account from
amounts received in the related Due Period are insufficient to make the full
amount of the disbursements required by any clause of Section 11.1(a)(i),
Section 11.1(a)(ii) or Section 11.1(a)(iii), such payments will be made to
Noteholders of each applicable Class, as to each such clause, ratably in
accordance with the respective amounts of such disbursements then due and
payable to the extent funds are available therefor.

(d) In connection with any required payment by the Issuer to the Servicer or the
Special Servicer pursuant to the Servicing Agreement of any amount scheduled to
be paid from time to time between Payment Dates from amounts received with
respect to the Collateral Interests, the Servicer or the Special Servicer, as
applicable, shall be entitled to retain or withdraw such amounts from the
Collection Account and the Participated Loan Collection Account pursuant to the
terms of the Servicing Agreement.

Section 11.2 Securities Accounts. All amounts held by, or deposited with the
Note Administrator in the Reinvestment Account and Custodial Account pursuant to
the provisions of this Indenture shall be invested in Eligible Investments as
directed in writing by the Collateral Manager on behalf of the Issuer and
credited to the Reinvestment Account or Custodial Account, as the case may be.
Absent such direction, funds in the foregoing accounts shall be held uninvested.
All amounts held by or deposited with the Note Administrator in the Payment
Account shall be held uninvested. Any amounts not invested in Eligible
Investments as herein provided, shall be credited to one or more securities
accounts established and maintained pursuant to the Securities Account Control
Agreement at the Corporate Trust Office of the Note Administrator, or at another
financial institution whose long-term senior unsecured debt rating is at least
equal to “A2” by Moody’s (or, in each case, such lower rating as the applicable
Rating Agency shall approve) and agrees to act as a Securities Intermediary on
behalf of the Note Administrator on behalf of the Secured Parties pursuant to an
account control agreement in form and substance similar to the Securities
Account Control Agreement.

 

- 176 -



--------------------------------------------------------------------------------

ARTICLE 12

SALE OF COLLATERAL INTERESTS; REINVESTMENT COLLATERAL

INTERESTS; EXCHANGE COLLATERAL INTERESTS; FUTURE FUNDING

ESTIMATES

Section 12.1 Sales of Collateral Interests.

(a) Except as otherwise expressly permitted or required by this Indenture, the
Issuer shall not sell or otherwise dispose of any Collateral Interest. The
Collateral Manager, on behalf of the Issuer, acting pursuant to the Collateral
Management Agreement, may direct the Trustee in writing to sell at any time,
subject to satisfaction of the Acquisition and Disposition Requirements:

(i) any Defaulted Collateral Interest; and

(ii) so long as the Credit Risk Sale/Exchange Limitation is satisfied, any
Credit Risk Collateral Interest, unless, in the case of a sale of a Credit Risk
Collateral Interest to an entity other than the Collateral Manager or an
Affiliate thereof that is for a cash purchase price that is less than the Par
Purchase Price, the Note Protection Tests were not satisfied as of the
immediately preceding Determination Date and have not been cured as of the
proposed sale date.

The Trustee shall sell any Collateral Interest in any sale permitted pursuant to
this Section 12.1(a), as directed by the Collateral Manager. Promptly after any
sale pursuant to this Section 12.1(a), the Collateral Manager shall notify the
17g-5 Information Provider of the Collateral Interest sold and the sale price
and shall provide such other information relating to such sale as may be
reasonably requested by the Rating Agencies.

(b) In addition, with respect to any Defaulted Collateral Interest or Credit
Risk Collateral Interest permitted to be sold pursuant to Section 12.1(a), such
Defaulted Collateral Interest or Credit Risk Collateral Interest may be sold by
the Issuer at the direction of the Collateral Manager:

(i) to an entity, other than an Interested Person; or

(ii) to an Interested Person that is purchasing such Credit Risk Collateral
Interest or Defaulted Collateral Interest from the Issuer for a cash purchase
price that is equal to the Par Purchase Price (such purchase, a “Credit
Risk/Defaulted Collateral Interest Cash Purchase”).

If a Collateral Interest that is a Defaulted Collateral Interest is not sold or
otherwise disposed of by the Issuer within three years of such Collateral
Interest becoming a Defaulted Collateral Interest, the Collateral Manager will
use commercially reasonable efforts to cause the Issuer to sell or otherwise
dispose of such Collateral Interest as soon as commercially practicable
thereafter. The Issuer shall not sell or otherwise dispose of any Collateral
Interest for the primary purpose of recognizing gains or decreasing losses
resulting from market value changes.

In connection with the sale of a Credit Risk Collateral Interest or a Defaulted
Collateral Interest in accordance with Section 12.1(a) or this Section 12.1(b),
the Collateral Manager may cause the Issuer to create one or more participation
interests in such Defaulted Collateral Interest or Credit Risk Collateral
Interest and direct the Trustee to sell one or more of such participation
interests.

 

- 177 -



--------------------------------------------------------------------------------

In the case of a sale of a Credit Risk Collateral Interest or a Defaulted
Collateral Interest, or the exchange of a Credit Risk Collateral Interest, in
each case, which is a Combined Loan, the related Mortgage Loan and the
corresponding Mezzanine Loan shall be sold or exchanged together.

In addition to the above, at all times the Majority of the Preferred Shares
shall have an assignable right to purchase any Defaulted Collateral Interest or
any Credit Risk Collateral Interest in each case for a purchase price equal to
the Par Purchase Price, provided that, with respect to any such purchase of a
Credit Risk Collateral Interest, the Credit Risk Sale/Exchange Limitation is
satisfied.

(c) [Reserved.]

(d) A Defaulted Collateral Interest or Credit Risk Collateral Interest may be
disposed of at any time, following disclosure to, and approval by, the Advisory
Committee, by the Collateral Manager directing the Issuer to exchange such
Defaulted Collateral Interest or Credit Risk Collateral Interest for (1) a
substitute Collateral Interest owned by an Affiliate of the Collateral Manager
that satisfies the Eligibility Criteria and the Acquisition and Disposition
Requirements (such Collateral Interest, an “Exchange Collateral Interest”) or
(2) a combination of an Exchange Collateral Interest and cash; provided that:

(i) the sum of (1) the Principal Balance of such Exchange Collateral Interest
plus all accrued and unpaid interest thereon plus (2) the Cash amount (if any)
to be paid to the Issuer by such Affiliate of the Collateral Manager in
connection with such exchange, is equal to or greater than the Par Purchase
Price for the Credit Risk Collateral Interest or Defaulted Collateral Interest
sought to be exchanged; and

(ii) with respect to an exchange of a Credit Risk Collateral Interest, the
Credit Risk Sale/Exchange Limitation is satisfied.

In connection with the exchange of a Credit Risk Collateral Interest or a
Defaulted Collateral Interest as in accordance with this Section 12.1(d), the
Collateral Manager may cause the Issuer to create one or more participation
interests in such Defaulted Collateral Interest or Credit Risk Collateral
Interest and direct the Trustee to exchange one or more of such participation
interests.

(e) After the Issuer has notified the Trustee of an Optional Redemption, a
Clean-Up Call, an Auction Call Redemption or a Tax Redemption in accordance with
Section 9.3, the Collateral Manager, on behalf of the Issuer, and acting
pursuant to the Collateral Management Agreement, may at any time direct the
Trustee in writing by Issuer Order to sell, and the Trustee shall sell in the
manner directed by the Collateral Manager in writing, any Collateral Interest
without regard to the foregoing limitations in Section 12.1(a); provided that:

(i) the Sale Proceeds therefrom must be used to pay certain expenses and redeem
all of the Notes in whole but not in part pursuant to Section 9.1, and upon any
such sale the Trustee shall release the lien on such Collateral Interest
pursuant to Section 10.10, and the Custodian shall upon receipt of a Request for
Release, release the related Collateral Interest File;

(ii) the Issuer may not direct the Trustee to sell (and the Trustee shall not be
required to release) a Collateral Interest pursuant to this Section 12.1(e)
unless:

 

- 178 -



--------------------------------------------------------------------------------

(1) the Collateral Manager certifies, in an Officer’s Certificate, to the
Trustee and the Note Administrator that, in the Collateral Manager’s reasonable
business judgment based on calculations included in the certification (which
shall include the sales prices of the Collateral Interests), the Sale Proceeds
from the sale of one or more of the Collateral Interests and all Cash and
proceeds from Eligible Investments will be at least equal to the Total
Redemption Price; and

(2) the Independent accountants appointed by the Issuer pursuant to
Section 10.13 shall recalculate the calculations made in clause (1) above and
prepare an agreed-upon procedures report; and

(iii) in connection with an Optional Redemption, an Auction Call Redemption, a
Clean-up Call, or a Tax Redemption, all the Collateral Interests to be sold
pursuant to this Section 12.1(e) must be sold in accordance with the
requirements set forth in Section 9.1(f).

(f) In the event that any Notes remain Outstanding as of the Payment Date
occurring six months prior to the Stated Maturity Date of the Notes, the
Collateral Manager will be required to determine whether the proceeds expected
to be received on the Collateral Interests prior to the Stated Maturity Date of
the Notes will be sufficient to pay in full the principal amount of (and accrued
interest on) the Notes on the Stated Maturity Date. If the Collateral Manager
determines, in its sole discretion, that such proceeds will not be sufficient to
pay the outstanding principal amount of and accrued interest on the Notes on the
Stated Maturity Date of the Notes, the Issuer shall, at the direction of the
Collateral Manager, be obligated to liquidate the portion of Collateral
Interests sufficient to pay the remaining principal amount of and interest on
the Notes on or before the Stated Maturity Date. The Collateral Interests to be
liquidated by the Issuer will be selected by the Collateral Manager.

(g) Notwithstanding anything herein to the contrary, the Collateral Manager on
behalf of the Issuer shall be permitted to sell to a Permitted Subsidiary any
Sensitive Asset for consideration consisting of equity interests in such
Permitted Subsidiary (or an increase in the value of equity interests already
owned).

(h) Under no circumstances shall the Trustee in its individual capacity be
required to acquire any Collateral Interests or any property related thereto.

(i) Any Collateral Interest sold pursuant to this Section 12.1 shall be released
from the lien of this Indenture.

(j) Any Collateral Interest that was required at acquisition to satisfy the
Eligibility Criteria, the Acquisition and Disposition Requirements or, as
applicable, the Acquisition Criteria, but failed to do so, may be sold by the
Collateral Manager on behalf of the Issuer to the Seller or an affiliate thereof
within 60 days of such acquisition at a price that is equal to the Par Purchase
Price of such Collateral Interest.

 

- 179 -



--------------------------------------------------------------------------------

Section 12.2 Reinvestment Collateral Interests

(a) Except as provided in Section 12.3(c), during the Reinvestment Period (or
within 60 days after the end of the Reinvestment Period with respect to
reinvestments made pursuant to binding commitments to purchase entered into
during the Reinvestment Period), amounts (or Eligible Investments) credited to
the Reinvestment Account may, but are not required to, be reinvested in
Reinvestment Collateral Interests (which shall be, and hereby are upon
acquisition by the Issuer, Granted to the Trustee pursuant to the Granting
Clause of this Indenture) that satisfy the applicable Eligibility Criteria, the
Acquisition and Disposition Requirements and the following additional criteria
(the “Acquisition Criteria”), as evidenced by an Officer’s Certificate of the
Collateral Manager on behalf of the Issuer delivered to the Trustee, delivered
as of the date of the commitment to purchase such Reinvestment Collateral
Interests:

(i) the Note Protection Tests are satisfied; and

(ii) no Event of Default has occurred and is continuing.

(b) Notwithstanding the foregoing provisions, (i) Cash on deposit in the
Reinvestment Account may be invested in Eligible Investments pending investment
in Reinvestment Collateral Interests and (ii) if an Event of Default shall have
occurred and be continuing, no Reinvestment Collateral Interest may be acquired
unless it was the subject of a commitment entered into by the Issuer prior to
the occurrence of such Event of Default.

(c) Notwithstanding the foregoing provisions, at any time when CLNC Holder or an
Affiliate that is wholly-owned by CLNC Sub-REIT and is a disregarded entity for
U.S. federal income tax purposes holds 100% of the Preferred Shares, it may
contribute additional Cash, Eligible Investments and/or Collateral Interests to
the Issuer so long as, in the case of Collateral Interests, any such Collateral
Interests satisfy the Eligibility Criteria at the time of such contribution,
including, but not limited to, for purposes of effecting any cure rights
reserved for the holder of the Participations, pursuant to and in accordance
with the terms of the related Participation Agreement. Cash or Eligible
Investments contributed to the Issuer by CLNC Holder (during the Reinvestment
Period) shall be credited to the Reinvestment (unless CLNC Holder directs
otherwise) and may be reinvested by the Issuer in Reinvestment Collateral
Interests so long as no Event of Default has occurred and is continuing.

Section 12.3 Conditions Applicable to all Transactions Involving Sale or Grant.

(a) Any transaction effected after the Closing Date under this Article 12 or
Section 10.12 shall be conducted in accordance with the requirements of the
Collateral Management Agreement; provided that (1) the Collateral Manager shall
not direct the Trustee to acquire any Collateral Interest for inclusion in the
Collateral from the Collateral Manager or any of its Affiliates as principal or
to sell any Collateral Interest from the Collateral to the Collateral Manager or
any of its Affiliates as principal unless the transaction is effected in
accordance with the Collateral Management Agreement and (2) the Collateral
Manager shall not direct the Trustee to acquire any Collateral Interest for
inclusion in the Collateral from any account or portfolio for which the
Collateral Manager serves as investment adviser or direct the Trustee to sell
any Collateral Interest to any account or portfolio for which the Collateral
Manager serves as investment adviser unless such transactions comply with the
Collateral Management Agreement and Section 206(3) of the Advisers Act. The
Trustee shall have no responsibility to oversee compliance with this clause by
the other parties.

 

- 180 -



--------------------------------------------------------------------------------

(b) Upon any Grant pursuant to this Article 12, all of the Issuer’s right, title
and interest to the Collateral Interest or Securities shall be Granted to the
Trustee pursuant to this Indenture, such Collateral Interest or Securities shall
be registered in the name of the Trustee, and, if applicable, the Trustee (or
the Custodian on its behalf) shall receive such Pledged Collateral Interest or
Securities. The Trustee also shall receive, not later than the date of delivery
of any Collateral Interest delivered after the Closing Date, an Officer’s
Certificate of the Collateral Manager certifying that, as of the date of such
Grant, such Grant complies with the applicable conditions of and is permitted by
this Article 12 (and setting forth, to the extent appropriate, calculations in
reasonable detail necessary to determine such compliance).

(c) Notwithstanding anything contained in this Article 12 to the contrary, the
Issuer shall, subject to this Section 12.3(c), have the right to effect any
transaction which has been consented to by the Holders of Notes evidencing 100%
of the Aggregate Outstanding Amount of each and every Class of Notes (or if
there are no Notes Outstanding, 100% of the Preferred Shares).

Section 12.4 Modifications to Note Protection Tests. In the event that
(1) Moody’s modifies the definitions or calculations relating to any of the
Moody’s specific Eligibility Criteria or (2) any Rating Agency modifies the
definitions or calculations relating to either of the Note Protection Tests
(each, a “Rating Agency Test Modification”), in any case in order to correspond
with published changes in the guidelines, methodology or standards established
by such Rating Agency, the Issuer may, but is under no obligation solely as a
result of this Section 12.4 to, incorporate corresponding changes into this
Indenture by an amendment or supplement hereto without the consent of the
Holders of the Notes (except as provided below) (but with written notice to the
Noteholders) or the Preferred Shares if (x) in the case of a modification of a
Moody’s specific Eligibility Criteria, the Rating Agency Condition is satisfied
with respect to Moody’s, (y) in the case of a modification of a Note Protection
Test, the Rating Agency Condition is satisfied with respect to each Rating
Agency then rating any Class of Notes and (z) written notice of such
modification is delivered by the Collateral Manager to the Trustee and the
Holders of the Notes and Preferred Shares (which notice may be included in the
next regularly scheduled report to Noteholders). Any such Rating Agency Test
Modification shall be effected without execution of a supplemental indenture;
provided, however, that such amendment shall be (i) evidenced by a written
instrument executed and delivered by each of the Co-Issuers and the Collateral
Manager and delivered to the Trustee, and (ii) accompanied by delivery by the
Issuer to the Trustee of an Officer’s Certificate of the Issuer (or the
Collateral Manager on behalf of the Issuer) certifying that such amendment has
been made pursuant to and in compliance with this Section 12.4.

Section 12.5 Future Funding Agreement.

(a) The Note Administrator and the Trustee, on behalf of the Noteholders and the
Holders of the Preferred Shares, are hereby directed by the Issuer to (i) enter
into the Future Funding Agreement and the Future Funding Account Control
Agreement, pursuant to which the Future Funding Indemnitor will agree to pledge
certain collateral described therein in order to secure certain future funding
obligations of the Seller as holder of the related Future Funding Participations
under the Participation Agreements and (ii) administer the rights of the Note
Administrator and the secured party, as applicable, under the Future Funding
Agreement and the Future Funding Account Control Agreement. In the event an
Access Termination Notice (as defined in the Future Funding Agreement) has been
sent by the Note Administrator to the related

 

- 181 -



--------------------------------------------------------------------------------

account bank and for so long as such Access Termination Notice is not withdrawn
by the Note Administrator, the Note Administrator shall direct the use of funds
on deposit in the Future Funding Reserve Account in accordance with written
instructions from the Issuer delivered pursuant to the terms of the Future
Funding Agreement. Neither the Trustee nor the Note Administrator shall have any
obligation to ensure that the Future Funding Indemnitor is depositing or causing
to be deposited all amounts into the Future Funding Reserve Account that are
required to be deposited therein pursuant to the Future Funding Agreement.

(b) The 17g-5 Information Provider shall promptly post to the 17g-5 Website
pursuant to Section 14.13(d) of this Indenture, any certification with respect
to the holder of the related Future Funding Participations that is delivered to
it in accordance with the Future Funding Agreement.

ARTICLE 13

NOTEHOLDERS’ RELATIONS

Section 13.1 Subordination.

(a) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class A
Notes, that the rights of the Holders of the Class A-S Notes, the Class B Notes,
the Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes and
the Class G-X Notes shall be subordinate and junior to the Class A Notes to the
extent and in the manner set forth in Article 11 of this Indenture; provided
that on each Redemption Date and each Payment Date as a result of the occurrence
and continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class A Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class A Notes consent, other than
in Cash, before any further payment or distribution is made on account of any
other Class of Notes, to the extent and in the manner provided in
Section 11.1(a)(iii).

(b) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class A-S
Notes, that the rights of the Holders of the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X
Notes shall be subordinate and junior to the Class A-S Notes to the extent and
in the manner set forth in Article 11 of this Indenture; provided that on each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class A-S Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class A-S Notes consent, other
than in Cash, before any further payment or distribution is made on account of
any of the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G
Notes, the Class G-E Notes and the Class G-X Notes to the extent and in the
manner provided in Section 11.1(a)(iii).

 

- 182 -



--------------------------------------------------------------------------------

(c) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class B
Notes, that the rights of the Holders of the Class C Notes, the Class D Notes,
the Class E Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes,
the Class G Notes, the Class G-E Notes and the Class G-X Notes shall be
subordinate and junior to the Class B Notes to the extent and in the manner set
forth in Article 11 of this Indenture; provided that on each Redemption Date and
each Payment Date as a result of the occurrence and continuation of the
acceleration of the Notes following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class B Notes
shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent
100% of Holders of the Class B Notes consent, other than in Cash, before any
further payment or distribution is made on account of any of the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X
Notes to the extent and in the manner provided in Section 11.1(a)(iii).

(d) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class C
Notes, that the rights of the Holders of the Class D Notes, the Class E Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes,
the Class GE Notes and the Class G-X Notes shall be subordinate and junior to
the Class C Notes to the extent and in the manner set forth in Article 11 of
this Indenture; provided that on each Redemption Date and each Payment Date as a
result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class C Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class C Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class D Notes, the Class E Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes,
the Class G-E Notes and the Class G-X Notes to the extent and in the manner
provided in Section 11.1(a)(iii).

(e) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class D
Notes, that the rights of the Holders of the Class E Notes, the Class F Notes,
the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes
and the Class G-X Notes shall be subordinate and junior to the Class D Notes to
the extent and in the manner set forth in Article 11 of this Indenture; provided
that on each Redemption Date and each Payment Date as a result of the occurrence
and continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class D Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class D Notes consent, other than
in Cash, before any further payment or distribution is made on account of any of
the Class E Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes,
the Class G Notes, the Class G-E Notes and the Class G-X Notes to the extent and
in the manner provided in Section 11.1(a)(iii).

(f) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class E
Notes, that the rights of the Holders of the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X
Notes shall be subordinate and junior to the Class E Notes to the extent and in
the manner set forth in Article 11 of this Indenture; provided that on each

 

- 183 -



--------------------------------------------------------------------------------

Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class E Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class E Notes consent, other than
in Cash, before any further payment or distribution is made on account of any of
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes,
the Class G-E Notes and the Class G-X Notes to the extent and in the manner
provided in Section 11.1(a)(iii).

(g) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class F
Notes, the Class F-E Notes and the Class F-X Notes, that the rights of the
Holders of the Class G Notes, the Class G-E Notes and the Class G-X Notes shall
be subordinate and junior to the Class F Notes, the Class F-E Notes and the
Class F-X Notes to the extent and in the manner set forth in Article 11 of this
Indenture; provided that on each Redemption Date and each Payment Date as a
result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class F Notes, the Class F-E Notes and the
Class F-X Notes shall be paid pursuant to Section 11.1(a)(iii) in full in Cash
or, to the extent 100% of Holders of the Class F Notes, the Class F-E Notes and
the Class F-X Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class G Notes, the Class G-E Notes
and the Class G-X Notes to the extent and in the manner provided in
Section 11.1(a)(iii).

(h) In the event that notwithstanding the provisions of this Indenture, any
Holders of any Class of Notes shall have received any payment or distribution in
respect of such Class contrary to the provisions of this Indenture, then, unless
and until all accrued and unpaid interest on and outstanding principal of all
more senior Classes of Notes have been paid in full in accordance with this
Indenture, such payment or distribution shall be received and held in trust for
the benefit of, and shall forthwith be paid over and delivered to, the Note
Administrator, which shall pay and deliver the same to the Holders of the more
senior Classes of Notes in accordance with this Indenture.

(i) Each Holder of any Class of Notes agrees with the Note Administrator on
behalf of the Secured Parties that such Holder shall not demand, accept, or
receive any payment or distribution in respect of such Notes in violation of the
provisions of this Indenture including Section 11.1(a) and this Section 13.1;
provided, however, that after all accrued and unpaid interest on, and principal
of, each Class of Notes senior to such Class have been paid in full, the Holders
of such Class of Notes shall be fully subrogated to the rights of the Holders of
each Class of Notes senior thereto. Nothing in this Section 13.1 shall affect
the obligation of the Issuer to pay Holders of such Class of Notes any amounts
due and payable hereunder.

(j) The Holders of each Class of Notes agree, for the benefit of all Holders of
the Notes, not to institute against, or join any other person in instituting
against, the Issuer, the Co-Issuer or any Permitted Subsidiary, any petition for
bankruptcy, reorganization, arrangement, moratorium, liquidation or similar
proceedings under the laws of any jurisdiction before one year and one day or,
if longer, the applicable preference period then in effect, have elapsed since
the final payments to the Holders of the Notes.

 

- 184 -



--------------------------------------------------------------------------------

Section 13.2 Standard of Conduct. In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Securityholder
under this Indenture, a Securityholder or Securityholders shall not have any
obligation or duty to any Person or to consider or take into account the
interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Securityholder, the Issuer, or any
other Person, except for any liability to which such Securityholder may be
subject to the extent the same results from such Securityholder’s taking or
directing an action, or failing to take or direct an action, in bad faith or in
violation of the express terms of this Indenture.

ARTICLE 14

MISCELLANEOUS

Section 14.1 Form of Documents Delivered to the Trustee and Note Administrator.
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer, the Collateral Manager or such other Person, unless such Authorized
Officer of the Issuer or the Co-Issuer or such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous. Any Opinion of Counsel also may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer or the Co-Issuer, or the Servicer on behalf of
the Issuer, certifying as to the factual matters that form a basis for such
Opinion of Counsel and stating that the information with respect to such matters
is in the possession of the Issuer or the Co-Issuer or the Collateral Manager on
behalf of the Issuer, unless such counsel knows that the certificate or opinion
or representations with respect to such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

- 185 -



--------------------------------------------------------------------------------

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Note Administrator at the request or
direction of the Issuer or the Co-Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Co-Issuer’s rights to make such request or direction, the Trustee or the Note
Administrator shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(g).

Section 14.2 Acts of Securityholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Securityholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Securityholders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and the Note Administrator, and, where it is hereby expressly
required, to the Issuer and/or the Co-Issuer. Such instrument or instruments
(and the action or actions embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Securityholders signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee, the Note Administrator, the
Issuer and the Co-Issuer, if made in the manner provided in this Section 14.2.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee or the Note Administrator
deems sufficient.

(c) The principal amount and registered numbers of Notes held by any Person, and
the date of his holding the same, shall be proved by the Notes Register. The
Notional Amount and registered numbers of the Preferred Shares held by any
Person, and the date of his holding the same, shall be proved by the register of
members maintained with respect to the Preferred Shares. Notwithstanding the
foregoing, the Trustee and Note Administrator may conclusively rely on an
Investor Certification to determine ownership of any Notes.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Securityholder shall bind such Securityholder (and any
transferee thereof) of such Security and of every Security issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Note
Administrator, the Preferred Share Paying Agent, the Share Registrar, the Issuer
or the Co-Issuer in reliance thereon, whether or not notation of such action is
made upon such Security.

 

- 186 -



--------------------------------------------------------------------------------

Section 14.3 Notices, etc., to the Trustee, the Note Administrator, the Issuer,
the Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Preferred Share Paying Agent, the Placement Agents, the Collateral Manager and
the Rating Agencies. Any request, demand, authorization, direction, notice,
consent, waiver or Act of Securityholders or other documents provided or
permitted by this Indenture to be made upon, given or furnished to, or filed
with:

(a) the Trustee by any Securityholder or by the Note Administrator, the
Collateral Manager, the Issuer or the Co-Issuer shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing to and mailed,
by certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Trustee addressed to it at the Corporate Trust Office, or at any other
address previously furnished in writing to the parties hereto and the Servicing
Agreement, and to the Securityholders;

(b) the Note Administrator by the Trustee, the Collateral Manager or by any
Securityholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Note Administrator addressed to it at the Corporate Trust
Office, or at any other address previously furnished in writing to the parties
hereto and the Servicing Agreement, and to the Securityholders.

(c) the Issuer by the Trustee, the Collateral Manager, the Note Administrator or
by any Securityholder shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at CLNC 2019-FL1, Ltd.
in c/o MaplesFS Limited, PO Box 1093, Boundary Hall, Cricket Square, Grand
Cayman, KY1-1102, Cayman Islands, Facsimile number: xxxxx, Email:
xxxxx@maples.com, Attention: The Directors, or at any other address previously
furnished in writing to the Trustee and the Note Administrator by the Issuer,
with a copy to the Special Servicer.

(d) the Co-Issuer by the Trustee, the Collateral Manager, the Note Administrator
or by any Securityholder shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Co-Issuer addressed to it in c/o Corporation
Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808, Attention:
xxxxx, facsimile number: xxxxx, or at any other address previously furnished in
writing to the Trustee and the Note Administrator by the Co-Issuer, with a copy
to the Special Servicer at its address set forth below;

(e) the Advancing Agent by the Trustee, the Collateral Manager, the Note
Administrator, the Issuer or the Co-Issuer shall be sufficient for every purpose
hereunder (unless otherwise herein expressly provided) if in writing and mailed,
first class postage prepaid, hand delivered, sent by overnight courier service
or by facsimile in legible form, to the Advancing Agent addressed to it at CLNC
Advancing Agent, LLC, 515 S. Flower Street, 44th Floor, Los Angeles, California
90071, with a copy to Sidley Austin LLP, 787 Seventh Avenue, New York, New York
10019, Attention: xxxxx, or at any other address previously furnished in writing
to the Trustee, the Note Administrator, and the Co-Issuers, with a copy to the
Special Servicer at its address set forth below.

(f) the Preferred Share Paying Agent shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to and mailed, by
certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Preferred Share Paying Agent addressed to it at its Corporate Trust
Office or at any other address previously furnished in writing by the Preferred
Share Paying Agent;

 

- 187 -



--------------------------------------------------------------------------------

(g) the Servicer by the Issuer, the Collateral Manager, the Note Administrator,
the Co-Issuer or the Trustee shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Servicer
addressed to it at KeyBank National Association, 11501 Outlook Street, Suite
300, Overland Park, Kansas 66211, Attention: xxxxx, email: xxxxx@keybank.com,
with a copy to Polsinelli, 900 West 48th Place, Suite 900, Kansas City, Missouri
64112, Attention: xxxxx, email: xxxxx@polsinelli.com, or at any other address
previously furnished in writing to the Issuer, the Note Administrator, the
Co-Issuer and the Trustee;

(h) the Special Servicer by the Issuer, the Co-Issuer, the Collateral Manager,
the Note Administrator, or the Trustee shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Special Servicer addressed to it at Colony Capital AMC OPCO, LLC, 515 S. Flower
Street, 44th Floor, Los Angeles, California 90071, Email: xxxxx@clny.com, with a
copy to Sidley Austin LLP, 787 Seventh Avenue, New York, New York 10019,
Attention: xxxxx, or at any other address previously furnished in writing to the
Issuer, the Co-Issuer, the Note Administrator and the Trustee;

(i) the Rating Agencies, by the Issuer, the Co-Issuer, the Collateral Manager,
the Servicer, the Note Administrator or the Trustee shall be sufficient for
every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Rating
Agencies addressed to them at (i) DBRS, Inc., 333 West Wacker Drive, Suite 1800,
Chicago, Illinois 60606, Attention: Commercial Mortgage Surveillance, Fax: xxxxx
(or by electronic mail at xxxxx@dbrs.com) and (ii) Moody’s Investor Services,
Inc., 7 World Trade Center, 250 Greenwich Street, New York, New York 10007,
Attention: CRE CDO Surveillance, (or by electronic mail at xxxxx@moodys.com), or
such other address that any Rating Agency shall designate in the future;
provided that any request, demand, authorization, direction, order, notice,
consent, waiver or Act of Securityholders or other documents provided or
permitted by this Indenture to be made upon, given or furnished to, or filed
with the Rating Agencies (“17g-5 Information”) shall be given in accordance
with, and subject to, the provisions of Section 14.13 hereof;

(j) WF, as a Placement Agent, by the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee or the Servicer shall be sufficient
for every purpose hereunder if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form to Wells Fargo Securities, LLC, 375 Park Avenue, New York, New York
10152, Attention: xxxxx, email: xxxxx@wellsfargo.com with copies to xxxxx, Wells
Fargo Law Department, D1053-300, 301 South College St., Charlotte, North
Carolina 28288, e mail: xxxxx@wellsfargo.com, or at any other address furnished
in writing to the Issuer, the Co-Issuer, the Note Administrator and the Trustee;

 

- 188 -



--------------------------------------------------------------------------------

(k) MS, as a Placement Agent, by the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee or the Servicer shall be sufficient
for every purpose hereunder if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form to Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York
10036, Attention: xxxxx, email: xxxxx@morganstanley.com with copies to Morgan
Stanley & Co. LLC, Legal Compliance Division, 1585 Broadway, New York, New York
10036, or at any other address furnished in writing to the Issuer, the
Co-Issuer, the Note Administrator and the Trustee;

(l) Barclays, as a Placement Agent, by the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee or the Servicer shall be sufficient
for every purpose hereunder if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form to Barclays Capital Inc., 745 Seventh Avenue, New York, New York
10019, Attention: xxxxx, Managing Director, facsimile number: xxxxx (with a copy
to xxxxx, Director, Legal Department, facsimile number: xxxxx, or at any other
address furnished in writing to the Issuer, the Co-Issuer, the Note
Administrator and the Trustee;

(m) Goldman, as a Placement Agent, by the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee or the Servicer shall be sufficient
for every purpose hereunder if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form to Goldman Sachs & Co. LLC, 200 West Street, New York, New York
10282, Attention: xxxxx, email: xxxxx@gs.com with copies to Goldman Sachs & Co.
LLC, 200 West Street, New York, New York 10282, Attention: xxxxx, email:
xxxxx@gs.com, and Goldman Sachs & Co. LLC, 200 West Street, New York, New York
10282, Attention: xxxxx, email: xxxxx@gs.com, or at any other address furnished
in writing to the Issuer, the Co-Issuer, the Note Administrator and the Trustee;

(n) Citi, as a Placement Agent, by the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee or the Servicer shall be sufficient
for every purpose hereunder if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form to Citigroup Global Markets Inc., 390 Greenwich Street, 5th Floor,
New York, New York 10013, Attention: xxxxx, fax number: xxxxx, with copies to
Citigroup Global Markets Inc., 388 Greenwich Street, 6th Floor, New York, New
York 10013, Attention: xxxxx, fax number: xxxxx and Citigroup Global Markets
Inc., 388 Greenwich Street, 17th Floor, New York, New York 10013, Attention:
xxxxx, fax number: xxxxx, and with electronic copies emailed to xxxxx at
xxxxx@citi.com and to xxxxx at xxxxx@citi.com, or at any other address furnished
in writing to the Issuer, the Co-Issuer, the Note Administrator and the Trustee;

(o) the Collateral Manager shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Collateral
Manager addressed to it at CLNC Advisors, LLC, 515 S. Flower Street, 44th Floor,
Los Angeles, California 90071, with a copy to Sidley Austin LLP, 787 Seventh
Avenue, New York, New York 10019, Attention: xxxxx, or at any other address
furnished in writing to the Issuer, the Co-Issuer, the Note Administrator and
the Trustee; and

(p) the Note Administrator, shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid hand delivered, sent by
overnight courier service or by facsimile in legible form to the Corporate Trust
Office of the Note Administrator.

 

- 189 -



--------------------------------------------------------------------------------

Section 14.4 Notices to Noteholders; Waiver. Except as otherwise expressly
provided herein, where this Indenture or the Servicing Agreement provides for
notice to Holders of Notes of any event,

(a) such notice shall be sufficiently given to Holders of Notes if in writing
and mailed, first class postage prepaid, to each Holder of a Note affected by
such event, at the address of such Holder as it appears in the Notes Register,
not earlier than the earliest date and not later than the latest date,
prescribed for the giving of such notice;

(b) such notice shall be in the English language; and

(c) all reports or notices to Preferred Shareholders shall be sufficiently given
if provided in writing and mailed, first class postage prepaid, to the Preferred
Share Paying Agent.

The Note Administrator shall deliver to the Holders of the Notes any information
or notice in its possession, requested to be so delivered by at least 25% of the
Holders of any Class of Notes.

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes. In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Note Administrator and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee and with the
Note Administrator, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee and the Note Administrator
shall be deemed to be a sufficient giving of such notice.

Notwithstanding any provision to the contrary in this Indenture or any other
agreement or document, any report, statement, notice or other information
(including notices of supplemental indentures in accordance with Section 8.3)
required to be provided by the Trustee or the Note Administrator pursuant to the
Transaction Documents may be provided by providing access to the Note
Administrator’s Website containing such information.

Section 14.5 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

 

- 190 -



--------------------------------------------------------------------------------

Section 14.6 Successors and Assigns. All covenants and agreements in this
Indenture by the Issuer and the Co-Issuer shall bind their respective successors
and assigns, whether so expressed or not.

Section 14.7 Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

Section 14.8 Benefits of Indenture. Nothing in this Indenture or in the
Securities, expressed or implied, shall give to any Person, other than (i) the
parties hereto and their successors hereunder and (ii) the Servicer, the Special
Servicer, the Collateral Manager, the Preferred Shareholders, the Preferred
Share Paying Agent, the Share Registrar and the Noteholders (each of whom shall
be an express third party beneficiary hereunder), any benefit or any legal or
equitable right, remedy or claim under this Indenture.

Section 14.9 Governing Law; Waiver of Jury Trial. THIS INDENTURE AND EACH NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 14.10 Submission to Jurisdiction. Each of the Issuer and the Co-Issuer
hereby irrevocably submits to the nonexclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan in The City of New
York in any action or proceeding arising out of or relating to the Notes or this
Indenture, and each of the Issuer and the Co-Issuer hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court. Each of the Issuer and the
Co-Issuer hereby irrevocably waives, to the fullest extent that they may legally
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding. Each of the Issuer and the Co-Issuer irrevocably consents to the
service of any and all process in any action or proceeding by the mailing or
delivery of copies of such process to it at the office of the Issuer’s and the
Co-Issuer’s agent set forth in Section 7.2. Each of the Issuer and the Co-Issuer
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

Section 14.11 Counterparts. This instrument may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Indenture in
Portable Document Format (PDF) or by facsimile transmission shall be as
effective as delivery of a manually executed original counterpart to this
Indenture.

 

- 191 -



--------------------------------------------------------------------------------

Section 14.12 Liability of Co-Issuers. Notwithstanding any other terms of this
Indenture, the Notes or any other agreement entered into between, inter alios,
the Issuer and the Co-Issuer or otherwise, neither the Issuer nor the Co-Issuer
shall have any liability whatsoever to the Co-Issuer or the Issuer,
respectively, under this Indenture, the Notes, any such agreement or otherwise
and, without prejudice to the generality of the foregoing, neither the Issuer
nor the Co-Issuer shall be entitled to take any steps to enforce, or bring any
action or proceeding, in respect of this Indenture, the Notes, any such
agreement or otherwise against the other Co-Issuer or the Issuer, respectively.
In particular, neither the Issuer nor the Co-Issuer shall be entitled to
petition or take any other steps for the winding up or bankruptcy of the
Co-Issuer or the Issuer, respectively or shall have any claim in respect of any
Collateral of the Co-Issuer or the Issuer, respectively.

Section 14.13 17g-5 Information.

(a) The Co-Issuers shall comply with their obligations under Rule 17g-5
promulgated under the Exchange Act (“Rule 17g-5”), by their or their agent’s
posting on the 17g-5 Website, no later than the time such information is
provided to the Rating Agencies, all information that the Issuer or other
parties on its behalf, including the Trustee, the Note Administrator, the
Servicer and the Special Servicer, provide to the Rating Agencies for the
purposes of determining the initial credit rating of the Notes or undertaking
credit rating surveillance of the Notes (the “17g-5 Information”); provided that
no party other than the Issuer, the Trustee, the Note Administrator, the
Servicer or the Special Servicer may provide information to the Rating Agencies
on the Issuer’s behalf without the prior written consent of the Special
Servicer. At all times while any Notes are rated by any Rating Agency or any
other NRSRO, the Issuer shall engage a third party to post 17g-5 Information to
the 17g-5 Website. The Issuer hereby engages the Note Administrator (in such
capacity, the “17g-5 Information Provider”), to post 17g-5 Information it
receives from the Issuer, the Trustee, the Note Administrator, the Servicer or
the Special Servicer to the 17g-5 Website in accordance with this Section 14.13,
and the Note Administrator hereby accepts such engagement.

(b) Any information required to be delivered to the 17g-5 Information Provider
by any party under this Indenture or the Servicing Agreement shall be delivered
to it via electronic mail at CLNC2019.17g5@usbank.com, specifically with a
subject reference of “17g-5 – CLNC 2019-FL1, Ltd.” and an identification of the
type of information being provided in the body of such electronic mail, or via
any alternative electronic mail address following notice to the parties hereto
or any other delivery method established or approved by the 17g-5 Information
Provider.

(c) The 17g-5 Information Provider shall make available, solely to NRSROs, the
following items to the extent such items are delivered to it via email at
xxxxx@usbank.com, specifically with a subject reference of “17g-5 – CLNC
2019-FL1, Ltd.” and an identification of the type of information being provided
in the body of the email, or via any alternate email address following notice to
the parties hereto or any other delivery method established or approved by the
17g-5 Information Provider if or as may be necessary or beneficial; provided
that such information is not locked or corrupted and is otherwise received in a
readable and uploadable format:

(i) any statements as to compliance and related Officer’s Certificates delivered
under Section 7.9;

 

- 192 -



--------------------------------------------------------------------------------

(ii) any information requested by the Issuer or the Rating Agencies (it being
understood the 17g-5 Information Provider shall not disclose on the Note
Administrator’s Website which Rating Agencies requested such information as
provided in Section 14.13);

(iii) any notice to the Rating Agencies relating to the Special Servicer’s
determination to take action without satisfaction of the Rating Agency
Condition;

(iv) any requests for satisfaction of the Rating Agency Condition that are
delivered to the 17g-5 Information Provider pursuant to Section 14.14;

(v) any summary of oral communications with the Rating Agencies that are
delivered to the 17g-5 Information Provider pursuant to Section 14.13(c);
provided that the summary of such oral communications shall not disclose which
Rating Agencies the communication was with;

(vi) any amendment or proposed supplemental indenture to this Indenture pursuant
to Section 8.3; and

(vii) the “Rating Agency Q&A Forum and Servicer Document Request Tool” pursuant
to Section 10.13(d).

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Website or such other website as the Issuer may notify the
parties hereto in writing.

(d) Information shall be posted on the same Business Day of receipt; provided
that such information is received by 12:00 p.m. (Eastern Time) or, if received
after 12:00 p.m., on the next Business Day. The 17g-5 Information Provider shall
have no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the transaction,
or otherwise is or is not anything other than what it purports to be. In the
event that any information is delivered or posted in error, the 17g-5
Information Provider may remove it from the website. The 17g-5 Information
Provider (and the Trustee) has not obtained and shall not be deemed to have
obtained actual knowledge of any information posted to the 17g-5 Website to the
extent such information was not produced by it. Access will be provided by the
17g-5 Information Provider to NRSROs upon receipt of an NRSRO Certification in
the form of Exhibit N hereto (which certification may be submitted
electronically via the 17g-5 Website).

(e) Upon request of the Issuer or a Rating Agency, the 17g-5 Information
Provider shall post on the 17g-5 Website any additional information requested by
the Issuer or such Rating Agency to the extent such information is delivered to
the 17g-5 Information Provider electronically in accordance with this
Section 14.13. In no event shall the 17g-5 Information Provider disclose on the
17g-5 Website the Rating Agency or NRSRO that requested such additional
information.

(f) The 17g-5 Information Provider shall provide a mechanism to notify each
Person that has signed-up for access to the 17g-5 Website in respect of the
transaction governed by this Indenture each time an additional document is
posted to the 17g-5 Website.

 

- 193 -



--------------------------------------------------------------------------------

(g) Any other information required to be delivered to the Rating Agencies
pursuant to this Indenture shall be furnished to the Rating Agencies only after
the earlier of (x) receipt of confirmation (which may be by email) from the
17g-5 Information Provider that such information has been posted to the 17g-5
Website and (y) two (2) Business Days after such information has been delivered
to the 17g-5 Information Provider in accordance with this Section 14.13.

(h) Notwithstanding anything to the contrary in this Indenture, a breach of this
Section 14.13 shall not constitute a Default or Event of Default.

(i) If any of the parties to this Indenture receives a Form ABS Due
Diligence-15E from any party in connection with any third-party due diligence
services such party may have provided with respect to the Collateral Interests
(“Due Diligence Service Provider”), such receiving party shall promptly forward
such Form ABS Due Diligence-15E to the 17g-5 Information Provider for posting on
the 17g-5 Website. The 17g-5 Information Provider shall post on the 17g-5
Website any Form ABS Due Diligence-15E it receives directly from a Due Diligence
Service Provider or from another party to this Indenture, promptly upon receipt
thereof.

Section 14.14 Rating Agency Condition. Any request for satisfaction of the
Rating Agency Condition made by a Requesting Party pursuant to this Indenture,
shall be made in writing, which writing shall contain a cover page indicating
the nature of the request for satisfaction of the Rating Agency Condition, and
shall contain all back-up material necessary for the Rating Agencies to process
such request. Such written request for satisfaction of the Rating Agency
Condition shall be provided in electronic format to the 17g-5 Information
Provider in accordance with Section 14.13 hereof and after receiving actual
knowledge of such posting (which may be in the form of an automatic email
notification of posting delivered by the 17g-5 Website to such party), the
Requesting Party shall send the request for satisfaction of such Condition to
the Rating Agencies in accordance with the instructions for notices set forth in
Section 14.3 hereof.

Section 14.15 Patriot Act Compliance. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law”), the Trustee and Note
Administrator may be required to obtain, verify and record certain information
relating to individuals and entities which maintain a business relationship with
the Trustee or Note Administrator, as the case may be. Accordingly, each of the
parties agrees to provide to the Trustee and the Note Administrator, upon its
request from time to time, such identifying information and documentation as may
be available for such party in order to enable the Trustee and the Note
Administrator, as applicable, to comply with Applicable Law. The Issuer and
Company Administrator are subject to laws in the Cayman Islands, which impose
similar obligations to the Applicable Laws, including with regard to verifying
the identity and source of funds of investors.

 

- 194 -



--------------------------------------------------------------------------------

ARTICLE 15

ASSIGNMENT OF THE COLLATERAL INTEREST PURCHASE AGREEMENTS AND

THE COLLATERAL MANAGEMENT AGREEMENT

Section 15.1 Assignment of Collateral Interest Purchase Agreements and the
Collateral Management Agreement.

(a) The Issuer, in furtherance of the covenants of this Indenture and as
security for the Offered Notes and amounts payable to the Secured Parties
hereunder and the performance and observance of the provisions hereof, hereby
collaterally assigns, transfers, conveys and sets over to the Trustee, for the
benefit of the Noteholders (and to be exercised on behalf of the Issuer by
persons responsible therefor pursuant to this Indenture and the Servicing
Agreement), all of the Issuer’s estate, right, title and interest in, to and
under the Collateral Interest Purchase Agreements (now or hereafter entered
into) and the Collateral Management Agreement (each, an “Article 15 Agreement”),
including, without limitation, (i) the right to give all notices, consents and
releases thereunder, (ii) the right to give all notices of termination and to
take any legal action upon the breach of an obligation of the Seller or the
Collateral Manager thereunder, including the commencement, conduct and
consummation of proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided, however, that the Issuer reserves for
itself a license to exercise all of the Issuer’s rights pursuant to the
Article 15 Agreements without notice to or the consent of the Trustee or any
other party hereto (except as otherwise expressly required by this Indenture,
including, without limitation, as set forth in Section 15.1(f)) which license
shall be and is hereby deemed to be automatically revoked upon the occurrence of
an Event of Default hereunder until such time, if any, that such Event of
Default is cured or waived.

(b) The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of each of the Article 15
Agreements, nor shall any of the obligations contained in each of the Article 15
Agreements be imposed on the Trustee.

(c) Upon the retirement of the Notes and the release of the Collateral from the
lien of this Indenture, this assignment and all rights herein assigned to the
Trustee for the benefit of the Noteholders shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under each of the
Article 15 Agreements shall revert to the Issuer and no further instrument or
act shall be necessary to evidence such termination and reversion.

(d) The Issuer represents that it has not executed any assignment of any of the
Article 15 Agreements other than this collateral assignment.

(e) The Issuer agrees that this assignment is irrevocable, and that it shall not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith. The Issuer shall, from time to time upon the
request of the Trustee, execute all instruments of further assurance and all
such supplemental instruments with respect to this assignment as the Trustee may
specify.

 

- 195 -



--------------------------------------------------------------------------------

(f) The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Seller and the Collateral Manager, as applicable, in the
Collateral Interest Purchase Agreements and the Collateral Management Agreement,
as applicable, to the following:

(i) the Seller and the Collateral Manager each consents to the provisions of
this collateral assignment and agrees to perform any provisions of this
Indenture made expressly applicable to the Seller or the Collateral Manager, as
applicable, pursuant to the applicable Article 15 Agreement;

(ii) the Seller and the Collateral Manager, as applicable, acknowledges that the
Issuer is collaterally assigning all of its right, title and interest in, to and
under the applicable Collateral Interest Purchase Agreement and the Collateral
Management Agreement, as applicable, to the Trustee for the benefit of the
Noteholders, and the Seller and the Collateral Manager, as applicable, agrees
that all of the representations, covenants and agreements made by the Seller and
the Collateral Manager, as applicable, in the applicable Article 15 Agreement
are also for the benefit of, and enforceable by, the Trustee and the
Noteholders;

(iii) the Seller and the Collateral Manager, as applicable, shall deliver to the
Trustee duplicate original copies of all notices, statements, communications and
instruments delivered or required to be delivered to the Issuer pursuant to the
applicable Article 15 Agreement;

(iv) none of the Issuer, the Seller or the Collateral Manager shall enter into
any agreement amending, modifying or terminating the applicable Article 15
Agreement, (other than in respect of an amendment or modification to cure any
inconsistency, ambiguity or manifest error) or selecting or consenting to a
successor Collateral Manager, as applicable, without notifying the Rating
Agencies and without the prior written consent and written confirmation of the
Rating Agencies that such amendment, modification or termination will not cause
its then-current ratings of the Notes to be downgraded or withdrawn;

(v) except as otherwise set forth herein and therein (including, without
limitation, pursuant to Section 12 of the Collateral Management Agreement), the
Collateral Manager shall continue to serve as Collateral Manager under the
Collateral Management Agreement, notwithstanding that the Collateral Manager
shall not have received amounts due it under the Collateral Management Agreement
because sufficient funds were not then available hereunder to pay such amounts
pursuant to the Priority of Payments. The Collateral Manager agrees not to cause
the filing of a petition in bankruptcy against the Issuer for the nonpayment of
the fees or other amounts payable to the Collateral Manager under the Collateral
Management Agreement until the payment in full of all Notes issued under this
Indenture and the expiration of a period equal to the applicable preference
period under the Bankruptcy Code plus ten days following such payment; and

(vi) the Collateral Manager irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to the Notes or this Indenture, and the Collateral Manager irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court. The Collateral Manager
irrevocably waives, to the fullest extent it may legally do so, the defense of
an inconvenient forum to the maintenance of such action or proceeding. The
Collateral Manager irrevocably consents to the service of any and all process in
any action or Proceeding by the mailing by certified mail, return receipt
requested, or delivery requiring signature and proof of delivery of copies of
such initial process to it at CLNC Advisors, LLC, Attention: David A. Palamé.
The Collateral Manager agrees that a final and non-appealable judgment by a
court of competent jurisdiction in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

- 196 -



--------------------------------------------------------------------------------

ARTICLE 16

CURE RIGHTS; PURCHASE RIGHTS

Section 16.1 [Reserved]

Section 16.2 Collateral Interest Purchase Agreements. Following the Closing
Date, unless a Collateral Interest Purchase Agreement is necessary to comply
with the provisions of this Indenture, the Issuer may acquire Collateral
Interests in accordance with customary settlement procedures in the relevant
markets. In any event, the Issuer (or the Collateral Manager on behalf of the
Issuer) shall obtain from any seller of a Collateral Interest, all Loan
Documents with respect to each Collateral Interest that govern, directly or
indirectly, the rights and obligations of the owner of the Collateral Interest
with respect to the Collateral Interest and any certificate evidencing the
Collateral Interest.

Section 16.3 Representations and Warranties Related to Collateral Interests
Acquired after the Closing Date.

(a) Upon the acquisition of any Collateral Interest by the Issuer after the
Closing Date, the related seller shall be required to make representations and
warranties substantially in the form attached as Exhibit O with such exceptions
as may be relevant.

(b) The representations and warranties in Section 16.3(a) with respect to the
acquisition of any Collateral Interest acquired after the Closing Date may be
subject to any modification, limitation or qualification that the Collateral
Manager determines to be reasonably acceptable in accordance with the Collateral
Management Standard; provided that the Collateral Manager will provide the
Rating Agencies with a report attached to each Monthly Report identifying each
such affected representation or warranty and the modification, exception,
limitation or qualification received with respect to the acquisition of any
Collateral Interest acquired after the Closing Date during the period covered by
the Monthly Report, which report may contain explanations by the Collateral
Manager as to its determinations.

(c) The Issuer (or the Collateral Manager on behalf of the Issuer) shall obtain
a covenant from the Person making any representation or warranty to the Issuer
pursuant to Section 16.3(a) that such Person shall repurchase the related
Collateral Interest if any such representation or warranty is breached (but only
after the expiration of any permitted cure periods and failure to cure such
breach). The purchase price for any Collateral Interest repurchased shall be a
price equal to the sum of the following (in each case, without duplication) as
of the date of such repurchase: (i) the then outstanding Principal Balance of
such Collateral Interest, discounted based on the percentage amount of any
discount that was applied when such Collateral Interest was purchased by the
Issuer, plus (ii) accrued and unpaid interest on such Collateral Interest, plus
(iii) any unreimbursed advances made under the Indenture or the Servicing
Agreement on the Collateral Interest, plus (iv) accrued and unpaid interest on
advances made under the Indenture or the Servicing Agreement on the Collateral
Interest, plus (v) any reasonable costs and expenses (including, but not limited
to, the cost of any enforcement action, incurred by the Issuer or the Trustee in
connection with any such repurchase), plus (vi) any Liquidation Fee payable to
the Special Servicer in connection with a repurchase of the Collateral Interest
by the Seller.

 

- 197 -



--------------------------------------------------------------------------------

Section 16.4 Operating Advisor. If the Issuer, as holder of a Participation has
the right pursuant to the related Loan Documents to appoint the operating
advisor, directing holder or Person serving a similar function under the Loan
Documents, each of the Issuer, the Trustee and the Collateral Manager shall take
such actions as are reasonably necessary to appoint the Collateral Manager to
such position.

Section 16.5 Purchase Right; Holder of a Majority of the Preferred Shares. If
the Issuer, as holder of a Participation, has the right pursuant to the related
Loan Documents to purchase any other interest in the same Underlying Commercial
Real Estate Loan as the Participation (an “Other Tranche”), the Issuer shall, if
directed by the Holder of a Majority of the Preferred Shares, exercise such
right, if the Collateral Manager determines, in accordance with the Collateral
Management Standard, that the exercise of the option would be in the best
interest of the Noteholders, but shall not exercise such right if the Collateral
Manager determines otherwise. The Collateral Manager shall deliver to the
Trustee an Officer’s Certificate certifying such determination, accompanied by
an Act of the Holder of a Majority of the Preferred Shares directing the Issuer
to exercise such right. In connection with the purchase of any such Other
Tranche(s), the Issuer shall assign to the Holder of a Majority of the Preferred
Shares or its designee all of its right, title and interest in such Other
Tranche(s) in exchange for a purchase price (such price and any other associated
expense of such exercise to be paid by the Holder of a Majority of the Preferred
Shares) of the Other Tranche(s) (or, if the Loan Documents permit, the Issuer
may assign the purchase right to the Holder of a Majority of the Preferred
Shares or its designee; otherwise the Holder of a Majority of the Preferred
Shares or its designee shall fund the purchase by the Issuer, which shall then
assign the Other Tranche(s) to the Holder of a Majority of the Preferred Shares
or its designee), which amount shall be delivered by such Holder or its designee
from its own funds to or upon the instruction of the Collateral Manager in
accordance with terms of the Loan Documents related to the acquisition of such
Other Tranche(s). The Issuer shall execute and deliver at the direction of such
Holder of a Majority of the Preferred Shares such instruments of transfer or
assignment prepared by such Holder, in each case without recourse, as shall be
necessary to transfer title to such Holder of the Majority of Preferred Shares
or its designee of the Other Tranche(s) and the Trustee shall have no
responsibility with regard to such Other Tranche(s). Notwithstanding anything to
the contrary herein, any Other Tranche purchased hereunder by the Issuer shall
not be subject to the Grant to the Trustee under the Granting Clauses.

ARTICLE 17

ADVANCING AGENT

Section 17.1 Liability of the Advancing Agent. The Advancing Agent shall be
liable in accordance herewith only to the extent of the obligations specifically
imposed upon and undertaken by the Advancing Agent.

 

- 198 -



--------------------------------------------------------------------------------

Section 17.2 Merger or Consolidation of the Advancing Agent.

(a) The Advancing Agent will keep in full effect its existence, rights and
franchises as a corporation under the laws of the jurisdiction in which it was
formed, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture to
perform its duties under this Indenture.

(b) Any Person into which the Advancing Agent may be merged or consolidated, or
any corporation resulting from any merger or consolidation to which the
Advancing Agent shall be a party, or any Person succeeding to the business of
the Advancing Agent shall be the successor of the Advancing Agent, hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding (it
being understood and agreed by the parties hereto that the consummation of any
such transaction by the Advancing Agent shall have no effect on the Backup
Advancing Agent’s obligations under Section 10.7, which obligations shall
continue pursuant to the terms of Section 10.7).

Section 17.3 Limitation on Liability of the Advancing Agent and Others. None of
the Advancing Agent or any of its affiliates, directors, officers, employees or
agents shall be under any liability for any action taken or for refraining from
the taking of any action in good faith pursuant to this Indenture, or for errors
in judgment; provided, however, that this provision shall not protect the
Advancing Agent against liability to the Issuer or Noteholders for any breach of
warranties or representations made herein or any liability which would otherwise
be imposed by reason of willful misfeasance, bad faith or negligence in the
performance of duties or by reason of negligent disregard of obligations and
duties hereunder. The Advancing Agent and any director, officer, employee or
agent of the Advancing Agent may rely in good faith on any document of any kind
prima facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Advancing Agent and any director, officer, employee or
agent of the Advancing Agent shall be indemnified by the Issuer pursuant to the
priorities set forth in Section 11.1(a) and held harmless against any loss,
liability or expense incurred in connection with any legal action relating to
this Indenture or the Notes, other than any loss, liability or expense
(i) specifically required to be borne by the Advancing Agent pursuant to the
terms hereof or otherwise incidental to the performance of obligations and
duties hereunder (except as any such loss, liability or expense shall be
otherwise reimbursable pursuant to this Indenture); or (ii) incurred by reason
of any breach of a representation, warranty or covenant made herein, any
misfeasance, bad faith or negligence by the Advancing Agent in the performance
of or negligent disregard of, obligations or duties hereunder or any violation
of any state or federal securities law.

Section 17.4 Representations and Warranties of the Advancing Agent. The
Advancing Agent represents and warrants that:

(a) the Advancing Agent (i) has been duly organized, is validly existing and is
in good standing under the laws of the State of Delaware, (ii) has full power
and authority to own the Advancing Agent’s Collateral and to transact the
business in which it is currently engaged, and (iii) is duly qualified and in
good standing under the laws of each jurisdiction where the Advancing Agent’s
ownership or lease of property or the conduct of the Advancing Agent’s business
requires, or the performance of this Indenture would require, such
qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, Collateral
or financial condition of the Advancing Agent or the ability of the Advancing
Agent to perform its obligations under, or on the validity or enforceability of,
the provisions of this Indenture applicable to the Advancing Agent;

 

- 199 -



--------------------------------------------------------------------------------

(b) the Advancing Agent has full power and authority to execute, deliver and
perform this Indenture; this Indenture has been duly authorized, executed and
delivered by the Advancing Agent and constitutes a legal, valid and binding
agreement of the Advancing Agent, enforceable against it in accordance with the
terms hereof, except that the enforceability hereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law);

(c) neither the execution and delivery of this Indenture nor the performance by
the Advancing Agent of its duties hereunder conflicts with or will violate or
result in a breach or violation of any of the terms or provisions of, or
constitutes a default under: (i) the Articles of Incorporation and bylaws of the
Advancing Agent, (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement or other evidence of indebtedness or other
agreement, obligation, condition, covenant or instrument to which the Advancing
Agent is a party or is bound, (iii) any law, decree, order, rule or regulation
applicable to the Advancing Agent of any court or regulatory, administrative or
governmental agency, body or authority or arbitrator having jurisdiction over
the Advancing Agent or its properties, and which would have, in the case of any
of (i), (ii) or (iii) of this Section 17.4(c), either individually or in the
aggregate, a material adverse effect on the business, operations, Collateral or
financial condition of the Advancing Agent or the ability of the Advancing Agent
to perform its obligations under this Indenture;

(d) no litigation is pending or, to the best of the Advancing Agent’s knowledge,
threatened, against the Advancing Agent that would materially and adversely
affect the execution, delivery or enforceability of this Indenture or the
ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and

(e) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other Person is
required for the performance by the Advancing Agent of its duties hereunder,
except such as have been duly made or obtained.

Section 17.5 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Advancing Agent and no appointment of a
successor Advancing Agent pursuant to this Article 17 shall become effective
until the acceptance of appointment by the successor Advancing Agent under
Section 17.6.

(b) The Advancing Agent may, subject to Section 17.5(a), resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee, the Servicer, the Noteholders and
the Rating Agencies.

(c) The Advancing Agent may be removed at any time by Act of Supermajority of
the Preferred Shares upon written notice delivered to the Trustee and to the
Issuer and the Co-Issuer.

 

- 200 -



--------------------------------------------------------------------------------

(d) If the Advancing Agent fails to make a required Interest Advance and it has
not determined such Interest Advance to be a Nonrecoverable Interest Advance,
(i) the Advancing Agent will be in default under this Indenture, (ii) the Backup
Advancing Agent shall be required to make such Interest Advance, and (iii) the
Collateral Manager shall terminate such Advancing Agent and use commercially
reasonable efforts for up to 90 days following such termination to replace such
Advancing Agent with a successor Advancing Agent. In the event that the
Collateral Manager has not directed the termination and replacement of the
Advancing Agent within 30 days of the Advancing Agent’s failure to make a
required Interest Advance, the Trustee may, and at the direction of the majority
of the Controlling Class shall, terminate the Advancing Agent and use
commercially reasonable efforts for 90 days after such termination to appoint a
successor advancing agent. Any appointment of a successor advancing agent by the
Collateral Manager or Trustee shall satisfy the Rating Agency Condition.
Following the termination of the Advancing Agent, the Backup Advancing Agent
will be required to make Interest Advances until a successor advancing agent is
appointed.

(e) Subject to Section 17.5(d), if the Advancing Agent shall resign or be
removed, upon receiving such notice of resignation or removal, the Issuer and
the Co-Issuer shall promptly appoint a successor advancing agent by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer and an
Authorized Officer of the Co-Issuer, one copy of which shall be delivered to the
Advancing Agent so resigning and one copy to the successor Advancing Agent,
together with a copy to each Noteholder, the Collateral Manager, the Trustee,
the Note Administrator, the Servicer and the Special Servicer; provided that
such successor Advancing Agent shall be appointed only subject to satisfaction
of the Rating Agency Condition, upon the written consent of a Majority of
Preferred Shareholders. If no successor Advancing Agent shall have been
appointed and an instrument of acceptance by a successor Advancing Agent shall
not have been delivered to the Advancing Agent within 30 days after the giving
of such notice of resignation, the resigning Advancing Agent, the Trustee, the
Note Administrator, or any Preferred Shareholder, on behalf of himself and all
others similarly situated, may petition any court of competent jurisdiction for
the appointment of a successor Advancing Agent.

(f) The Issuer and the Co-Issuer shall give prompt notice of each resignation
and each removal of the Advancing Agent and each appointment of a successor
Advancing Agent by mailing written notice of such event by first class mail,
postage prepaid, to the Rating Agencies, the Trustee, the Note Administrator,
and to the Holders of the Notes as their names and addresses appear in the Notes
Register.

Section 17.6 Acceptance of Appointment by Successor Advancing Agent.

(a) Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, the Collateral Manager,
the Servicer, the Special Servicer, the Trustee, the Note Administrator, and the
retiring Advancing Agent an instrument accepting such appointment hereunder and
under the Servicing Agreement. Upon delivery of the required instruments, the
resignation or removal of the retiring Advancing Agent shall become effective
and such successor Advancing Agent, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Advancing Agent hereunder and under the Servicing Agreement.

 

- 201 -



--------------------------------------------------------------------------------

(b) No appointment of a successor Advancing Agent shall become effective unless
(1) the Rating Agency Condition has been satisfied with respect to the
appointment of such successor Advancing Agent and (2) such successor has a
long-term senior unsecured debt rating of at least “A2” by Moody’s and “A” by
DBRS (or, if not rated by DBRS, an equivalent (or higher) rating by any two
other NRSROs (which may include Moody’s)), and whose short-term debt rating is
at least “P-1” from Moody’s.

Section 17.7 Removal and Replacement of Backup Advancing Agent. The Note
Administrator shall replace any such successor Advancing Agent (excluding the
Note Administrator in its capacity as Backup Advancing Agent) upon receiving
notice that such successor Advancing Agent’s long-term senior unsecured debt
rating at any time becomes lower than “A2” by Moody’s or “A” by DBRS (or, if not
rated by DBRS, an equivalent (or higher) rating by any two other NRSROs (which
may include Moody’s)), and such successor Advancing Agent’s short-term debt
rating becomes lower than “P-1” by Moody’s, with a successor Advancing Agent
that has a long-term senior unsecured debt rating of at least “A2” by Moody’s
and “A” by DBRS (or, if not rated by DBRS, an equivalent (or higher) rating by
any two other NRSROs (which may include Moody’s)), and whose short-term debt
rating is at least “P-1” from Moody’s.

 

 

- 202 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

CLNC 2019-FL1, LTD., as Issuer Executed as a deed By:  

/s/ David A. Palamé

  Name: David A. Palamé   Title:   Vice President

 

 

CLNC 2019-FL1 – Indenture



--------------------------------------------------------------------------------

CLNC 2019-FL1, LLC, as Co-Issuer

By:  

/s/ David A. Palamé

 

Name:    David A. Palamé

 

Title:      Vice President

CLNC 2019-FL1 – Indenture



--------------------------------------------------------------------------------

CLNC ADVANCING AGENT, LLC, as Advancing

Agent

By:

 

/s/ David A. Palamé

 

Name:    David A. Palamé

 

Title:      Vice President

CLNC 2019-FL1 – Indenture



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, not in

its individual capacity but solely as Trustee

By:

 

/s/ Scott D. DeRoss

 

Name:    Scott D. DeRoss

 

Title:      Senior Vice President

CLNC 2019-FL1 – Indenture



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, not in

its individual capacity but solely as Note

Administrator

By:  

/s/ Scott D. DeRoss

 

Name:    Scott D. DeRoss

 

Title:      Senior Vice President

CLNC 2019-FL1 – Indenture



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, not in

its individual capacity but solely as Custodian

By:

 

/s/ Kevin E. Brown

 

Name:    Kevin E. Brown

 

Title:      Vice President

CLNC 2019-FL1 – Indenture



--------------------------------------------------------------------------------

SCHEDULE B

BENCHMARK

Calculation of Benchmark

Calculation of LIBOR

LIBOR with respect to any Interest Accrual Period shall be determined by the
Calculation Agent in accordance with the following provisions (rounded to the
nearest 1/1000 of 1%):

1. On each Benchmark Determination Date (other than for the initial Interest
Accrual Period), LIBOR shall equal the rate, as obtained by the Calculation
Agent, for deposits in U.S. Dollars for a period of one month, which appears on
the Reuters Page LIBOR01 (or such other page that may replace that page on such
service for the purpose of displaying comparable rates) as reported by Bloomberg
Financial Markets Commodities News as of the Benchmark Determination Date.
“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.

2. If such rate does not appear on Reuters Screen LIBOR01 (or its equivalent),
as of the as of the Benchmark Determination Date (other than due to
circumstances that would permit a Benchmark Replacement), the Calculation Agent
shall request the principal London office of any four major reference banks in
the London interbank market selected by the Calculation Agent to provide
quotations of such reference bank’s offered quotations to prime banks in the
London interbank market for deposits in U.S. Dollars for a period of one month,
as of the Benchmark Determination Date, in a principal amount of not less than
$1 million that is representative for a single transaction in the relevant
market at the relevant time. If at least two such rates are so provided, then
LIBOR shall be the arithmetic mean of such quotations. If fewer than two such
quotations are so provided, the Calculation Agent shall be required to request
any three major banks in New York City selected by the Calculation Agent to
provide such banks’ rates for loans in U.S. Dollars to leading European banks
for a one-month period as of 11:00 a.m., New York City time, as of the
applicable Benchmark Determination Date, in a principal amount not less than
$1 million that is representative for a single transaction in the relevant
market at the relevant time. If at least two such rates are so provided, then
LIBOR shall be the arithmetic mean of such quotations. If fewer than two rates
are so provided, then LIBOR shall be the LIBOR rate used for the immediately
preceding Interest Accrual Period.

3. In respect of the initial Interest Accrual Period, LIBOR shall be determined
on the second London Banking Day preceding the Closing Date.

4. Notwithstanding the foregoing, in no event will LIBOR be less than zero.

In making the above calculations, all percentages resulting from the calculation
shall be rounded, if necessary, to the nearest one thousandth of a percentage
point (0.001%).

Sch. B-1



--------------------------------------------------------------------------------

SCHEDULE C

LIST OF AUTHORIZED OFFICERS OF COLLATERAL MANAGER

 

Name

  

Title

David A. Palamé

   Vice President

Donna Hansen

   Vice President

Neale Redington

   Vice President

Sch. C-1



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

Exh. A-1-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1 

For Regulation S Global Note.

 

Exh. A-1-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A]-___    Up to CUSIP No. [●]2[●]3    U.S.$528,409,000 ISIN:
[●]4 [●]5   

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to CEDE &
CO. or its registered assigns (a) upon presentation and surrender of this Note
(except as otherwise permitted by the Indenture referred to below), the
principal sum of up to FIVE HUNDRED AND TWENTY EIGHT MILLION, FOUR HUNDRED AND
NINE THOUSAND United States Dollars (U.S.$528,409,000), or such other principal
sum as is equal to the aggregate principal amount of the Class A Notes
identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Note, on the Payment Date occurring in August 2035 (the “Stated Maturity Date”),
to the extent not previously paid, in accordance with the Indenture referred to
below unless the unpaid principal of this Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise
and (b) the Class A Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on November 19, 2019, and
thereafter monthly on the 19th day of each month (or, if such day is not a
Business Day, the preceding Business Day) (each, a “Payment Date”). Interest on
the Class A Notes shall accrue at the Class A Rate and shall be computed on the
basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes
and the Preferred Shares. So long as any Class A Notes are Outstanding, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes,

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. A-1-3



--------------------------------------------------------------------------------

the Class E Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes,
the Class G Notes, the Class G-E Notes, the Class G-X Notes and the Preferred
Shares will receive payments only in accordance with the Priority of Payments.
The principal of this Note shall be due and payable no later than the Stated
Maturity Date unless the unpaid principal of such Note becomes due and payable
at an earlier date by declaration of acceleration, call for redemption or
otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class A Notes”),
limited in aggregate principal amount to U.S.$528,409,000 issued under an
indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National Association, as note administrator, and U.S. Bank National Association,
as custodian. Also authorized under the Indenture are (a) U.S.$100,650,000
Class A-S Second Priority Secured Floating Rate Notes Due 2035 (the “Class A-S
Notes”), (b) U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes
Due 2035 (the “Class B Notes”), (c) U.S.$70,454,000 Class C Fourth Priority
Secured Floating Rate Notes Due 2035 (the “Class C Notes”), (d)

 

Exh. A-1-4



--------------------------------------------------------------------------------

U.S.$65,422,000 Class D Fifth Priority Secured Floating Rate Notes Due 2035 (the
“Class D Notes”), (e) U.S.$15,098,000 Class E Sixth Priority Secured Floating
Rate Notes Due 2035 (the “Class E Notes”), (f) U.S.$50,325,000 Class F Seventh
Priority Floating Rate Notes Due 20356 (the “Class F Notes”) and
(g) U.S.$32,711,000 Class G Eighth Priority Floating Rate Notes Due 20356 (the
“Class G Notes” and, together with the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes and
the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class A Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. A-1-5



--------------------------------------------------------------------------------

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Exh. A-1-6



--------------------------------------------------------------------------------

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. A-1-7



--------------------------------------------------------------------------------

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. A-1-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

 

  Name:   Title: CLNC 2019-FL1, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

Exh. A-1-9



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

             

Name:   Title:  

 

Exh. A-1-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                        

hereby sell, assign and transfer unto

 

                                                                
                         

                                                                
                         

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

  Your Signature:  

 

Date:    

(Sign exactly as your name appears on this Note)

 

Exh. A-1-11



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$[●]7[●]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Note    Amount of
Increase in
Principal
Amount of this
Global Note    Principal
Amount of this
Global Note
following such
decrease (or
increase)    Signature of
authorized
officer of Note
Administrator or
securities
Custodian

 

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. A-1-12



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2035

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. A-2-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2035

 

No. IAI-___    CUSIP No. [●]    U.S.$[●] ISIN: [●]   

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to
[_______] or its registered assigns (a) upon presentation and surrender of this
Note (except as otherwise permitted by the Indenture referred to below), the
principal sum of [_______] United States Dollars (U.S.$[_]) on the Payment Date
occurring in August 2035 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class A Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on November 19, 2019, and thereafter monthly on
the 19th day of each month (or, if such day is not a Business Day, the preceding
Business Day) (each, a “Payment Date”). Interest on the Class A Notes shall
accrue at the Class A Rate and shall be computed on the basis of the actual
number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes
and the Preferred Shares. So long as any Class A Notes are Outstanding, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G Notes, the Class G-E Notes, the Class G-X Notes and the Preferred Shares
will receive payments only in accordance with the Priority of Payments. The
principal of this Note shall be due and payable no later than the Stated
Maturity Date unless the unpaid principal of such Note becomes due and payable
at an earlier date by declaration of acceleration, call for redemption or
otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Exh. A-2-2



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class A Notes”),
limited in aggregate principal amount to U.S.$528,409,000 issued under an
indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National Association, as note administrator, and U.S. Bank National Association,
as custodian. Also authorized under the Indenture are (a) U.S.$100,650,000
Class A-S Second Priority Secured Floating Rate Notes Due 2035 (the “Class A-S
Notes”), (b) U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes
Due 2035 (the “Class B Notes”), (c) U.S.$70,454,000 Class C Fourth Priority
Secured Floating Rate Notes Due 2035 (the “Class C Notes”), (d) U.S.$65,422,000
Class D Fifth Priority Secured Floating Rate Notes Due 2035 (the “Class D
Notes”), (e) U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes
Due 2035 (the “Class E Notes”), (f) U.S.$50,325,000 Class F Seventh Priority
Floating Rate Notes Due 20359 (the “Class F Notes”) and (g) U.S.$32,711,000
Class G Eighth Priority Floating Rate Notes Due 20359 (the “Class G Notes” and,
together with the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class F-E Notes, the Class F-X Notes, the Class G-E Notes and the Class G-X
Notes, the “Notes”).

 

9 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. A-2-3



--------------------------------------------------------------------------------

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class A Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

 

Exh. A-2-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the

 

Exh. A-2-5



--------------------------------------------------------------------------------

Note Administrator, the Trustee, or any of their respective affiliates, other
than any statements in the final offering memorandum relating to such Notes and
any representations expressly set forth in a written agreement with such party;
and (C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

 

Exh. A-2-6



--------------------------------------------------------------------------------

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. A-2-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer

By:  

         

 

Name:

 

Title:

CLNC 2019-FL1, LLC, as Co-Issuer

By:  

             

 

Name:

 

Title:

 

Exh. A-2-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

 

Name:   Title:  

 

Exh. A-2-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                        

hereby sell, assign and transfer unto

 

                                                                
                         

                                                                
                         

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

  Your Signature:  

 

Date:    

(Sign exactly as your name appears on this Note)

 

Exh. A-2-10



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE

2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

Exh. B -1-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1 

For Regulation S Global Note.

 

Exh. B -1-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A] -____    Up to CUSIP No. [●]2[●]3    U.S.$100,650,000 ISIN:
[●]4 [●]5   

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to CEDE &
CO. or its registered assigns (a) upon presentation and surrender of this Note
(except as otherwise permitted by the Indenture referred to below), the
principal sum of up to ONE HUNDRED MILLION, SIX HUNDRED AND FIFTY THOUSAND
United States Dollars (U.S.$100,650,000), or such other principal sum as is
equal to the aggregate principal amount of the Class A-S Notes identified from
time to time on the records of the Note Administrator and Schedule A hereto as
being represented by this [Rule 144A] [Regulation S] Global Note, on the Payment
Date occurring in August 2035 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class A-S Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on November 19, 2019, and thereafter monthly on
the 19th day of each month (or, if such day is not a Business Day, the preceding
Business Day) (each, a “Payment Date”). Interest on the Class A-S Notes shall
accrue at the Class A-S Rate and shall be computed on the basis of the actual
number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class B Notes, the Class C Notes, the Class D Notes,
the Class E Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes,
the Class G Notes, the Class G-E Notes, the Class G-X Notes and the Preferred
Shares. Except as set forth in the Indenture, the payment of principal of this
Note is subordinate to the payments of principal of and interest on the Class A
Notes and no payments of principal on the Class A-S Notes will be made until the
Class A Notes

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. B-1-3



--------------------------------------------------------------------------------

are paid in full. The principal of this Note shall be due and payable no later
than the Stated Maturity Date unless the unpaid principal of such Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise; provided, however, that, except as set forth in the
Indenture, the payment of principal of this Note may only occur after principal
on the Class A Notes has been paid in full and is subordinated to the payment on
each Payment Date of the principal and interest due and payable on the Class A
Notes and other amounts in accordance with the Priority of Payments, all in
accordance with the Indenture.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class A-S
Notes”), limited in aggregate principal amount to U.S.$100,650,000 issued under
an indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National Association, as note administrator, and U.S. Bank National Association,
as custodian. Also authorized under the Indenture are (a) U.S.$528,409,000
Class A Senior Secured Floating Rate Notes Due 2035 (the “Class A Notes”),
(b) U.S.$60,390,000 Class B Third Priority Secured

 

Exh. B-1-4



--------------------------------------------------------------------------------

Floating Rate Notes Due 2035 (the “Class B Notes”), (c) U.S.$70,454,000 Class C
Fourth Priority Secured Floating Rate Notes Due 2035 (the “Class C Notes”), (d)
U.S.$65,422,000 Class D Fifth Priority Secured Floating Rate Notes Due 2035 (the
“Class D Notes”), (e) U.S.$15,098,000 Class E Sixth Priority Secured Floating
Rate Notes Due 2035 (the “Class E Notes”), (f) U.S.$50,325,000 Class F Seventh
Priority Floating Rate Notes Due 20356 (the “Class F Notes”) and
(g) U.S.$32,711,000 Class G Eighth Priority Floating Rate Notes Due 20356 (the
“Class G Notes” and, together with the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes and
the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class A-S Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. B-1-5



--------------------------------------------------------------------------------

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Exh. B-1-6



--------------------------------------------------------------------------------

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. B-1-7



--------------------------------------------------------------------------------

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. B-1-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

 

  Name:   Title: CLNC 2019-FL1, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

Exh. B-1-9



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

             

Name: Title:

 

Exh. B-1-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                        

hereby sell, assign and transfer unto

 

                                                                
                         

                                                                
                         

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

  Your Signature:  

 

Date:    

(Sign exactly as your name appears on this Note)

 

Exh. B-1-11



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$[•]7[•]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Note    Amount of
Increase in
Principal
Amount of this
Global Note    Principal
Amount of this
Global Note
following such
decrease (or
increase)    Signature of
authorized
officer of Note
Administrator or
securities
Custodian

 

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. B-1-12



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE

2035 DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. B-2-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. IAI -             CUSIP No. [●]    U.S.$[    ] ISIN: [●]   

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to
[_______] or its registered assigns (a) upon presentation and surrender of this
Note (except as otherwise permitted by the Indenture referred to below), the
principal sum of [            ] United States Dollars (U.S.$[_]) on the Payment
Date occurring in August 2035 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class A-S Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on November 19, 2019, and thereafter monthly on
the 19th day of each month (or, if such day is not a Business Day, the preceding
Business Day) (each, a “Payment Date”). Interest on the Class A-S Notes shall
accrue at the Class A-S Rate and shall be computed on the basis of the actual
number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class B Notes, the Class C Notes, the Class D Notes,
the Class E Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes,
the Class G Notes, the Class G-E Notes, the Class G-X Notes and the Preferred
Shares. Except as set forth in the Indenture, the payment of principal of this
Note is subordinate to the payments of principal of and interest on the Class A
Notes and no payments of principal on the Class A-S Notes will be made until the
Class A Notes are paid in full. The principal of this Note shall be due and
payable no later than the Stated Maturity Date unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise; provided, however, that, except
as set forth in the Indenture, the payment of principal of this Note may only
occur after principal on the Class A Notes has been paid in full and is
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A Notes and other amounts in accordance with the
Priority of Payments, all in accordance with the Indenture.

 

Exh. B-2-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class A-S
Notes”), limited in aggregate principal amount to U.S.$100,650,000 issued under
an indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National Association, as note administrator, and U.S. Bank National Association,
as custodian. Also authorized under the Indenture are (a) U.S.$528,409,000
Class A Senior Secured Floating Rate Notes Due 2035 (the “Class A Notes”),
(b) U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes Due 2035
(the “Class B Notes”), (c) U.S.$70,454,000 Class C Fourth Priority Secured
Floating Rate Notes Due 2035 (the “Class C Notes”), (d) U.S.$65,422,000 Class D
Fifth Priority Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (e)
U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E Notes”), (f) U.S.$50,325,000 Class F Seventh Priority Floating Rate
Notes Due 20351 (the “Class F Notes”) and (g)

 

1 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. B-2-3



--------------------------------------------------------------------------------

U.S.$32,711,000 Class G Eighth Priority Floating Rate Notes Due 20351 (the
“Class G Notes” and, together with the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes and
the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class A-S Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

 

Exh. B-2-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. B-2-5



--------------------------------------------------------------------------------

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Exh. B-2-6



--------------------------------------------------------------------------------

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. B-2-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

 

  Name:   Title: CLNC 2019-FL1, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

Exh. B-2-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

                         

Name: Title:

 

Exh. B-2-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                         

hereby sell, assign and transfer unto

 

                                                                 
                                    

 

                                                                 
                                    

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                     Attorney to transfer the Note on the books
of the Issuer with full power of substitution in the premises.

 

Date:     Your Signature:  

 

     

(Sign exactly as your name appears on this Note)

 

Exh. B-2-10



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE

2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

Exh. C-1-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1 

For Regulation S Global Note.

 

Exh. C-1-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A] -             Up to CUSIP No. [●]2[●]3    U.S.$60,390,000
ISIN: [●]4 [●]5   

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to CEDE &
CO. or its registered assigns (a) upon presentation and surrender of this Note
(except as otherwise permitted by the Indenture referred to below), the
principal sum of up to SIXTY MILLION, THREE HUNDRED AND NINETY THOUSAND United
States Dollars (U.S.$60,390,000), or such other principal sum as is equal to the
aggregate principal amount of the Class B Notes identified from time to time on
the records of the Note Administrator and Schedule A hereto as being represented
by this [Rule 144A] [Regulation S] Global Note, on the Payment Date occurring in
August 2035 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class B Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on November 19, 2019, and thereafter monthly on the 19th day
of each month (or, if such day is not a Business Day, the preceding Business
Day) (each, a “Payment Date”). Interest on the Class B Notes shall accrue at the
Class B Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class C Notes, the Class D Notes, the Class E Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes,
the Class G-E Notes, the Class G-X Notes and the Preferred Shares. Except as set
forth in the Indenture, the payment of principal of this Note is subordinate to
the payments of principal of and interest on the Class A Notes and the Class A-S
Notes and no payments of principal on the Class B Notes will be made until the
Class A Notes and

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. C-1-3



--------------------------------------------------------------------------------

the Class A-S Notes are paid in full. The principal of this Note shall be due
and payable no later than the Stated Maturity Date unless the unpaid principal
of such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise; provided, however, that, except
as set forth in the Indenture, the payment of principal of this Note may only
occur after principal on the Class A Notes and the Class A-S Notes has been paid
in full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes and the Class A-S Notes and
other amounts in accordance with the Priority of Payments, all in accordance
with the Indenture.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class B
Notes”), limited in aggregate principal amount to U.S.$60,390,000 issued under
an indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National Association, as note administrator, and U.S. Bank National Association,
as custodian. Also authorized under the Indenture are (a) U.S.$528,409,000
Class A Senior Secured Floating Rate

 

Exh. C-1-4



--------------------------------------------------------------------------------

Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2035 (the “Class A-S Notes”), (c)
U.S.$70,454,000 Class C Fourth Priority Secured Floating Rate Notes Due 2035
(the “Class C Notes”), (d) U.S.$65,422,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2035 (the “Class D Notes”), (e) U.S.$15,098,000 Class E
Sixth Priority Secured Floating Rate Notes Due 2035 (the “Class E Notes”), (f)
U.S.$50,325,000 Class F Seventh Priority Floating Rate Notes Due 20356 (the
“Class F Notes”) and (g) U.S.$32,711,000 Class G Eighth Priority Floating Rate
Notes Due 20356 (the “Class G Notes” and, together with the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class B Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. C-1-5



--------------------------------------------------------------------------------

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

Exh. C-1-6



--------------------------------------------------------------------------------

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

Exh. C-1-7



--------------------------------------------------------------------------------

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. C-1-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

 

  Name:   Title: CLNC 2019-FL1, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

Exh. C-1-9



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

                    

Name: Title:

 

Exh. C-1-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                         

hereby sell, assign and transfer unto

 

                                                                 
                                    

 

                                                                 
                                    

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                     Attorney to transfer the Note on the books
of the Issuer with full power of substitution in the premises.

 

Date:     Your Signature:  

 

     

(Sign exactly as your name appears on this Note)

 

Exh. C-1-11



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$[●]7[●]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Note    Amount of
Increase in
Principal
Amount of this
Global Note    Principal
Amount of this
Global Note
following such
decrease (or
increase)    Signature of
authorized
officer of Note
Administrator or
securities
Custodian

 

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. C-1-12



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE

2035 DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. C-2-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS B THIRD PRIORITY SECURED

FLOATING RATE NOTE DUE 2035

 

No. IAI -             CUSIP No. [●]    U.S.$[●] ISIN: [●]   

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to
[            ] or its registered assigns (a) upon presentation and surrender of
this Note (except as otherwise permitted by the Indenture referred to below),
the principal sum of [            ] United States Dollars (U.S.$[    ]) on the
Payment Date occurring in August 2035 (the “Stated Maturity Date”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class B Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on November 19, 2019, and
thereafter monthly on the 19th day of each month (or, if such day is not a
Business Day, the preceding Business Day) (each, a “Payment Date”). Interest on
the Class B Notes shall accrue at the Class B Rate and shall be computed on the
basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class C Notes, the Class D Notes, the Class E Notes,
the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E
Notes, the Class G-X Notes and the Preferred Shares. Except as set forth in the
Indenture, the payment of principal of this Note is subordinate to the payments
of principal of and interest on the Class A Notes and the Class A-S Notes and no
payments of principal on the Class B Notes will be made until the Class A Notes
and the Class A-S Notes are paid in full. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise; provided, however, that,
except as set forth in the Indenture, the payment of principal of this Note may
only occur after principal on the Class A Notes and the Class A-S Notes has been
paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes and the Class A-S
Notes and other amounts in accordance with the Priority of Payments, all in
accordance with the Indenture.

 

Exh. C-2-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class B
Notes”), limited in aggregate principal amount to U.S.$60,390,000 issued under
an indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National Association, as note administrator, and U.S. Bank National Association,
as custodian. Also authorized under the Indenture are (a) U.S.$528,409,000
Class A Senior Secured Floating Rate Notes Due 2035 (the “Class A Notes”),
(b) U.S.$100,650,000 Class A-S Second Priority Secured Floating Rate Notes Due
2035 (the “Class A-S Notes”), (c) U.S.$70,454,000 Class C Fourth Priority
Secured Floating Rate Notes Due 2035 (the “Class C Notes”), (d) U.S.$65,422,000
Class D Fifth Priority Secured Floating Rate Notes Due 2035 (the “Class D
Notes”), (e) U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes
Due 2035 (the “Class E Notes”), (f) U.S.$50,325,000 Class F Seventh Priority
Floating Rate Notes Due 20351 (the “Class

 

1 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. C-2-3



--------------------------------------------------------------------------------

F Notes”) and (g) U.S.$32,711,000 Class G Eighth Priority Floating Rate Notes
Due 20351 (the “Class G Notes” and, together with the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class B Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

 

Exh. C-2-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. C-2-5



--------------------------------------------------------------------------------

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Exh. C-2-6



--------------------------------------------------------------------------------

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. C-2-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

 

  Name:   Title: CLNC 2019-FL1, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

Exh. C-2-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

            

Name: Title:

 

Exh. C-2-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                         

hereby sell, assign and transfer unto

 

                                                                 
                                    

 

                                                                 
                                    

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                     Attorney to transfer the Note on the books
of the Issuer with full power of substitution in the premises.

 

Date:     Your Signature:  

 

     

(Sign exactly as your name appears on this Note)

 

Exh. C-2-10



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE

2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

Exh. D-1-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1 

For Regulation S Global Note.

 

Exh. D-1-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A] -            Up to CUSIP No. [●]2[●]3    U.S.$70,454,000
ISIN: [●]4 [●]5   

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to CEDE &
CO. or its registered assigns (a) upon presentation and surrender of this Note
(except as otherwise permitted by the Indenture referred to below), the
principal sum of up to SEVENTY MILLION, FOUR HUNDRED AND FIFTY FOUR THOUSAND
United States Dollars (U.S.$70,454,000), or such other principal sum as is equal
to the aggregate principal amount of the Class C Notes identified from time to
time on the records of the Note Administrator and Schedule A hereto as being
represented by this [Rule 144A] [Regulation S] Global Note, on the Payment Date
occurring in August 2035 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class C Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on November 19, 2019, and thereafter monthly on
the 19th day of each month (or, if such day is not a Business Day, the preceding
Business Day) (each, a “Payment Date”). Interest on the Class C Notes shall
accrue at the Class C Rate and shall be computed on the basis of the actual
number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class D Notes, the Class E Notes, the Class F Notes,
the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E
Notes, the Class G-X Notes and the Preferred Shares. Except as set forth in the
Indenture, the payment of principal of this Note is subordinate to the payments
of principal of and interest on the Class A Notes, the Class A-S Notes and the
Class B Notes and no payments of principal on the Class C Notes will be made
until the Class A Notes,

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. D-1-3



--------------------------------------------------------------------------------

the Class A-S Notes and the Class B Notes are paid in full. The principal of
this Note shall be due and payable no later than the Stated Maturity Date unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes, the Class A-S
Notes and the Class B Notes has been paid in full and is subordinated to the
payment on each Payment Date of the principal and interest due and payable on
the Class A Notes, the Class A-S Notes and the Class B Notes and other amounts
in accordance with the Priority of Payments, all in accordance with the
Indenture.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class C Fourth Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class C
Notes”), limited in aggregate principal amount to U.S.$70,454,000 issued under
an indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National Association, as note administrator, and U.S. Bank National Association,
as custodian. Also

 

Exh. D-1-4



--------------------------------------------------------------------------------

authorized under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured
Floating Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000
Class A-S Second Priority Secured Floating Rate Notes Due 2035 (the “Class A-S
Notes”), (c) U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes
Due 2035 (the “Class B Notes”), (d) U.S.$65,422,000 Class D Fifth Priority
Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (e) U.S.$15,098,000
Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the “Class E
Notes”), (f) U.S.$50,325,000 Class F Seventh Priority Floating Rate Notes Due
20356 (the “Class F Notes”) and (g) U.S.$32,711,000 Class G Eighth Priority
Floating Rate Notes Due 20356 (the “Class G Notes” and, together with the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes, the
Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class C Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. D-1-5



--------------------------------------------------------------------------------

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Exh. D-1-6



--------------------------------------------------------------------------------

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. D-1-7



--------------------------------------------------------------------------------

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. D-1-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

 

  Name:   Title: CLNC 2019-FL1, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

Exh. D-1-9



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

                

Name: Title:

 

Exh. D-1-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                         

hereby sell, assign and transfer unto

 

                                                                 
                                    

 

                                                                 
                                    

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                 Attorney to transfer the Note on the books of
the Issuer with full power of substitution in the premises.

 

Date:     Your Signature:  

 

     

(Sign exactly as your name appears on this Note)

 

Exh. D-1-11



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$[●]7[●]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Note    Amount of
Increase in
Principal
Amount of this
Global Note    Principal
Amount of this
Global Note
following such
decrease (or
increase)    Signature of
authorized
officer of Note
Administrator or
securities
Custodian

 

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. D-1-12



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE

2035 DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. D-2-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS C FOURTH PRIORITY SECURED

FLOATING RATE NOTE DUE 2035

 

No. IAI - ____

  

CUSIP No. [●]

  

U.S.$[●]

ISIN: [●]

  

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to
[_______] or its registered assigns (a) upon presentation and surrender of this
Note (except as otherwise permitted by the Indenture referred to below), the
principal sum of [________] United States Dollars (U.S.$[_]) on the Payment Date
occurring in August 2035 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class C Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on November 19, 2019, and thereafter monthly on
the 19th day of each month (or, if such day is not a Business Day, the preceding
Business Day) (each, a “Payment Date”). Interest on the Class C Notes shall
accrue at the Class C Rate and shall be computed on the basis of the actual
number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class D Notes, the Class E Notes, the Class F Notes,
the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E
Notes, the Class G-X Notes and the Preferred Shares. Except as set forth in the
Indenture, the payment of principal of this Note is subordinate to the payments
of principal of and interest on the Class A Notes, the Class A-S Notes and the
Class C Notes and no payments of principal on the Class C Notes will be made
until the Class A Notes, the Class A-S Notes and the Class B Notes are paid in
full. The principal of this Note shall be due and payable no later than the
Stated Maturity Date unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes, the Class A-S Notes and the Class B has been paid in full and is
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A Notes, the Class A-S Notes and the Class B Notes
and other amounts in accordance with the Priority of Payments, all in accordance
with the Indenture.

 

Exh. D-2-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class C Fourth Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class C
Notes”), limited in aggregate principal amount to U.S.$70,454,000 issued under
an indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National Association, as note administrator, and U.S. Bank National Association,
as custodian. Also authorized under the Indenture are (a) U.S.$528,409,000
Class A Senior Secured Floating Rate Notes Due 2035 (the “Class A Notes”),
(b) U.S.$100,650,000 Class A-S Second Priority Secured Floating Rate Notes Due
2035 (the “Class A-S Notes”), (c) U.S.$60,390,000 Class B Third Priority Secured
Floating Rate Notes Due 2035 (the “Class B Notes”), (d) U.S.$65,422,000 Class D
Fifth Priority Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (e)
U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E

 

Exh. D-2-3



--------------------------------------------------------------------------------

Notes”), (f) U.S.$50,325,000 Class F Seventh Priority Floating Rate Notes Due
20351 (the “Class F Notes”) and (g) U.S.$32,711,000 Class G Eighth Priority
Floating Rate Notes Due 20351 (the “Class G Notes” and, together with the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes, the
Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class C Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

 

 

1 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. D-2-4



--------------------------------------------------------------------------------

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. D-2-5



--------------------------------------------------------------------------------

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. D-2-6



--------------------------------------------------------------------------------

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. D-2-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

 

  Name:   Title: CLNC 2019-FL1, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

Exh. D-2-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

             

Name: Title:

 

Exh. D-2-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                             

hereby sell, assign and transfer unto

 

                                                                 
                                                 

 

                                                                 
                                                 

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:     Your Signature:  

 

      (Sign exactly as your name appears on this Note)

 

Exh.D -2-10



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE

2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

Exh. E-1-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

 

1 

For Regulation S Global Note.

 

Exh. E-1-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A] -____

  

Up to

CUSIP No. [●]2[●]3

  

U.S.$65,422,000

ISIN: [●]4 [●]5

  

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to CEDE &
CO. or its registered assigns (a) upon presentation and surrender of this Note
(except as otherwise permitted by the Indenture referred to below), the
principal sum of up to SIXTY FIVE MILLION, FOUR HUNDRED AND TWENTY TWO THOUSAND
United States Dollars (U.S.$65,422,000), or such other principal sum as is equal
to the aggregate principal amount of the Class D Notes identified from time to
time on the records of the Note Administrator and Schedule A hereto as being
represented by this [Rule 144A] [Regulation S] Global Note, on the Payment Date
occurring in August 2035 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class D Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on November 19, 2019, and thereafter monthly on
the 19th day of each month (or, if such day is not a Business Day, the preceding
Business Day) (each, a “Payment Date”). Interest on the Class D Notes shall
accrue at the Class D Rate and shall be computed on the basis of the actual
number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes
and the Preferred Shares. Except as set forth in the Indenture, the payment of
principal of this Note is subordinate to the payments of principal of and
interest on the Class A Notes, the Class A-S Notes, the Class B Notes and the
Class C Notes and no payments of principal on the Class D Notes will be made
until the Class A

 

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. E-1-3



--------------------------------------------------------------------------------

Notes, the Class A-S Notes, the Class B Notes and the Class C Notes are paid in
full. The principal of this Note shall be due and payable no later than the
Stated Maturity Date unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes, the Class A-S Notes, the Class B Notes and the Class C Notes has been
paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, the Class A-S
Notes, the Class B Notes and the Class C Notes and other amounts in accordance
with the Priority of Payments, all in accordance with the Indenture.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class D Fifth Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class D
Notes”), limited in aggregate principal amount to U.S.$65,422,000 issued under
an indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National Association, as note administrator, and U.S. Bank National Association,
as custodian. Also

 

Exh. E-1-4



--------------------------------------------------------------------------------

authorized under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured
Floating Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000
Class A-S Second Priority Secured Floating Rate Notes Due 2035 (the “Class A-S
Notes”), (c) U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes
Due 2035 (the “Class B Notes”), (d) U.S.$70,454,000 Class C Fourth Priority
Secured Floating Rate Notes Due 2035 (the “Class C Notes”), (e) U.S.$15,098,000
Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the “Class E
Notes”), (f) U.S.$50,325,000 Class F Seventh Priority Floating Rate Notes Due
20356 (the “Class F Notes”) and (g) U.S.$32,711,000 Class G Eighth Priority
Floating Rate Notes Due 20356 (the “Class G Notes” and, together with the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes, the
Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class D Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

 

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. E-1-5



--------------------------------------------------------------------------------

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Exh. E-1-6



--------------------------------------------------------------------------------

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. E-1-7



--------------------------------------------------------------------------------

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. E-1-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

 

  Name:   Title: CLNC 2019-FL1, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

Exh. E-1-9



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

                 

Name: Title:

 

Exh. E-1-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                             

hereby sell, assign and transfer unto

 

                                                                 
                                                 

 

                                                                 
                                                 

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:     Your Signature:  

 

      (Sign exactly as your name appears on this Note)

 

Exh. E-1-11



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$[●]7[●]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Note    Amount of
Increase in
Principal
Amount of this
Global Note    Principal
Amount of this
Global Note
following such
decrease (or
increase)    Signature of
authorized
officer of Note
Administrator or
securities
Custodian

 

 

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. E-1-12



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE

2035 DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. E-2-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS D FIFTH PRIORITY SECURED

FLOATING RATE NOTE DUE 2035

 

No. IAI—____    CUSIP No. [●]    U.S.$[●]

ISIN: [●]

  

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to
[_______] or its registered assigns (a) upon presentation and surrender of this
Note (except as otherwise permitted by the Indenture referred to below), the
principal sum of [______] United States Dollars (U.S.$[_]) on the Payment Date
occurring in August 2035 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class D Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on November 19, 2019, and thereafter monthly on
the 19th day of each month (or, if such day is not a Business Day, the preceding
Business Day) (each, a “Payment Date”). Interest on the Class D Notes shall
accrue at the Class D Rate and shall be computed on the basis of the actual
number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes
and the Preferred Shares. Except as set forth in the Indenture, the payment of
principal of this Note is subordinate to the payments of principal of and
interest on the Class A Notes, the Class A-S Notes, the Class B Notes and the
Class C Notes and no payments of principal on the Class D Notes will be made
until the Class A Notes, the Class A-S Notes, the Class B Notes and the Class C
Notes are paid in full. The principal of this Note shall be due and payable no
later than the Stated Maturity Date unless the unpaid principal of such Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise; provided, however, that, except as set forth in the
Indenture, the payment of principal of this Note may only occur after principal
on the Class A Notes, the Class A-S Notes, the Class B Notes and the Class C
Notes have been paid in full and is subordinated to the payment on each Payment
Date of the principal and interest due and payable on the Class A Notes, the
Class A-S Notes, the Class B Notes and the Class C Notes, and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture.

 

Exh. E-2-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class D Fifth Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class D
Notes”), limited in aggregate principal amount to U.S.$65,422,000 issued under
an indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National Association, as note administrator, and U.S. Bank National Association,
as custodian. Also authorized under the Indenture are (a) U.S.$528,409,000
Class A Senior Secured Floating Rate Notes Due 2035 (the “Class A Notes”),
(b) U.S.$100,650,000 Class A-S Second Priority Secured Floating Rate Notes Due
2035 (the “Class A-S Notes”), (c) U.S.$60,390,000 Class B Third Priority Secured
Floating Rate Notes Due 2035 (the “Class B Notes”), (d) U.S.$70,454,000 Class C
Fourth Priority Secured Floating Rate Notes Due 2035 (the “Class C Notes”), (e)
U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E

 

Exh. E-2-3



--------------------------------------------------------------------------------

Notes”), (f) U.S.$50,325,000 Class F Seventh Priority Floating Rate Notes Due
20351 (the “Class F Notes”) and (g) U.S.$32,711,000 Class G Eighth Priority
Floating Rate Notes Due 20351 (the “Class G Notes” and, together with the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes, the
Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class D Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

 

 

1 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. E-2-4



--------------------------------------------------------------------------------

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. E-2-5



--------------------------------------------------------------------------------

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. E-2-6



--------------------------------------------------------------------------------

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. E-2-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

 

  Name:   Title: CLNC 2019-FL1, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

Exh. E-2-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:     Name: Title:

 

Exh. E-2-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                             

hereby sell, assign and transfer unto

 

                                                                 
                                                 

 

                                                                 
                                                 

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:     Your Signature:  

 

      (Sign exactly as your name appears on this Note)

 

Exh. E-2-10



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF CLASS E SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE

2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

Exh. F-1-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1 

For Regulation S Global Note.

 

Exh. F-1-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS E SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A] -____    Up to CUSIP No. [●]2[●]3    U.S.$15,098,000 ISIN:
[●]4 [●]5   

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to CEDE &
CO. or its registered assigns (a) upon presentation and surrender of this Note
(except as otherwise permitted by the Indenture referred to below), the
principal sum of up to FIFTEEN MILLION, NINETY EIGHT THOUSAND United States
Dollars (U.S.$15,098,000), or such other principal sum as is equal to the
aggregate principal amount of the Class E Notes identified from time to time on
the records of the Note Administrator and Schedule A hereto as being represented
by this [Rule 144A] [Regulation S] Global Note, on the Payment Date occurring in
August 2035 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class E Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on November 19, 2019, and thereafter monthly on the 19th day
of each month (or, if such day is not a Business Day, the preceding Business
Day) (each, a “Payment Date”). Interest on the Class E Notes shall accrue at the
Class E Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class F Notes, the Class F-E Notes, the Class F-X
Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes and the
Preferred Shares. Except as set forth in the Indenture, the payment of principal
of this Note is subordinate to the payments of principal of and interest on the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the
Class D Notes and no payments of principal on the Class E Notes will be made
until the Class A

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. F-1-3



--------------------------------------------------------------------------------

Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the Class D
Notes are paid in full. The principal of this Note shall be due and payable no
later than the Stated Maturity Date unless the unpaid principal of such Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise; provided, however, that, except as set forth in the
Indenture, the payment of principal of this Note may only occur after principal
on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes
and the Class D Notes has been paid in full and is subordinated to the payment
on each Payment Date of the principal and interest due and payable on the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the
Class D Notes and other amounts in accordance with the Priority of Payments, all
in accordance with the Indenture.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class E Sixth Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class E
Notes”), limited in aggregate principal amount to U.S.$15,098,000 issued under
an indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National

 

Exh. F-1-4



--------------------------------------------------------------------------------

Association, as note administrator, and U.S. Bank National Association, as
custodian. Also authorized under the Indenture are (a) U.S.$528,409,000 Class A
Senior Secured Floating Rate Notes Due 2035 (the “Class A Notes”),
(b) U.S.$100,650,000 Class A-S Second Priority Secured Floating Rate Notes Due
2035 (the “Class A-S Notes”), (c) U.S.$60,390,000 Class B Third Priority Secured
Floating Rate Notes Due 2035 (the “Class B Notes”), (d) U.S.$70,454,000 Class C
Fourth Priority Secured Floating Rate Notes Due 2035 (the “Class C Notes”), (e)
U.S.$65,422,000 Class D Fifth Priority Secured Floating Rate Notes Due 2035 (the
“Class D Notes”), (f) U.S.$50,325,000 Class F Seventh Priority Floating Rate
Notes Due 20356 (the “Class F Notes”) and (g) U.S.$32,711,000 Class G Eighth
Priority Floating Rate Notes Due 20356 (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. F-1-5



--------------------------------------------------------------------------------

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

Exh. F-1-6



--------------------------------------------------------------------------------

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

Exh. F-1-7



--------------------------------------------------------------------------------

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. F-1-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

 

  Name:   Title: CLNC 2019-FL1, LLC, as Co-Issuer By:  

             

  Name:   Title:

 

Exh. F-1-9



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

                 

Name: Title:

 

Exh. F-1-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                              

hereby sell, assign and transfer unto

 

                                                                    
                                     

 

                                                                    
                                     

  Please insert social security or

  other identifying number of assignee

  Please print or type name

  and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                             Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:   Your Signature:   

                 

     (Sign exactly as your name appears on this Note)

 

Exh. F-1-11



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$[●]7[●]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Note    Amount of
Increase in
Principal
Amount of this
Global Note    Principal
Amount of this
Global Note
following such
decrease (or
increase)    Signature of
authorized
officer of Note
Administrator or
securities
Custodian

 

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. F-1-12



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF CLASS E SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE

2035 DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION
2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. F-2-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLNC 2019-FL1, LLC

CLASS E SIXTH PRIORITY SECURED

FLOATING RATE NOTE DUE 2035

 

No. IAI-____    CUSIP No. [●]    U.S.$[●] ISIN: [●]   

Each of CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and CLNC 2019-FL1, LLC, a Delaware limited liability
company (the “Co-Issuer”) for value received, hereby promises to pay to
[_______] or its registered assigns (a) upon presentation and surrender of this
Note (except as otherwise permitted by the Indenture referred to below), the
principal sum of [_______] United States Dollars (U.S.$[_]) on the Payment Date
occurring in August 2035 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class E Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on November 19, 2019, and thereafter monthly on
the 19th day of each month (or, if such day is not a Business Day, the preceding
Business Day) (each, a “Payment Date”). Interest on the Class E Notes shall
accrue at the Class E Rate and shall be computed on the basis of the actual
number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral pledged by the
Issuer as security for the Offered Notes under the Indenture, and in the event
the Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class F Notes, the Class F-E Notes, the Class F-X
Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes and the
Preferred Shares. Except as set forth in the Indenture, the payment of principal
of this Note is subordinate to the payments of principal of and interest on the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the
Class D Notes and no payments of principal on the Class E Notes will be made
until the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes and the Class D Notes are paid in full. The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise; provided, however, that,
except as set forth in the Indenture, the payment of principal of this Note may
only occur after principal on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes and the Class D Notes has been paid in full and
is subordinated to the payment on each Payment Date of the principal and
interest due and payable on the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes and the Class D Notes and other amounts in accordance
with the Priority of Payments, all in accordance with the Indenture.

 

Exh. F-2-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class E Sixth Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class E
Notes”), limited in aggregate principal amount to U.S.$15,098,000 issued under
an indenture dated as of October 22, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), U.S. Bank
National Association, as note administrator, and U.S. Bank National Association,
as custodian. Also authorized under the Indenture are (a) U.S.$528,409,000
Class A Senior Secured Floating Rate Notes Due 2035 (the “Class A Notes”),
(b) U.S.$100,650,000 Class A-S Second Priority Secured Floating Rate Notes Due
2035 (the “Class A-S Notes”), (c) U.S.$60,390,000 Class B Third Priority Secured
Floating Rate Notes Due 2035 (the “Class B Notes”), (d) U.S.$70,454,000 Class C
Fourth Priority Secured Floating Rate Notes Due 2035 (the “Class C Notes”), (e)
U.S.$65,422,000 Class D Fifth Priority Secured Floating Rate Notes Due 2035 (the
“Class D

 

Exh. F-2-3



--------------------------------------------------------------------------------

Notes”), (f) U.S.$50,325,000 Class F Seventh Priority Floating Rate Notes Due
20351 (the “Class F Notes”) and (g) U.S.$32,711,000 Class G Eighth Priority
Floating Rate Notes Due 20351 (the “Class G Notes” and, together with the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes, the
Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer and, as applicable, the Co-Issuer, at the direction of the
Collateral Manager, in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Offered Notes has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, and, as applicable, the Co-Issuer, at
their applicable Redemption Prices, upon the occurrence of a Tax Event, if the
Tax Materiality Condition is satisfied, at the direction of the Majority of
Preferred Shareholders; provided that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

 

1 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. F-2-4



--------------------------------------------------------------------------------

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. F-2-5



--------------------------------------------------------------------------------

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is subject to Section 4975 of the
Code or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (B) its purchase and holding of
the Transferred Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Plan subject to Similar Law, will not constitute
or result in a violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. F-2-6



--------------------------------------------------------------------------------

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. F-2-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

             

  Name:   Title: CLNC 2019-FL1, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

Exh. F-2-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

             

Name: Title:

 

Exh. F-2-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                              

hereby sell, assign and transfer unto

 

                                                                    
                                     

 

                                                                    
                                     

  Please insert social security or

  other identifying number of assignee

  Please print or type name

  and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:   Your Signature:   

                 

     (Sign exactly as your name appears on this Note)

 

Exh. F-2-10



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE MADE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL NOTE WAS
IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. G-1-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1 

For Regulation S Global Note.

 

Exh. G-1-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A] -____    Up to CUSIP No. [●]2[●]3    U.S.$50,325,000 ISIN:
[●]4 [●]5   

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to CEDE & CO. or its
registered assigns (a) upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum of up
to FIFTY MILLION, THREE HUNDRED AND TWENTY FIVE THOUSAND United States Dollars
(U.S.$50,325,000), or such other principal sum as is equal to the aggregate
principal amount of the Class F Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A][Regulation S] Global Note, on the Payment Date occurring in
August 2035 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class F Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on November 19, 2019, and thereafter monthly on the 19th day
of each month (or, if such day is not a Business Day, the preceding Business
Day) (each, a “Payment Date”). Interest on the Class F Notes shall accrue at the
Class F Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of and interest on, the Class F-E Notes and the
Class F-X Notes. The payment of interest on this Note is senior to the payments
of the principal of, and interest on, the Class G Notes, the Class G-E Notes,
the Class G-X Notes and the Preferred Shares. Except as set forth in the
Indenture, the payment of principal of this Note is subordinate to the payments
of principal of and interest on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes and no
payments of principal on the Class F Notes will be made until the Class A Notes,
the Class A-S Notes, the Class B Notes, the Class C Notes, the Class

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. G-1-3



--------------------------------------------------------------------------------

D Notes and the Class E Notes are paid in full. The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise; provided, however, that,
except as set forth in the Indenture, the payment of principal of this Note may
only occur after principal on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes has
been paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E
Notes and other amounts in accordance with the Priority of Payments, all in
accordance with the Indenture.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

Exh. G-1-4



--------------------------------------------------------------------------------

This Note is one of a duly authorized issue of Class F Seventh Priority Floating
Rate Notes Due 20356, of the Issuer (the “Class F Notes”), limited in aggregate
principal amount to U.S.$50,325,000 issued under an indenture dated as of
October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer, CLNC
Advancing Agent, LLC, as advancing agent, U.S. Bank National Association, as
trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also authorized
under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured Floating
Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2035 (the “Class A-S Notes”), (c)
U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes Due 2035 (the
“Class B Notes”), (d) U.S.$70,454,000 Class C Fourth Priority Secured Floating
Rate Notes Due 2035 (the “Class C Notes”), (e) U.S.$65,422,000 Class D Fifth
Priority Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (f)
U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E Notes”) and (g) U.S.$32,711,000 Class G Eighth Priority Floating Rate
Notes Due 20356 (the “Class G Notes” and, together with the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class F Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. G-1-5



--------------------------------------------------------------------------------

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class F Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

Exh. G-1-6



--------------------------------------------------------------------------------

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

Exh. G-1-7



--------------------------------------------------------------------------------

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. G-1-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

             

  Name:   Title:

 

Exh. G-1-9



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

                 

Name: Title:

 

Exh. G-1-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                              

hereby sell, assign and transfer unto

 

                                                                    
                                     

 

                                                                    
                                     

  Please insert social security or

  other identifying number of assignee

  Please print or type name

  and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:   Your Signature:   

                 

     (Sign exactly as your name appears on this Note)

 

Exh. G-1-11



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$ [●]7[●]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Note    Amount of
Increase in
Principal
Amount of this
Global Note    Principal
Amount of this
Global Note
following such
decrease (or
increase)    Signature of
authorized
officer of Note
Administrator or
securities
Custodian

 

 

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. G-1-12



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2035

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF
ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. G-2-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS F SEVENTH PRIORITY

FLOATING RATE NOTE DUE 2035

 

No. IAI - ____    CUSIP No. [●]    U.S.$[●] ISIN: [●]   

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to [_______] or its
registered assigns (a) upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum of
[_______] United States Dollars (U.S.$[_]) on the Payment Date occurring in
August 2035 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class F Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on November 19, 2019, and thereafter monthly on the 19th day
of each month (or, if such day is not a Business Day, the preceding Business
Day) (each, a “Payment Date”). Interest on the Class F Notes shall accrue at the
Class F Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class F-E Notes and Class F-X
Notes. The payment of interest on this Note is senior to the payments of the
principal of, and interest on, the Class G Notes, the Class G-E Notes, the
Class G-X Notes and the Preferred Shares. Except as set forth in the Indenture,
the payment of principal of this Note is subordinate to the payments of
principal of and interest on the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class E Notes and no
payments of principal on the Class F Notes will be made until the Class A Notes,
the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes and
the Class E Notes are paid in full. The principal of this Note shall be due and
payable no later than the Stated Maturity Date unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise; provided, however, that, except
as set forth in the Indenture, the payment of principal of this Note may only
occur after principal on the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class E Notes has been paid
in full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes and
other amounts in accordance with the Priority of Payments, all in accordance
with the Indenture.

 

Exh. G-2-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class F Seventh Priority Floating
Rate Notes Due 20351, of the Issuer (the “Class F Notes”), limited in aggregate
principal amount to U.S.$50,325,000 issued under an indenture dated as of
October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer, CLNC
Advancing Agent, LLC, as advancing agent, U.S. Bank National Association, as
trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also authorized
under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured Floating
Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured Floating Rate Notes

 

1 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. G-2-3



--------------------------------------------------------------------------------

Due 2035 (the “Class A-S Notes”), (c) U.S.$60,390,000 Class B Third Priority
Secured Floating Rate Notes Due 2035 (the “Class B Notes”), (d) U.S.$70,454,000
Class C Fourth Priority Secured Floating Rate Notes Due 2035 (the “Class C
Notes”), (e) U.S.$65,422,000 Class D Fifth Priority Secured Floating Rate Notes
Due 2035 (the “Class D Notes”), (f) U.S.$15,098,000 Class E Sixth Priority
Secured Floating Rate Notes Due 2035 (the “Class E Notes”) and
(g) U.S.$32,711,000 Class G Eighth Priority Floating Rate Notes Due 20351 (the
“Class G Notes, and, together with the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes and
the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class F Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

 

Exh. G-2-4



--------------------------------------------------------------------------------

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class F Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner;

 

Exh. G-2-5



--------------------------------------------------------------------------------

(B) such Holder or beneficial owner is not relying (for purposes of making any
investment decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Exh. G-2-6



--------------------------------------------------------------------------------

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. G-2-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

         

  Name:   Title:

 

Exh. G-2-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

             

Name: Title:

 

Exh. G-2-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                              

hereby sell, assign and transfer unto

 

                                                                    
                                     

 

                                                                    
                                     

  Please insert social security or

  other identifying number of assignee

  Please print or type name

  and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:   Your Signature:   

                 

     (Sign exactly as your name appears on this Note)

 

Exh. G-2-10



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF CLASS F-E SEVENTH PRIORITY FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE MADE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL NOTE WAS
IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. G-3-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

 

1 

For Regulation S Global Note.

 

Exh. G-3-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS F-E SEVENTH PRIORITY FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A] -____

   Up to

CUSIP No. [●]2[●]3

   U.S.$50,325,000

ISIN: [●]4 [●]5

  

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to CEDE & CO. or its
registered assigns (a) upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum of up
to FIFTY MILLION, THREE HUNDRED AND TWENTY FIVE THOUSAND United States Dollars
(U.S.$50,325,000), or such other principal sum as is equal to the aggregate
principal amount of the Class F-E Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A][Regulation S] Global Note, on the Payment Date occurring in
August 2035 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class F-E Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on November 19, 2019, and thereafter monthly on the 19th day
of each month (or, if such day is not a Business Day, the preceding Business
Day) (each, a “Payment Date”). Interest on the Class F-E Notes shall accrue at
the interest rate for Class F-E Notes determined at the time of exchange of
Class F Notes for proportionate interests in the Class F-E Notes and Class F-X
Notes and shall be computed on the basis of the actual number of days in the
related Interest Accrual Period divided by 360. The interest so payable on any
Payment Date will, as provided in the Indenture, be paid to the Person in whose
name this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of and interest on, the Class F Notes and the
Class F-X Notes. The payment of interest on this Note is senior to the payments
of the principal of, and interest on, the Class G Notes and the Preferred
Shares. Except as set forth in the Indenture, the payment of principal of this
Note is subordinate to the payments of principal of and interest on the Class A
Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D
Notes and the Class E Notes and no

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. G-3-3



--------------------------------------------------------------------------------

payments of principal on the Class F-E Notes will be made until the Class A
Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D
Notes and the Class E Notes are paid in full. The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise; provided, however, that,
except as set forth in the Indenture, the payment of principal of this Note may
only occur after principal on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes has
been paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E
Notes and other amounts in accordance with the Priority of Payments, all in
accordance with the Indenture.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

Exh. G-3-4



--------------------------------------------------------------------------------

This Note is one of a duly authorized issue of Class F-E Seventh Priority
Floating Rate Notes Due 20356, of the Issuer, issued under an indenture dated as
of October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer,
CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank National Association,
as trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also authorized
under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured Floating
Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2035 (the “Class A-S Notes”), (c)
U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes Due 2035 (the
“Class B Notes”), (d) U.S.$70,454,000 Class C Fourth Priority Secured Floating
Rate Notes Due 2035 (the “Class C Notes”), (e) U.S.$65,422,000 Class D Fifth
Priority Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (f)
U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E Notes”), (g) U.S.$50,325,000 Class F Seventh Priority Floating Rate
Notes Due 20356 (the “Class F Notes”), and (h) U.S.$32,711,000 Class G Eighth
Priority Floating Rate Notes Due 20356 (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class F-E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. G-3-5



--------------------------------------------------------------------------------

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class F-E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

Exh. G-3-6



--------------------------------------------------------------------------------

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

Exh. G-3-7



--------------------------------------------------------------------------------

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. G-3-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:  

 

  Name:   Title:

 

Exh. G-3-9



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:     Name:   Title:  

 

Exh. G-3-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                             

hereby sell, assign and transfer unto

 

                                                                 
                      

 

                                                                 
                      

  Please insert social security or

  other identifying number of assignee

  Please print or type name

  and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:    Your Signature:                                          
                                          

  (Sign exactly as your name appears on this Note)

 

Exh. G-3-11



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$ [●]7[●]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Note    Amount of
Increase in
Principal
Amount of this
Global Note    Principal
Amount of this
Global Note
following such
decrease (or
increase)    Signature of
authorized
officer of Note
Administrator or
securities
Custodian

 

 

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. G-3-12



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF CLASS F-E SEVENTH PRIORITY FLOATING RATE NOTE DUE 2035

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF
ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. G-4-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS F-E SEVENTH PRIORITY

FLOATING RATE NOTE DUE 2035

 

No. IAI - ____

  

CUSIP No. [●]

   U.S.$[●]

ISIN: [●]

  

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to [_______] or its
registered assigns (a) upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum of
[_______] United States Dollars (U.S.$[_]) on the Payment Date occurring in
August 2035 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class F-E Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on November 19, 2019, and thereafter monthly on the 19th day
of each month (or, if such day is not a Business Day, the preceding Business
Day) (each, a “Payment Date”). Interest on the Class F-E Notes shall accrue at
the interest rate for the Class F-E Notes determined at the time of exchange of
Class F Notes for proportionate interests in the Class F-E Notes and Class F-X
Notes and shall be computed on the basis of the actual number of days in the
related Interest Accrual Period divided by 360. The interest so payable on any
Payment Date will, as provided in the Indenture, be paid to the Person in whose
name this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class F Notes and the
Class F-X Notes. The payment of interest on this Note is senior to the payments
of the principal of, and interest on, the Class G Notes, the Class G-E Notes,
the Class G-X Notes and the Preferred Shares. Except as set forth in the
Indenture, the payment of principal of this Note is subordinate to the payments
of principal of and interest on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes and no
payments of principal on the Class F-E Notes will be made until the Class A
Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D
Notes and the Class E Notes are paid in full. The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise; provided, however, that,
except as set forth in the Indenture, the payment of principal of this Note may
only occur after principal on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes has
been paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E
Notes and other amounts in accordance with the Priority of Payments, all in
accordance with the Indenture.

 

Exh. G-4-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class F-E Seventh Priority
Floating Rate Notes Due 20351, of the Issuer, issued under an indenture dated as
of October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer,
CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank National Association,
as trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also authorized
under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured Floating
Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured

 

 

1 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. G-4-3



--------------------------------------------------------------------------------

Floating Rate Notes Due 2035 (the “Class A-S Notes”), (c) U.S.$60,390,000
Class B Third Priority Secured Floating Rate Notes Due 2035 (the “Class B
Notes”), (d) U.S.$70,454,000 Class C Fourth Priority Secured Floating Rate Notes
Due 2035 (the “Class C Notes”), (e) U.S.$65,422,000 Class D Fifth Priority
Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (f) U.S.$15,098,000
Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the “Class E
Notes”), (g) U.S.$50,325,000 Class F Seventh Priority Floating Rate Notes Due
20351 (the “Class F Notes”) and (h) U.S.$32,711,000 Class G Eighth Priority
Floating Rate Notes Due 20351 (the “Class G Notes, and, together with the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes, the
Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class F-E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

 

Exh. G-4-4



--------------------------------------------------------------------------------

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class F-E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. G-4-5



--------------------------------------------------------------------------------

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Exh. G-4-6



--------------------------------------------------------------------------------

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. G-4-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:       Name:   Title:

 

Exh. G-4-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

                   

Name:   Title:  

 

Exh. G-4-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                             

hereby sell, assign and transfer unto

 

                                                                 
                      

 

                                                                 
                      

  Please insert social security or

  other identifying number of assignee

  Please print or type name

  and address, including zip code, of assignee:

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:    Your Signature:                                          
                                          

  (Sign exactly as your name appears on this Note)

 

Exh. G-4-10



--------------------------------------------------------------------------------

EXHIBIT G-5

FORM OF CLASS F-X SEVENTH PRIORITY FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE MADE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL NOTE WAS
IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. G-5-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

 

1 

For Regulation S Global Note.

 

Exh. G-5-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS F-X SEVENTH PRIORITY FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A] -____

   Up to

CUSIP No. [●]2[●]3

   U.S.$50,325,000

ISIN: [●]4 [●]5

  

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to CEDE & CO. or its
registered assigns the Class F-X Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially on November 19, 2019,
and thereafter monthly on the 19th day of each month (or, if such day is not a
Business Day, the preceding Business Day) (each, a “Payment Date”). Interest on
the Class F-X Notes shall accrue at the interest rate for Class F-X Notes
determined at the time of exchange of Class F Notes for proportionate interests
in the Class F-E Notes and Class F-X Notes and shall be computed on the basis of
the actual number of days in the related Interest Accrual Period divided by 360.
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of and interest on, the Class F Notes and the
Class F-E Notes. The payment of interest on this Note is senior to the payments
of the principal of, and interest on, the Class G Notes, the Class G-E Notes,
the Class G-X Notes and the Preferred Shares.

Payments in respect of interest and any other amounts due on any Payment Date on
this Note shall be payable by the Trustee or a Paying Agent, subject to any laws
or regulations applicable thereto, by wire transfer in immediately available
funds to a Dollar account maintained by the Holder or its nominee; provided that
the Holder has provided wiring instructions to the Trustee on or before the
related Record Date or, if wire transfer cannot be effected, by a Dollar check
drawn on a bank in the United States, or by a Dollar check mailed to the Holder
at its address in the Notes Register, as provided in the Indenture.

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. G-5-3



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Payment Date
occurring in August 2035 (the “Stated Maturity Date”), unless payment of
principal is improperly withheld or unless an Event of Default occurs with
respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest due on this Note
shall be made only upon presentation and surrender of this Note (except as
otherwise provided in the Indenture) at the Corporate Trust Office of the Note
Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class F-X Seventh Priority
Floating Rate Notes Due 20356, of the Issuer, issued under an indenture dated as
of October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer,
CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank National Association,
as trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also authorized
under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured Floating
Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2035 (the “Class A-S Notes”), (c)
U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes Due 2035 (the
“Class B Notes”), (d) U.S.$70,454,000 Class C Fourth Priority Secured Floating
Rate Notes Due 2035 (the “Class C Notes”), (e) U.S.$65,422,000 Class D Fifth
Priority Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (f)
U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E Notes”), (g) U.S.$50,325,000 Class F Seventh Priority Floating Rate
Notes Due 20356 (the “Class F Notes”), and (h) U.S.$32,711,000 Class G Eighth
Priority Floating Rate Notes Due 20356 (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. G-5-4



--------------------------------------------------------------------------------

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class F-X Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

Exh. G-5-5



--------------------------------------------------------------------------------

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

 

Exh. G-5-6



--------------------------------------------------------------------------------

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. G-5-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer By:       Name:   Title:

 

Exh. G-5-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:                Name:   Title:  

 

Exh. G-5-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                             

hereby sell, assign and transfer unto

 

                                                                 
                    

 

                                                                 
                    

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:    Your Signature:                                          
                                          

  (Sign exactly as your name

  appears on this Note)

 

Exh. G-5-10



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$ [●]7[●]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

  

Amount of

Decrease in

Principal

Amount of this

Global Note

  

Amount of

Increase in

Principal

Amount of this

Global Note

  

Principal

Amount of this

Global Note

following such

decrease (or

increase)

  

Signature of

authorized

officer of Note
Administrator or
securities

Custodian

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. G-5-11



--------------------------------------------------------------------------------

EXHIBIT G-6

FORM OF CLASS F-X SEVENTH PRIORITY FLOATING RATE NOTE DUE 2035 DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF
ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. G-6-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS F-X SEVENTH PRIORITY

FLOATING RATE NOTE DUE 2035

 

No. IAI—____

  

CUSIP No. [●]

   U.S.$[●]

ISIN: [●]

  

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to [_______] or its
registered assigns the Class F-X Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially on November 19, 2019,
and thereafter monthly on the 19th day of each month (or, if such day is not a
Business Day, the preceding Business Day) (each, a “Payment Date”). Interest on
the Class F-X Notes shall accrue at the interest rate for Class F-X Notes
determined at the time of exchange of Class F Notes for proportionate interests
in the Class F-E Notes and Class F-X Notes shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is pro rata with the payments of the
principal, if any, of, and interest on the Class F Notes and the Class F-E
Notes. The payment of interest on this Note is senior to the payments of the
principal of, and interest on, the Class G Notes, the Class G-E Notes, the
Class G-X Notes and the Preferred Shares.

Payments in respect of interest and any other amounts due on any Payment Date on
this Note shall be payable by the Trustee or a Paying Agent, subject to any laws
or regulations applicable thereto, by wire transfer in immediately available
funds to a Dollar account maintained by the Holder or its nominee; provided that
the Holder has provided wiring instructions to the Trustee on or before the
related Record Date or, if wire transfer cannot be effected, by a Dollar check
drawn on a bank in the United States, or by a Dollar check mailed to the Holder
at its address in the Notes Register, as provided in the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Payment Date
occurring in August 2035 (the “Stated Maturity Date”), unless payment of
principal is improperly withheld or unless an Event of Default occurs with
respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest due on this Note
shall be made only upon presentation and surrender of this Note (except as
otherwise provided in the Indenture) at the Corporate Trust Office of the Note
Administrator or at the office of the Paying Agent.

 

Exh. G-6-2



--------------------------------------------------------------------------------

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class F-X Seventh Priority
Floating Rate Notes Due 20351, of the Issuer, issued under an indenture dated as
of October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer,
CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank National Association,
as trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also authorized
under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured Floating
Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2035 (the “Class A-S Notes”), (c)
U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes Due 2035 (the
“Class B Notes”), (d) U.S.$70,454,000 Class C Fourth Priority Secured Floating
Rate Notes Due 2035 (the “Class C Notes”), (e) U.S.$65,422,000 Class D Fifth
Priority Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (f)
U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E Notes”), (g) U.S.$50,325,000 Class F Seventh Priority Floating Rate
Notes Due 20351 (the “Class F Notes”) and (h) U.S.$32,711,000 Class G Eighth
Priority Floating Rate Notes Due 20351 (the “Class G Notes, and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

 

1 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. G-6-3



--------------------------------------------------------------------------------

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class F-X Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the

 

Exh. G-6-4



--------------------------------------------------------------------------------

Class G-E Notes, other than with respect to an Event of Default specified in
Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture, by written notice to
the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.The Indenture may be amended and supplemented under the
circumstances, and in accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

 

Exh. G-6-5



--------------------------------------------------------------------------------

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. G-6-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer

By:       Name:   Title:

 

Exh. G-6-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:     Name:   Title:  

 

Exh. G-6-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                             

hereby sell, assign and transfer unto

 

                                                                 
                    

 

                                                                 
                    

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:    Your Signature:                                          
                                          

  (Sign exactly as your name

  appears on this Note)

 

Exh. G-6-9



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF CLASS G EIGHTH PRIORITY FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE MADE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL NOTE WAS
IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. H-1-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1 

For Regulation S Global Note.

 

Exh. H-1-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS G EIGHTH PRIORITY FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A] -____

   Up to

CUSIP No. [●]2[●]3

   U.S.$32,711,000

ISIN: [●]4 [●]5

  

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to CEDE & CO. or its
registered assigns (a) upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum of up
to THIRTY TWO MILLION, SEVEN HUNDRED AND ELEVEN THOUSAND United States Dollars
(U.S.$32,711,000), or such other principal sum as is equal to the aggregate
principal amount of the Class G Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A][Regulation S] Global Note, on the Payment Date occurring in
August 2035 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class G Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on November 19, 2019, and thereafter monthly on the 19th day
of each month (or, if such day is not a Business Day, the preceding Business
Day) (each, a “Payment Date”). Interest on the Class G Notes shall accrue at the
Class G Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class G-E Notes and the
Class G-X Notes. The payment of interest on this Note is senior to the payments
of the principal of, and interest on, the Preferred Shares. Except as set forth
in the Indenture, the payment of principal of this Note is subordinate to the
payments of principal of and interest on the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class F-E Notes and the Class F-X Notes and no payments of
principal on the Class G Notes will be made until the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D

 

 

 

 

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. H-1-3



--------------------------------------------------------------------------------

Notes, the Class E Notes, the Class F Notes, the Class F-E Notes and the
Class F-X Notes are paid in full. The principal of this Note shall be due and
payable no later than the Stated Maturity Date unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise; provided, however, that, except
as set forth in the Indenture, the payment of principal of this Note may only
occur after principal on the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class F
Notes, the Class F-E Notes and the Class F-X Notes has been paid in full and is
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A Notes, the Class A-S Notes, the Class B Notes,
the Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class F-E Notes and the Class F-X Notes and other amounts in accordance with the
Priority of Payments, all in accordance with the Indenture.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

Exh. H-1-4



--------------------------------------------------------------------------------

This Note is one of a duly authorized issue of Class G Eighth Priority Floating
Rate Notes Due 20356, of the Issuer (the “Class G Notes”), limited in aggregate
principal amount to U.S.$32,711,000 issued under an indenture dated as of
October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer, CLNC
Advancing Agent, LLC, as advancing agent, U.S. Bank National Association, as
trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also authorized
under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured Floating
Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2035 (the “Class A-S Notes”), (c)
U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes Due 2035 (the
“Class B Notes”), (d) U.S.$70,454,000 Class C Fourth Priority Secured Floating
Rate Notes Due 2035 (the “Class C Notes”), (e) U.S.$65,422,000 Class D Fifth
Priority Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (f)
U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E Notes”) and (g) U.S.$50,325,000 Class F Seventh Priority Floating Rate
Notes Due 20356 (the “Class F Notes” and, together with the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes, the
Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class G Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. H-1-5



--------------------------------------------------------------------------------

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class G Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

Exh. H-1-6



--------------------------------------------------------------------------------

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

Exh. H-1-7



--------------------------------------------------------------------------------

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. H-1-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer

By:       Name:   Title:

 

Exh. H-1-9



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:     Name:   Title:  

 

Exh. H-1-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                             

hereby sell, assign and transfer unto

 

                                                                 
                    

 

                                                                 
                    

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:    Your Signature:                                          
                                          

  (Sign exactly as your name

  appears on this Note)

 

Exh. H-1-11



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$[●]7[●]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

  

Amount of

Decrease in

Principal

Amount of this

Global Note

  

Amount of

Increase in

Principal

Amount of this

Global Note

  

Principal

Amount of this

Global Note

following such

decrease (or

increase)

  

Signature of

authorized

officer of Note
Administrator or

securities

Custodian

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. H-1-12



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF CLASS G EIGHTH PRIORITY FLOATING RATE NOTE DUE 2035

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF
ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. H-2-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS G EIGHTH PRIORITY

FLOATING RATE NOTE DUE 2035

 

No. IAI -                 CUSIP No. [●]    U.S.$[●] ISIN: [●]   

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to [_______] or its
registered assigns (a) upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum of
[_______] United States Dollars (U.S.$[_]) on the Payment Date occurring in
August 2035 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class G Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on November 19, 2019, and thereafter monthly on the 19th day
of each month (or, if such day is not a Business Day, the preceding Business
Day) (each, a “Payment Date”). Interest on the Class G Notes shall accrue at the
Class G Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class G-E Notes and the
Class G-X Notes. The payment of interest on this Note is senior to the payments
of the principal of, and interest on, the Preferred Shares. Except as set forth
in the Indenture, the payment of principal of this Note is subordinate to the
payments of principal of and interest on the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class F-E Notes and the Class F-X Notes and no payments of
principal on the Class G Notes will be made until the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class F-E Notes and the Class F-X Notes
are paid in full. The principal of this Note shall be due and payable no later
than the Stated Maturity Date unless the unpaid principal of such Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise; provided, however, that, except as set forth in the
Indenture, the payment of principal of this Note may only occur after principal
on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes and
the Class F-X Notes has been paid in full and is subordinated to the payment on
each Payment Date of the principal and interest due and payable on the Class A
Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class F Notes the Class F-E Notes and the
Class F-X Notes and other amounts in accordance with the Priority of Payments,
all in accordance with the Indenture.

 

Exh. H-2-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class G Eighth Priority Floating
Rate Notes Due 2035, of the Issuer (the “Class G Notes”), limited in aggregate
principal amount to U.S.$32,711,000 issued under an indenture dated as of
October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer, CLNC
Advancing Agent, LLC, as advancing agent, U.S. Bank National Association, as
trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also authorized
under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured Floating
Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2035 (the “Class A-S Notes”), (c)
U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes Due 2035 (the
“Class B Notes”), (d) U.S.$70,454,000 Class C Fourth Priority Secured Floating
Rate Notes Due 2035 (the “Class C Notes”), (e) U.S.$65,422,000 Class D Fifth
Priority Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (f)
U.S.$15,098,000 Class E Sixth

 

Exh. H-2-3



--------------------------------------------------------------------------------

Priority Secured Floating Rate Notes Due 2035 (the “Class E Notes”) and
(g) U.S.$50,325,000 Class F Seventh Priority Floating Rate Notes Due 2035 (the
“Class F Notes” and, together with the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes and
the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class G Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

 

Exh. H-2-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class G Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth

 

Exh. H-2-5



--------------------------------------------------------------------------------

in a written agreement with such party; and (C) such Holder or beneficial owner
has consulted with its own legal, regulatory, tax, business, investment,
financial, accounting and other advisers to the extent it has deemed necessary,
and it has made its own investment decisions (including decisions regarding the
suitability of any transaction pursuant to the Indenture) based upon its own
judgment and upon any advice from such advisers as it has deemed necessary and
not upon any view expressed by the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Note Administrator, the Trustee, or any of their
respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

 

Exh. H-2-6



--------------------------------------------------------------------------------

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. H-2-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer

By:  

         

  Name:   Title:

 

Exh. H-2-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

         

Name: Title:

 

Exh. H-2-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                       
                                                  

hereby sell, assign and transfer unto

 

                                                                    
                                         

 

                                                                    
                                         

  Please insert social security or

  other identifying number of assignee

  Please print or type name

  and address, including zip code,

  of assignee:

 

  

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and
appoint                                                          Attorney to
transfer the Note on the books of the Issuer with full power of substitution in
the premises.

 

Date:   Your Signature:  

     

   

(Sign exactly as your name

appears on this Note)

 

Exh. H-2-10



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF CLASS G-E EIGHTH PRIORITY FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE MADE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL NOTE WAS
IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. H-3-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

 

1 

For Regulation S Global Note.

 

Exh. H-3-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS G-E EIGHTH PRIORITY FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A] -____

  

Up to

CUSIP No. [●]2[●]3

  

U.S.$32,711,000

ISIN: [●]4 [●]5

  

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to CEDE & CO. or its
registered assigns (a) upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum of up
to THIRTY TWO MILLION, SEVEN HUNDRED AND ELEVEN THOUSAND United States Dollars
(U.S.$32,711,000), or such other principal sum as is equal to the aggregate
principal amount of the Class G-E Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A][Regulation S] Global Note, on the Payment Date occurring in
August 2035 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class G-E Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on November 19, 2019, and thereafter monthly on the 19th day
of each month (or, if such day is not a Business Day, the preceding Business
Day) (each, a “Payment Date”). Interest on the Class G-E Notes shall accrue at
the interest rate for the Class G-E Notes determined at the time of exchange of
Class G Notes for proportionate interests in the Class G-E Notes and Class G-X
Notes and shall be computed on the basis of the actual number of days in the
related Interest Accrual Period divided by 360. The interest so payable on any
Payment Date will, as provided in the Indenture, be paid to the Person in whose
name this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of and interest on, the Class G Notes and the
Class G-X Notes. The payment of interest on this Note is senior to the payments
of the principal of, and interest on the Preferred Shares. Except as set forth
in the Indenture, the payment of principal of this Note is subordinate to the
payments of principal of and interest on the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class F-E

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. H-3-3



--------------------------------------------------------------------------------

Notes and the Class F-X Notes and no payments of principal on the Class G-E
Notes will be made until the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class F
Notes, the Class F-E Notes and the Class F-X Notes are paid in full. The
principal of this Note shall be due and payable no later than the Stated
Maturity Date unless the unpaid principal of such Note becomes due and payable
at an earlier date by declaration of acceleration, call for redemption or
otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class F Notes, the Class F-E Notes and the
Class F-X Notes has been paid in full and is subordinated to the payment on each
Payment Date of the principal and interest due and payable on the Class A Notes,
the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes,
the Class E Notes, the Class F Notes, the Class F-E Notes and the Class F-X
Notes and other amounts in accordance with the Priority of Payments, all in
accordance with the Indenture.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

Exh. H-3-4



--------------------------------------------------------------------------------

This Note is one of a duly authorized issue of Class G-E Eighth Priority
Floating Rate Notes Due 20356, of the Issuer, issued under an indenture dated as
of October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer,
CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank National Association,
as trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also authorized
under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured Floating
Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2035 (the “Class A-S Notes”), (c)
U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes Due 2035 (the
“Class B Notes”), (d) U.S.$70,454,000 Class C Fourth Priority Secured Floating
Rate Notes Due 2035 (the “Class C Notes”), (e) U.S.$65,422,000 Class D Fifth
Priority Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (f)
U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E Notes”), (g) U.S.$50,325,000 Class F Seventh Priority Floating Rate
Notes Due 20356 (the “Class F Notes”), and (h) U.S.$32,711,000 Class G Eighth
Priority Floating Rate Notes Due 20356 (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class G-E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. H-3-5



--------------------------------------------------------------------------------

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class G-E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

 

Exh. H-3-6



--------------------------------------------------------------------------------

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

Exh. H-3-7



--------------------------------------------------------------------------------

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. H-3-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer

By:      

Name:

 

Title:

 

Exh. H-3-9



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:

 

 

Name:

 

Title:

 

 

Exh. H-3-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                                 

hereby sell, assign and transfer unto

 

                                                                 
                        

 

                                                                 
                        

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

  

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                     Attorney to transfer the Note on the books
of the Issuer with full power of substitution in the premises.

 

Date:     Your Signature:  

 

     

(Sign exactly as your name

appears on this Note)

 

Exh. H-3-11



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$ [●]7[●]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

  

Amount of

Decrease in

Principal

Amount of this

Global Note

  

Amount of

Increase in

Principal

Amount of this

Global Note

  

Principal
Amount of this
Global Note
following such
decrease (or
increase)

  

Signature of
authorized
officer of Note
Administrator
or securities
Custodian

 

 

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. H-3-12



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF CLASS G-E EIGHTH PRIORITY FLOATING RATE NOTE DUE 2035 DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF
ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. H-4-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS G-E EIGHTH PRIORITY

FLOATING RATE NOTE DUE 2035

 

No. IAI -         

  

CUSIP No. [●]

  

U.S.$[●]

ISIN: [●]

  

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to [            ] or
its registered assigns (a) upon presentation and surrender of this Note (except
as otherwise permitted by the Indenture referred to below), the principal sum of
[                ] United States Dollars (U.S.$[    ]) on the Payment Date
occurring in August 2035 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class F-E Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on November 19, 2019, and thereafter monthly on
the 19th day of each month (or, if such day is not a Business Day, the preceding
Business Day) (each, a “Payment Date”). Interest on the Class G-E Notes shall
accrue at the interest rate for the Class G-E Notes determined at the time of
exchange of Class G Notes for proportionate interests in the Class G-E Notes and
Class G-X Notes and shall be computed on the basis of the actual number of days
in the related Interest Accrual Period divided by 360. The interest so payable
on any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class G Notes and the
Class G-X Notes. The payment of interest on this Note is senior to the payments
of the principal of, and interest on the Preferred Shares. Except as set forth
in the Indenture, the payment of principal of this Note is subordinate to the
payments of principal of and interest on the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class F-E Notes and the Class F-X Notes and no payments of
principal on the Class G-E Notes will be made until the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class F-E Notes and the Class F-X Notes
are paid in full. The principal of this Note shall be due and payable no later
than the Stated Maturity Date unless the unpaid principal of such Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise; provided, however, that, except as set forth in the
Indenture, the payment of principal of this Note may only occur after principal
on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes and
the Class F-X Notes has been paid

 

Exh. H-4-2



--------------------------------------------------------------------------------

in full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class F-E Notes and the Class F-X Notes and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class G-E Eighth Priority
Floating Rate Notes Due 20351, of the Issuer, issued under an indenture dated as
of October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer,
CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank National Association,
as trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also

 

 

1 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. H-4-3



--------------------------------------------------------------------------------

authorized under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured
Floating Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000
Class A-S Second Priority Secured Floating Rate Notes Due 2035 (the “Class A-S
Notes”), (c) U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes
Due 2035 (the “Class B Notes”), (d) U.S.$70,454,000 Class C Fourth Priority
Secured Floating Rate Notes Due 2035 (the “Class C Notes”), (e) U.S.$65,422,000
Class D Fifth Priority Secured Floating Rate Notes Due 2035 (the “Class D
Notes”), (f) U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes
Due 2035 (the “Class E Notes”), (g) U.S.$50,325,000 Class F Seventh Priority
Floating Rate Notes Due 20351 (the “Class F Notes”) and (h) U.S.$32,711,000
Class G Eighth Priority Floating Rate Notes Due 20351 (the “Class G Notes, and,
together with the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class F-E Notes, the Class F-X Notes, the Class G-E Notes and the Class G-X
Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class G-E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

 

Exh. H-4-4



--------------------------------------------------------------------------------

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class G-E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. H-4-5



--------------------------------------------------------------------------------

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Exh. H-4-6



--------------------------------------------------------------------------------

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. H-4-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer

By:      

Name:

 

Title:

 

Exh. H-4-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:  

 

Name:   Title:  

 

Exh. H-4-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                         
                                             

hereby sell, assign and transfer unto

 

                                                                 
                        

 

                                                                 
                        

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

  

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                              Attorney to transfer the Note on
the books of the Issuer with full power of substitution in the premises.

 

Date:   Your Signature:  

 

   

(Sign exactly as your name

appears on this Note)

 

Exh. H-4-10



--------------------------------------------------------------------------------

EXHIBIT H-5

FORM OF CLASS G-X EIGHTH PRIORITY FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE MADE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL NOTE WAS
IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. H-5-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

 

1 

For Regulation S Global Note.

 

Exh. H-5-2



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS G-X EIGHTH PRIORITY FLOATING RATE NOTE DUE 2035

 

No. [Reg. S][144A] -____

  

Up to

CUSIP No. [●]2[●]3

  

U.S.$32,711,000

ISIN: [●]4 [●]5

  

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to CEDE & CO. or its
registered assigns the Class G-X Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially on November 19, 2019,
and thereafter monthly on the 19th day of each month (or, if such day is not a
Business Day, the preceding Business Day) (each, a “Payment Date”). Interest on
the Class G-X Notes shall accrue at the interest rate for Class G-X Notes
determined at the time of exchange of Class G Notes for proportionate interests
in the Class G-E Notes and Class G-X Notes and shall be computed on the basis of
the actual number of days in the related Interest Accrual Period divided by 360.
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of and interest on, the Class G Notes and the
Class G-E Notes. The payment of interest on this Note is senior to the payments
of the principal of, and interest on the Preferred Shares.

Payments in respect of interest and any other amounts due on any Payment Date on
this Note shall be payable by the Trustee or a Paying Agent, subject to any laws
or regulations applicable thereto, by wire transfer in immediately available
funds to a Dollar account maintained by the Holder or its nominee; provided that
the Holder has provided wiring instructions to the Trustee on or before the
related Record Date or, if wire transfer cannot be effected, by a Dollar check
drawn on a bank in the United States, or by a Dollar check mailed to the Holder
at its address in the Notes Register, as provided in the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Payment Date
occurring in August 2035 (the “Stated Maturity Date”), unless payment of
principal is improperly withheld or unless an Event of Default occurs with
respect to such payments of principal.

 

2 

For Regulation S Global Note.

3 

For Rule 144A Global Note.

4 

For Regulation S Global Note.

5 

For Rule 144A Global Note.

 

Exh. H-5-3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the final payment of interest due on this Note
shall be made only upon presentation and surrender of this Note (except as
otherwise provided in the Indenture) at the Corporate Trust Office of the Note
Administrator or at the office of the Paying Agent.

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class G-X Eighth Priority
Floating Rate Notes Due 20356, of the Issuer, issued under an indenture dated as
of October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer,
CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank National Association,
as trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also authorized
under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured Floating
Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2035 (the “Class A-S Notes”), (c)
U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes Due 2035 (the
“Class B Notes”), (d) U.S.$70,454,000 Class C Fourth Priority Secured Floating
Rate Notes Due 2035 (the “Class C Notes”), (e) U.S.$65,422,000 Class D Fifth
Priority Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (f)
U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E Notes”), (g) U.S.$32,711,000 Class F Seventh Priority Floating Rate
Notes Due 20356 (the “Class F Notes”), and (h) U.S.$32,711,000 Class G Eighth
Priority Floating Rate Notes Due 20356 (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

 

6 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. H-5-4



--------------------------------------------------------------------------------

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class G-X Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

Exh. H-5-5



--------------------------------------------------------------------------------

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the Class G-E Notes, other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.The Indenture may be amended and
supplemented under the circumstances, and in accordance with the conditions, set
forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

 

Exh. H-5-6



--------------------------------------------------------------------------------

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. H-5-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer

By:      

Name:

 

Title:

 

Exh. H-5-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:

 

 

Name:

Title:

 

Exh. H-5-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                                

hereby sell, assign and transfer unto

 

 

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

  

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                                  Attorney to transfer the Note
on the books of the Issuer with full power of substitution in the premises.

 

Date:   Your Signature:  

 

   

(Sign exactly as your name

appears on this Note)

 

Exh. H-5-10



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

This Note shall be issued in the original principal balance of U.S.$ [●]7[●]8 on
the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

  

Amount of

Decrease in

Principal

Amount of this

Global Note

  

Amount of

Increase in

Principal

Amount of this

Global Note

  

Principal
Amount of this
Global Note
following such
decrease (or
increase)

  

Signature of
authorized
officer of Note
Administrator
or securities
Custodian

 

 

 

7 

Rule 144A Global Note.

8 

Regulation S Global Note.

 

Exh. H-5-11



--------------------------------------------------------------------------------

EXHIBIT H-6

FORM OF CLASS G-X EIGHTH PRIORITY FLOATING RATE NOTE DUE 2035 DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR
(2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, A QIB OR AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER, IN EACH CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000
(AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR
EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN
“OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR
IS NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE TIME GIVEN, OF
ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

Exh. H-6-1



--------------------------------------------------------------------------------

CLNC 2019-FL1, LTD.

CLASS G-X EIGHTH PRIORITY

FLOATING RATE NOTE DUE 2035

 

No. IAI—____

  

CUSIP No. [●]

  

U.S.$[●]

ISIN: [●]

  

CLNC 2019-FL1, LTD., a Cayman Islands exempted company with limited liability
(the “Issuer”) for value received, hereby promises to pay to [_______] or its
registered assigns the Class G-X Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially on November 19, 2019,
and thereafter monthly on the 19th day of each month (or, if such day is not a
Business Day, the preceding Business Day) (each, a “Payment Date”). Interest on
the Class G-X Notes shall accrue at the interest rate for Class G-X Notes
determined at the time of exchange of Class G Notes for proportionate interests
in the Class G-E Notes and Class G-X Notes and shall be computed on the basis of
the actual number of days in the related Interest Accrual Period divided by 360.
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral pledged by
the Issuer as security for the Offered Notes under the Indenture, and in the
event the Collateral are insufficient to satisfy such obligations, any claims of
the Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

The payment of interest on this Note is pro rata with the payments of the
principal, if any, of, and interest on the Class G Notes and the Class G-E
Notes. The payment of interest on this Note is senior to the payments of the
principal of, and interest on the Preferred Shares.

Payments in respect of interest and any other amounts due on any Payment Date on
this Note shall be payable by the Trustee or a Paying Agent, subject to any laws
or regulations applicable thereto, by wire transfer in immediately available
funds to a Dollar account maintained by the Holder or its nominee; provided that
the Holder has provided wiring instructions to the Trustee on or before the
related Record Date or, if wire transfer cannot be effected, by a Dollar check
drawn on a bank in the United States, or by a Dollar check mailed to the Holder
at its address in the Notes Register, as provided in the Indenture.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Payment Date
occurring in August 2035 (the “Stated Maturity Date”), unless payment of
principal is improperly withheld or unless an Event of Default occurs with
respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest due on this Note
shall be made only upon presentation and surrender of this Note (except as
otherwise provided in the Indenture) at the Corporate Trust Office of the Note
Administrator or at the office of the Paying Agent.

 

Exh. H-6-2



--------------------------------------------------------------------------------

The Holder of this Note shall be treated as the owner hereof for all purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor CLNC 2019-FL1, LLC (the “Co-Issuer”) shall be required to make any payment
with respect to any tax, assessment or other governmental charge imposed by any
government or any political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

This Note is one of a duly authorized issue of Class G-X Eighth Priority
Floating Rate Notes Due 20351, of the Issuer, issued under an indenture dated as
of October 22, 2019 (the “Indenture”) by and among the Issuer, the Co-Issuer,
CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank National Association,
as trustee (in such capacity and together with any successor trustee permitted
under the Indenture, the “Trustee”), U.S. Bank National Association, as note
administrator, and U.S. Bank National Association, as custodian. Also authorized
under the Indenture are (a) U.S.$528,409,000 Class A Senior Secured Floating
Rate Notes Due 2035 (the “Class A Notes”), (b) U.S.$100,650,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2035 (the “Class A-S Notes”), (c)
U.S.$60,390,000 Class B Third Priority Secured Floating Rate Notes Due 2035 (the
“Class B Notes”), (d) U.S.$70,454,000 Class C Fourth Priority Secured Floating
Rate Notes Due 2035 (the “Class C Notes”), (e) U.S.$65,422,000 Class D Fifth
Priority Secured Floating Rate Notes Due 2035 (the “Class D Notes”), (f)
U.S.$15,098,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E Notes”), (g) U.S.$32,711,000 Class F Seventh Priority Floating Rate
Notes Due 20351 (the “Class F Notes”) and (h) U.S.$32,711,000 Class G Eighth
Priority Floating Rate Notes Due 20351 (the “Class G Notes, and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

 

1 

At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class F Notes may be exchanged for proportionate interests in the
Class F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and vice versa, and (ii) the Class G Notes may be exchanged for
proportionate interests in the Class G-E Notes (the “Class G-E Notes”) and the
Class G-X Notes (the “Class G-X Notes”) and vice versa.

 

Exh. H-6-3



--------------------------------------------------------------------------------

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Offered Notes has
been reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on
the Closing Date; provided that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price.

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.

Pursuant to Section 9.1(d) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date occurring in January, April, July and October in
each year, beginning on the Payment Date occurring in October 2029, upon the
occurrence of a Successful Auction Call.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes shall be redeemed in accordance with the Priority of Payments
set forth in the Indenture, in an amount necessary, and only to the extent
necessary, for the Note Protection Tests to be satisfied.

If an Event of Default shall occur and be continuing, the Class G-X Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes (voting as a separate Class), or if no Class of Offered
Notes is outstanding, a majority by outstanding principal amount, of the Class F
Notes and the Class F-E Notes or, if no Class of Offered Notes, Class F Notes or
Class F-E Notes are outstanding, a majority by outstanding principal amount, of
the Class G Notes and the

 

Exh. H-6-4



--------------------------------------------------------------------------------

Class G-E Notes, other than with respect to an Event of Default specified in
Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture, by written notice to
the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.The Indenture may be amended and supplemented under the
circumstances, and in accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of U.S.$100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates, other than any statements in
the final offering memorandum relating to such Notes and any representations
expressly set forth in a written agreement with such party; and (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Note Administrator, the Trustee,
or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”)) that is subject to Section 4975 of the Code or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, or any entity whose underlying assets are deemed to include “plan assets”
by reason of any such employee benefit plan’s or plan’s investment in the entity
or otherwise.

 

Exh. H-6-5



--------------------------------------------------------------------------------

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THE
INDENTURE AND THE NOTES, THE INDENTURE SHALL GOVERN.

 

Exh. H-6-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of October 22, 2019

 

CLNC 2019-FL1, LTD., as Issuer

By:      

Name:

 

Title:

 

Exh. H-6-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Note Administrator

By:    

Name:

 

Title:

 

 

Exh. H-6-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                        
                                                 

hereby sell, assign and transfer unto

 

                                                                 
                        

 

                                                                 
                        

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                                          Attorney to transfer
the Note on the books of the Issuer with full power of substitution in the
premises.

 

Date:     Your Signature:  

 

     

(Sign exactly as your name

appears on this Note)

 

Exh. H-6-9



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A RULE 144A

GLOBAL NOTE OR DEFINITIVE NOTE TO A REGULATION S GLOBAL NOTE

(Transfers pursuant to Article 2 of the Indenture)

U.S. Bank National Association, as Note Administrator

111 Fillmore Ave East

St. Paul, Minnesota 55107-1402

Attn: Bondholder Services – EP-MN-WS2N – CLNC 2019-FL1, Ltd.

 

  Re:

CLNC 2019-FL1, Ltd., as Issuer and CLNC 2019-FL1, LLC, as Co-Issuer of: the
[Class A][Class A-S][Class B][Class C][Class D][Class E][Class F][Class
F-E][Class F-X][Class G][Class G-E][Class G-X] Notes, Due 2035 (the “Transferred
Notes”)

Reference is hereby made to the Indenture, dated as of October 22, 2019 (the
“Indenture”) by and among CLNC 2019-FL1, Ltd., as Issuer and CLNC 2019-FL1, LLC,
as Co-Issuer of the Notes, U.S. Bank National Association, as Note Administrator
(in such capacity, the “Note Administrator”), paying agent, calculation agent,
transfer agent, authentication agent, custodian and backup advancing agent, U.S.
Bank National Association, as Trustee (in such capacity, the “Trustee”), and
CLNC Advancing Agent, LLC, as Advancing Agent. Capitalized terms used but not
defined herein will have the meanings assigned to such terms in the Indenture
and if not defined in the Indenture then such terms will have the meanings
assigned to them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”),
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder.

This letter relates to the transfer of $[●] aggregate [principal]/[notional]1
amount of [Class A][Class A-S][Class B][Class C][Class D][Class E][Class
F][Class F-E][Class F-X][Class G][Class G-E][Class G-X] Notes being transferred
for an equivalent beneficial interest in a Regulation S Global Note of the same
Class in the name of [name of transferee] (the “Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated October 10, 2019 and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Note Administrator, the Trustee, the Collateral Manager and their
counsel that:

(i) at the time the buy order was originated, the Transferee was outside the
United States;

(ii) the Transferee is not a U.S. Person, as defined in Regulation S;

 

 

1 

“Notional” with respect to the Class F-E Notes, Class F-X Notes, Class G-E Notes
and Class G-X Notes.

 

Exh. I-1-1



--------------------------------------------------------------------------------

(iii) the transfer is being made in an “offshore transaction”, as defined in
Regulation S, pursuant to Rule 903 or 904 of Regulation S;

(iv) the Transferee will notify future transferees of the transfer restrictions;

(v) the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer, the Co-Issuer or the Placement Agents, as
the case may be, as to the availability of any exemption from registration or
qualification under the Securities Act or any state or other securities laws for
resale of the Transferred Notes;

(vi) the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Collateral Manager, the Placement Agents, the Issuer and the Co-Issuer,
including without limitation, an opportunity to access to such legal and tax
representation as the Transferee deemed necessary or appropriate;

(vii) in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Special Servicer, the Note Administrator, or any of their
respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (B) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Transferred
Notes and any representations expressly set forth in a written agreement with
such party; (C) the Transferee has read and understands the final offering
memorandum relating to the Transferred Notes (including, without limitation, the
descriptions therein of the structure of the transaction in which the
Transferred Notes are being issued and the risks to purchasers of the Notes);
(D) none of the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator, the
Trustee, or any of their respective affiliates has given to the Transferee
(directly or indirectly through any other person) any assurance, guarantee, or
representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Transferee’s purchase of the Transferred Notes; (E) the Transferee has consulted
with its own

 

Exh. I-1-2



--------------------------------------------------------------------------------

legal, regulatory, tax, business, investment, financial, accounting and other
advisers to the extent it has deemed necessary, and it has made its own
investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Note Administrator, the Trustee, or any of their respective
affiliates; (F) the Transferee will hold and transfer at least the minimum
denomination of such Transferred Notes; (G) the Transferee was not formed for
the purpose of investing in the Transferred Notes; and (H) the Transferee is
purchasing the Transferred Notes with a full understanding of all of the terms,
conditions and risks thereof (economic and otherwise), and is capable of
assuming and willing to assume (financially and otherwise) these risks;

(viii) the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

(ix) [FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E NOTES: the
Transferee represents and agrees that (a) it is not and will not be, and is not
acting on behalf of or using any assets of any person that is or will become, an
“employee benefit plan” (as defined in Section 3(3) of ERISA) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code) that is
subject to Section 4975 of the Code, any other employee benefit plan that is
subject to any federal, state, local or other law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”), or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such a plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”) or (b) its acquisition, holding and disposition of the Transferred Notes
do not and will not constitute or give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or in the
case of a Plan subject to Similar Law, a violation of Similar Law;]

[FOR CLASS F, CLASS F-E, CLASS F-X, CLASS G, CLASS G-E AND CLASS G-X NOTES: the
Transferee represents and agrees that it is not and will not be, and is not
acting on behalf of or using any assets of any person that is or will become, an
“employee benefit plan” (as defined in Section 3(3) of ERISA) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code) that is
subject to Section 4975 of the Code, any other employee benefit plan which is
subject to any federal, state, local or other law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”), or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such a plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”);]

(x) except to the extent permitted by the Securities Act and any rules
thereunder as in effect and applicable at the time of any such offer, the
Transferee will not, at any time, offer to buy or offer to sell the Transferred
Notes by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

(xi) the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2018 Revision)
(as amended);

 

Exh. I-1-3



--------------------------------------------------------------------------------

(xii) the Transferee acknowledges that the obligations under the Transferred
Notes are limited recourse obligations of the Issuer payable solely from the
Collateral in accordance with the Indenture, and following realization of the
Collateral in accordance with the Indenture, all claims of Noteholders shall be
extinguished and shall not thereafter revive;

(xiii) the Transferee acknowledges that the Issuer will be subject to anti-money
laundering legislation in the Cayman Islands. Accordingly, if Notes are issued
in the form of certificated Notes, the Issuer may, except in relation to certain
categories of institutional investors, require a detailed verification of a
Transferee’s identity and the source of the payment used by such Transferee for
purchasing the Notes. The laws of other major financial centers may impose
similar obligations upon the Issuer;

(xiv) the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of, if any,
and interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation, which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms); (B) the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
may require certification acceptable to them to enable the Issuer to qualify for
a reduced rate of withholding in any jurisdiction from or through which the
Issuer receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete and accurate information that may be
required for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the Cayman FATCA Legislation and/or
CRS (including providing the Issuer or its agents with a properly completed and
executed “Entity Self-Certification Form” or “Individual Self-Certification
Form” (in the forms published by the Cayman Islands Department for International
Tax Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/CRS_Legislation.pdf))) requirements and will take any
other actions necessary for the Issuer, the Co-Issuer, the Note Administrator,
the Trustee or the Paying Agent to comply with FATCA (or the Cayman FATCA
Legislation) and/or CRS requirements and each Transferee acknowledges and agrees
that the Issuer or its agents on its behalf may provide all such information and
documentation to the Cayman Islands Tax Information Authority, the IRS or any
other relevant governmental authority, in the event the Transferee fails to
provide such information or take such actions, (1) the Issuer, the Co-Issuer,
the

 

Exh. I-1-4



--------------------------------------------------------------------------------

Note Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer’s
sole discretion; (D) if the Transferee is a “foreign financial institution” or
other foreign financial entity subject to FATCA, Cayman FATCA Legislation or CRS
(as the case may be) and does not provide the Issuer, Co-Issuer, Note
Administrator, the Trustee or Paying Agent with evidence that it has complied
with the applicable FATCA, Cayman FATCA Legislation and/or CRS requirements, the
Issuer, Co-Issuer, Note Administrator, Trustee or Paying Agent may be required
to withhold amounts under FATCA on payments to the Transferee; and (E) the
Transferee agrees to provide any certification requested pursuant to this
paragraph and to update or replace such form or certification in accordance with
its terms or its subsequent amendments;

(xv) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly-owned disregarded subsidiary of CLNC Mortgage
Sub-REIT, LLC (or subsequent REIT) owns 100% of the Class F Notes, the Class G
Notes, the Preferred Shares and the Issuer Ordinary Shares, the Issuer will be
treated as a Qualified REIT Subsidiary and the Offered Notes will be treated as
indebtedness solely of CLNC Mortgage Sub-REIT, LLC or such subsequent REIT; the
Transferee agrees to such treatment and agrees to take no action inconsistent
with such treatment;

(xvi) if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided an IRS Form W-8BEN-E indicating that it is eligible for benefits
under an income tax treaty with the United States that completely eliminates
U.S. federal income taxation of U.S. source interest not attributable to a
permanent establishment in the United States, and (ii) it is not purchasing the
Notes in order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

(xvii) the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

 

Exh. I-1-5



--------------------------------------------------------------------------------

(xviii) the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer and the Special
Servicer in the form of the relevant exhibit attached to the Indenture, and such
other certificates and other information as the Issuer, the Co-Issuer, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
or the Trustee may reasonably require to confirm that the proposed transfer
complies with the transfer restrictions contained in the Indenture;

(xix) the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the Note Register of
the Issuer following delivery to the Note Registrar of a duly executed transfer
certificate and any other certificates and other information required by the
Indenture;

(xx) the Transferee is aware and agrees that no Note (or beneficial interest
therein) may be reoffered, resold, pledged or otherwise transferred except to a
person that is (1) both (a) either (i) a “qualified institutional buyer,” as
defined in Rule 144A (a “QIB”), who purchases such Notes in reliance on the
exemption from Securities Act registration provided by Rule 144A, or (ii) solely
in the case of Notes that are issued in the form of Definitive Notes, a QIB or
an institution that is an “accredited investor” as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act, or an entity in which
all of the equity owners are such “accredited investors”; and (b) a “qualified
purchaser” as defined in Section 2(a)(51) of the 1940 Act and the rules
thereunder; or (2) a person that is not a “U.S. person” as defined in
Regulation S, and is acquiring the Notes in an “offshore transaction” as defined
in Regulation S, in reliance on the exemption from registration provided by
Regulation S. The Transferee acknowledges that no representation is made as to
the availability of any exemption from registration or qualification under the
Securities Act or any state or other securities laws for resale of the Notes;

(xxi) the Transferee understands that there is no secondary market for the Notes
and that no assurances can be given as to the liquidity of any trading market
for the Notes and that it is unlikely that a trading market for the Notes will
develop. The Transferee further understands that, although the Placement Agents
may from time to time make a market in the Notes, the Placement Agents are not
under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

(xxii) the Transferee agrees that (i) any sale, pledge or other transfer of a
Note (or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

 

Exh. I-1-6



--------------------------------------------------------------------------------

(xxiii) the Transferee approves and consents to any direct trades between the
Issuer, the Collateral Manager and the Trustee and/or its affiliates that is
permitted under the terms of the Indenture and the Servicing Agreement;

(xxiv) the Transferee acknowledges that the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Note Registrar, the Servicer, the Special
Servicer, the Placement Agents, the Collateral Manager and others will rely upon
the truth and accuracy of the foregoing acknowledgments, representations and
agreements and agrees that, if any of the acknowledgments, representations or
warranties made or deemed to have been made by it in connection with its
purchase of the Notes are no longer accurate, the Transferee will promptly
notify the Issuer, the Co-Issuer, the Trustee, the Note Administrator, Note
Registrar, the Servicer, the Special Servicer, the Collateral Manager and the
Placement Agents;

(xxv) the Notes will bear a legend to the following effect unless the Issuer and
the Co-Issuer determine otherwise in compliance with applicable law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
[FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E NOTES: NEITHER
THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED][ OR CLASS F, CLASS F-E, CLASS
F-X, CLASS G, CLASS G-E AND CLASS G-X NOTES: THE ISSUER HAS NOT BEEN REGISTERED]
UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940
ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED,
EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH
(X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE
ISSUED AS A DEFINITIVE NOTE, A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED
INVESTOR,” WITHIN THE MEANING OF CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF
REGULATION D UNDER THE SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY
OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED
IN SECTION 2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT

 

Exh. I-1-7



--------------------------------------------------------------------------------

TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE
DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5
OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE
AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS
TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE
ISSUER, [FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E NOTES:
THE CO-ISSUER, AS APPLICABLE,] THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. [FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E
NOTES: IF AT ANY TIME, THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR
ARE NOTIFIED][ OR CLASS F, CLASS F-E, CLASS F-X, CLASS G, CLASS G-E AND CLASS
G-X NOTES: IF AT ANY TIME, THE ISSUER DETERMINES OR IS NOTIFIED] THAT THE HOLDER
OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL NOTE WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER [FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS
D AND CLASS E NOTES: AND THE CO-ISSUER, AS APPLICABLE].

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE [FOR CLASS
A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E NOTES: CO-ISSUERS OR THEIR
AGENT][ OR CLASS F, CLASS F-E, CLASS F-X, CLASS G, CLASS G-E AND CLASS G-X
NOTES: ISSUER OR ITS AGENT] FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT
AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO.).

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

Exh. I-1-8



--------------------------------------------------------------------------------

[FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D, CLASS E NOTES, CLASS F
NOTES, CLASS F-E NOTES, CLASS G NOTES AND CLASS F-X NOTES: PRINCIPAL OF THIS
NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL OF
THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF. ANY
PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY
OF THE NOTE ADMINISTRATOR.]

(xxvi) The Transferee understands and agrees that an additional legend in
substantially the following form will be placed on each Note in the form of a
Regulation S Global Note:

AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

Exh. I-1-9



--------------------------------------------------------------------------------

[Name of Transferee] By:  

 

  Name:   Title:

Dated:                         

 

cc:

CLNC 2019-FL1, Ltd.

CLNC 2019-FL1, LLC

 

Exh. I-1-10



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S

GLOBAL NOTE OR DEFINITIVE NOTE TO A RULE 144A GLOBAL NOTE

(Transfers pursuant to Article 2 of the Indenture)

U.S. Bank National Association, as Note Administrator

111 Fillmore Ave East

St. Paul, Minnesota 55107-1402

Attn: Bondholder Services – EP-MN-WS2N – CLNC 2019-FL1, Ltd.

 

  Re:

CLNC 2019-FL1, Ltd., as Issuer and CLNC 2019-FL1, LLC, as Co-Issuer of: the
[Class A][Class A-S][Class B][Class C][Class D][Class E][Class F][Class
F-E][Class F-X][Class G][Class G-E][Class G-X] Notes, Due 2035 (the “Transferred
Notes”)

Reference is hereby made to the Indenture, dated as of October 22, 2019 (the
“Indenture”) by and among CLNC 2019-FL1, Ltd., as Issuer and CLNC 2019-FL1, LLC,
as Co-Issuer of the Notes, U.S. Bank National Association, as Note Administrator
(in such capacity, the “Note Administrator”), paying agent, calculation agent,
transfer agent, authentication agent, custodian and backup advancing agent, U.S.
Bank National Association, as Trustee (in such capacity, the “Trustee”), and
CLNC Advancing Agent, LLC, as Advancing Agent. Capitalized terms used but not
defined herein will have the meanings assigned to such terms in the Indenture
and if not defined in the Indenture then such terms will have the meanings
assigned to them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”),
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder.

This letter relates to the transfer of $[●] aggregate [principal]/[notional]1
amount of [Class A][Class A-S][Class B][Class C][Class D][Class E][Class
F][Class F-E][Class F-X][Class G][Class G-E][Class G-X] Notes being transferred
in exchange for an equivalent beneficial interest in a Rule 144A Global Note of
the same Class in the name of [name of transferee] (the “Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated October 10, 2019, 2019
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee that:

(i) the Transferee is both (A) a “qualified institutional buyer” as defined in
Rule 144A (a “QIB”) and (B) a “qualified purchaser” as defined in
Section 2(a)(51) of the Investment Company Act of 1940, as amended (a “Qualified
Purchaser”);

(ii) (A) the Transferee is acquiring a beneficial interest in such Transferred
Notes for its own account or for an account that is a QIB and as to each of
which the Transferee exercises sole investment discretion, and (B) the
Transferee and each such account is acquiring not less than the minimum
denomination of the Transferred Notes;

 

1 

“Notional” with respect to the Class F-E Notes, Class F-X Notes, Class G-E Notes
and Class G-X Notes.

 

Exh. I-2-1



--------------------------------------------------------------------------------

(iii) the Transferee will notify future transferees of the transfer
restrictions;

(iv) the Transferee is obtaining the Transferred Notes in a transaction pursuant
to Rule 144A;

(v) the Transferee is obtaining the Transferred Notes in accordance with any
applicable securities laws of any state of the United States and any other
applicable jurisdiction;

(vi) the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer, the Co-Issuer or the Placement Agents, as
the case may be, as to the availability of any exemption from registration or
qualification under the Securities Act or any state or other securities laws for
resale of the Transferred Notes;

(vii) the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Servicer, the Special Servicer, the Collateral Manager, the Placement Agents,
the Issuer and the Co-Issuer, including without limitation, an opportunity to
access to such legal and tax representation as the Transferee deemed necessary
or appropriate;

(viii) in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Special Servicer, the Note Administrator, the Trustee, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (B) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Transferred
Notes and any representations expressly set forth in a written agreement with
such party; (C) the Transferee has read and understands the final offering
memorandum relating to the Transferred Notes (including, without limitation, the
descriptions therein of the structure of the transaction in which the
Transferred Notes are being issued and the risks to purchasers of the Notes);
(D) none

 

Exh. I-2-2



--------------------------------------------------------------------------------

of the Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Special Servicer, the Note Administrator, the Trustee, or any of
their respective affiliates has given to the Transferee (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of the Transferee’s purchase of the
Transferred Notes; (E) the Transferee has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Special Servicer, the Note Administrator, the Trustee, or any of
their respective affiliates; (F) the Transferee will hold and transfer at least
the minimum denomination of such Transferred Notes; (G) the Transferee was not
formed for the purpose of investing in the Transferred Notes; and (H) the
Transferee is purchasing the Transferred Notes with a full understanding of all
of the terms, conditions and risks thereof (economic and otherwise), and is
capable of assuming and willing to assume (financially and otherwise) these
risks;

(ix) the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

(x) (a) [FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E NOTES: it
is not and will not be, and is not acting on behalf of or using any assets of
any person that is or will become, an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, any
other employee benefit plan that is subject to any federal, state, local or
other law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (b) its acquisition, holding and
disposition of the Transferred Notes do not and will not constitute or give rise
to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code, or in the case of a Plan subject to Similar Law, a
violation of Similar Law;]

[FOR CLASS F, CLASS F-E, CLASS F-X, CLASS G, CLASS G-E AND CLASS G-X NOTES: the
Transferee represents and agrees that it is not and will not be, and is not
acting on behalf of or using any assets of any person that is or will become, an
“employee benefit plan” (as defined in Section 3(3) of ERISA) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code) that is
subject to Section 4975 of the Code, any other employee benefit plan which is
subject to any federal, state, local or other law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”), or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such a plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”);]

(xi) except to the extent permitted by the Securities Act and any rules
thereunder as in effect and applicable at the time of any such offer, the
Transferee will not, at any time, offer to buy or offer to sell the Transferred
Notes by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

 

Exh. I-2-3



--------------------------------------------------------------------------------

(xii) the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2018 Revision)
(as amended);

(xiii) the Transferee acknowledges that the Transferred Notes are limited
recourse obligations of the Issuer payable solely from the Collateral in
accordance with the Indenture, and following realization of the Collateral in
accordance with the Indenture, all claims of Noteholders shall be extinguished
and shall not thereafter revive;

(xiv) the Transferee acknowledges that the Issuer will be subject to anti-money
laundering legislation in the Cayman Islands. Accordingly, if Notes are issued
in the form of certificated Notes, the Issuer may, except in relation to certain
categories of institutional investors, require a detailed verification of a
Transferee’s identity and the source of the payment used by such Transferee for
purchasing the Notes. The laws of other major financial centers may impose
similar obligations upon the Issuer;

(xv) the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of, if any,
and interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation, which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms); (B) the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
may require certification acceptable to them to enable the Issuer to qualify for
a reduced rate of withholding in any jurisdiction from or through which the
Issuer receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete and accurate information that may be
required for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the Cayman FATCA Legislation and/or
CRS (including providing the Issuer or its agents with a properly completed and
executed “Entity Self-Certification Form” or “Individual Self-Certification
Form” (in the forms published by the Cayman Islands Department for International
Tax Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/CRS_Legislation.pdf))) requirements

 

Exh. I-2-4



--------------------------------------------------------------------------------

and will take any other actions necessary for the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA (or the
Cayman FATCA Legislation) and/or CRS requirements and each Transferee
acknowledges and agrees that the Issuer or its agents on its behalf may provide
all such information and documentation to the Cayman Islands Tax Information
Authority, the IRS or any other relevant governmental authority, in the event
the Transferee fails to provide such information or take such actions, (1) the
Issuer, the Co-Issuer, the Note Administrator, the Trustee and the Paying Agent
are authorized to withhold amounts otherwise distributable to the Transferee as
compensation for any amount withheld from payments to the Issuer, the Co-Issuer,
the Note Administrator, the Trustee or the Paying Agent as a result of such
failure, (2) to the extent necessary to avoid an adverse effect on the Issuer or
any other holder of Notes as a result of such failure, the Transferee may be
compelled to sell its Notes or, if the Transferee does not sell its Notes within
10 business days after notice from the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent, such Notes may be sold at a
public or private sale called and conducted in any manner permitted by law, and
to remit the net proceeds of such sale (taking into account any taxes incurred
by the Issuer in connection with such sale) to the Transferee as payment in full
for such Notes and (3) the Issuer may also assign each such Note a separate
CUSIP or CUSIPs in the Issuer’s sole discretion; (D) if the Transferee is a
“foreign financial institution” or other foreign financial entity subject to
FATCA, Cayman FATCA Legislation or CRS (as the case may be) and does not provide
the Issuer, Co-Issuer, Note Administrator, the Trustee, or Paying Agent with
evidence that it has complied with the applicable FATCA, Cayman FATCA
Legislation and/or CRS requirements, the Issuer, Co-Issuer, Note Administrator,
Trustee, or Paying Agent may be required to withhold amounts under FATCA on
payments to the Transferee; and (E) the Transferee agrees to provide any
certification requested pursuant to this paragraph and to update or replace such
form or certification in accordance with its terms or its subsequent amendments;

(xvi) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly-owned disregarded subsidiary of CLNC Mortgage
Sub-REIT, LLC (or a subsequent REIT) owns 100% of the Class F Notes, the Class G
Notes, the Preferred Shares and the Issuer Ordinary Shares, the Issuer will be
treated as a Qualified REIT Subsidiary and the Offered Notes will be treated as
indebtedness solely of CLNC Mortgage Sub-REIT, LLC or such subsequent REIT; the
Transferee agrees to such treatment and agrees to take no action inconsistent
with such treatment;

(xvii) if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided an IRS Form W-8BEN-E indicating that it is eligible for benefits
under an income tax treaty with the United States that completely eliminates
U.S. federal income taxation of U.S. source interest not attributable to a
permanent establishment in the United States, and (ii) it is not purchasing the
Notes in order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

 

Exh. I-2-5



--------------------------------------------------------------------------------

(xviii) the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

(xix) the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer and the Special
Servicer, in the form of the relevant exhibit attached to the Indenture, and
such other certificates and other information as the Issuer, the Co-Issuer, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
or the Trustee may reasonably require to confirm that the proposed transfer
complies with the transfer restrictions contained in the Indenture;

(xx) the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the Note Register of
the Issuer following delivery to the Note Registrar of a duly executed transfer
certificate and any other certificates and other information required by the
Indenture;

(xxi) the Transferee is aware and agrees that no Note (or beneficial interest
therein) may be reoffered, resold, pledged or otherwise transferred except to a
person that is (1) both (a) either (i) a QIB, who purchases such Notes in
reliance on the exemption from Securities Act registration provided by Rule
144A, or (ii) solely in the case of Notes that are issued in the form of
Definitive Notes, a QIB or an institution that is an “accredited investor” as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act, or an entity in which all of the equity owners are such “accredited
investors” and (b) a Qualified Purchaser; or (2) a person that is not a “U.S.
person” as defined in Regulation S, and is acquiring the Notes in an “offshore
transaction” as defined in Regulation S, in reliance on the exemption from
registration provided by Regulation S. The Transferee acknowledges that no
representation is made as to the availability of any exemption from registration
or qualification under the Securities Act or any state or other securities laws
for resale of the Notes;

(xxii) the Transferee understands that there is no secondary market for the
Notes and that no assurances can be given as to the liquidity of any trading
market for the Notes and that it is unlikely that a trading market for the Notes
will develop. The Transferee further understands that, although the Placement
Agents may from time to time make a market in the Notes, the Placement Agents
are not under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

(xxiii) the Transferee agrees that (i) any sale, pledge or other transfer of a
Note (or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

 

Exh. I-2-6



--------------------------------------------------------------------------------

(xxiv) the Transferee approves and consents to any direct trades between the
Issuer, the Collateral Manager and the Trustee and/or its affiliates that is
permitted under the terms of the Indenture;

(xxv) the Transferee acknowledges that the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee, the Note Registrar, the Servicer,
the Special Servicer, the Placement Agents and others will rely upon the truth
and accuracy of the foregoing acknowledgments, representations and agreements
and agrees that, if any of the acknowledgments, representations or warranties
made or deemed to have been made by it in connection with its purchase of the
Notes are no longer accurate, the Transferee will promptly notify the Issuer,
the Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee, the
Note Registrar, the Servicer, the Special Servicer, and the Placement Agents;
and

(xxvi) the Notes will bear a legend to the following effect unless the Issuer
and the Co-Issuer determine otherwise in compliance with applicable law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
[FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E NOTES: NEITHER
THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED][FOR CLASS F, CLASS F-E, CLASS
F-X, CLASS G, CLASS G-E AND CLASS G-X NOTES: THE ISSUER HAS NOT BEEN REGISTERED]
UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940
ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED,
EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH
(X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE
ISSUED AS A DEFINITIVE NOTE, A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED
INVESTOR,” WITHIN THE MEANING OF CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF
REGULATION D UNDER THE SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY
OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED
IN SECTION 2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S.

 

Exh. I-2-7



--------------------------------------------------------------------------------

PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE
SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
[FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E NOTES: THE
CO-ISSUER, AS APPLICABLE,] THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. [FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E
NOTES: IF AT ANY TIME, THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR
ARE NOTIFIED][FOR CLASS F, CLASS F-E, CLASS F-X, CLASS G, CLASS G-E AND CLASS
G-X NOTES: IF AT ANY TIME, THE ISSUER DETERMINES OR IS NOTIFIED] THAT THE HOLDER
OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL NOTE WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER [FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS
D AND CLASS E NOTES: AND THE CO-ISSUER, AS APPLICABLE].

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE [FOR CLASS
A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E NOTES: CO-ISSUERS OR THEIR
AGENT][FOR CLASS F, CLASS F-E, CLASS F-X, CLASS G, CLASS G-E AND CLASS G-X
NOTES: ISSUER OR ITS AGENT] FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT
AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO.).

 

Exh. I-2-8



--------------------------------------------------------------------------------

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

[FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D, CLASS E NOTES, CLASS F
NOTES, CLASS F-E NOTES, CLASS G NOTES AND CLASS F-X NOTES: PRINCIPAL OF THIS
NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL OF
THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF. ANY
PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY
OF THE NOTE ADMINISTRATOR.]

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

Exh. I-2-9



--------------------------------------------------------------------------------

[Name of Transferee] By:       Name:   Title:

Dated:                     

 

cc:

CLNC 2019-FL1, Ltd.

CLNC 2019-FL1, LLC

 

Exh. I-2-10



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S

GLOBAL SECURITY, RULE 144A GLOBAL NOTE OR

DEFINITIVE NOTE TO A DEFINITIVE NOTE

(Transfers pursuant to Article 2 of the Indenture)

U.S. Bank National Association, as Note Administrator

111 Fillmore Ave East

St. Paul, Minnesota 55107-1402

Attn: Bondholder Services – EP-MN-WS2N – CLNC 2019-FL1, Ltd.

 

  Re:

CLNC 2019-FL1, Ltd., as Issuer and CLNC 2019-FL1, LLC, as Co-Issuer of: the
[Class A][Class A-S][Class B][Class C][Class D][Class E][Class F][Class
F-E][Class F-X][Class G][Class G-E][Class G-X] Notes, Due 2035 (the “Transferred
Notes”)

Reference is hereby made to the Indenture, dated as of October 22, 2019 (the
“Indenture”) by and among CLNC 2019-FL1, Ltd., as Issuer and CLNC 2019-FL1, LLC,
as Co-Issuer of the Notes, U.S. Bank National Association, as Note Administrator
(in such capacity, the “Note Administrator”), paying agent, calculation agent,
transfer agent, authentication agent, custodian and backup advancing agent, U.S.
Bank National Association, as Trustee (in such capacity, the “Trustee”), and
CLNC Advancing Agent, LLC, as Advancing Agent. Capitalized terms used but not
defined herein will have the meanings assigned to such terms in the Indenture
and if not defined in the Indenture then such terms will have the meanings
assigned to them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”),
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder.

This letter relates to the transfer of U.S.$[•] aggregate
[principal]/[notional]1 amount of [Class A][Class A-S][Class B][Class C][Class
D][Class E][Class F][Class F-E][Class F-X][Class G][Class G-E][Class G-X] Notes
being transferred in exchange for a Definitive Note of the same Class in the
name of [name of transferee] (the “Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated October 10, 2019, 2019
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee that:

(i) the Transferee is both (A) a QIB (as defined below) or an institution that
is an “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act (an “IAI”), or an entity in which all of
the equity owners are such QIBs or “accredited investors” and (B) a “qualified
purchaser” as defined in Section 2(a)(51) of the Investment Company Act of 1940,
as amended (a “Qualified Purchaser”);

 

 

1 

“Notional” with respect to the Class F-E Notes, Class F-X Notes, Class G-E Notes
and Class G-X Notes.

 

Exh.I-3-1



--------------------------------------------------------------------------------

(ii) the Transferee is acquiring the Notes for its own account (and not for the
account of any other Person) in a minimum denomination of $100,000 and in
integral multiples of $500 in excess thereof;

(iii) the Transferee understands that the Notes have not been and will not be
registered or qualified under the Securities Act or the securities laws of any
state or other jurisdiction, and, if in the future the Transferee decides to
reoffer, resell, pledge or otherwise transfer the Notes, such Notes may be
reoffered, resold, pledged or otherwise transferred only in accordance with the
provisions of the Indenture and the legends on such Notes. In particular, the
Transferee understands that the Notes may be transferred only to a person that
is (a) both (1) either (i) a “qualified institutional buyer” as defined in
Rule 144A (a “QIB”), who purchases such Notes in reliance on the exemption from
Securities Act registration provided by Rule 144A, or (ii) solely in the case of
Notes that are issued in the form of Definitive Securities, a QIB or an IAI and
(2) a Qualified Purchaser; or (b) a person that is not a “U.S. person” as
defined in Regulation S, and is acquiring the Notes in an “offshore transaction”
as defined in Regulation S, in reliance on the exemption from registration
provided by Regulation S. The Transferee acknowledges that no representation is
made as to the availability of any exemption from registration or qualification
under the Securities Act or any state or other securities laws for resale of the
Notes;

(iv) in connection with the Transferee’s purchase of the Notes: (a) none of the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Special Servicer, the Note Administrator, the Trustee, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (b) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final Offering Memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party;
(c) the Transferee has read and understands the final Offering Memorandum
relating to such Notes (including, without limitation, the descriptions therein
of the structure of the transaction in which the Notes are being issued and the
risks to purchasers of the Notes); (d) none of the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Servicer, the Special Servicer,
the Note Administrator, the Trustee, or any of their respective affiliates has
given to the Transferee (directly or indirectly through any other person) any
assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Notes; (e) the
Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Servicer, the Special Servicer,
the Note Administrator, the Trustee, or any of their respective affiliates;
(f) the Transferee will hold and transfer at least the minimum denomination of
such Notes; (g) the Transferee was not formed for the purpose of investing in
the Notes; and (h) the Transferee is a sophisticated investor and is purchasing
the Notes with a full understanding of all of the terms, conditions and risks
thereof, and it is capable of assuming and willing to assume those risks;

 

Exh. I-3-2



--------------------------------------------------------------------------------

(v) the Transferee is acquiring the Notes as principal solely for its own
account for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act or the securities laws of
any state or other jurisdiction; it is not a (A) partnership, (B) common trust
fund, or (C) special trust, pension, profit-sharing or other retirement trust
fund or plan in which the partners, beneficiaries or participants may designate
the particular investments to be made; it agrees that it shall not hold any
Notes for the benefit of any other person, that it shall at all times be the
sole beneficial owner thereof for purposes of the 1940 Act and all other
purposes and that it shall not sell participation interests in the Notes or
enter into any other arrangement pursuant to which any other person shall be
entitled to a beneficial interest in the distributions on the Notes;

(vi) (a) [FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E NOTES:
it is not and will not be, and is not acting on behalf of or using any assets of
any person that is or will become, an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, any
other employee benefit plan that is subject to any federal, state, local or
other law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of such a plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”), or (b) its acquisition, holding and
disposition of the Transferred Notes do not and will not constitute or give rise
to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
violation of Similar Law;]

[FOR CLASS F, CLASS F-E, CLASS F-X, CLASS G, CLASS G-E AND CLASS G-X NOTES: the
Transferee represents and agrees that it is not and will not be, and is not
acting on behalf of or using any assets of any person that is or will become, an
“employee benefit plan” (as defined in Section 3(3) of ERISA) subject to Title I
of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code) that is
subject to Section 4975 of the Code, any other employee benefit plan which is
subject to any federal, state, local or other law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”), or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such a plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”);]

(vii) the Transferee will treat its Notes as debt of CLNC Mortgage Sub-REIT, LLC
for United States federal and, to the extent permitted by law, state and local
income and franchise tax purposes unless otherwise required by any relevant
taxing authority;

(viii) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly-owned disregarded subsidiary of CLNC Mortgage
Sub-REIT, LLC (or subsequent REIT) owns 100% of the Class F Notes, the Class G
Notes, the Preferred Shares and the Issuer Ordinary Shares, the Issuer will be
treated as a Qualified REIT Subsidiary and the Offered Notes will be treated as
indebtedness solely of the CLNC Mortgage Sub-REIT, LLC or such subsequent REIT;
the Transferee agrees to such treatment and agrees to take no action
inconsistent with such treatment;

 

Exh. I-3-3



--------------------------------------------------------------------------------

(ix) if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided an IRS Form W-8BEN-E indicating that it is eligible for benefits
under an income tax treaty with the United States that completely eliminates
U.S. federal income taxation of U.S. source interest not attributable to a
permanent establishment in the United States, and (ii) it is not purchasing the
Notes in order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

(x) the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2018 Revision)
(as amended);

(xi) the Transferee acknowledges that the Transferred Notes are limited recourse
obligations of the Issuer payable solely from the Collateral in accordance with
the Indenture, and following realization of the Collateral in accordance with
the Indenture, all claims of Noteholders shall be extinguished and shall not
thereafter revive;

(xii) the Transferee acknowledges that the Issuer will be subject to anti-money
laundering legislation in the Cayman Islands. Accordingly, if Notes are issued
in the form of certificated Notes, the Issuer may, except in relation to certain
categories of institutional investors, require a detailed verification of a
Transferee’s identity and the source of the payment used by such Transferee for
purchasing the Notes. The laws of other major financial centers may impose
similar obligations upon the Issuer;

(xiii) the Transferee understands that (A) the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent will
require certification acceptable to them (1) as a condition to the payment of
principal of, if any, and interest on any Notes without, or at a reduced rate
of, U.S. withholding or backup withholding tax, and (2) to enable the Issuer,
the Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee and
the Paying Agent to determine their duties and liabilities with respect to any
taxes or other charges that they may be required to pay, deduct or withhold from
payments in respect of such Notes or the holder of such Notes under any present
or future law or regulation of the Cayman Islands or the United States or any
present or future law or regulation of any political subdivision thereof or
taxing authority therein or to comply with any reporting or other requirements
under any such law or regulation, which certification may include U.S. federal
income tax forms (such as IRS Form W- 8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Entities)), IRS Form W-8IMY (Certificate
of Foreign Intermediary, Foreign Flow-through Entity, or Certain U.S. Branches
for United States Tax Withholding and Reporting), IRS Form W-9 (Request for
Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States) or any successors to
such IRS forms); (B) the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee or the Paying Agent may require

 

Exh. I-3-4



--------------------------------------------------------------------------------

certification acceptable to them to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its assets; (C) the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee or the Paying Agent will require
the Transferee to provide the Issuer, the Co-Issuer, the Collateral Manager, the
Note Administrator, the Trustee or the Paying Agent with any correct, complete
and accurate information that may be required for the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA (or the
Cayman FATCA Legislation and/or CRS (including providing the Issuer or its
agents with a properly completed and executed “Entity Self-Certification Form”
or “Individual Self-Certification Form” (in the forms published by the Cayman
Islands Department for International Tax Cooperation, which forms can be
obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf))) requirements and
will take any other actions necessary for the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent to
comply with FATCA (or the Cayman FATCA Legislation) and/or CRS requirements and
each Transferee acknowledges and agrees that the Issuer or its agents on its
behalf may provide all such information and documentation to the Cayman Islands
Tax Information Authority, the IRS or any other relevant governmental authority,
in the event the Transferee fails to provide such information or take such
actions, (1) the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer’s
sole discretion; (D) if the Transferee is a “foreign financial institution” or
other foreign financial entity subject to FATCA, Cayman FATCA Legislation or CRS
(as the case may be) and does not provide the Issuer, Co-Issuer, the Collateral
Manager, Note Administrator, the Trustee or Paying Agent with evidence that it
has complied with the applicable FATCA, Cayman FATCA Legislation and/or CRS
requirements, the Issuer, Co-Issuer, Note Administrator, Trustee or Paying Agent
may be required to withhold amounts under FATCA on payments to the Transferee;
and (E) the Transferee agrees to provide any certification requested pursuant to
this paragraph and to update or replace such form or certification in accordance
with its terms or its subsequent amendments;

(xiv) The Transferee will provide the Issuer or its agents with such information
and documentation that may be required for the Issuer to achieve AML Compliance
and shall update or replace such information or documentation, as may be
necessary.

(xv) the Transferee agrees not to seek to commence in respect of the Issuer, or
cause the Issuer to commence, a bankruptcy proceeding before a year and a day
has elapsed since the payment in full to the holders of the Notes issued
pursuant to the Indenture or, if longer, the applicable preference period (plus
one day) then in effect;

 

Exh. I-3-5



--------------------------------------------------------------------------------

(xvi) the Transferee acknowledges that, to the extent required by the Issuer, as
determined by the Issuer or the Collateral Manager on behalf of the Issuer, the
Issuer may, upon notice to the Note Administrator and the Trustee, impose
additional transfer restrictions on the Notes to comply with the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance;

(xvii) the Transferee acknowledges that, each investor or prospective investor
will be required to make such representations to the Issuer, as determined by
the Issuer or the Collateral Manager on behalf of the Issuer, as the Issuer will
require in connection with applicable AML/OFAC obligations, including, without
limitation, representations to the Issuer that such investor or prospective
investor (or any person controlling or controlled by the investor or prospective
investor; if the investor or prospective investor is a privately held entity,
any person having a beneficial interest in the investor or prospective investor;
or any person for whom the investor or prospective investor is acting as agent
or nominee in connection with the investment) is not (i) an individual or entity
named on any available lists of known or suspected terrorists, terrorist
organizations or of other sanctioned persons issued by the United States
government and the government(s) of any jurisdiction(s) in which the entity is
doing business, including the List of Specially Designated Nationals and Blocked
Persons administered by OFAC, as such list may be amended from time to time;
(ii) an individual or entity otherwise prohibited by the OFAC sanctions
programs; or (iii) a current or former senior foreign political figure or
politically exposed person, or an immediate family member or close associate of
such an individual. Further, such investor or prospective investor must
represent to the Issuer that it is not a prohibited foreign shell bank;

(xviii) the Transferee acknowledges that, each investor or prospective investor
will also be required to represent to the Issuer that amounts invested with the
Issuer were not directly or indirectly derived from activities that may
contravene U.S. federal, state or international laws and regulations, including,
without limitation, any applicable anti-money laundering laws and regulations;

(xix) the Transferee acknowledges that, by law, the Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, or other
service providers acting on behalf of the Issuer, may be obligated to “freeze”
any investment in a Note by such investor. The Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer or other service
providers acting on behalf of the Issuer may also be required to report such
action and to disclose the investor’s identity to OFAC or other applicable
governmental and regulatory authorities;

(xx) the Transferee understands that the Issuer, the Note Administrator, the
Trustee and the Placement Agents will rely upon the accuracy and truth of the
foregoing representations, and it hereby consents to such reliance; and

 

Exh. I-3-6



--------------------------------------------------------------------------------

(xxi) the Definitive Notes will bear a legend to the following effect unless the
Issuer and the Co-Issuer determine otherwise in compliance with applicable law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
[FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E NOTES: NEITHER
THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED][FOR CLASS F, CLASS F-E, CLASS
F-X, CLASS G, CLASS G-E AND CLASS G-X NOTES: THE ISSUER HAS NOT BEEN REGISTERED]
UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940
ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED,
EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH
(X) EITHER (1) A “QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”), OR (2) SOLELY IN THE CASE OF A NOTE
ISSUED AS A DEFINITIVE NOTE, A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED
INVESTOR,” WITHIN THE MEANING OF CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF
REGULATION D UNDER THE SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY
OWNERS ARE SUCH ACCREDITED INVESTORS AND (Y) A “QUALIFIED PURCHASER” AS DEFINED
IN SECTION 2(a)(51) OF THE 1940 ACT AND THE RULES THEREUNDER, IN EACH CASE IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, [FOR CLASS A, CLASS A-S, CLASS B,
CLASS C, CLASS D AND CLASS E NOTES: THE CO-ISSUER, AS APPLICABLE,] THE NOTE
ADMINISTRATOR, THE TRUSTEE OR ANY INTERMEDIARY. [FOR

 

Exh. I-2-7



--------------------------------------------------------------------------------

CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND CLASS E NOTES: IF AT ANY TIME,
THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED][FOR
CLASS F, CLASS F-E, CLASS F-X, CLASS G, CLASS G-E AND CLASS G-X NOTES: IF AT ANY
TIME, THE ISSUER DETERMINES OR IS NOTIFIED] THAT THE HOLDER OF SUCH NOTE WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON
DESIGNATED BY THE ISSUER [FOR CLASS A, CLASS A-S, CLASS B, CLASS C, CLASS D AND
CLASS E NOTES: AND THE CO-ISSUER, AS APPLICABLE].

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

Exh. I-2-8



--------------------------------------------------------------------------------

[Name of Transferee] By:       Name:   Title:

Dated:                             

 

cc:

CLNC 2019-FL1, Ltd.

CLNC 2019-FL1, LLC

 

Exh. I-2-9



--------------------------------------------------------------------------------

EXHIBIT J

[Reserved]

 

Exh. J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF CUSTODIAN RECEIPT

CLNC 2019-FL1, Ltd.

c/o MaplesFS Limited

PO Box 1093, Boundary Hall, Cricket Square

George Town

Grand Cayman KY1-1102

Cayman Islands

Attention: [_]

U.S. Bank National Association,

as Note Administrator

190 South LaSalle Street, 8th Floor

Chicago, Illinois 60603

Attention: Global Corporate Trust – CLNC 2019-FL1, Ltd.

KeyBank National Association

11501 Outlook Street, Suite 300

Overland Park, Kansas 66211

Attention: Todd Reynold

Email: todd_reynolds@keybank.com

with a copy to:

Polsinelli

900 W. 48th Place, Suite 900

Kansas City, Missouri 64112

Attention: Kraig Kohring

Email: kkohring@polsinelli.com

Colony Capital AMC OPCO, LLC

515 S. Flower Street, 44th Floor

Los Angeles, California 90071

CLNC Advisors, LLC (the “Collateral Manager”)

515 S. Flower Street, 44th Floor

Los Angeles, California 90071

CLNC 2019-FL1 DRE, LLC

c/o CLNC Advisors, LLC

515 S. Flower Street, 44th Floor

Los Angeles, California 90071

 

Exh. K-1



--------------------------------------------------------------------------------

U.S. Bank National Association,

as Trustee

190 South LaSalle Street, 8th Floor

Chicago, Illinois 60603

Attention: Global Corporate Trust – CLNC 2019-FL1, Ltd.

 

  Re:

CLNC 2019-FL1, Ltd. (the “Issuer”)

Ladies and Gentlemen:

In accordance with the provisions of the Indenture, dated as of October 22, 2019
(the “Indenture”), by and among the Issuer, CLNC 2019-FL1, LLC, as Co-Issuer,
CLNC Advancing Agent, LLC, as Advancing Agent, U.S. Bank National Association,
as Trustee, U.S. Bank National Association, as Note Administrator, and U.S. Bank
National Association, as Custodian, the undersigned, as the Custodian, hereby
certifies pursuant to Section 3.3(f) of the Indenture that it has reviewed or
caused to be reviewed the Collateral Interest Files and [subject to any
exceptions set forth on Schedule II attached hereto] (A) the documents referred
to in Section 3.3(e) of the Indenture and set forth on Schedule I attached
hereto have been received and (B) that such documents have been executed, appear
on their face to be what they purport to be, purport to be recorded or filed (as
applicable) and have not been torn, mutilated or otherwise defaced, and appear
on their faces to relate to the Collateral Interest. Capitalized terms used but
not defined in this Receipt have the meanings assigned to them in the Indenture.

The Custodian shall have no responsibility for reviewing the Collateral Interest
File except as expressly set forth in Section 3.3(f) of the Indenture. None of
the Trustee, the Note Administrator, and the Custodian shall be under any duty
or obligation to inspect, review, or examine any such documents, instruments or
certificates to independently determine that they are valid, genuine,
enforceable, legally sufficient, duly authorized, or appropriate for the
represented purpose, whether the text of any assignment or endorsement is in
proper or recordable form (except to determine if the endorsement conforms to
the requirements of Section 3.3(e) of the Indenture), whether any document has
been recorded in accordance with the requirements of any applicable
jurisdiction, to independently determine that any document has actually been
filed or recorded in the appropriate office, that any document is other than
what it purports to be on its face, or whether the title insurance policies
relate to the Mortgaged Property.

 

U.S. Bank National Association,

solely in its capacity as Custodian

By:  

 

  Name:   Title:

 

Exh. K-2



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF REQUEST FOR RELEASE

REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

To:

U.S. Bank National Association,

as Custodian

In connection with the administration of the Collateral Interests held by you as
the Custodian on behalf of the Issuer, we request the release, to the
[Collateral Manager][Servicer][Special Servicer] of [specify document] for the
Collateral Interest described below, for the reason indicated.

 

Borrower’s Name, Address & Zip Code:

  

Ship Files To:

   Name:    Address:    Telephone Number: Mortgage Asset Description:   

 

Current Outstanding Principal Balance:   

 

Reason for Requesting Documents (check one):

 

  1.

Collateral Interest Paid in Full. The [Collateral Manager][Servicer][Special
Servicer] hereby certifies that all amounts received in connection therewith
that are required to be remitted by the borrower or other obligors thereunder
have been paid in full and that any amounts in respect thereof required to be
remitted to the Trustee pursuant to the Indenture have been so remitted.

 

  2.

Collateral Interest Sold or Liquidated By                                 . The
[Collateral Manager][Servicer][Special Servicer] hereby certifies that all
proceeds of sale, exchange, or other disposition or insurance, condemnation or
other liquidation have been finally received and that any amounts in respect
thereof required to be remitted to the Trustee pursuant to the Indenture have
been so remitted.

 

  3.

Other (explain) .                                                 

If box 1 or 2 above is checked, and if all or part of the Asset Documents was
previously released to us, please release to us our previous request and receipt
on file with you, as well as any additional documents in your possession
relating to the specified Collateral Interest.

 

Exh. L-1



--------------------------------------------------------------------------------

If box 3 above is checked, upon our return of all of the above documents to you
as the Custodian, please acknowledge your receipt by signing in the space
indicated below and returning this form.

If box 3 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Collateral Interest described
above and in the proceeds of said Collateral Interest has been granted to the
Trustee pursuant to the Indenture.

If box 3 above is checked, in consideration of the aforesaid delivery by the
Custodian, the [Collateral Manager][Servicer][Special Servicer] hereby agrees to
hold said Collateral Interest in trust for the Trustee, as provided under and in
accordance with all provisions of the Indenture and [the Collateral Management
Agreement][the Servicing Agreement], and to return said Collateral Interest to
the Custodian no later than the close of business on the twentieth (20th)
Business Day following the date hereof or, if such day is not a Business Day, on
the immediately preceding Business Day.

Capitalized terms used but not defined in this Request have the meanings
assigned to them in the Indenture, dated as of October 22, 2019, by and among
CLNC 2019-FL1, Ltd., as Issuer, CLNC 2019-FL1, LLC, as Co-Issuer, CLNC Advancing
Agent, LLC, as Advancing Agent, U.S. Bank National Association, as Trustee, U.S.
Bank National Association, as Note Administrator, and U.S. Bank National
Association, as Custodian.

 

[CLNC ADVISORS, LLC][KEYBANK NATIONAL ASSOCIATION][COLONY CAPITAL AMC OPCO, LLC]
By:  

 

  Name:   Title:

Acknowledgment of documents returned:

 

U.S. Bank National Association,

as Custodian

By:  

 

  Name:   Title:

Date:

 

Exh. L-2



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF AUCTION CALL PROCEDURE

 

I.

Pre-Auction Process

a) The Collateral Manager will initiate the Auction Procedures at least 60 days
before each Payment Date occurring in January, April, July and October of each
year commencing on the Payment Date in October 2029 (each, an “Auction Call
Redemption Date”) by: (i) preparing a list of the Collateral; (ii) deriving a
list of not less than three Eligible Bidders (the “Selected Bidders”) not
Affiliates of (or funds or accounts managed by) the Collateral Manager and any
additional Eligible Bidders, which may include Affiliates of (or funds or
accounts managed by) the Collateral Manager (such additional Eligible Bidders,
together with the Selected Bidders, the “Listed Bidders”) and requesting bids on
a date (the “Auction Date”) at least ten Business Days before the Auction Call
Redemption Date, and (iii) notifying the Trustee of the list of Listed Bidders
(the “List”).

b) The general solicitation package which the Collateral Manager shall deliver
to the Listed Bidders will include: (1) a form of a purchase agreement
(“Purchase Agreement”) provided to the Trustee by the Collateral Manager (which
shall provide that (A) upon satisfaction of all conditions precedent therein,
the purchaser is irrevocably obligated to purchase, and the Issuer is
irrevocably obligated to sell, the Collateral on the date and on the terms
stated therein, (B) if any Collateral is to be sold to multiple different
bidders, that the consummation of the purchase of all Collateral must occur
simultaneously and that the closing of each purchase is conditional on the
closing of all other purchases, (C) if for any reason whatsoever the Trustee has
not received, by a specified Business Day (which shall be ten or more Business
Days before the Auction Call Redemption Date), payment in full in immediately
available funds of the aggregate purchase price for all of the Collateral, at
least equal to the aggregate Redemption Price for each Outstanding Class of
Offered Notes (the “Minimum Bid Amount”), the obligations of the parties shall
terminate and the Issuer shall have no obligation or liability whatsoever),
(2) the minimum aggregate cash purchase price (which shall be determined by the
Collateral Manager for the various Collateral or group thereof); (3) the list of
the Collateral; (4) a formal bid sheet (which shall permit the bidder to bid for
some or all of the Collateral provided to the Trustee by the Collateral
Manager), including a representation from the bidder that it is an Eligible
Bidder; (5) a detailed timetable; and (6) copies of a Purchase Agreement and all
other transfer documents provided to the Trustee by the Collateral Manager
(including transfer certificates and subscription agreements which a bidder must
execute and a list of the requirements which the bidder must satisfy).

c) The Collateral Manager will send solicitation packages to all Listed Bidders
on the List at least 20 Business Days before the Auction Call Redemption Date.
Listed Bidders will be required to submit any due diligence questions (or
comments on the draft Purchase Agreement) in writing to the Collateral Manager
by a date specified in the solicitation package. The Collateral Manager will be
required to answer all relevant questions by a date specified in the
solicitation package and will distribute the revised final Purchase Agreement to
all Listed Bidders (with a copy to the Issuer).

 

Exh. M-1



--------------------------------------------------------------------------------

II.

Auction Process

a) To the extent any Holder, any Preferred Shareholder, any Placement Agent and
any of their respective Affiliates are Eligible Bidders, such parties will be
allowed to bid in the Auction, but will not be required to do so.

b) On the Auction Date, all bids will be due by facsimile to the offices of the
Trustee by 11:00 a.m. New York City time, with the winning bidder to be notified
by 3:00 p.m. New York City time. All bids from Listed Bidders on the List will
be due on the bid sheet contained in the solicitation package. Each bid shall be
for the purchase and delivery to one purchaser (i) of all (but not less than
all) of the Collateral or (ii) identified Collateral.

c) Reserved.

d) With the advice of the Collateral Manager, the Trustee shall select the bid
or bids which result in the Highest Auction Price (in excess of the specified
Minimum Bid Amount) from one or more Listed Bidders.

e) Upon notification to the winning bidder or bidders, the winning bidder or
bidders will be required to deliver to the Trustee a signed counterpart of the
Purchase Agreement no later than 4:00 p.m. New York City time on the Auction
Date. Each winning bidder shall make payment in full of the purchase price on
the Business Day (the “Auction Purchase Closing Date”) specified in the general
solicitation package (which shall be the tenth Business Day before the Auction
Call Redemption Date). If a winning bidder so requests, the Trustee and the
Issuer will enter into a bailee letter with the winning bidder and its
designated bank (which bank shall be subject to approval by the Issuer or the
Collateral Manager on behalf of the Issuer); provided, that such bank enters
into an account control agreement with the Trustee and the Issuer and has been
assigned ratings at least equal to those required for a successor Trustee
pursuant to the Indenture. If the above requirements are satisfied, the Trustee
shall deliver the Collateral (to be sold to such bidder) pursuant thereto to the
bailee bank at least one Business Day prior to the closing on the sale of the
Collateral and accept payment of the purchase price pursuant thereto. If payment
in full of the purchase price is not made by the Auction Purchase Closing Date
for any reason whatsoever by any winning bidder, the Issuer shall decline to
consummate the sale of any Collateral, the Trustee and the Issuer shall direct
the bailee bank to return the Collateral to the Trustee, and (if notice of
redemption has been given by the Trustee) the Trustee shall give notice (in
accordance with the Trust Deed) that the Auction Call Redemption will not occur.

As used in this Exhibit M, “Eligible Bidder” means, any person that is able to
satisfy the requirements under the Purchase Agreement and all other transfer
documents applicable to the transactions for which such bid is submitted.

As used in this Exhibit M, “Highest Auction Price” means, whichever is higher,
(i) the highest price bid by any Listed Bidder for all of the Collateral, or
(ii) the sum of the highest prices bid by a Listed Bidder for any Collateral or
group of Collateral. In any case in which more than one bidder bids for one or
more items of Collateral in combination with other Collateral, the Collateral
Manager will select the bids which maximize the net sales proceeds to be
received by the Auction. In each case, the price bid by a bidder shall be the
dollar amount which the Collateral Manager certifies to the Trustee based on the
Collateral Manager’s review of the bids, which certification shall be binding
and conclusive.

 

Exh. M-2



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF NRSRO CERTIFICATION

[Date]

CLNC 2019-FL1, Ltd.

c/o MaplesFS Limited

PO Box 1093, Boundary Hall, Cricket Square

George Town

Grand Cayman KY1-1102

Cayman Islands

Attention: [_]

U.S. Bank National Association,

    as 17g5 Information Provider

190 South LaSalle Street, 8th Floor

Chicago, Illinois 60603

Attention: Global Corporate Trust – CLNC 2019-FL1, Ltd.

Attention: CLNC 2019-FL1, Ltd. and CLNC 2019-FL1, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of October 22, 2019 (the “Indenture”), by and among
CLNC 2019-FL1, Ltd. (the “Issuer”), as Issuer, CLNC 2019-FL1, LLC, as Co-Issuer,
CLNC Advancing Agent, LLC, as Advancing Agent, U.S. Bank National Association,
as Trustee, U.S. Bank National Association, as Note Administrator, and U.S. Bank
National Association, as Custodian, the undersigned hereby certifies and agrees
as follows:

1. The undersigned, is (a) either (i) a Nationally Recognized Statistical Rating
Organization (“NRSRO”) or (ii) a Rating Agency, (b) has provided the Issuer with
the appropriate certifications under Exchange Act 17g-5(e), and (c) agrees that
any information obtained from the Issuer’s 17g-5 Website will be subject to the
same confidentiality provisions applicable to information obtained from the
Issuer’s 17g-5 website.

2. The undersigned has access to the 17g-5 Website.

3. The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the 17g-5 Information on the 17g-5 Website.

4. The undersigned agrees to the terms of the confidentiality agreement
applicable to the NRSRO, attached as Annex A hereto.

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.

 

Exh. N-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereto by
its duly authorized signatory, as of the day and year written above.

 

[Nationally Recognized Statistical Rating Organization] Name: Title: Company:
Phone: Email:

 

Exh. N-2



--------------------------------------------------------------------------------

ANNEX A

CONFIDENTIALITY AGREEMENT

This Confidentiality Agreement (the “Confidentiality Agreement”) is made in
connection with CLNC 2019-FL1, Ltd., as issuer (the “Issuer”, and, together with
its affiliates, the “Furnishing Entities” and each a “Furnishing Entity”) and
CLNC 2019-FL1, LLC, as co-issuer (the “Co-Issuer”, and, together with the
Issuer, the “Co-Issuers”) furnishing certain financial, operational, structural
and other information relating to the issuance of the floating rate notes issued
by the Issuer (the “Notes”) pursuant to the Indenture, dated as of October 22,
2019 (the “Indenture”), by and among the Issuer, the Co-Issuer, CLNC Advancing
Agent, LLC, as advancing agent (the “Advancing Agent”), U.S. Bank National
Association, as trustee (the “Trustee”), U.S. Bank National Association, as note
administrator (in such capacity, the “Note Administrator”), and custodian, and
the assets underlying or referenced by the Notes, including the identity of, and
financial information with respect to borrowers, sponsors, guarantors, managers
and lessees with respect to such assets (together, the “Collateral”) to you (the
“NRSRO”) through the website of U.S. Bank National Association, as 17g-5
Information Provider under the Indenture. Information provided by each
Furnishing Entity is labeled as provided by the specific Furnishing Entity.

 

  (1)

Definition of Confidential Information. For purposes of this Confidentiality
Agreement, the term “Confidential Information” shall include the following
information (irrespective of its source or form of communication, including
information obtained by you through access to this site) that may be furnished
to you by or on behalf of a Furnishing Entity in connection with the issuance or
monitoring of a rating with respect to the Certificates: (x) all data, reports,
interpretations, forecasts, records, agreements, legal documents and other
information (such information, the “Evaluation Material”) and (y) any of the
terms, conditions or other facts with respect to the transactions contemplated
by the Indenture, including the status thereof; provided, however, that the term
Confidential Information shall not include information which:

 

  (a)

was or becomes generally available to the public (including through filing with
the Securities and Exchange Commission or disclosure in an offering document)
other than as a result of a disclosure by you or a NRSRO Representative (as
defined in Section 2(c)(i) below) in violation of this Confidentiality
Agreement;

 

  (b)

was or is lawfully obtained by you from a source other than a Furnishing Entity
or its representatives that (i) is reasonably believed by you to be under no
obligation to maintain the information as confidential and (ii) provides it to
you without any obligation to maintain the information as confidential; or

 

  (c)

is independently developed by the NRSRO without reference to any Confidential
Information.

 

  (2)

Information to Be Held in Confidence.

 

  (a)

You will use the Confidential Information solely for the purpose of determining
or monitoring a credit rating on the Certificates and, to the extent that any
information used is derived from but does not reveal any Confidential
Information, for benchmarking, modeling or research purposes (the “Intended
Purpose”).

 

  (b)

You acknowledge that you are aware that the United States federal and state
securities laws impose restrictions on trading in securities when in possession
of material, non-public information and that the NRSRO will advise (through
policy manuals or otherwise) each NRSRO Representative who is informed of the
matters that are the subject of this Confidentiality Agreement to that effect.

 

  (c)

You will treat the Confidential Information as private and confidential. Subject
to Section 3, without the prior written consent of the applicable Furnishing
Entity, you will not disclose to any person any Confidential Information,
whether such Confidential Information was furnished to you before, on or after
the date of this Confidentiality Agreement. Notwithstanding the foregoing, you
may:

 

Exh. N-3



--------------------------------------------------------------------------------

  (i)

disclose the Confidential Information to any of the NRSRO’s affiliates,
directors, officers, employees, legal representatives, agents and advisors
(each, a “NRSRO Representative”) who, in the reasonable judgment of the NRSRO,
need to know such Confidential Information in connection with the Intended
Purpose; provided, that, prior to disclosure of the Confidential Information to
a NRSRO Representative, the NRSRO shall have taken reasonable precautions to
ensure, and shall be satisfied, that such NRSRO Representative will act in
accordance with this Confidentiality Agreement;

 

  (ii)

solely to the extent required for compliance with Rule 17g-5(a)(3) of the Act
(17 C.F.R. 240.17g-5), post the Confidential Information to the NRSRO’s password
protected website; and

 

  (iii)

use information derived from the Confidential Information in connection with an
Intended Purpose, if such derived information does not reveal any Confidential
Information.

 

  (3)

Disclosures Required by Law. If you or any NRSRO Representative is requested or
required (orally or in writing, by interrogatory, subpoena, civil investigatory
demand, request for information or documents, deposition or similar process
relating to any legal proceeding, investigation, hearing or otherwise) to
disclose any Confidential Information, you agree to provide the relevant
Furnishing Entity with notice as soon as practicable (except in the case of
regulatory or other governmental inquiry, examination or investigation, and
otherwise to the extent practical and permitted by law, regulation or regulatory
or other governmental authority) that a request to disclose the Confidential
Information has been made so that the relevant Furnishing Entity may seek an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded the Confidential Information if it so chooses. Unless
otherwise required by a court or other governmental or regulatory authority to
do so, and provided that you have been informed by written notice that the
related Furnishing Entity is seeking a protective order or other reasonable
assurance for confidential treatment with respect to the requested Confidential
Information, you agree not to disclose the Confidential Information while the
Furnishing Entity’s effort to obtain such a protective order or other reasonable
assurance for confidential treatment is pending. You agree to reasonably
cooperate with each Furnishing Entity in its efforts to obtain a protective
order or other reasonable assurance that confidential treatment will be accorded
to the portion of the Confidential Information that is being disclosed, at the
sole expense of such Furnishing Entity; provided, however, that in no event
shall the NRSRO be required to take a position that such information should be
entitled to receive such a protective order or reasonable assurance as to
confidential treatment. If a Furnishing Entity succeeds in obtaining a
protective order or other remedy, you agree to comply with its terms with
respect to the disclosure of the Confidential Information, at the sole expense
of such Furnishing Entity. If a protective order or other remedy is not obtained
or if the relevant Furnishing Entity waives compliance with the provisions of
this Confidentiality Agreement in writing, you agree to furnish only such
information as you are legally required to disclose, at the sole expense of the
relevant Furnishing Entity.

 

  (4)

Obligation to Return Evaluation Material. Promptly upon written request by or on
behalf of the relevant Furnishing Entity, all material or documents, including
copies thereof, that contain Evaluation Material will be destroyed or, in your
sole discretion, returned to the relevant Furnishing Entity. Notwithstanding the
foregoing, (a) the NRSRO may retain one or more copies of any document or other
material containing Evaluation Material to the extent necessary for legal or
regulatory compliance (or compliance with the NRSRO’s internal policies and
procedures designed to ensure legal or regulatory compliance) and (b) the NRSRO
may retain any portion of the Evaluation Material that may be found in backup
tapes or other archive or electronic media or other documents prepared by the
NRSRO and any Evaluation Material obtained in an oral communication; provided,
that any Evaluation Material so retained by the NRSRO will remain subject to
this Confidentiality Agreement and the NRSRO will remain bound by the terms of
this Confidentiality Agreement.

 

  (5)

Violations of this Confidentiality Agreement.

 

  (a)

The NRSRO will be responsible for any breach of this Confidentiality Agreement
by you, the NRSRO or any NRSRO Representative.

 

Exh. N-4



--------------------------------------------------------------------------------

  (b)

You agree promptly to advise each relevant Furnishing Entity in writing of any
misappropriation or unauthorized disclosure or use by any person of the
Confidential Information which may come to your attention and to take all steps
reasonably requested by such Furnishing Entity to limit, stop or otherwise
remedy such misappropriation, or unauthorized disclosure or use.

 

  (c)

You acknowledge and agree that the Furnishing Entities would not have an
adequate remedy at law and would be irreparably harmed in the event that any of
the provisions of this Confidentiality Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each Furnishing Entity shall be entitled to specific
performance and injunctive relief to prevent breaches of this Confidentiality
Agreement and to specifically enforce the terms and provisions hereof, in
addition to any other remedy to which a Furnishing Entity may be entitled at law
or in equity. It is further understood and agreed that no failure to or delay in
exercising any right, power or privilege hereunder shall preclude any other or
further exercise of any right, power or privilege.

 

  (6)

Term. Notwithstanding the termination or cancellation of this Confidentiality
Agreement and regardless of whether the NRSRO has provided a credit rating on a
Security, your obligations under this Confidentiality Agreement will survive
indefinitely.

 

  (7)

Governing Law. This Confidentiality Agreement and any claim, controversy or
dispute arising under the Confidentiality Agreement, the relationships of the
parties and/or the interpretation and enforcement of the rights and duties of
the parties shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed within
such State.

 

  (8)

Amendments. This Confidentiality Agreement may be modified or waived only by a
separate writing by the NRSRO and each Furnishing Entity.

 

  (9)

Entire Agreement. This Confidentiality Agreement represents the entire agreement
between you and the Furnishing Entities relating to the treatment of
Confidential Information heretofore or hereafter reviewed or inspected by you.
This agreement supersedes all other understandings and agreements between us
relating to such matters; provided, however, that, if the terms of this
Confidentiality Agreement conflict with another agreement relating to the
Confidential Information that specifically states that the terms of such
agreement shall supersede, modify or amend the terms of this Confidentiality
Agreement, then to the extent the terms of this Confidentiality Agreement
conflict with such agreement, the terms of such agreement shall control
notwithstanding acceptance by you of the terms hereof by entry into this
website.

 

  (10)

Contact Information. Notices for each Furnishing Entity under this
Confidentiality Agreement, shall be directed as set forth below:

CLNC 2019-FL1, Ltd.

c/o MaplesFS Limited

PO Box 1093, Boundary Hall, Cricket Square

George Town, Grand Cayman KY1-1102

Cayman Islands

With a copy to:

CLNC Mortgage Sub-REIT, LLC

515 S. Flower Street, 44th Floor

Los Angeles, California 90071

 

Exh. N-5



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF REPRESENTATIONS AND WARRANTIES FOR COLLATERAL INTERESTS

Capitalized terms used in this Exhibit O have the meanings assigned to such
terms in the Collateral Interest Purchase Agreement.

A. Representations and Warranties Concerning Collateral Interests. With respect
to each Collateral Interest:

 

  (1)

Whole Loan; Fully Funded Participation; Ownership of Collateral Interests. Each
Collateral Interest is either a whole loan or a fully funded participation
interest in a whole loan. Each Participation is a fully funded senior, pari
passu or senior pari passu participation interest (with no existing more-senior
participation interest) in a Commercial Real Estate Loan. At the time of the
sale, transfer and assignment to the Issuer, no Mortgage Note, Mortgage or
Participation was subject to any assignment (other than assignments to the
Seller), participation (other than with respect to a Participation) or pledge,
and the Seller had good title to, and was the sole owner of, each Commercial
Real Estate Loan free and clear of any and all liens, charges, pledges,
encumbrances, participations (other than with respect to a Participation), any
other ownership interests on, in or to such Commercial Real Estate Loan other
than any servicing rights appointment or similar agreement. The Seller has full
right and authority to sell, assign and transfer each Commercial Real Estate
Loan, and the assignment to the Issuer constitutes a legal, valid and binding
assignment of such Commercial Real Estate Loan free and clear of any and all
liens, pledges, charges or security interests of any nature encumbering such
Commercial Real Estate Loan.

 

  (2)

Collateral Interest Schedule. The information pertaining to each Collateral
Interest which is set forth in the closing date collateral interest schedule
attached as Exhibit A to the Collateral Interest Purchase Agreement is true and
correct in all material respects as of the Cut-off Date and contains all
information required by the Collateral Interest Purchase Agreement to be
contained therein.

B. Representations and Warranties Concerning Mortgage Loans. With respect to
each Mortgage Loan:

 

  (1)

Whole Loan. Each Mortgage Loan is a whole loan and not a participation interest
in a loan.

 

  (2)

Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases, Rents and Profits (if a separate instrument), guaranty and other
agreement executed by or on behalf of the related borrower, guarantor or other
obligor in connection with such Mortgage Loan is the legal, valid and binding
obligation of the related borrower, guarantor or other obligor (subject to any
non-recourse provisions contained in any of the foregoing agreements and any
applicable state anti-deficiency, one action, or market value limit deficiency
legislation), as applicable, and is enforceable in accordance with its terms,
except (i) as such enforcement may be limited by

 

Exh. O-1



--------------------------------------------------------------------------------

  (a) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law) and (ii) that certain provisions
in such Loan Documents (including, without limitation, provisions requiring the
payment of default interest, late fees or prepayment/yield maintenance fees,
charges and/or premiums) are, or may be, further limited or rendered
unenforceable by or under applicable law, but (subject to the limitations set
forth in clause (i) above) such limitations or unenforceability will not render
such Loan Documents invalid as a whole or materially interfere with the
mortgagee’s realization of the principal benefits and/or security provided
thereby (clauses (i) and (ii) collectively, the “Standard Qualifications”).

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
borrower with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Seller in connection
with the origination of the Mortgage Loan, that would deny the mortgagee the
principal benefits intended to be provided by the Mortgage Note, Mortgage or
other Loan Documents.

 

  (3)

Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, non-judicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

  (4)

Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Collateral Interest File or as
otherwise provided in the related Loan Documents (a) the material terms of such
Mortgage, Mortgage Note, Mortgage Loan guaranty, Participation Agreement, if
applicable, and related Loan Documents have not been waived, impaired, modified,
altered, satisfied, canceled, subordinated or rescinded in any respect that
could be reasonably expected to have a material adverse effect on such Mortgage
Loan; (b) no related Mortgaged Property or any portion thereof has been released
from the lien of the related Mortgage in any manner which materially interferes
with the security intended to be provided by such Mortgage or the use or
operation of the remaining portion of such Mortgaged Property; and (c) neither
the related borrower nor the related guarantor nor the related participating
institution has been released from its material obligations under the Mortgage
Loan or Participation, if applicable. With respect to each Mortgage Loan, except
as contained in a written document included in the Collateral Interest File,
there have been no modifications, amendments or waivers, that could be
reasonably expected to have a material adverse effect on such Mortgage Loan
consented to by the Seller on or after the Cut-off Date.

 

Exh. O-2



--------------------------------------------------------------------------------

  (5)

Lien; Valid Assignment. Subject to the Standard Qualifications, each assignment
of Mortgage and assignment of Assignment of Leases, Rents and Profits to the
Issuer constitutes a legal, valid and binding assignment to the Issuer. Each
related Mortgage and Assignment of Leases, Rents and Profits is freely
assignable without the consent of the related borrower. Each related Mortgage is
a legal, valid and enforceable first lien on the related borrower’s fee or
leasehold interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or Allocated Loan Amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) set forth in Exhibit B to
the Collateral Interest Purchase Agreement (each such exception, a “Title
Exception”)), except as the enforcement thereof may be limited by the Standard
Qualifications. Such Mortgaged Property (subject to and excepting Permitted
Encumbrances and the Title Exceptions) as of origination was, and as of the
Cut-off Date, to the Seller’s knowledge, is free and clear of any recorded
mechanics’ liens, recorded materialmen’s liens and other recorded encumbrances
which are prior to or equal with the lien of the related Mortgage, except those
which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below), and, to the Seller’s knowledge and
subject to the rights of tenants (as tenants only) (subject to and excepting
Permitted Encumbrances and the Title Exceptions), no rights exist which under
law could give rise to any such lien or encumbrance that would be prior to or
equal with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below). Notwithstanding anything herein to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of Uniform Commercial Code (“UCC”) financing
statements is required in order to effect such perfection.

 

  (6)

Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a
pro forma policy, a preliminary title policy with escrow instructions or a
“marked up” commitment, in each case binding on the title insurer) (the “Title
Policy”) in the original principal amount of such Mortgage Loan (or with respect
to a Mortgage Loan secured by multiple properties, an amount equal to at least
the Allocated Loan Amount with respect to the Title Policy for each such
property) after all advances of principal (including any advances held in escrow
or reserves), that insures for the benefit of the owner of the indebtedness
secured by the Mortgage, the first priority lien of the Mortgage, which lien is
subject only to (a) the lien of current real property taxes, water charges,
sewer rents and assessments not yet due and payable; (b) covenants, conditions
and restrictions, rights of way, easements and other matters of public record;
(c) the exceptions (general and specific) and exclusions set forth in such Title
Policy or appearing of record; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; and (f) if the related Mortgage Loan is
cross-collateralized and cross-defaulted with another Mortgage Loan (each a
“Crossed Mortgage Loan”), the lien of the Mortgage for another Mortgage Loan
that is cross-collateralized and cross-defaulted with such Crossed Mortgage
Loan, provided that none of which items (a) through (f), individually or in the
aggregate, materially and adversely interferes with

 

Exh. O-3



--------------------------------------------------------------------------------

  the value or current use of the Mortgaged Property or the security intended to
be provided by such Mortgage or the borrower’s ability to pay its obligations
when they become due (collectively, the “Permitted Encumbrances”). Except as
contemplated by clause (f) of the preceding sentence, none of the Permitted
Encumbrances are mortgage liens that are senior to or coordinate and co-equal
with the lien of the related Mortgage. Such Title Policy (or, if it has yet to
be issued, the coverage to be provided thereby) is in full force and effect, all
premiums thereon have been paid and no claims have been made by the Seller
thereunder and no claims have been paid thereunder. Neither the Seller, nor to
the Seller’s knowledge, any other holder of the Mortgage Loan, has done, by act
or omission, anything that would materially impair the coverage under such Title
Policy.

 

  (7)

Junior Liens. It being understood that B notes secured by the same Mortgage as a
Mortgage Loan are not subordinate mortgages or junior liens, except for any
Crossed Mortgage Loan, there are, as of origination, and to the Seller’s
knowledge, as of the Cut-off Date, no subordinate mortgages or junior liens
securing the payment of money encumbering the related Mortgaged Property (other
than Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmen’s liens (which are the subject of the representation
in paragraph (5) above), and equipment and other personal property financing).
Other than any Mezzanine Loan that is part of a Combined Loan, the Seller has no
knowledge of any mezzanine debt secured directly by interests in the related
borrower, except as set forth in the Exhibit B to the Collateral Interest
Purchase Agreement.

 

  (8)

Assignment of Leases, Rents and Profits. There exists as part of the related
Collateral Interest File an Assignment of Leases, Rents and Profits (either as a
separate instrument or incorporated into the related Mortgage). Subject to the
Permitted Encumbrances and the Title Exceptions, each related Assignment of
Leases, Rents and Profits creates a valid first-priority collateral assignment
of, or a valid first-priority lien or security interest in, rents and certain
rights under the related lease or leases, subject only to a license granted to
the related borrower to exercise certain rights and to perform certain
obligations of the lessor under such lease or leases, including the right to
operate the related leased property, except as the enforcement thereof may be
limited by the Standard Qualifications. The related Mortgage or related
Assignment of Leases, Rents and Profits, subject to applicable law, provides
that, upon an event of default under the Mortgage Loan, a receiver is permitted
to be appointed for the collection of rents or for the related mortgagee to
enter into possession to collect the rents or for rents to be paid directly to
the mortgagee.

 

  (9)

UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC financing statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such borrower and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject

 

Exh. O-4



--------------------------------------------------------------------------------

  to a purchase money security interest, a sale and leaseback financing
arrangement as permitted under the terms of the related Loan Documents or any
other personal property leases applicable to such personal property), to the
extent perfection may be effected pursuant to applicable law by recording or
filing, as the case may be. Subject to the Standard Qualifications, each related
Mortgage (or equivalent document) creates a valid and enforceable lien and
security interest on the items of personalty described above. No representation
is made as to the perfection of any security interest in rents or other personal
property to the extent that possession or control of such items or actions other
than the filing of UCC financing statements are required in order to effect such
perfection.

 

  (10)

Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within twelve months of the
Cut-off Date.

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than twelve months
prior to the Cut-off Date. To the Seller’s knowledge, based solely upon due
diligence customarily performed in connection with the origination of comparable
mortgage loans, as of the Closing Date, each related Mortgaged Property was free
and clear of any material damage (other than (i) any damage or deficiency that
is estimated to cost less than $50,000 to repair, (ii) any deferred maintenance
for which escrows were established at origination and (iii) any damage fully
covered by insurance) that would affect materially and adversely the use or
value of such Mortgaged Property as security for the Mortgage Loan.

 

  (11)

Taxes and Assessments. All real estate taxes, governmental assessments and other
similar outstanding governmental charges (including, without limitation, water
and sewage charges), or installments thereof, that could be a lien on the
related Mortgaged Property that would be of equal or superior priority to the
lien of the Mortgage and that prior to the Cut-off Date have become delinquent
in respect of each related Mortgaged Property have been paid, or an escrow of
funds has been established in an amount sufficient to cover such payments and
reasonably estimated interest and penalties, if any, thereon. For purposes of
this representation and warranty, real estate taxes and governmental assessments
and other outstanding governmental charges and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.

 

  (12)

Condemnation. As of the date of origination and to the Seller’s knowledge as of
the Cut-off Date, there is no proceeding pending, and, to the Seller’s knowledge
as of the date of origination and as of the Cut-off Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 

Exh. O-5



--------------------------------------------------------------------------------

  (13)

Actions Concerning Mortgage Loan. To the Seller’s knowledge, based on evaluation
of the Title Policy (as defined in paragraph 6), an engineering report or
property condition assessment as described in paragraph 10, applicable local law
compliance materials as described in paragraph 24, reasonable and customary
bankruptcy, civil records, UCC-1, and judgment searches of the borrowers and
guarantors, and the ESA (as defined in paragraph 40), on and as of the date of
origination and as of the Cut-off Date, there was no pending or filed action,
suit or proceeding, involving any borrower, guarantor, or borrower’s interest in
the Mortgaged Property, an adverse outcome of which would reasonably be expected
to materially and adversely affect (a) such borrower’s title to the Mortgaged
Property, (b) the validity or enforceability of the Mortgage, (c) such
borrower’s ability to perform under the related Mortgage Loan, (d) such
guarantor’s ability to perform under the related guaranty, (e) the principal
benefit of the security intended to be provided by the Loan Documents or (f) the
current principal use of the Mortgaged Property.

 

  (14)

Escrow Deposits. All escrow deposits and payments required to be escrowed with
lender pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with lender under the related Loan Documents are being conveyed by the Seller to
the Issuer or its servicer.

 

  (15)

No Holdbacks. The Principal Balance as of the Cut-off Date of the Collateral
Interest as set forth on Exhibit A to the Collateral Interest Purchase Agreement
has been fully disbursed as of the Cut-off Date and there is no requirement for
future advances thereunder except in those cases where the full amount of the
Mortgage Loan has been disbursed but a portion thereof is being held in escrow
or reserve accounts pending the satisfaction of certain conditions relating to
leasing, repairs or other matters with respect to the related Mortgaged
Property, the borrower or other considerations determined by the Seller to merit
such holdback.

 

  (16)

Insurance. Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of any one of the following: (i) at
least “A-:VII” from A.M. Best Company, (ii) at least “A3” (or the equivalent)
from Moody’s or (iii) at least “A-” from S&P (collectively, the “Insurance
Rating Requirements”), in an amount (subject to a customary deductible) not less
than the lesser of (1) the original principal balance of the Mortgage Loan and
(2) the full insurable value on a replacement cost basis of the improvements,
furniture, furnishings, fixtures and equipment owned by the borrower and
included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Exh. O-6



--------------------------------------------------------------------------------

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
borrower is required to maintain insurance in an amount that is at least equal
to the lesser of (1) the outstanding principal balance of the Mortgage Loan and
(2) the maximum amount of such insurance available under the National Flood
Insurance Program.

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related borrower is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by the Seller for
loans originated for securitization, and in any event not less than $1 million
per occurrence and $2 million in the aggregate.

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing either the scenario expected limit (“SEL”) or the probable maximum
loss (“PML”) for the Mortgaged Property in the event of an earthquake. In such
instance, the SEL or PML, as applicable, was based on a 475-year return period,
an exposure period of 50 years and a 10% probability of exceedance. If the
resulting report concluded that the SEL or PML, as applicable, would exceed 20%
of the amount of the replacement costs of the improvements, earthquake insurance
on such Mortgaged Property was obtained by an insurer rated at least “A:VII” by
A.M. Best Company or “A3” (or the equivalent) from Moody’s or “A-” by S&P, in an
amount not less than 100% of the SEL or PML, as applicable.

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan, the lender (or a
trustee appointed by it) having the right to hold and disburse such proceeds as
the repair or restoration progresses, or (b) to the reduction of the outstanding
principal balance of such Mortgage Loan together with any accrued interest
thereon.

 

Exh. O-7



--------------------------------------------------------------------------------

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the lender under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related borrower to maintain all such insurance and, at such
borrower’s failure to do so, authorizes the lender to maintain such insurance at
the borrower’s cost and expense and to charge such borrower for related
premiums. All such insurance policies (other than commercial liability policies)
require at least 10 days’ prior notice to the lender of termination or
cancellation arising because of nonpayment of a premium and at least 30 days’
prior notice to the lender of termination or cancellation (or such lesser
period, not less than 10 days, as may be required by applicable law) arising for
any reason other than non-payment of a premium and no such notice has been
received by the Seller.

 

  (17)

Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the borrower to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created or the non-recourse carveout guarantor
under the Mortgage Loan has indemnified the mortgagee for any loss suffered in
connection therewith.

 

  (18)

No Encroachments. To the Seller’s knowledge based solely on surveys obtained in
connection with origination (which may have been a previously existing “as
built” survey) and the lender’s Title Policy (or, if such policy is not yet
issued, a pro forma title policy, a preliminary title policy with escrow
instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy. No improvements on adjoining parcels encroach onto the related Mortgaged
Property except for encroachments that do not materially and adversely affect
the value or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy. No material improvements
encroach upon any easements except for encroachments the removal of which would
not materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements have been obtained under the
Title Policy.

 

Exh. O-8



--------------------------------------------------------------------------------

  (19)

No Contingent Interest or Equity Participation. No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller.

 

  (20)

[Intentionally left blank.]

 

  (21)

Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

  (22)

Authorized to do Business. To the extent required under applicable law, as of
the Cut-off Date and as of each date that the Seller held the Mortgage Note, the
Seller was authorized to transact and do business in the jurisdiction in which
each related Mortgaged Property is located, or the failure to be so authorized
does not materially and adversely affect the enforceability of such Mortgage
Loan by the Issuer.

 

  (23)

Trustee under Deed of Trust. With respect to each Mortgage which is a deed of
trust, as of the date of origination and, to the Seller’s knowledge, as of the
Closing Date, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related mortgagee.

 

  (24)

Local Law Compliance. To the Seller’s knowledge, based upon any of a letter from
any governmental authorities, a legal opinion, an architect’s letter, a zoning
consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial, multi-family and
manufactured housing community mortgage loans intended for securitization, with
respect to the improvements located on or forming part of each Mortgaged
Property securing a Mortgage Loan as of the date of origination of such Mortgage
Loan and as of the Cut-off Date, there are no material violations of applicable
zoning ordinances, building codes and land laws (collectively, “Zoning
Regulations”) other than those which (i) constitute a legal non-conforming use
or structure, as to which the Mortgaged Property may be restored or repaired to
the full extent necessary to maintain the use of the structure immediately prior
to a casualty or the inability to restore or repair to the full extent necessary
to maintain the use or structure immediately prior to the casualty would not
materially and adversely affect the use or operation of the Mortgaged Property,
(ii) are insured by the Title Policy or other insurance policy, (iii) are
insured by law and ordinance insurance coverage in amounts customarily required
by the Seller for loans originated for securitization that provides coverage for
additional costs to rebuild and/or repair the property to current Zoning
Regulations or (iv) would not have a material adverse effect on the Mortgage
Loan. The terms of the Loan Documents require the borrower to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

Exh. O-9



--------------------------------------------------------------------------------

  (25)

Licenses and Permits. Each borrower covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon a letter from any
government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial, multi-family and manufactured housing community mortgage loans
intended for securitization, all such material licenses, permits and applicable
governmental authorizations are in effect. The Mortgage Loan requires the
related borrower to be qualified to do business in the jurisdiction in which the
related Mortgaged Property is located.

 

  (26)

Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan is non-recourse to the related parties thereto except that
(a) the related borrower and at least one individual or entity shall be fully
liable for actual losses, liabilities, costs and damages arising from certain
acts of the related borrower and/or its principals specified in the related Loan
Documents, which acts generally include the following: (i) acts of fraud or
intentional material misrepresentation, (ii) misappropriation of rents
(following an Event of Default), insurance proceeds or condemnation awards,
(iii) intentional material physical waste of the Mortgaged Property (except, in
certain cases, to the extent sufficient rents are not available from the
Mortgaged Property to prevent such waste), and (iv) any breach of the
environmental covenants contained in the related Loan Documents, and (b) the
Mortgage Loan shall become full recourse to the related borrower and at least
one individual or entity, if the related borrower files a voluntary petition
under federal or state bankruptcy or insolvency law.

 

  (27)

Mortgage Releases. The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment of not less than a specified percentage at least equal to
the lesser of (i) 110% of the related Allocated Loan Amount of such portion of
the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) releases of
out-parcels that are unimproved or other portions of the Mortgaged Property
which will not have a material adverse effect on the underwritten value of the
Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Mortgage Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, or (d) as required pursuant to an order of condemnation.

 

  (28)

Financial Reporting and Rent Rolls. The Loan Documents for each Mortgage Loan
require the borrower to provide the owner or holder of the Mortgage with
quarterly or monthly (other than for single-tenant properties) and annual
operating statements, and quarterly or monthly (other than for single-tenant
properties) rent rolls for properties that have leases contributing more than 5%
of the in-place base rent and annual financial statements, which annual
financial statements with respect to each Mortgage Loan with more than one
borrower are in the form of an annual combined balance sheet of the borrower
entities (and no other entities), together with the related combined statements
of operations, members’ capital and cash flows, including a combining balance
sheet and statement of income for the Mortgaged Properties on a combined basis.

 

Exh. O-10



--------------------------------------------------------------------------------

  (29)

Acts of Terrorism Exclusion. With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 and further amended by the Terrorism Risk
Insurance Program Reauthorization Act of 2015 (collectively referred to as
“TRIA”), from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each other Mortgage Loan,
the related special-form all-risk insurance policy and business interruption
policy (issued by an insurer meeting the Insurance Rating Requirements) did not,
as of the date of origination of the Mortgage Loan, and, to the Seller’s
knowledge, do not, as of the Cut-off Date, specifically exclude Acts of
Terrorism, as defined in TRIA, from coverage, or if such coverage is excluded,
it is covered by a separate terrorism insurance policy. With respect to each
Mortgage Loan, the related Loan Documents generally only require that the
related borrower take commercially reasonable efforts to obtain insurance
against damage resulting from acts of terrorism and other acts of sabotage
unless lack of such insurance will result in a downgrade of the ratings of the
related Mortgage Loan. With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto
except to the extent that any right to require such coverage may be limited by
commercial availability on commercially reasonable terms, or as otherwise
indicated in Exhibit B of the Collateral Interest Purchase Agreement; provided,
however, that if TRIA or a similar or subsequent statute is not in effect, then,
provided that terrorism insurance is commercially available, the borrower under
each Mortgage Loan is required to carry terrorism insurance, but in such event
the borrower shall not be required to spend on terrorism insurance coverage more
than two times the amount of the insurance premium that is payable in respect of
the property and business interruption/rental loss insurance required under the
related Loan Documents (without giving effect to the cost of terrorism and
earthquake components of such casualty and business interruption/rental loss
insurance) at such time, and if the cost of terrorism insurance exceeds such
amount, the borrower is required to purchase the maximum amount of terrorism
insurance available with funds equal to such amount.

 

  (30)

Due on Sale or Encumbrance. Subject to specific exceptions set forth below, each
Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the Principal Balance of such Mortgage Loan if,
without the consent of the holder of the Mortgage (which consent, in some cases,
may not be unreasonably withheld) and/or complying with the requirements of the
related Loan Documents (which provide for transfers without the consent of the
lender which are customarily acceptable to the Seller lending on the security of
property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value

 

Exh. O-11



--------------------------------------------------------------------------------

  and functionality and transfers by leases entered into in accordance with the
Loan Documents), (a) the related Mortgaged Property, or any equity interest of
greater than 50% in the related borrower, is directly or indirectly pledged,
transferred or sold, other than as related to (i) family and estate planning
transfers or transfers upon death or legal incapacity, (ii) transfers to certain
affiliates as defined in the related Loan Documents, (iii) transfers that do not
result in a change of Control of the related borrower or transfers of passive
interests so long as the guarantor retains Control, (iv) transfers to another
holder of direct or indirect equity in the borrower, a specific Person
designated in the related Loan Documents or a Person satisfying specific
criteria identified in the related Loan Documents, such as a qualified equity
holder, (v) transfers of stock or similar equity units in publicly traded
companies or (vi) a substitution or release of collateral within the parameters
of paragraph (27) herein, or (vii) by reason of any mezzanine debt that existed
at the origination of the related Mortgage Loan, or future permitted mezzanine
debt, in each case as set forth in the Exhibit B of the Collateral Interest
Purchase Agreement or (b) the related Mortgaged Property is encumbered with a
subordinate lien or security interest against the related Mortgaged Property,
other than (i) any companion loan or any subordinate debt that existed at
origination and is permitted under the related Loan Documents, (ii) purchase
money security interests, (iii) any Crossed Mortgage Loan as set forth in
Exhibit B of the Collateral Interest Purchase Agreement or (iv) Permitted
Encumbrances. For purposes of the foregoing representation, “Control” means the
power to direct the management and policies of an entity, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests, by contract or otherwise.

 

  (31)

Single-Purpose Entity. Each Mortgage Loan requires the borrower to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and the organizational documents of the borrower with
respect to each Mortgage Loan with a Principal Balance as of the Cut-off Date in
excess of $5 million provide that the borrower is a Single-Purpose Entity, and
each Mortgage Loan with a Principal Balance as of the Cut-off Date of
$20 million or more has a counsel’s opinion regarding non-consolidation of the
borrower. For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage
Loan has a Principal Balance as of the Cut-off Date equal to $5 million or less,
its organizational documents or the related Loan Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Mortgage Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Loan Documents,
substantially to the effect that it does not have any assets other than those
related to its interest in and operation of such Mortgaged Property or
Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a borrower for a Crossed Mortgage Loan), and that it holds itself out as a
legal entity, separate and apart from any other person or entity.

 

  (32)

[Intentionally left blank].

 

Exh. O-12



--------------------------------------------------------------------------------

  (33)

Floating Interest Rates. Each Mortgage Loan bears interest at a floating rate of
interest that is based on LIBOR plus a margin (which interest rate may be
subject to a minimum or “floor” rate).

 

  (34)

Ground Leases. For purposes of the Collateral Interest Purchase Agreement, a
“Ground Lease” shall mean a lease creating a leasehold estate in real property
where the fee owner as the ground lessor or sub ground lessor conveys for a term
or terms of years its entire interest in the land and buildings and other
improvements, if any, comprising the premises demised under such lease to the
ground lessee (who may, in certain circumstances, own the building and
improvements on the land), subject to the reversionary interest of the ground
lessor as fee owner and does not include industrial development agency (IDA) or
similar leases for purposes of conferring a tax abatement or other benefit.

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

  (a)

The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage;

 

  (b)

The lessor under such Ground Lease has agreed in a writing included in the
related Collateral Interest File (or in such Ground Lease) that the Ground Lease
may not be amended or modified, or canceled or terminated by agreement of lessor
and lessee, without the prior written consent of the lender (except termination
or cancellation if (i) notice of a default under the Ground Lease is provided to
lender and (ii) such default is curable by lender as provided in the Ground
Lease but remains uncured beyond the applicable cure period), and no such
consent has been granted by the Seller since the origination of the Mortgage
Loan except as reflected in any written instruments which are included in the
related Collateral Interest File;

 

  (c)

The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either borrower or the mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or
10 years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 

Exh. O-13



--------------------------------------------------------------------------------

  (d)

The Ground Lease either (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (ii) is subject to a
subordination, non-disturbance and attornment agreement to which the mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 

  (e)

The Ground Lease does not place commercially unreasonable restrictions on the
identity of the mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder, and in the event it is so assigned, it is further assignable
by the holder of the Mortgage Loan and its successors and assigns without the
consent of the lessor;

 

  (f)

The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease. To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 

  (g)

The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the lender written notice of any default, and
provides that no notice of default or termination is effective against the
lender unless such notice is given to the lender;

 

  (h)

A lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the lender’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 

  (i)

The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by the Seller in connection with loans
originated for securitization;

 

  (j)

Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in clause (k) below) will be applied either to the repair or to restoration of
all or part of the related Mortgaged Property with (so long as such proceeds are
in excess of the threshold amount specified in the related Loan Documents) the
lender or a trustee appointed by it having the right to hold and disburse such
proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 

Exh. O-14



--------------------------------------------------------------------------------

  (k)

In the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest; and

 

  (l)

Provided that the lender cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with lender upon
termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 

  (35)

Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all material respects, legal and have
met customary industry standards for servicing of similar commercial loans.

 

  (36)

Origination and Underwriting. The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the origination of such Mortgage Loan; provided that
such representation and warranty does not address or otherwise cover any matters
with respect to federal, state or local law otherwise covered in the Collateral
Interest Purchase Agreement.

 

  (37)

No Material Default; Payment Record. No Mortgage Loan has been more than 30 days
delinquent, without giving effect to any grace or cure period, in making
required payments since origination, and as of the date hereof, no Mortgage Loan
is more than 30 days delinquent (beyond any applicable grace or cure period) in
making required payments as of the Closing Date. To the Seller’s knowledge,
there is (a) no material default, breach, violation or event of acceleration
existing under the related Mortgage Loan or (b) no event (other than payments
due but not yet delinquent) which, with the passage of time or with notice and
the expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either clause (a) or clause (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in Exhibit B of the Collateral Interest Purchase Agreement. No person other than
the holder of such Mortgage Loan may declare any event of default under the
Mortgage Loan or accelerate any indebtedness under the Loan Documents.

 

Exh. O-15



--------------------------------------------------------------------------------

  (38)

Bankruptcy. As of the date of origination of the related Mortgage Loan and to
the Seller’s knowledge as of the Cut-off Date, no borrower, guarantor or tenant
occupying a single-tenant property is a debtor in state or federal bankruptcy,
insolvency or similar proceeding.

 

  (39)

Organization of Borrower. With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the borrower delivered by
the borrower in connection with the origination of such Mortgage Loan, the
borrower is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico. Except
with respect to any Crossed Mortgage Loan, no Mortgage Loan has a borrower that
is an Affiliate of another borrower. An “Affiliate” for purposes of this
paragraph (39) means, a borrower that is under direct or indirect common
ownership and control with another borrower.

 

  (40)

Environmental Conditions. A Phase I environmental site assessment (or update of
a previous Phase I and or Phase II site assessment) and, with respect to certain
Mortgage Loans, a Phase II environmental site assessment (collectively, an
“ESA”) meeting ASTM requirements was conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA
either (i) did not identify the existence of recognized environmental conditions
(as such term is defined in ASTM E1527-13 or its successor, hereinafter
“Environmental Condition”) at the related Mortgaged Property or the need for
further investigation with respect to any Environmental Condition that was
identified, or (ii) if the existence of an Environmental Condition or need for
further investigation was indicated in any such ESA, then at least one of the
following statements is true: (A) an amount reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
any material noncompliance with applicable environmental laws or the
Environmental Condition has been escrowed by the related borrower and is held or
controlled by the related lender; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, and the only recommended action in
the ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related borrower that can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the Environmental Condition affecting the related
Mortgaged Property was otherwise listed by such governmental authority as
“closed” or a reputable environmental consultant has concluded that no further
action is required); (D) a secured creditor environmental policy or a pollution
legal liability insurance policy that covers liability for the Environmental
Condition was obtained from an insurer rated no less than A- (or the equivalent)
by Moody’s, S&P and/or Fitch; (E) a party not related to the borrower was
identified as the responsible party for such

 

Exh. O-16



--------------------------------------------------------------------------------

  Environmental Condition and such responsible party has financial resources
reasonably estimated to be adequate to address the situation; or (F) a party
related to the borrower having financial resources reasonably estimated to be
adequate to address the situation is required to take action. To the Seller’s
knowledge, except as set forth in the ESA, there is no Environmental Condition
(as such term is defined in ASTM E1527-13 or its successor) at the related
Mortgaged Property.

 

  (41)

Appraisal. The Servicing File contains an appraisal of the related Mortgaged
Property with an appraisal date within six months of the Mortgage Loan
origination date, and within 12 months of the Closing Date. The appraisal is
signed by an appraiser who is either a Member of the Appraisal Institute (“MAI”)
and/or has been licensed and certified to prepare appraisals in the state where
the Mortgaged Property is located. Each appraiser has represented in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation and has
certified that such appraiser had no interest, direct or indirect, in the
Mortgaged Property or the borrower or in any loan made on the security thereof,
and its compensation is not affected by the approval or disapproval of the
Mortgage Loan.

 

  (42)

Cross-Collateralization. No Mortgage Loan is cross-collateralized or
cross-defaulted with any mortgage loan that is not held by the Issuer.

 

  (43)

Advance of Funds by the Seller. After origination, no advance of funds has been
made by the Seller to the related borrower other than in accordance with the
Loan Documents, and, to the Seller’s knowledge, no funds have been received from
any person other than the related borrower or an affiliate for, or on account
of, payments due on the Mortgage Loan (other than as contemplated by the Loan
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a lender-controlled lockbox if required or
contemplated under the related lease or Loan Documents). Neither the Seller nor
any affiliate thereof has any obligation to make any capital contribution to any
borrower under a Mortgage Loan, other than contributions made on or prior to the
date hereof.

 

  (44)

Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA PATRIOT Act of 2001 with
respect to the origination of the Mortgage Loan, the failure to comply with
which would have a material adverse effect on the Mortgage Loan.

C. Representations and Warranties Concerning Mezzanine Loans. With respect to
each Mezzanine Loan:

 

  (1)

Whole Loan. Each Mezzanine Loan is a whole loan and not a participation interest
in a loan.

 

Exh. O-17



--------------------------------------------------------------------------------

  (2)

Loan Document Status. Each related mezzanine note, pledge agreement, guaranty
and any other agreement executed by or on behalf of the related mezzanine
borrower, guarantor or other obligor in connection with such Mezzanine Loan is
the legal, valid and binding obligation of the related mezzanine borrower,
guarantor or other obligor (subject to any non-recourse provisions contained in
any of the foregoing agreements and any applicable state anti-deficiency, one
action, or market value limit deficiency legislation), as applicable, and is
enforceable in accordance with its terms, except the Standard Qualifications.

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
mezzanine borrower with respect to any of the related note or other Mezzanine
Loan documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mezzanine Loan, that would deny the mezzanine lender the
principal benefits intended to be provided by the note or other Mezzanine Loan
documents.

 

  (3)

Pledged Equity. The Mezzanine Loan is secured by a pledge of 100% of the direct
or indirect equity interests the entity or entities that own the related
Mortgaged Property or Mortgaged Properties.

 

  (4)

Pledge Provisions. The Mezzanine Loan documents for each Mezzanine Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the pledged equity interests of the
principal benefits of the security intended to be provided thereby, including
realization by UCC foreclosure subject to the limitations set forth in the
Standard Qualifications.

 

  (5)

Loan Document Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Loan File or as otherwise provided
in the related Mezzanine Loan documents (a) the material terms of the related
Mezzanine Loan documents have not been waived, impaired, modified, altered,
satisfied, canceled, subordinated or rescinded in any respect that could be
reasonably expected to have a material adverse effect on such Mezzanine Loan;
(b) no pledged equity has been released from the lien of the related pledge
agreement in any manner which materially interferes with the security intended
to be provided by such pledge agreement; and (c) neither the related mezzanine
borrower nor the related guarantor has been released from its material
obligations under the Mezzanine Loan. With respect to each Mezzanine Loan,
except as contained in a written document included in the Loan File, there have
been no modifications, amendments or waivers, that could be reasonably expected
to have a material adverse effect on such Mezzanine Loan consented to by Seller
on or after the Cut-off Date.

 

  (6)

Lien; Valid Assignment. Subject to the Standard Qualifications, each assignment
of Mezzanine Loan and agreements executed in connection therewith to the Issuer
constitutes a legal, valid and binding assignment to the Issuer. Each Mezzanine
Loan is freely assignable without the consent of the related borrower. The
pledge of the collateral for the Mezzanine Loan creates a legal, valid and
enforceable first priority

 

Exh. O-18



--------------------------------------------------------------------------------

  security interest in such collateral, except as the enforcement thereof may be
limited by the Standard Qualifications. Notwithstanding anything herein to the
contrary, no representation is made as to the perfection of any security
interest in personal property to the extent that possession or control of such
items or actions other than the filing of UCC financing statements is required
in order to effect such perfection.    

 

  (7)

UCC 9 Policies. If the Seller’s security interest in the Mezzanine Loan is
covered by a UCC 9 insurance policy, with respect to the “UCC 9” policy relating
to the Mezzanine Loan: (i) such policy is assignable by the Seller to the
Issuer, (ii) such policy is in full force and effect, (iii) all premiums thereon
have been paid, (iv) no claims have been made by or on behalf of the Seller
thereunder, and (v) no claims have been paid thereunder.

 

  (8)

Cross-Defaults. An event of default under the related Mortgage Loan will
constitute an event of default with respect to the related Mezzanine Loan.

 

  (9)

Payment Procedure. If a cash management agreement is in place with respect to
the Mortgage Loan and Mezzanine Loan, except following the occurrence and during
the occurrence of a Mortgage Loan event of default, any funds remaining in the
related lockbox account for the Mortgage Loan after payment of all amounts due
under the Loan Documents are required to be distributed to the holder of the
Mezzanine Loan and distributed by the holder or the servicer of the Mortgage
Loan, to the holder of the Mezzanine Loan in accordance with the Mezzanine Loan
documents.

 

  (10)

Insurance Proceeds. The Mezzanine Loan documents require that all insurance
policies procured by the Mortgage Loan borrower with respect to the property
under the related Loan Documents name the mezzanine lender, the related
mezzanine borrower and their respective successors and assigns as the insured or
additional insured, as their respective interests may appear.

 

  (11)

Actions Concerning Mezzanine Loan. To the Seller’s knowledge, based on judgment
searches of the mezzanine borrowers and guarantors, on and as of the date of
origination and as of the Cut-off Date, there was no pending or filed action,
suit or proceeding, involving any mezzanine borrower an adverse outcome of which
would reasonably be expected to materially and adversely affect (a) the validity
or enforceability of the Mezzanine Loan, (b) such mezzanine borrower’s ability
to perform under the Mezzanine Loan, (c) such guarantor’s ability to perform
under the related guaranty or (d) the principal benefit of the security intended
to be provided by the Mezzanine Loan documents.

 

  (12)

Escrow Deposits. All escrow deposits and payments required to be escrowed with
lender pursuant to each Mezzanine Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with lender under the related Mezzanine Loan documents are being conveyed by the
Seller to Purchaser or its servicer.

 

Exh. O-19



--------------------------------------------------------------------------------

  (13)

No Holdbacks. The Stated Principal Balance as of the Cut-off Date of the
Mezzanine Loan set forth on Exhibit A to the Collateral Interest Purchase
Agreement has been fully disbursed as of the Cut-off Date and there is no
requirement for future advances thereunder except in those cases where the full
amount of the Mezzanine Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the borrower or other considerations determined by
Seller to merit such holdback.

 

  (14)

No Contingent Interest or Equity Participation. No Mezzanine Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by Seller.

 

  (15)

Compliance with Usury Laws. The Interest Rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mezzanine Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

  (16)

Single-Purpose Entity. Each Mezzanine Loan requires the mezzanine borrower to be
a Single-Purpose Entity for at least as long as the Mezzanine Loan is
outstanding. Both the Mezzanine Loan documents and the organizational documents
of the borrower with respect to each Mezzanine Loan with a Stated Principal
Balance as of the Cut-off Date in excess of $5 million provide that the borrower
is a Single-Purpose Entity, and each Mezzanine Loan with a Stated Principal
Balance as of the Cut-off Date of $20 million or more has a counsel’s opinion
regarding non-consolidation of the borrower. For this purpose, a “Single-Purpose
Entity” means an entity, other than an individual, whose organizational
documents (or if the Mezzanine Loan has a Stated Principal Balance as of the
Cut-off Date equal to $5 million or less, its organizational documents or the
related Mezzanine Loan documents) provide substantially to the effect that it
was formed or organized solely for the purpose of owning the equity collateral
securing the Mezzanine Loans and prohibit it from engaging in any business
unrelated to its ownership of the equity collateral, and whose organizational
documents further provide, or which entity represented in the related Mezzanine
Loan documents, substantially to the effect that it does not have any assets
other than those related to the equity collateral securing the Mezzanine Loans,
or any indebtedness other than as permitted by the related Mezzanine Loan
documents, that it has its own books and records and accounts separate and apart
from those of any other person, and that it holds itself out as a legal entity,
separate and apart from any other person or entity.

 

  (17)

Floating Interest Rates. Each Mezzanine Loan bears interest at a floating rate
of interest that is based on LIBOR plus a margin (which interest rate may be
subject to a minimum or “floor” rate).

 

  (18)

Servicing. The servicing and collection practices used by the Seller with
respect to the Mezzanine Loan have been, in all material respects, legal and
have met customary industry standards for servicing of similar commercial loans.

 

Exh. O-20



--------------------------------------------------------------------------------

  (19)

Origination and Underwriting. The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mezzanine Loan have been, in all material respects, legal and as of the date of
its origination, such Mezzanine Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the origination of such Mezzanine Loan; provided that
such representation and warranty does not address or otherwise cover any matters
with respect to federal, state or local law otherwise covered in the Exhibit B
to the Collateral Interest Purchase Agreement.

 

  (20)

No Material Default; Payment Record. No Mezzanine Loan has been more than
30 days delinquent, without giving effect to any grace or cure period, in making
required payments since origination, and as of the date hereof, no Mezzanine
Loan is more than 30 days delinquent (beyond any applicable grace or cure
period) in making required payments as of the Closing Date. To the Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mezzanine Loan or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either clause (a) or
clause (b), materially and adversely affects the value of the Mezzanine Loan,
provided, however, that this representation and warranty does not cover any
default, breach, violation or event of acceleration that specifically pertains
to or arises out of an exception scheduled to any other representation and
warranty made by the Seller in Exhibit B of the Collateral Interest Purchase
Agreement. No person other than the holder of such Mezzanine Loan (subject to
the related Participation Agreement) may declare any event of default under the
Mezzanine Loan or accelerate any indebtedness under the Mezzanine Loan
documents.

 

  (21)

Bankruptcy. As of the date of origination of the related Mezzanine Loan and to
the Seller’s knowledge as of the Cut-off Date, no mezzanine borrower is a debtor
in state or federal bankruptcy, insolvency or similar proceeding.

 

  (22)

Organization of Mezzanine Borrower. With respect to each Mezzanine Loan, in
reliance on certified copies of the organizational documents of the borrower
delivered by the borrower in connection with the origination of such Mezzanine
Loan, the borrower is an entity organized under the laws of a state of the
United States of America, the District of Columbia or the Commonwealth of Puerto
Rico.

 

  (23)

Advance of Funds by the Seller. After origination, no advance of funds has been
made by Seller to the related borrower other than in accordance with the
Mezzanine Loan documents, and, to Seller’s knowledge, no funds have been
received from any person other than the related mezzanine borrower or an
affiliate for, or on account of, payments due on the Mezzanine Loan (other than
as contemplated by the Mezzanine Loan documents, such as, by way of example and
not in limitation of the foregoing, amounts paid by the tenant(s) into a
lender-controlled lockbox if required or contemplated under the related lease or
Loan Documents). Neither Seller nor any affiliate thereof has any obligation to
make any capital contribution to any borrower under a Mezzanine Loan, other than
contributions made on or prior to the date hereof.

 

Exh. O-21



--------------------------------------------------------------------------------

  (24)

Compliance with Anti-Money Laundering Laws. Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 with respect to the
origination of the Mezzanine Loan, the failure to comply with which would have a
material adverse effect on the Mezzanine Loan.

D. Representations and Warranties Concerning Owned Participations. With respect
to each Participation:

 

  (1)

The Seller is the record mortgagee of the related Mortgage Loan and, if
applicable, the record pledgee of the related Mezzanine Loan and is the lead and
control participant (“Lead Participant”) pursuant to a Participation Agreement
that is legal, valid and enforceable as between its parties, and which provides
that the Lead Participant has full power, authority and discretion to service
the Commercial Real Estate Loan, modify and amend the terms thereof, pursue
remedies and enforcement actions, including foreclosure or other legal action,
without consent or approval of any participant (each, a “Third Party
Participant”) holding any related participation (the “Other Participation
Interests”);

 

  (2)

If the Participation is pari passu with any Other Participation Interests, the
holder of such Other Participation Interest is required to pay its pro rata
share of any expenses, costs and fees associated with servicing and enforcing
rights and remedies under the related Commercial Real Estate Loan upon request
therefor by the Lead Participant;

 

  (3)

Each Participation Agreement is effective to convey the related Other
Participation Interests to the related Third Party Participants and is not
intended to be or effective as a loan or other financing secured by the
Commercial Real Estate Loan. The Lead Participant owes no fiduciary duty or
obligation to any Third Party Participant pursuant to the Participation
Agreement;

 

  (4)

All amounts due and owing to any Third Party Participant pursuant to each
Participation Agreement have been duly and timely paid. There is no default by
the Lead Participant, or to the Seller’s knowledge, by any Third Party
Participant under any Participation Agreement;

 

  (5)

To the Seller’s knowledge, any Third Party Participant is not a debtor in any
outstanding proceeding pursuant to the federal bankruptcy code;

 

  (6)

The Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Participation
is or may become obligated;

 

  (7)

The Lead Participant role, rights and responsibilities are assignable by the
Seller without consent or approval other than those that have been obtained;

 

Exh. O-22



--------------------------------------------------------------------------------

  (8)

The terms of the Participation Agreement do not require or obligate the Lead
Participant or its successor or assigns to repurchase any Other Participation
Interest under any circumstances;

 

  (9)

The Seller, in selling any Other Participation Interest to a Third Party
Participant made no misrepresentation, fraud or omission of information
necessary for such Third Party Participant to make an informed decision to
purchase the Other Participation Interest; and

 

  (10)

Either (A) such Participation is treated as a real estate asset for purposes of
Section 856(c) of the Code, and the interest payable pursuant to such
Participation is treated as interest on an obligation secured by a mortgage on
real property for purposes of Section 856(c) of the Code, or (B) the
Participation qualifies as a security that would not otherwise cause CLNC
Mortgage Sub-REIT, LLC to fail to qualify as a REIT under the Code (including
after the sale, transfer and assignment to the Issuer of such Participation).

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the
Commercial Real Estate Loans regarding the matters expressly set forth herein.

 

Exh. O-23



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF NOTE ADMINISTRATOR’S MONTHLY REPORT

(TO BE INSERTED)

 

Exh. P-1



--------------------------------------------------------------------------------

EXHIBIT Q-1

FORM OF INVESTOR CERTIFICATION

(For Non-Borrower Affiliates)

[Date]

U.S. Bank National Association,

190 South LaSalle Street, 8th Floor

Chicago, Illinois 60603

Attention: Global Corporate Trust – CLNC 2019-FL1, Ltd.

 

  Re:

CLNC 2019-FL1, Ltd. and CLNC 2019-FL1, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of October 22, 2019 (the “Indenture”), by and among
CLNC 2019-FL1, Ltd. (the “Issuer”), as Issuer, CLNC 2019-FL1, LLC, as Co-Issuer,
CLNC Advancing Agent, LLC, as Advancing Agent, U.S. Bank National Association
(the “Trustee”), as Trustee, U.S. Bank National Association, as Note
Administrator, and U.S. Bank National Association, as Custodian, the undersigned
hereby certifies and agrees as follows:

1. The undersigned is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share, or a prospective purchaser of a Note or a Preferred Share.

2. The undersigned is not an agent of, or an investment advisor to, any borrower
or affiliate of any borrower under a Collateral Interest.

3. The undersigned is requesting access pursuant to the Indenture to certain
information (the “Information”) on the Note Administrator’s Website and/or is
requesting the information identified on the schedule attached hereto (also, the
“Information”) pursuant to the provisions of the Indenture.

4. In consideration of the disclosure to the undersigned of the Information, or
the access thereto, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Notes or Preferred Shares, from its
accountants and attorneys, and otherwise from such governmental or banking
authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

 

Exh. Q-1-1



--------------------------------------------------------------------------------

5. The undersigned shall be fully liable for any breach of the Collateral
Interest Purchase Agreement by itself or any of its Representatives and shall
indemnify the Issuer, the Note Administrator, the Trustee, the Servicer, and the
Special Servicer for any loss, liability or expense incurred thereby with
respect to any such breach by the undersigned or any of its Representatives.

6. The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the Information on the Note Administrator’s Website.

7. Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.

 

Exh. Q-1-2



--------------------------------------------------------------------------------

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:  

 

  Name:   Title:

 

Exh. Q-1-3



--------------------------------------------------------------------------------

EXHIBIT Q-2

FORM OF INVESTOR CERTIFICATION

(For Borrower Affiliates)

[Date]

U.S. Bank National Association,

190 South LaSalle Street, 8th Floor

Chicago, Illinois 60603

Attention: Global Corporate Trust – CLNC 2019-FL1, Ltd.

 

  Re:

CLNC 2019-FL1, Ltd. and CLNC 2019-FL1, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of October 22, 2019 (the “Indenture”), by and among
CLNC 2019-FL1, Ltd. (the “Issuer”), as Issuer, CLNC 2019-FL1, LLC, as Co-Issuer,
CLNC Advancing Agent, LLC, as Advancing Agent, U.S. Bank National Association
(the “Trustee”), as Trustee, U.S. Bank National Association, as Note
Administrator, and U.S. Bank National Association, as Custodian, the undersigned
hereby certifies and agrees as follows:

1. The undersigned is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share, or a prospective purchaser of a Note or a Preferred Share.

2. The undersigned is an agent or Affiliate of, or an investment advisor to, a
borrower under a Collateral Interest.

3. The undersigned is requesting access pursuant to the Indenture to the Monthly
Reports (the “Information”) on the Note Administrator’s Website pursuant to the
provisions of the Indenture.

4. In consideration of the disclosure to the undersigned of the Information, or
the access thereto, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Notes or Preferred Shares, from its
accountants and attorneys, and otherwise from such governmental or banking
authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

 

Exh. Q-2-1



--------------------------------------------------------------------------------

5. The undersigned shall be fully liable for any breach of the Collateral
Interest Purchase Agreement by itself or any of its Representatives and shall
indemnify the Issuer, the Note Administrator, the Trustee, the Servicer, and the
Special Servicer for any loss, liability or expense incurred thereby with
respect to any such breach by the undersigned or any of its Representatives.

6. The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the Information on the Note Administrator’s Website.

7. Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.

 

Exh. Q-2-2



--------------------------------------------------------------------------------

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:  

 

  Name:   Title:

 

Exh. Q-2-3



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF ONLINE MARKET DATA PROVIDER CERTIFICATION

This Certification has been prepared for provision of information to the market
data providers listed in Paragraph 1 below pursuant to the direction of the
Issuer. If you represent a market data provider not listed herein and would like
access to the information, please contact the Note Administrator

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of October 22, 2019 (the “Indenture”), by and between
CLNC 2019-FL1, Ltd. (the “Issuer”), as Issuer, CLNC 2019-FL1, LLC, as co-issuer,
U.S. Bank National Association as custodian, CLNC Advancing Agent, LLC, as
advancing agent, and U.S. Bank National Association, as trustee and various
other capacities, the undersigned hereby certifies and agrees as follows:

 

1.

The undersigned is an employee or agent of [authorized market data provider], a
market data provider that has been given access to Monthly Reports, CREFC®
Investor Reporting Packages and supplemental notices on https://pivot.usbank.com
(the “Note Administrator’s Website”) by the authorization of the Issuer or the
Collateral Manager on its behalf.

 

2.

The undersigned agrees that each time it accesses the Note Administrator’s
Website, the undersigned is deemed to have recertified that the representation
above remains true and correct.

 

3.

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:  

 

Name:   Title:  

 

Exh. R-1



--------------------------------------------------------------------------------

EXHIBIT S

FORM OF OFFICER’S CERTIFICATE OF THE COLLATERAL MANAGER WITH

RESPECT TO THE ACQUISITION OF COLLATERAL INTERESTS

[DATE]

This officer’s certificate is being delivered pursuant to the Indenture, dated
as October 22, 2019 (the “Indenture”), by and among CLNC 2019-FL1, Ltd., as
Issuer (the “Issuer”), CLNC 2019-FL1, LLC, as Co-Issuer of the Offered Notes,
CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank National Association,
as trustee, and U.S. Bank National Association, as note administrator, paying
agent, calculation agent, transfer agent, authenticating agent, custodian,
backup advancing agent and Note Registrar. Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Indenture.

Pursuant to the Subsequent Transfer Instrument attached as Schedule B hereto,
dated as of the date hereof, CLNC 2019-FL1 Funding, LLC (the “Seller”) has
agreed to sell to the Issuer, and the Issuer has agreed to purchase from the
Seller, the Collateral Interests described on Schedule A hereto (the
“Reinvestment Collateral Interests”).

In connection with the foregoing, CLNC Advisors, LLC (the “Collateral Manager”)
hereby certifies that, with respect to the acquisition of each Reinvestment
Collateral Interest, as of the date hereof:

 

1.

The Eligibility Criteria are satisfied.

 

2.

The Acquisition Criteria are satisfied.

 

3.

The Acquisition and Disposition Requirements are satisfied.

[SIGNATURE ON FOLLOWING PAGE]

 

Exh. S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date first set forth above.

 

CLNC ADVISORS, LLC

By:  

 

Name:   Title:  

 

Exh. S-2



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF REINVESTMENT COLLATERAL INTERESTS

 

Name

 

Purchase Price

 

Cut-off Date

 

Exh. S-3



--------------------------------------------------------------------------------

SCHEDULE B

SUBSEQUENT TRANSFER INSTRUMENT

[Attached]

 

Exh. S-4



--------------------------------------------------------------------------------

EXHIBIT T

FORM OF MASCOT NOTE OFFICER’S CERTIFICATE

[To be Printed on Holder’s Letterhead]

[DATE]

U.S. Bank National Association, as Note Administrator and Trustee

190 South LaSalle Street, 8th Floor

Chicago, Illinois 60603

Attention: Global Corporate Trust – CLNC 2019-FL1, Ltd.

Email: [_]

 

  Re:

CLNC 2019-FL1 – MASCOT Notes

This officer’s certificate is being delivered pursuant to that certain
indenture, dated as October 22, 2019 (the “Indenture”), by and among CLNC
2019-FL1, Ltd., as Issuer (the “Issuer”), CLNC 2019-FL1, LLC, as Co-Issuer of
the Offered Notes, CLNC Advancing Agent, LLC, as advancing agent, U.S. Bank
National Association, as trustee, and U.S. Bank National Association, as note
administrator, paying agent, calculation agent, transfer agent, authenticating
agent, custodian, backup advancing agent and Note Registrar. Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Indenture.

Pursuant to Section 2.16 of the Indenture, the undersigned, an authorized
officer of [_________] (the “Holder”), a holder of Exchangeable Notes, hereby
proposes an exchange of Exchangeable notes on [__________], 20[__] based on the
information set forth below:

 

Class of Exchangeable Notes:      

 

CUSIP of Exchangeable Notes:      

 

Interest Rate of Exchangeable Notes:      

 

Classes of Exchanged Notes:      

 

CUSIPs of Exchanged Notes:      

 

Interest Rate of Exchanged Notes:      

 

Aggregate Outstanding Amount or       Aggregate Outstanding Notional Amount:   
  

 

DTC Participant Name and Number of Holder:      

 

[SIGNATURE FOLLOWS]

 

Exh. T-1



--------------------------------------------------------------------------------

IN WITNESS of the matters set forth herein, the undersigned has executed this
Certificate as of the date first set forth above.

 

[HOLDER]

[Insert Medallion Stamp Guarantee]

 

By:  

 

Name:   Title:  

 

Exh. T-2